EX-10.4 5 ex10-4.htm

Exhibit 10.4

ASSIGNMENT FOR THE BENEFIT OF CREDITORS

THIS ASSIGNMENT, made this 4th day of December, 2007, between HemaCare
Bioscience, Inc., a Florida corporation, with its principal place of business at
5440 NW 33rd Street, Suite 108, Fort Lauderdale, Florida, 33309, hereinafter
"ASSIGNOR," and PHIL VON KAHLE, whose address is Michael Moecker & Associates,
Inc., 6861 S.W. 196 Avenue, Suite 201-04, Pembroke Pines, Florida 33332,
hereinafter "ASSIGNEE."

WHEREAS, the Assignor has been engaged in the business of providing
biotechnology services.

WHEREAS, the ASSIGNOR is indebted to creditors as set forth in Schedule A
annexed hereto, is unable to pay its debts as they become due, and is desirous
of providing for the payment of its debts, so far as it is possible by an
assignment of all of its assets for that purpose. 

NOW THEREFORE, the ASSIGNOR, in consideration of the ASSIGNEE's acceptance of
this Assignment, and for other good and valuable consideration, hereby grants,
assigns, conveys, transfers, and sets over unto the ASSIGNEE, his successors and
assigns, all of its assets, except such assets as are exempt by law from levy
and sale under an execution including, but not limited to, all real property,
fixtures, goods, stock inventory, equipment, furniture, furnishings, accounts
receivable, bank deposits, cash, promissory notes, cash value and proceeds of
insurance policies, claims and demands belonging to the ASSIGNOR, wherever such
assets may be located, hereinafter the "ESTATE," as which assets are, to the
best knowledge and belief of the ASSIGNOR, set forth on Schedule B annexed
hereto. 

The ASSIGNEE shall take possession and administer the ESTATE in accordance with
the provisions of Chapter 727, Florida Statutes, and shall liquidate the assets
of the ESTATE with reasonable dispatch and convert the ESTATE into money,
collect all claims and demands hereby assigned as may be collectible, and pay
and discharge all reasonable expenses, costs, and disbursements in connection
with the execution and administration of this Assignment from the proceeds of
such liquidation and collections.

The ASSIGNEE shall then pay and discharge in full, to the extent that funds are
available in the ESTATE after payment of administrative expenses, costs, and
disbursements, all of the debts and liabilities now due from the ASSIGNOR,
including interest on such debts and liabilities. If funds of the ESTATE shall
not be sufficient to pay such debts and liabilities in full, then the ASSIGNEE
shall pay from funds of the ESTATE such debts and liabilities, on a pro rata
basis and in proportion to their priority as set forth in Florida Statutes §
727.114. 

In the event that all debts and liabilities are paid in full, any funds of the
ESTATE remaining shall be returned to the ASSIGNOR. 

To accomplish the purposes of this Assignment, the ASSIGNOR hereby appoints the
ASSIGNEE its true and lawful attorney, irrevocable, with full power and
authority to all acts and things which may be necessary to execute the
Assignment hereby created; to demand and recover from all persons all assets of
the ESTATE; to sue for the recovery of such assets; to execute, acknowledge, and
deliver all necessary deeds, instruments, and conveyances; and to appoint one or
more attorneys under him to assist him in carrying out his duties hereunder. 

The ASSIGNOR hereby authorizes the ASSIGNEE to sign the name of the ASSIGNOR to
any check draft, promissory note, or other instrument in writing which is
payable to the order of the ASSIGNOR, or to sign the name of the ASSIGNOR to any
instrument in writing, whenever it shall be necessary to do so, to carry out the
purposes of this Assignment.

The ASSIGNEE hereby accepts the trust created by the Assignment, and agrees with
the ASSIGNOR that the ASSIGNEE will faithfully and without delay carry out his
duties under this Assignment for the Benefit of Creditors.

-Page 1-

 

 

Dated this 4th day of December, 2007.

 

WITNESSES:   ASSIGNOR: (As to Assignor)   HEMACARE BIOSCIENCE, INC.,     a
Florida corporation                 /s/ Robert S. Chilton   By: /s/ Julian
Steffenhagen (Sign)     (Sign) Julian Steffenhagen Robert S. Chilton     Title: 
President (Print)                       /s/ Zaira Licona       (Sign)      
Zaira Licona       (Print)      

 

-Page 2-

 

 

  (As to Assignee)   ASSIGNEE:                   /s/ Norma Castellon   By    
/s/ Phil von Kahle (Sign)               Phil von Kahle   Norma Castellon      
(Print)                         /s/ R. Prazda       (Sign)         R. Prazda    
  (Print)      

 

 

STATE OF )   ) ss: COUNTY OF )

 

The foregoing instrument was acknowledged before me this 6th day of December,
2007 by Phil von Kahle. He/she is personally known to me or has produced
__________________________ as identification.

 

 

    /s/ Nadira Joseph   [STAMP] NOTARY PUBLIC, STATE OF FLORIDA AT LARGE   Print
Name: Nadira Joseph

 

My Commission Expires: 11-15-09

Commission No: DD491124

 

-Page 3-

 

 

SCHEDULE A

CREDITOR LIST

1. List all secured creditors showing:

 

Name Address Amount Collateral Whether or not
disputed? Corneriea Bank 333 Vkiest Santa Clara St
San Jose CA 2,500,000   N Valentin Ada 10752 Oak Lake Way
Boca Itaton, FL 3:i498 46,200   N Lawrence Feldman 177 117' St.
Miami Beach, FL 250,000   N Joseph Mauro 12590 Little Palm Lane
Boca Raton, FL 33428 153,800   N Karen Rabin 7000 SW 62 Ave. PH S
South Miami, FL 250,000   N

 

2. List all wages owed showing:

 

Name Address Amount Whether or not disputed? none      

 

3. Consumer deposits:

 

Name Address Amount Whether or not disputed? Sequenorn 3595 .John Hopkins Court
San Diego, CA 92 121 44,357 N

 

4. List fill taxes owed showing:

 

Name Address Amount Whether or not disputed?

Broward County

 

PO Box 29009
Fort Lauderdale, FL 33301 4,773.84 N

 

5. List all unsecured claims showing:

 

Name Address Amount Whether or not disputed? Accounts Payable;
See Exhibit A-5   349,203,92 N Commerce Center
Development Corp. c/o Andrew Dector
Shapiro Blasi
7777 Glades Rd., Ste 400
Boca Raton, 1,'l, 33434 Unknown Y

HemaCare Attn: Jay Steficnhagen

Corporation

Attn: Jay Steffenhagen
15350 Sherman Way,
Suite 350
Van Nuys, CA 91406 4,507,326.17 N

 

6. List ail owners or shareholders showing:

 

Name Address Percent of
Ownership Hemacare Corporation 15350 Sherman Way, Ste. 350 100% Van Nuys, CA
91406    

 

7. List all pending litigation and opposing counsel of record:

 

Style Parties Opposing Counsel of Record None    

 

-Page 4-

 



Schedule   A-5 HemaCare BioScience Accounts Payable 11/9/2007

 

Vendor ID Vendor Name Document Date   Document Number Current
Trx Amount   Address 1 Address 2 City State Zip Code ABBOTTDIAGNOSTI Abbott
Diagnostics 10/22/2007   923133148 $34.86   PO Box 100997   Atlanta GA
30384-0997 ABBOTTDIAGNOSTI Abbott Diagnostics 10/22/2007   923130777 $669.48  
PO Box 100997   Atlanta GA 30384-0997 AFLAC Aflac 10/28/2007   621347 $223.10  
1932 Wynnton Road   Columbus GA 31999-0797 ASSOCIATIONCIRB Association CIRBA
5/14/2007   TERA-HBV-2004-70 $1,200.00   Cote d'Ivoire         ASTARTEBIOLOGIC
Astarte Biologics, LLC 9/25/2007   2800 $7,650.00   P.O. Box 2308   Redmond WA
98073 ATT AT & T 10/19/2007   654-733-4744 OCT-07 $321.04   PO Box 70529  
Charlotte NC 28272-0529 ATT AT & T 10/19/2007   954-733-6505 OCT-07 $525.76   PO
Box 70529   Charlotte NC 28272-0529 ATT AT & T 10/16/2007   954 Q32-49190011805
$625.00   PO Box 70529   Charlotte NC 28272-0529 BOCARATONCOMMUN Boca Raton
Community Hospital 1/30/2007   8 RANDOM SAMPLES $16.00   800 Meadow Road   Boca
Raton FL 33486 BOCARATONCOMMUN Boca Raton Community Hospital 2/22/2007   28
RANDOM SAMPLES $28.00   800 Meadow Road   Boca Raton FL 33486 BOCARATONCOMMUN
Boca Raton Community Hospital 3/28/2007   17 CSF $34.00   800 Meadow Road   Boca
Raton FL 33486 BOCARATONCOMMUN Boca Raton Community Hospital 2/23/2007   9
D-DIMER $36.00   800 Meadow Road   Boca Raton FL 33486 BOCARATONCOMMUN Boca
Raton Community Hospital 2/23/2007   21 CSF $42.00   800 Meadow Road   Boca
Raton FL 33486 BOCARATONCOMMUN Boca Raton Community Hospital 2/12/2007   58
RANDOM SAMPLES $58.00   800 Meadow Road   Boca Raton FL 33486 BOCARATONCOMMUN
Boca Raton Community Hospital 1/30/2007   88 RANDOM SAMPLES $88.00   800 Meadow
Road   Boca Raton FL 33486 BOCARATONCOMMUN Boca Raton Community Hospital
2/22/2007   45 CSF SAMPLES $90.00   800 Meadow Road   Boca Raton FL 33486
BOCARATONCOMMUN Boca Raton Community Hospital 1/17/2007   119 RANDOM HOSP
$119.00   800 Meadow Road   Boca Raton FL 33486 BOCARATONCOMMUN Boca Raton
Community Hospital 3/28/2007   33 D-DIMER $132.00   800 Meadow Road   Boca Raton
FL 33486 BOCARATONCOMMUN Boca Raton Community Hospital 1/17/2007   139 RANDOM
HOSP $139.00   800 Meadow Road   Boca Raton FL 33486 BOCARATONCOMMUN Boca Raton
Community Hospital 4/18/2007   175 RHS $175.00   800 Meadow Road   Boca Raton FL
33486 BOCARATONCOMMUN Boca Raton Community Hospital 4/18/2007   175 RHS - 2
$175.00   800 Meadow Road   Boca Raton FL 33486 BOCARATONCOMMUN Boca Raton
Community Hospital 2/22/2007   46 D-DIMER $184.00   800 Meadow Road   Boca Raton
FL 33486 BROWARDCOUNTYRE Broward County Revenue Collection 11/6/2007  
3C000-08-376550 $4,773.84   Government Center Annex 115 S. Andrews Ave. Rm A-100
Fort Lauderdale FL 33301 CADEPTOFHEALTHP CA Dept of Health-PHFE 4/2/2007   615
ANTI-HTLV I/II $3,075.00   13200 Crossroads Parkway North Suite #135 City of
Industry CA 91746 CENTRENATLDETRA Centre Natl De Transfusion-Dr Konate-WIRE
1/10/2007   100 HIV-2 SPECIMENS $36,500.00   co Seidou KONATE KM 4 Bd de
Marseille Cote d'Ivoire     CENTRODEIMUNOLO Centro de Imunologia E Imunogenetica
S/C 5/2/2007   NEED INV - A $750.00   Rua Peixoto Gomide   51512 Andar  
01409-001 CENTRODEIMUNOLO Centro de Imunologia E Imunogenetica S/C 5/2/2007  
NEED INV - B $750.00   Rua Peixoto Gomide   51512 Andar   01409-001
CENTRODEIMUNOLO Centro de Imunologia E Imunogenetica S/C 5/8/2007   NEED INV - D
$1,425.00   Rua Peixoto Gomide   51512 Andar   01409-001 CENTRODEIMUNOLO Centro
de Imunologia E Imunogenetica S/C 5/2/2007   NEED INV - C $1,875.00   Rua
Peixoto Gomide   51512 Andar   01409-001 CURELINEINC Cureline, Inc. 10/1/2007  
061-266-01 $3,501.60   393 East Grand Ave., Suite 1   South San Francisco CA
94080 DHLWORLDWIDEEXP DHL World Wide Express 10/22/2007   0030887967 $611.61  
P.O. BOX 277264   ATLANTA GA 30384-7264 DHLWORLDWIDEEXP DHL World Wide Express
10/15/2007   0030769378 $1,468.07   P.O. BOX 277264   ATLANTA GA 30384-7264
DIAMEDIXCORPORA Diamedix Corporation 10/10/2007   DMX 398379 $241.48   2140
North Miami Avenue   Miami FL 33127 DIASORIN Dia-Sorin Inc. 10/10/2007   5244258
$291.77   NW 8678,  P.O.Box 1450 Customer# 50621-1 Minneapolis MN 55485-8678
DIASORIN Dia-Sorin Inc. 10/22/2007   5244988 $411.67   NW 8678,  P.O.Box 1450
Customer# 50621-1 Minneapolis MN 55485-8678 DISCOVERYCLINIC Discovery Clinical
Research 3/22/2007   DO NOT PAY- 1 $125.00   1613 N Harrison Parkway   Sunrise
FL 33323 DISCOVERYCLINIC Discovery Clinical Research 3/27/2007   DO NOT PAY - 2
$125.00   1613 N Harrison Parkway   Sunrise FL 33323 DISCOVERYCLINIC Discovery
Clinical Research 4/27/2007   DO NOT PAY- 3 $125.00   1613 N Harrison Parkway  
Sunrise FL 33323 DISCOVERYCLINIC Discovery Clinical Research 5/4/2007   DO NOT
PAY- 4 $125.00   1613 N Harrison Parkway   Sunrise FL 33323 DISCOVERYCLINIC
Discovery Clinical Research 4/10/2007   DO NOT PAY- 2 $250.00   1613 N Harrison
Parkway   Sunrise FL 33323 DISCOVERYCLINIC Discovery Clinical Research 5/3/2007
  DO NOT PAY - 4 $250.00   1613 N Harrison Parkway   Sunrise FL 33323
DISCOVERYCLINIC Discovery Clinical Research 5/9/2007   DO NOT PAY - 5 $250.00  
1613 N Harrison Parkway   Sunrise FL 33323 DISCOVERYCLINIC Discovery Clinical
Research 4/24/2007   DO NOT PAY - 3 $375.00   1613 N Harrison Parkway   Sunrise
FL 33323 DONALDZELLERMD Donald Zeller, MD 10/20/2007   OCTOBER 2007 $1,000.00  
24 Saranac Road   Sea Ranch Lakes FL 33308 EXAKTTECHNOLOGI Exakt Technologies,
Inc. 10/11/2007   0014380-IN $131.52   7002 N. Broadway Extension   Oklahoma
City OK 73116-9006 EXAKTTECHNOLOGI Exakt Technologies, Inc. 10/18/2007  
0014464-IN $3,160.36   7002 N. Broadway Extension   Oklahoma City OK 73116-9006
FEDEX FedEx 10/17/2007   8-150-86504 $20.00   P.O.Box 94515   Palatine IL
60094-4515 FEDEX FedEx 10/25/2007   8-154-44222 $27.75   P.O.Box 94515  
Palatine IL 60094-4515 FEDEX FedEx 10/16/2007   8-150-37411 $45.39   P.O.Box
94515   Palatine IL 60094-4515 FEDEX FedEx 10/23/2007   8-153-33078 $77.06  
P.O.Box 94515   Palatine IL 60094-4515 FEDEX FedEx 10/9/2007   8-147-06302
$256.61   P.O.Box 94515   Palatine IL 60094-4515 FEDEX FedEx 10/16/2007  
8-150-16193 $292.67   P.O.Box 94515   Palatine IL 60094-4515 FEDEX FedEx
10/9/2007   2-306-49877 $572.37   P.O.Box 94515   Palatine IL 60094-4515 FEDEX
FedEx 10/16/2007   2-319-61744 $675.25   P.O.Box 94515   Palatine IL 60094-4515
FEDEX FedEx 10/23/2007   2-332-70862 $719.44   P.O.Box 94515   Palatine IL
60094-4515 FISHERSCIENTIFI Fisher Scientific 10/15/2007   3397321 $304.82   PO
Box#404705 Atlanta , GA 30384-4705 Acct#   685336-001 FISHERSCIENTIFI Fisher
Scientific 10/18/2007   3491886 $1,590.00   PO Box#404705 Atlanta , GA
30384-4705 Acct#   685336-001 FISHERSCIENTIFI Fisher Scientific 10/12/2007  
3367380 $2,622.64   PO Box#404705 Atlanta , GA 30384-4705 Acct#   685336-001
FLORIDACERTIFIC Florida Certification Services, Inc. 10/1/2007   879 $480.00  
Att: Accounts Receivable 7645 NW 38 Court Sunrise FL 33351 FUNDACIONCARDIO
Fundacion Cardiovascular De Colombia-WIRE 5/10/2007   5169 - 1 $750.00   Calle
155-A #23-58 Tercer Piso Floridablanca, Santander Columbia     FUNDACIONCARDIO
Fundacion Cardiovascular De Colombia-WIRE 5/10/2007   5169 - 2 $1,200.00   Calle
155-A #23-58 Tercer Piso Floridablanca, Santander Columbia     FUNDACIONCARDIO
Fundacion Cardiovascular De Colombia-WIRE 5/11/2007   5169 - 3 $1,500.00   Calle
155-A #23-58 Tercer Piso Floridablanca, Santander Columbia     FUNDACIONCARDIO
Fundacion Cardiovascular De Colombia-WIRE 5/11/2007   5169 - 4 $2,400.00   Calle
155-A #23-58 Tercer Piso Floridablanca, Santander Columbia     FUNDACIONCARDIO
Fundacion Cardiovascular De Colombia-WIRE 5/14/2007   5169 - 5 $3,150.00   Calle
155-A #23-58 Tercer Piso Floridablanca, Santander Columbia     GULFCOASTREGION
Gulf Coast Regional Blood Center 9/30/2007   07-HEM-212 $2,430.00   PO
Box#200601   Houston TX 77216-0601 GULFCOASTREGION Gulf Coast Regional Blood
Center 9/30/2007   07-HEM-211 $2,565.00   PO Box#200601   Houston TX 77216-0601
GUYPERRINWIRE Guy Perrin-WIRE 4/30/2007   07-120B.01 $2,401.65            
HEMAGEN Hemagen 10/10/2007   0075333-IN $581.40   PO Box#37218   Baltimore MD
21297-3218 INDEPENDENTINVE Independent Investigational Review Board, Inc.
10/19/2007   15843 $100.00   6738 West Sunrise Blvd. Suite 102 Plantation FL
33313 INDEPENDENTINVE Independent Investigational Review Board, Inc. 10/12/2007
  15768 $150.00   6738 West Sunrise Blvd. Suite 102 Plantation FL 33313
INDEPENDENTINVE Independent Investigational Review Board, Inc. 10/29/2007  
15902 $150.00   6738 West Sunrise Blvd. Suite 102 Plantation FL 33313
INDEPENDENTINVE Independent Investigational Review Board, Inc. 10/12/2007  
15770 $250.00   6738 West Sunrise Blvd. Suite 102 Plantation FL 33313
INDEPENDENTINVE Independent Investigational Review Board, Inc. 10/12/2007  
15771 $350.00   6738 West Sunrise Blvd. Suite 102 Plantation FL 33313
INDEPENDENTINVE Independent Investigational Review Board, Inc. 9/16/2007   15511
$650.00   6738 West Sunrise Blvd. Suite 102 Plantation FL 33313 INDEPENDENTINVE
Independent Investigational Review Board, Inc. 9/24/2007   15579 $750.00   6738
West Sunrise Blvd. Suite 102 Plantation FL 33313 INDEPENDENTINVE Independent
Investigational Review Board, Inc. 10/29/2007   15898 $750.00   6738 West
Sunrise Blvd. Suite 102 Plantation FL 33313 INDEPENDENTINVE Independent
Investigational Review Board, Inc. 9/24/2007   15581 $900.00   6738 West Sunrise
Blvd. Suite 102 Plantation FL 33313 INDEPENDENTINVE Independent Investigational
Review Board, Inc. 10/3/2007   15686 $900.00   6738 West Sunrise Blvd. Suite 102
Plantation FL 33313 INDEPENDENTINVE Independent Investigational Review Board,
Inc. 10/29/2007   15896 $900.00   6738 West Sunrise Blvd. Suite 102 Plantation
FL 33313 INDEPENDENTINVE Independent Investigational Review Board, Inc.
10/29/2007   15895 $900.00   6738 West Sunrise Blvd. Suite 102 Plantation FL
33313 INDEPENDENTINVE Independent Investigational Review Board, Inc. 10/19/2007
  15837 $1,750.00   6738 West Sunrise Blvd. Suite 102 Plantation FL 33313
INTEGRATEDSECUR Integrated Security Systems 11/1/2007   SRVCE041706 $26.50  
1876 N.W. 7 Street   Miami FL 33125 INTEGRATEDSECUR Integrated Security Systems
12/1/2007   SRVCE042189 $26.50   1876 N.W. 7 Street   Miami FL 33125 IRL IRL
3/15/2006   1 RA $5.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 9/14/2006
  1 FREE T4 $5.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 9/14/2006   2
RA $10.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 3/15/2006   3
MYOGLOBIN $15.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 3/21/2006   5
PTH SPECS $20.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 6/5/2006   8  
MYOGLOBIN $40.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 3/15/2006   9
CORTISOL $45.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 9/14/2006   11
MYOGLOBIN $55.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 6/5/2006   12
PTH $60.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 6/5/2006   14 FREE T4
$70.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 6/5/2006   25 DSDNA
ANTIBODY $125.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 9/14/2006   30
AMYLASE $150.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 6/5/2006   33 CA
19 - 9 $165.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 9/14/2006   35
CARBAMAZEPINE $175.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 9/14/2006
  41 INSULIN $205.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 9/14/2006  
41 CA-125 $205.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 6/5/2006   43
CEA $215.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 6/5/2006   50
FERRITIN $250.00   PO Box#281612   Atlanta GA 30384-1612 IRL IRL 9/14/2006   73
FERRITIN $365.00   PO Box#281612   Atlanta GA 30384-1612 JOHNGRESSARD John
Gressard 9/15/2007   OCTOBER 2007 $620.00   5440 NW 33RD AVENUE, SUITE 108   FT.
LAUDERDALE FL 33309 JOSEPH L. MAURO Joseph L. Mauro 9/15/2007   OCTOBER 2007
$1,250.00   5440 NW 33rd Avenue Suite #108 Fort Lauderdale FL 33309 KEYSTONEBIO
Keystone Bio 10/22/2007   1611 $20,639.50   21 North York Road   Hatboro PA
19040 KEYSTONEBIO Keystone Bio 9/24/2007   1570 $27,455.00   21 North York Road
  Hatboro PA 19040 LABORATORYCORPO Laboratory Corp of America 3/15/2007   NEED
INV - 5 $12.50   PO Box#12140   Burlington NC 27216-2140 LABORATORYCORPO
Laboratory Corp of America 3/5/2007   NEED INV - 4 $75.00   PO Box#12140  
Burlington NC 27216-2140 LABORATORYCORPO Laboratory Corp of America 3/15/2007  
NEED INV - 6 $150.00   PO Box#12140   Burlington NC 27216-2140 LABORATORYCORPO
Laboratory Corp of America 1/8/2007   NEED INV - 1 $850.00   PO Box#12140  
Burlington NC 27216-2140 LABORATORYCORPO Laboratory Corp of America 3/2/2007  
NEED INV - 3 $550.00   PO Box#12140   Burlington NC 27216-2140 LABORATORYCORPO
Laboratory Corp of America 3/7/2007   NEED INV - 2 $1,080.00   PO Box#12140  
Burlington NC 27216-2140 LEHIGHVALLEYHOS Lehigh Valley Hospital 4/18/2007  
1143SEPSISID#'S45,46 $960.00   1240 S Cedar Crest Blvd. Suite# 212 Allentown PA
18103 OMEGAENGINEERIN Omega Engineering, Inc. 10/5/2007   473099 $156.35   PO
Box#740496   Atlanta GA 30374-0496 ORTHO CLINICAL Ortho Clinical Diagnostics
9/5/2007   27077948 $29,525.24   Lock Box 10 P.O. Box # 406663 Atlanta GA
30384-6663 ORTHO CLINICAL Ortho Clinical Diagnostics 8/16/2007   27063198
$44,330.40   Lock Box 10 P.O. Box # 406663 Atlanta GA 30384-6663 OTD OTD
10/22/2007   35793 $308.32   3620 NE 5th Avenue   Oakland Park FL 33334 OTD OTD
10/15/2007   35681 $432.66   3620 NE 5th Avenue   Oakland Park FL 33334 OTD OTD
10/8/2007   35565 $520.47   3620 NE 5th Avenue   Oakland Park FL 33334
PHARMAEMARKETLL Pharma eMarket, LLC 10/22/2007   9964 $88.00   PO Box#8500  
Philadelphia PA 19178-3486 PHARMAEMARKETLL Pharma eMarket, LLC 10/15/2007   9930
$4,312.00   PO Box#8500   Philadelphia PA 19178-3486 QIAGENINC Qiagen Inc.
10/4/2007   92640907 $178.01   File#54370   Los Angelos CA 90074-4370 QIAGENINC
Qiagen Inc. 10/4/2007   92640906 $222.76   File#54370   Los Angelos CA
90074-4370 RABENFELDMANMD Raben & Feldman, MD 9/6/2006   10 MATCH SETS $2,000.00
            RABENFELDMANMD Raben & Feldman, MD 9/18/2006   11 MATCH SETS
$2,000.00             RAPS RAPS 10/24/2007   ID # 32007 $75.00   co SunTrust
Lockbox Dept RAPS PO Box#79546 Baltimore MD 21279-0546 REDCROSSNICARAG Red Cross
Nicaragua-Dr. Rene Berrios-WIRE 8/27/2007   1SLE UNIT $200.00   Kilometro 7
Carretera Sur   Reparto Belmonte     REDCROSSNICARAG Red Cross Nicaragua-Dr.
Rene Berrios-WIRE 8/27/2007   1 CHAGAS $200.00   Kilometro 7 Carretera Sur  
Reparto Belmonte     REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE
9/6/2007   724 SYPHILLIS RN#478 $250.00   Kilometro 7 Carretera Sur   Reparto
Belmonte     REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 6/8/2007
  RN#4622 TERA-ID-0003 $300.00   Kilometro 7 Carretera Sur   Reparto Belmonte  
  REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 8/31/2007   558
CHAGAS RN#4790 $1,100.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 5/17/2007   PENDING
TEST RESULTS $1,200.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 8/27/2007   10 UNITS
PO#4521-1 $1,500.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 6/8/2007   RN#4623
TERA-ID-0003 $2,000.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 5/7/2007   12 CHAGAS
UNITS $2,400.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 4/4/2007   112 RANDOM
DONORS $2,800.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 7/5/2007   13 SLE 24
SAMPLES $3,000.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 4/4/2007   144 RANDOM
DONORS $3,600.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 4/4/2007   144 RANDOM
SAMPLES $3,600.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 4/6/2007   175 RANDOM
DONORS $4,375.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 4/16/2007   374 RANDOM
DONORS $9,350.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
REDCROSSNICARAG Red Cross Nicaragua-Dr. Rene Berrios-WIRE 3/29/2007   400 RANDOM
DONORS $10,000.00   Kilometro 7 Carretera Sur   Reparto Belmonte    
RICOHAMERICASCO Ricoh Americas Corp-formerly Lanier 10/23/2007   93202492 $67.60
  14820 Palmetto Frontage Road   Miami Lakes FL 33016 RICOHAMERICASCO Ricoh
Americas Corp-formerly Lanier 10/13/2007   07650616 $443.68   14820 Palmetto
Frontage Road   Miami Lakes FL 33016 RICOHAMERICASCO Ricoh Americas
Corp-formerly Lanier 10/27/2007   93315359 $646.12   14820 Palmetto Frontage
Road   Miami Lakes FL 33016 ROCHE Roche 10/8/2007   96590047 $6,589.34   Dept AT
952243   Atlanta GA 31192-2243 SIEMENSMEDICALS Siemens Medical Solutions
(formerly DPC) 10/13/2007   2319883 $327.54   P.O. BOX 121102   DALLAS TX
75312-1102 SIEMENSMEDICALS Siemens Medical Solutions (formerly DPC) 10/4/2007  
2313489 $8,640.63   P.O. BOX 121102   DALLAS TX 75312-1102 STANLEYJALEXAND
Stanley J. Alexander 10/23/2007   PROT.#HEMA-RH-0064 $1,915.55   5 West Sycamore
Avenue   Arcadia CA 91006 STAPLES Staples Business Advantage 9/29/2007  
3091720468 $430.31   500 Staples Drive   Framingham MA 01702 TENNESSEEBLOODS
Tennessee Blood Services 10/31/2007   43091 $43.00   Harold Stamey 807 Poplar
Ave. Memphis TN 38105 TENNESSEEBLOODS Tennessee Blood Services 10/23/2007  
43039 $66.00   Harold Stamey 807 Poplar Ave. Memphis TN 38105 TENNESSEEBLOODS
Tennessee Blood Services 10/1/2007   42872 $70.00   Harold Stamey 807 Poplar
Ave. Memphis TN 38105 TENNESSEEBLOODS Tennessee Blood Services 10/29/2007  
43066 $89.00   Harold Stamey 807 Poplar Ave. Memphis TN 38105 TENNESSEEBLOODS
Tennessee Blood Services 10/4/2007   42910 $170.00   Harold Stamey 807 Poplar
Ave. Memphis TN 38105 TENNESSEEBLOODS Tennessee Blood Services 10/8/2007   42928
$170.00   Harold Stamey 807 Poplar Ave. Memphis TN 38105 TENNESSEEBLOODS
Tennessee Blood Services 10/30/2007   43078 $181.00   Harold Stamey 807 Poplar
Ave. Memphis TN 38105 TENNESSEEBLOODS Tennessee Blood Services 10/24/2007  
43049 $192.50   Harold Stamey 807 Poplar Ave. Memphis TN 38105 TENNESSEEBLOODS
Tennessee Blood Services 10/22/2007   43024 $468.50   Harold Stamey 807 Poplar
Ave. Memphis TN 38105 TENNESSEEBLOODS Tennessee Blood Services 9/29/2007   42862
$1,220.00   Harold Stamey 807 Poplar Ave. Memphis TN 38105 TMOBILE T-Mobile
10/24/2007   954-554-5790 OCT07 $445.34   PO Box 742596   Cincinnati OH
45274-2596 UNIVERSITYOFMIA University of Miami 9/28/2007   09-28-2007 $30,850.00
  School of Medicine - CFLD 1500 N.W. 12th Avenue, Suite #1101 Miami FL 33136
VALENTINAADIA Valentin A. Adia 9/15/2007   OCTOBER 2007 $1,250.00   5440 NW 33RD
AVENUE SUITE 108 FORT LAUDERDALE FL 33309 VIRGINIAMEDICAL Virginia Medical
Research 5/17/2007   1385-B $198.00   915 First Colonial Road Suite# 101
Virginia Beach VA 23454 VIRGINIAMEDICAL Virginia Medical Research 10/9/2007  
1619 $210.00   915 First Colonial Road Suite# 101 Virginia Beach VA 23454
VIRGINIAMEDICAL Virginia Medical Research 10/9/2007   1618 $270.00   915 First
Colonial Road Suite# 101 Virginia Beach VA 23454 WORLDCOURIER World Courier
10/23/2007   473627 $889.80   P.O. BOX 62277   BALTIMORE MD 21264-2277
XOCOMMUNICATION XO Communications 10/12/2007   0219185813 $141.59   14239
Collections Center Drive   Chicago IL 60693           $349,203.92            

 

 

 

SCHEDULE B

 

LIST OF ASSETS

List each category of assets and for each give approximate value obtainable for
the asset on the date of assignment, and address where asset is located.

NOTE: All assts listed at book value. Approximate value obtainable not known to
Assignor.

I. Nonexempt Property

  Description and Location Liquidation Value at Date of Assignment

1. Legal description and street address of real estate, including leasehold
interests:

None

2. Fixtures:

  Furniture & Fixtures $    7,050,21   Leasehold Improvements $ 20,965.06   See
Exhibit B-2  

3. Cash and hank accounts:

  Comerica Bank $ 76,264.00

4. Inventory:

  Sets attached Exhibit B-4 $348,754.00

5. Accounts receivable:

  See attached Exhibit B-5 $450,957.97

6. Equipment:

  Computer Equipment $ 38,026.89   Machinery & Equipment $ 70,928.37   See
attached Exhibit B-2  

7. Prepaid expenses, including deposits, insurance, rents, and utilities:

  Mohammed Abel-Blamid $ 15,500.00   Red Cross Nicaragua-Dr. Rene Berrios $
9,960.00

8. Other, including loans to third parties, claims, and choses in action:

None

IL. Exempt Properly

  Description and Location Liquidation Value at Date of Assignment

None

 

-Page 5-

 



Schedule B-2    TERAGENIX FIXED ASSET DETAILS 10/31/2007 GL #6150 / 1520-1640

 



    Date 1825   Teragenix Original Acc Depn     HemaCare Acquired Monthly Acc
Depn Sep to Dec   Depreciation Expense     Acc. Depn. Net Book Value Asset Prop
Description Acquired Life Method Cost 8/29/2006   Life Cost Depn 2006   Jan-07
28-Feb Mar-07 Apr-07 May-07 Jun-07 Jul-07 Aug-07 Sep-07 Oct-07   Total   2007
2007 Computers                                                       21 Server
12/10/1999 5 S/L 1,622.00 1,622.00   5 -                             -   - - 47
Eltron TLP Printer 3/21/2000 5 S/L 634.00 634.00   5 -                          
  -   - - 48 Lab Computer 12/13/2000 5 S/L 1,295.00 1,295.00   5 -              
              -   - - 49 Office Laptop Computer 12/24/2000 5 S/L 4,661.00
4,661.00   5 -                             -   - - 53 Computer Additions
9/30/2001 5 S/L 25,041.00 24,596.13   5 444.87 7.41 29.64   7.41 7.41 7.41 7.41
7.41 7.41 7.41 7.41 7.41 7.41   74.10   103.74 341.13 61 Computer CPU 12/6/2002
5 S/L 1,125.00 842.51   5 282.49 4.71 18.84   4.71 4.71 4.71 4.71 4.71 4.71 4.71
4.71 4.71 4.71   47.10   65.94 216.55 63 Laptop (2) - Val & Joe 4/29/2003 5 S/L
3,911.00 2,603.04   5 1,307.96 21.80 87.2   21.80 21.80 21.80 21.80 21.80 21.80
21.80 21.80 21.80 21.80   218.00   305.20 1,002.76 64 Laptop - Amanda 4/15/2003
5 S/L 1,227.00 826.88   5 400.13 6.67 26.68   6.67 6.67 6.67 6.67 6.67 6.67 6.67
6.67 6.67 6.67   66.70   93.38 306.75 65 Computer - Joe 12/1/2003 5 S/L 2,180.00
1,196.60   5 983.40 16.39 65.56   16.39 16.39 16.39 16.39 16.39 16.39 16.39
16.39 16.39 16.39   163.90   229.46 753.94 66 Monitors 2 Flat 12/11/2003 5 S/L
2,912.00 1,598.40   5 1,313.60 21.89 87.56   21.89 21.89 21.89 21.89 21.89 21.89
21.89 21.89 21.89 21.89   218.90   306.46 1,007.14 67 Computer Equipment
5/1/2003 5 S/L 6,415.00 4,269.61   5 2,145.39 35.76 143.04   35.76 35.76 35.76
35.76 35.76 35.76 35.76 35.76 35.76 35.76   357.60   500.64 1,644.75 87 New
Computer 7/21/2004 5 S/L 1,863.48 774.40   5 1,089.08 18.15 72.6   18.15 18.15
18.15 18.15 18.15 18.15 18.15 18.15 18.15 18.15   181.50   254.10 834.98 92
Computers 1/10/2005 5 S/L 4,150.00 1,378.77   5 2,771.23 46.19 184.76   46.19
46.19 46.19 46.19 46.19 46.19 46.19 46.19 46.19 46.19   461.90   646.66 2,124.57
93 2 monitors 1/17/2005 5 S/L 847.98 281.73   5 566.25 9.44 37.76   9.44 9.44
9.44 9.44 9.44 9.44 9.44 9.44 9.44 9.44   94.40   132.16 434.09 94 Computers
Teralab 2/1/2005 5 S/L 1,172.65 370.05   5 802.60 13.38 53.52   13.38 13.38
13.38 13.38 13.38 13.38 13.38 13.38 13.38 13.38   133.80   187.32 615.28 95
Scanner 1/17/2005 5 S/L 732.75 243.44   5 489.31 8.16 32.64   8.16 8.16 8.16
8.16 8.16 8.16 8.16 8.16 8.16 8.16   81.60   114.24 375.07 96 30 " LCD TV
1/18/2005 5 S/L 1,231.08 409.01   5 822.07 13.70 54.8   13.70 13.70 13.70 13.70
13.70 13.70 13.70 13.70 13.70 13.70   137.00   191.80 630.27 98 Software
4/1/2005 5 S/L 2,093.02 590.73   5 1,502.29 25.04 100.16   25.04 25.04 25.04
25.04 25.04 25.04 25.04 25.04 25.04 25.04   250.40   350.56 1,151.73 99 Laptop
for Irak 4/1/2005 5 S/L 1,515.96 427.85   5 1,088.11 18.14 72.56   18.14 18.14
18.14 18.14 18.14 18.14 18.14 18.14 18.14 18.14   181.40   253.96 834.15 100 3
servers 8/22/2005 5 S/L 15,750.39 3,132.76   5 12,617.63 210.29 841.16   210.29
210.29 210.29 210.29 210.29 210.29 210.29 210.29 210.29 210.29   2,102.90  
2,944.06 9,673.57 103 15 in Color Computer Monitor 8/16/2005 5 S/L 1,708.63
339.84   5 1,368.79 22.81 91.24   22.81 22.81 22.81 22.81 22.81 22.81 22.81
22.81 22.81 22.81   228.10   319.34 1,049.45 104 24 port ethernet switch
1/19/2005 5 S/L 620.32 206.09   5 414.23 6.90 27.6   6.90 6.90 6.90 6.90 6.90
6.90 6.90 6.90 6.90 6.90   69.00   96.60 317.63 105 Rack Unwire, 13mm 6/3/2005 5
S/L 1,107.10 312.46   5 794.64 13.24 52.96   13.24 13.24 13.24 13.24 13.24 13.24
13.24 13.24 13.24 13.24   132.40   185.36 609.28 106 Rack Unwire, 13mm 6/3/2005
5 S/L 1,107.10 312.46   5 794.64 13.24 52.96   13.24 13.24 13.24 13.24 13.24
13.24 13.24 13.24 13.24 13.24   132.40   185.36 609.28 107 CDW Computer Centers,
Inc. 11/8/2005 5 S/L 1,863.59 339.61   5 1,523.98 25.40 101.6   25.40 25.40
25.40 25.40 25.40 25.40 25.40 25.40 25.40 25.40   254.00   355.60 1,168.38 108
CDW Computer Centers, Inc. 12/7/2005 5 S/L 1,795.01 327.11   5 1,467.90 24.46
97.84   24.46 24.46 24.46 24.46 24.46 24.46 24.46 24.46 24.46 24.46   244.60  
342.44 1,125.46 109 Joe-laptop 12/31/05 5 S/L 3,061.55 404.84   5 2,656.71 44.28
177.12   44.28 44.28 44.28 44.28 44.28 44.28 44.28 44.28 44.28 44.28   442.80  
619.92 2,036.79 110 HP Direct 12/31/05 5 S/L 1,756.97 232.34   5 1,524.63 25.41
101.64   25.41 25.41 25.41 25.41 25.41 25.41 25.41 25.41 25.41 25.41   254.10  
355.74 1,168.89 111 2 Zebra printer f/lab & 5 software licenses 12/31/05 5 S/L
4,181.45 552.93   5 3,628.52 60.48 241.92   60.48 60.48 60.48 60.48 60.48 60.48
60.48 60.48 60.48 60.48   604.80   846.72 2,781.80 112 Cisco Equipment 3/31/06 5
S/L 1,782.86 235.76   5 1,547.10 25.79 103.16   25.79 25.79 25.79 25.79 25.79
25.79 25.79 25.79 25.79 25.79   257.90   361.06 1,186.04 113 Dell Computer
5/19/06 5 S/L 478.20 56.85   5 421.35 7.02 28.08   7.02 7.02 7.02 7.02 7.02 7.02
7.02 7.02 7.02 7.02   70.20   98.28 323.07 114 Recorder, 12 input mono ethernet
1/17/2007 5         5 2,045.00 34.08     34.08 34.08 34.08 34.08 34.08 34.08
34.08 34.08 34.08 34.08   340.80   340.80 1,704.20                              
                            Total Computer Equipment GL #1620     99,843.09
55,074.20     46,813.89 780.23 2,984.60   780.23 780.23 780.23 780.23 780.23
780.23 780.23 780.23 780.23 780.23 # 7,802.30   10,786.90 36,026.99            
                                            Furniture & Fixtures   2555        
                                        8 Office Furniture 11/19/1998 7 S/L
3,593.00 3,593.00   7 0.00 - 0   - - - - - - - - - -   -   - 0.00 22 Compact
Refrigerator 2/10/1999 7 S/L 117.00 117.00   7 - - 0   - - - - - - - - - -   -  
- - 23 Office Chairs 4/15/1999 7 S/L 214.00 214.00   7 - - 0   - - - - - - - - -
-   -   - - 24 Exec Leather Chair 4/29/1999 7 S/L 106.00 106.00   7 - - 0   - -
- - - - - - - -   -   - - 25 Dry Erase Board 4/29/1999 7 S/L 48.00 48.00   7 - -
0   - - - - - - - - - -   -   - - 26 Desk 5/24/1999 7 S/L 212.00 212.00   7 - -
0   - - - - - - - - - -   -   - - 27 Microwave 6/14/1999 7 S/L 74.00 74.00   7 -
- 0   - - - - - - - - - -   -   - - 28 Desk 6/15/1999 7 S/L 85.00 85.00   7 - -
0   - - - - - - - - - -   -   - - 29 Bookcase 7/26/1999 7 S/L 200.00 200.00   7
- - 0   - - - - - - - - - -   -   - - 30 Lateral File 10/21/1999 7 S/L 180.00
180.00   7 - - 0   - - - - - - - - - -   -   - - 44 Furniture 6/30/1999 7 S/L
750.00 750.00   7 - - 0   - - - - - - - - - -   -   - - 54 F & F Additions
9/30/2001 7 S/L 19,003.00 11,841.58   7 7,161.42 85.26 341.04   85.26 85.26
85.26 85.26 85.26 85.26 85.26 85.26 85.26 85.26   852.60   1,193.64 5,967.78  
Misc. Office Supllies 11/15/2004 7 S/L 830.99 217.32   7 613.67 7.31 29.24  
7.31 7.31 7.31 7.31 7.31 7.31 7.31 7.31 7.31 7.31   73.10   102.34 511.33 101
Rack Mount Mini 8/22/2005 7 S/L 799.20 113.86   7 685.34 8.16 32.64   8.16 8.16
8.16 8.16 8.16 8.16 8.16 8.16 8.16 8.16   81.60   114.24 571.10                
                                                                               
                                                                          Total
Furniture & Fixtures GL #1520     26,212.19 17,751.76     8,460.43 100.73 402.92
  100.73 100.73 100.73 100.73 100.73 100.73 100.73 100.73 100.73 100.73 #
1,007.30   1,410.22 7,050.21                                                    
    Leasehold Improvements on Lease ending 8/31/06 (Extended to 8/31/09)        
                                        58 Security System 9/1/2001 5 S/L
26,625.00                                             59 Office Buildout
9/1/2001 5 S/L 51,274.00                                             68 Teralab,
buildout 6/30/2003 3.2mo S/L 10,628.00                                          
  75 Office Buildout 3/30/2004 2.5mo S/L 1,100.00                              
              75 Office Buildout 4/30/2004 2.4mo S/L 2,350.00                  
                          77 Plumbing 4/30/2004 2.4mo S/L 3,150.00              
                              78 Cabinets 4/30/2004 2.4mo S/L 3,365.36          
                                  79 Counter Tops 4/30/2004 2.4mo S/L 3,777.80  
                                          80 Electric Work 4/30/2004 2.4mo S/L
1,450.00                                             81 Flooring 4/30/2004 2.4mo
S/L 1,921.18                                             82 Walls and Doors
6/1/2004 2.2mo S/L 1,500.00                                             83
Deposit for 2 new doors and removal of cabinets in office 11/12/2004 1.10mo S/L
600.00                                             84 Final Pymt for 2 new doors
and removal of cabinets in office 11/15/2004 1.10mo S/L 600.00                  
                          85 New carpet for CRS Office 11/17/2004 1.10mo S/L
319.18                                             86 New border in back office
11/29/2004 1.10mo S/L 125.00     36 mos                                       86
Sub total, leasehold improvement       108,785.52 86,959.72   3.00 21,825.80
606.27 2425.08   606.27 606.27 606.27 606.27 606.27 606.27 606.27 606.27 606.27
606.27   6,062.70   8,487.78 13,338.02 87 Carpet 2/12/2007           31.00
2,611.84 84.25         84.25 84.25 84.25 84.25 84.25 84.25 84.25 84.25   674.00
  674.00 1,937.84 88 Leasehold improvements, 2/16/2007           31.00 3,200.00
103.23         103.23 103.23 103.23 103.23 103.23 103.23 103.23 103.23   825.84
  825.84 2,374.16 89 Lobby, logo sign 2/23/2007           31.00 1,172.36 37.82  
      37.82 37.82 37.82 37.82 37.82 37.82 37.82 37.82   302.56   302.56 869.80
90 Security System 3/12/2007           30.00 2,931.56 97.72             97.72
97.72 97.72 97.72 97.72 97.72   586.32   586.32 2,345.24                        
                                  Total leasehold improvement GL #1640          
  31,741.56 929.29 2,425.08   606.27 606.27 831.57 831.57 929.29 929.29 929.29
929.29 929.29 929.29   8,451.42   10,876.50 20,865.06                          
                              Machinery & Equipment   2555                      
                          11 Medical Equipment 9/14/1998 7 S/L 3,409.00 3,409.00
  7 (0.00) - 0   - - - - - - - - - -   -   - (0.00) 36 Freezer 3/30/1999 7 S/L
459.79 459.79   7 - - 0   - - - - - - - - - -   -   - - 37 Refrigerator
3/30/1999 7 S/L 136.61 136.61   7 - - 0   - - - - - - - - - -   -   - - 38
Typewriter 3/30/1999 7 S/L 84.79 84.79   7 - - 0   - - - - - - - - - -   -   - -
40 Used Bio Hood 8/12/1999 7 S/L 1,300.00 1,300.00   7 - - 0   - - - - - - - - -
-   -   - - 42 Walk-in Freezer 10/4/1999 7 S/L 1,590.00 1,590.00   7 - - 0   - -
- - - - - - - -   -   - - 43 Freezer 10/29/1999 7 S/L 470.39 470.39   7 - - 0  
- - - - - - - - - -   -   - - 46 Medical Equipment 6/30/1999 7 S/L 2,708.92
2,708.92   7 - - 0   - - - - - - - - - -   -   - - 51 Below Zero Freezer
6/12/2000 7 S/L 6,145.00 6,145.00   7 - - 0   - - - - - - - - - -   -   - - 52
Lab Freezer 10/31/2000 7 S/L 548.00 456.46   7 91.54 1.09 4.36   1.09 1.09 1.09
1.09 1.09 1.09 1.09 1.09 1.09 1.09   10.90   15.26 76.28 55 Machinery Additions
8/1/2001 7 S/L 5,940.00 4,311.29   7 1,628.71 19.39 77.56   19.39 19.39 19.39
19.39 19.39 19.39 19.39 19.39 19.39 19.39   193.90   271.46 1,357.25 56
Telephone System 9/30/2001 7 S/L 12,388.00 8,696.34   7 3,691.66 43.95 175.8  
43.95 43.95 43.95 43.95 43.95 43.95 43.95 43.95 43.95 43.95   439.50   615.30
3,076.36 57 Walk-in Freezer 9/30/2001 7 S/L 34,498.00 24,217.49   7 10,280.51
122.39 489.56   122.39 122.39 122.39 122.39 122.39 122.39 122.39 122.39 122.39
122.39   1,223.90   1,713.46 8,567.05 60 Equipment - 2 Zebras and Centrifuge
5/2/2002 7 S/L 12,097.00 7,483.97   7 4,613.03 54.92 219.68   54.92 54.92 54.92
54.92 54.92 54.92 54.92 54.92 54.92 54.92   549.20   768.88 3,844.15 62 Lab
Equipment 7/25/2002 7 S/L 1,590.00 926.89   7 663.11 7.89 31.56   7.89 7.89 7.89
7.89 7.89 7.89 7.89 7.89 7.89 7.89   78.90   110.46 552.65 69 Copier 7/1/2003 7
S/L 7,102.00 3,210.08   5 3,891.92 64.87 259.48   64.87 64.87 64.87 64.87 64.87
64.87 64.87 64.87 64.87 64.87   648.70   908.18 2,983.74 70 Lab Barcode Scanner
4/24/2003 7 S/L 1,167.00 555.27   7 611.73 7.28 29.12   7.28 7.28 7.28 7.28 7.28
7.28 7.28 7.28 7.28 7.28   72.80   101.92 509.81 71 Lab Zebra Printer 5/2/2003 7
S/L 1,277.00 607.60   7 669.40 7.97 31.88   7.97 7.97 7.97 7.97 7.97 7.97 7.97
7.97 7.97 7.97   79.70   111.58 557.82 72 Lab RMS Cobas Equip 6/4/2003 7 S/L
10,322.00 4,788.39   7 5,533.61 65.88 263.52   65.88 65.88 65.88 65.88 65.88
65.88 65.88 65.88 65.88 65.88   658.80   922.32 4,611.29 74 Lab Conco 3 ft Hood
9/17/2003 7 S/L 5,278.78 2,228.96   7 3,049.82 36.31 145.24   36.31 36.31 36.31
36.31 36.31 36.31 36.31 36.31 36.31 36.31   363.10   508.34 2,541.48 76 Fisher
Scientific 2/5/2004 7 S/L 2,620.80 966.19   7 1,654.61 19.70 78.8   19.70 19.70
19.70 19.70 19.70 19.70 19.70 19.70 19.70 19.70   197.00   275.80 1,378.81 83
Chest Freezer 5/1/2004 7 S/L 6,495.00 2,162.51   7 4,332.49 51.58 206.32   51.58
51.58 51.58 51.58 51.58 51.58 51.58 51.58 51.58 51.58   515.80   722.12 3,610.37
84 Fridge for Teralab 6/1/2004 7 S/L 1,378.00 442.40   7 935.60 11.14 44.56  
11.14 11.14 11.14 11.14 11.14 11.14 11.14 11.14 11.14 11.14   111.40   155.96
779.64 85 Phone System 6/1/2004 7 S/L 4,050.99 1,300.55   7 2,750.44 32.74
130.96   32.74 32.74 32.74 32.74 32.74 32.74 32.74 32.74 32.74 32.74   327.40  
458.36 2,292.08 86 DPC-Immulite 1000 6/30/2004 7 S/L 41,000.00 13,162.83   7
27,837.17 331.39 1325.56   331.39 331.39 331.39 331.39 331.39 331.39 331.39
331.39 331.39 331.39   3,313.90   4,639.46 23,197.71 89 Roche Diagnostics
Corporation 9/2/2004 7 S/L 10,660.00 3,041.62   7 7,618.38 90.69 362.76   90.69
90.69 90.69 90.69 90.69 90.69 90.69 90.69 90.69 90.69   906.90   1,269.66
6,348.72 90 Datel Corporation 10/29/2004 7 S/L 40.00 10.94   7 29.06 0.35 1.4  
0.35 0.35 0.35 0.35 0.35 0.35 0.35 0.35 0.35 0.35   3.50   4.90 24.16 91
Alliance Medical Consultants, Inc. 11/15/2004 7 S/L 4,770.00 1,247.45   7
3,522.55 41.94 167.76   41.94 41.94 41.94 41.94 41.94 41.94 41.94 41.94 41.94
41.94   419.40   587.16 2,935.39 102 Test Tube Rack 9/1/2005 7 S/L 747.78 106.54
  7 641.24 7.63 30.52   7.63 7.63 7.63 7.63 7.63 7.63 7.63 7.63 7.63 7.63  
76.30   106.82 534.42 103 Ritz Camera 6/5/2006 7 S/L 638.99 22.58   7 616.41
7.34 29.36   7.34 7.34 7.34 7.34 7.34 7.34 7.34 7.34 7.34 7.34   73.40   102.76
513.65 104 Costco 6/13/2006 7 S/L 803.65 28.39   7 775.26 9.23 36.92   9.23 9.23
9.23 9.23 9.23 9.23 9.23 9.23 9.23 9.23   92.30   129.22 646.04                
                                          Total Machinery & Equipment GL #1540  
  181,717.49 96,279.24     85,438.25 1,035.67 4,142.68   1,035.67 1,035.67
1,035.67 1,035.67 1,035.67 1,035.67 1,035.67 1,035.67 1,035.67 1,035.67 #
10,356.70   14,499.38 70,938.87                                                
                  416,558.29 256,064.93     172,454.12 2,845.92 9,955.28  
2,522.90 2,522.90 2,748.20 2,748.20 2,845.92 2,845.92 2,845.92 2,845.92 2,845.92
2,845.92 # 27,617.72   37,573.00 134,881.12

 



 

 



Schedule B-4              HemaBioscience Inventory / Inventory Allowance
9/30/2007    

 



      Volume       12 Month Sales (Volume)         Item Number Item Description
Base U Of M 9/30/2007   Asset Value ($) Ave
Cost 10/1/06 to 5/22/07 5/23/07 to 9/30/07   Total Excess Inventory (Units)
Reserve / Excess ($)   Asset Book Value 1 PSA ML 751.20   2,231.06 2.97 18.30
45.00   63.30 687.90 2,043.06   188.00 2 TSH ML 1,278.20   3,783.47 2.96 9.10
53.30   62.40 1,215.80 3,598.77   184.70 6 Anti-HIV 2 ML 2,924.40   51,498.68
17.61 2,821.20 449.00   3,270.20 - -   51,498.68 7 Osteoporosis ML 228.20  
419.89 1.84       - 228.20 419.89   (0.00) 8 Human Serum ML 18,486.30  
24,231.94 1.31 7,405.50 12,992.50   20,398.00 - -   24,231.94 10 Anti-HTLV I/II
ML 43,454.80   27,572.39 0.63 3,164.20 317.00   3,481.20 39,973.60 25,183.37  
2,389.02 11 Anti-HTLV I ML 1,354.50   650.16 0.48   2,415.40   2,415.40 - -  
650.16 12 Anti-HTLV II ML 4.10   27.88 6.80       - 4.10 27.88   - 13 SLE ML
18,131.20   30,981.85 1.71 1,695.60 1,401.60   3,097.20 15,034.00 25,708.14  
5,273.71 16 Cholesterol ML 268.80   2,110.08 7.85       - 268.80 2,110.08   - 26
Hashimoto's Thyroiditis ML 9.70   169.02 17.42   2.00   2.00 7.70 134.13   34.89
27 Human Urine ML 1,004.80   10.05 0.01       - 1,004.80 10.05   (0.00) 29
Anti-HIV 1/2 ML 30,865.80   5,555.84 0.18 764.60 528.00   1,292.60 29,573.20
5,323.18   232.66 30 dsDNA Antibody ML 6.00   17.93 2.99 22.60 33.90   56.50 - -
  17.93 31 SSA Antibody ML 0.50   - - 761.00 2.00   763.00 - -   - 32 RNP
Antibodies ML -   - - 4.60 101.50   106.10 - -   - 35 Hyperthyroidism ML 59.30  
703.89 11.87       - 59.30 703.89   0.00 37 SCL-70 Antibody ML 12.90   500.75
38.82 21.50 12.00   33.50 - -   500.75 38 Thyroglobulin Antibody (TgAb) ML
9,475.50   7,390.89 0.78 36.80 3.30   40.10 9,435.40 7,359.61   31.28 40
Anti-EBV VCA IgG ML 2,330.60   442.81 0.19 3.60 2.80   6.40 2,324.20 441.60  
1.21 48 Triglyceride ML 73.60   - -   1.00   1.00 72.60 -   - 49 Jo-1 Antiboyd
ML 5.00   - - 653.00 7.00   660.00 - -   - 63 Anti-HBs ML 11,585.60   10,299.58
0.89 206.60     206.60 11,379.00 10,127.31   172.27 64 Anti-HBc IgM ML 28.20  
210.80 7.48 2,538.50 795.60   3,334.10 - -   210.80 83 Anti-Rubella IgG ML
1,101.20   1,475.61 1.34   4.00   4.00 1,097.20 1,470.25   5.36 85
Syphillis-Primary (untreated) ML 1,045.80   627.48 0.60 73.50 11.00   84.50
961.30 576.78   50.70 91 Total T4 ML 37.00   242.35 6.55       - 37.00 242.35  
- 92 T3 Uptake ML 1.10   12.53 11.39       - 1.10 12.53   (0.00) 93 Total T3 ML
719.50   4,292.81 5.97 219.90     219.90 499.60 2,982.61   1,310.20 101 FTA/ABS
ML 82.00   187.78 2.29       - 82.00 187.78   - 162 Bilirubin (Total) ML 274.60
  260.87 0.95       - 274.60 260.87   - 171 Human Plasma (EDTA-K3) ML 16,050.90
  14,072.16 0.88 14,555.60 2,390.30   16,945.90 - -   14,072.16 172 Human Plasma
(Lithium Heparin) ML 66.70   250.13 3.75   600.00   600.00 - -   250.13 174
Human Plasma (Sodium Citrate) ML 80,494.80   22,538.54 0.28 10,507.07 1,121.00  
11,628.07 68,866.73 19,282.68   3,255.86 175 Human Plasma (Sodium Heparin) ML
3,022.90   1,900.56 0.63 229.90 1,620.20   1,850.10 1,172.80 738.86   1,161.70
176 Anti-Rubella IgM ML 662.00   123.00 0.19   20.80   20.80 641.20 121.83  
1.17 178 H. Pylori ML 5,232.10   4,865.85 0.93 77.50 241.00   318.50 4,913.60
4,569.65   296.20 184 Anti-CMV IgM ML 197.80   1,242.18 6.28 64.20 15.00   79.20
118.60 744.81   497.37 197 HIVAg ML 10,932.10   7,215.19 0.66 104.00     104.00
10,828.10 7,146.55   68.64 199 Anti-HCV ML 206,572.40   93,055.03 0.45 7,507.30
5,769.30   13,276.60 193,295.80 86,983.11   6,071.92 225 Anti-Toxoplasmosis IgG
ML 86.20   84.48 0.98 72.30 5.70   78.00 8.20 8.04   76.44 226 Anti-HSV 1 IgG ML
891.70   891.70 1.00 16.30 9.20   25.50 866.20 866.20   25.50 227 Anti-HSV 2 IgG
ML 154.10   204.95 1.33 28.70 3.90   32.60 121.50 161.60   43.35 247
Anti-Toxoplasmosis IgM ML 16.40   49.69 3.03 252.60 2.90   255.50 - -   49.69
251 Anti-EBV NA IgM ML -   - -       - - -   - 252 Anti-HSV 1 IgM ML 122.80  
2,603.36 21.20   28.10   28.10 94.70 2,007.64   595.72 253 Anti-HSV 2 IgM ML
122.50   388.33 3.17   14.90   14.90 107.60 341.09   47.24 261 FREE T4 ML 773.20
  2,721.66 3.52 100.70 3.50   104.20 669.00 2,354.88   366.78 262 Tobramycin ML
107.30   690.92 6.44 16.80     16.80 90.50 582.82   108.10 263 Anti-CMV IgG ML
185.20   703.76 3.80 6.00     6.00 179.20 680.96   22.80 264 HBeAg ML 128.50  
116.94 0.91 1,048.80     1,048.80 - -   116.94 266 Total Protein ML 135.50  
271.00 2.00       - 135.50 271.00   - 297 H. Pylori (IgA) ML 53.30   - -   2.00
  2.00 51.30 -   - 298 H. Pylori (IgG) ML 57.90   145.33 2.51       - 57.90
145.33   (0.00) 299 H. Pylori (IgM) ML 1.00   - -       - 1.00 -   - 305
Anti-HBc Total ML 77,113.00   4,626.78 0.06 304.50 267.20   571.70 76,541.30
4,592.48   34.30 310 Anti-Mumps IgG ML 16,243.50   4,223.31 0.26       -
16,243.50 4,223.31   - 317 Anti-VZV IgG ML 108.20   59.51 0.55 206.90     206.90
- -   59.51 322 Anti-HAV IgM ML 1,205.70   12,028.00 9.98 884.00 4,794.30  
5,678.30 - -   12,028.00 325 Hemophilia ML 3.00   16.92 5.64       - 3.00 16.92
  - 333 Anti-Rubeola IgG ML 104.70   - -       - 104.70 -   - 336 Anti-Dengue
IgG ML 677.90   393.18 0.58 325.10     325.10 352.80 204.62   188.56 351
Pregnancy - 1st Trimester ML 1,014.90   4,556.16 4.49 30.00 486.90   516.90
498.00 2,236.02   2,320.14 352 Pregnancy - 2nd Trimester ML 1,841.10   8,540.72
4.64   228.50   228.50 1,612.60 7,482.46   1,058.26 353 Pregnancy - 3rd
Trimester ML 3,167.50   14,364.81 4.54 15.10 239.60   254.70 2,912.80 13,224.11
  1,140.70 370 Anti-Measles IgG ML 3,527.20   670.17 0.19       - 3,527.20
670.17   (0.00) 388 HBeAb ML 50.40   1.51 0.03       - 50.40 1.51   0.00 391
FREE T3 ML 633.00   3,923.71 6.20 891.70 56.70   948.40 - -   3,923.71 400 ALT
ML 417.90   87.76 0.21       - 417.90 87.76   (0.00) 402 Anti-Measles IgM ML
90.70   495.22 5.46       - 90.70 495.22   0.00 410 Acute HBV ML 147.20  
4,359.55 29.62 105.80     105.80 41.40 1,226.27   3,133.28 417 Anti-Mumps IgM ML
18.20   125.22 6.88       - 18.20 125.22   (0.00) 418 Anti-VZV IgM ML 106.20  
663.75 6.25       - 106.20 663.75   - 421 Hepatocellular Carcinoma ML 9.00   - -
55.00 12.00   67.00 - -   - 429 Anti-HBs Vaccinated ML -   - -       - - -   -
446 Anti-HIV 1 ML 68,252.20   116,355.92 1.70 7,863.30 1,292.10   9,155.40
59,096.80 100,464.56   15,891.36 447 Anti-HAV Total ML 1,257.20   2,137.24 1.70
      - 1,257.20 2,137.24   - 448 Acute HAV ML 941.80   24,147.75 25.64 418.70
94.50   513.20 428.60 10,989.30   13,158.45 456 Hospital Patient Sera ML 51.00  
306.51 6.01       - 51.00 306.51   - 472 Amylase ML 46.80   194.22 4.15       -
46.80 194.22   - 501 Anti-HSV 1/2 IgM ML 4.70   26.32 5.60       - 4.70 26.32  
- 502 CA 19 - 9 ML 22.40   170.91 7.63 76.20     76.20 - -   170.91 535
Hemolysed ML 7,592.20   3,409.76 0.45 15.50 1,503.00   1,518.50 6,073.70
2,733.17   676.59 536 Hypogonadism ML 95.00   416.10 4.38       - 95.00 416.10  
- 537 Vitamin B12 ML 24.20   15.25 0.63       - 24.20 15.25   (0.00) 538
Hospital Sample (Non-Cancer Associated) ML 16.80   11.93 0.71       - 16.80
11.93   (0.00) 542 HBV Vaccinated ML 6,316.40   5,747.92 0.91 95.10     95.10
6,221.30 5,661.38   86.54 543 Rheumatoid Factor ML 5,658.30   38,605.84 6.82
5,335.40 1,406.80   6,742.20 - -   38,605.84 544 Pediatric ML 707.10   28,043.59
39.66       - 707.10 28,043.59   (0.00) 546 Human Plasma ML 15,868.80  
11,584.22 0.73 583,180.01 146.20   583,326.21 - -   11,584.22 547 HCV-PCR ML
10,949.70   3,722.90 0.34 349.40 2.00   351.40 10,598.30 3,603.42   119.48 548
Anti-D ML 6.90   - -       - 6.90 -   - 549 Myoglobin ML 29.10   72.17 2.48    
  - 29.10 72.17   (0.00) 550 Troponin I ML 171.10   1,136.34 6.64 1,267.20
860.00   2,127.20 - -   1,136.34 552 PTH (C-Terminal) ML 69.80   166.12 2.38    
  - 69.80 166.12   0.00 554 Diagnostic Specimen ML 139.00   861.80 6.20 64.70
3.70   68.40 70.60 437.72   424.08 555 HBsAg ML 137,507.50   81,457.77 0.59
6,418.10 3,288.40   9,706.50 127,801.00 75,402.59   6,055.18 556 Cardiac
Specimen ML 42.60   135.47 3.18 3.10     3.10 39.50 125.61   9.86 558 Chagas ML
29,478.80   25,219.27 0.86 5,891.70 7,107.90   12,999.60 16,479.20 14,172.11  
11,047.16 562 HIV-PCR ML 2,593.10   1,504.00 0.58 65.70     65.70 2,527.40
1,465.89   38.11 563 High Risk-Brazil ML 367.10   124.81 0.34       - 367.10
124.81   0.00 565 Breast Cancer ML 5,056.20   20,224.80 4.00 757.90 109.10  
867.00 4,189.20 16,756.80   3,468.00 567 Syphillis-Secondary(untreated) ML 31.60
  - - 17.60     17.60 14.00 -   - 572 HIV-1 Seroconversion Panel ML 6,855.70  
2,810.84 0.41       - 6,855.70 2,810.84   (0.00) 573 ANA-Homogenous Pattern ML
3.80   - -       - 3.80 -   - 580 PTH (Intact) ML 42.40   148.83 3.51   55.20  
55.20 - -   148.83 581 SSA/SSB Antibody ML -   - -   10.00   10.00 - -   - 582
Leishmania ML 1,064.80   8,249.00 7.75   94.00   94.00 970.80 7,523.70   725.30
584 Centromere Antibody ML 2.00   - - 1.00 4.10   5.10 - -   - 585 HCV-Genotype
1a ML 78.50   - -       - 78.50 -   - 586 HCV-Genotype 2a ML 54.00   140.00 2.59
  190.00   190.00 - -   140.00 587 HCV-Genotype 3a ML 5.00   - - 10.00     10.00
- -   - 589 HCV-Genotype 5a ML 178.00   4,227.50 23.75 642.40 308.20   950.60 -
-   4,227.50 590 HCV-Genotype 6a ML 355.30   106.59 0.30 1.10     1.10 354.20
106.26   0.33 592 ANA ML 1,610.80   4,639.10 2.88 366.30 86.20   452.50 1,158.30
3,335.90   1,303.20 593 Fibrocystic Breast Disease ML 77.20   - -       - 77.20
-   - 594 Breast Cancer (Pre-Treatment) ML 101.10   657.15 6.50       - 101.10
657.15   - 607 Lipemic ML 18,121.00   5,073.88 0.28   905.70   905.70 17,215.30
4,820.28   253.60 609 Patient Specimen ML 40.40   - -       - 40.40 -   - 610
Colon Cancer-Active ML 94.80   262.60 2.77 5.30     5.30 89.50 247.92   14.68
611 Lung Cancer-Active ML 281.80   701.68 2.49 9.10     9.10 272.70 679.02  
22.66 612 Patient-Multiple Matrices ML 69.40   86.06 1.24       - 69.40 86.06  
(0.00) 613 BPH ML 609.60   2,365.25 3.88       - 609.60 2,365.25   (0.00) 614
Prostate Cancer (Pre-Treatment) ML 10.80   31.21 2.89       - 10.80 31.21   0.00
615 Ovarian Cancer ML 700.70   2,648.65 3.78 423.50     423.50 277.20 1,047.82  
1,600.83 616 Benign Gynelogical Condition ML 108.00   519.48 4.81       - 108.00
519.48   - 620 Syphillis-Primary(treated) ML 141.70   450.00 3.18       - 141.70
450.61   (0.61) 621 RPR ML 30,636.90   11,029.28 0.36 84.20 207.70   291.90
30,345.00 10,924.20   105.08 623 HIV-2 ML 4,527.90   45,296.02 10.00 1,739.30
927.40   2,666.70 1,861.20 18,612.00   26,684.02 624 HCV-Genotype 2a/2c ML
231.30   1,311.47 5.67 0.40     0.40 230.90 1,309.20   2.27 627 CEA ML 873.20  
1,329.60 1.52 270.80     270.80 602.40 915.65   413.95 628 CA-125 ML 81.30  
240.20 2.95 170.20 4.10   174.30 - -   240.20 631 Human Plasma (CPDA) ML
3,754.80   2,102.69 0.56 1,034.50 249.30   1,283.80 2,471.00 1,383.76   718.93
633 HCV-Genotype 4 ML 3,017.10   8,840.10 2.93   2.00   2.00 3,015.10 8,834.24  
5.86 635 Albumin ML 55.10   517.39 9.39       - 55.10 517.39   (0.00) 637 CMV ML
517.60   1,704.54 3.29 0.90 6.90   7.80 509.80 1,677.24   27.30 638 EBV ML 61.10
  13.29 0.22 78.20 75.50   153.70 - -   13.29 639 Benign Breast Disease ML
958.60   2,463.60 2.57       - 958.60 2,463.60   0.00 640 Mononucleosis ML 8.10
  48.20 5.95       - 8.10 48.20   (0.01) 641 Chlamydia IgM ML 2.90   - -       -
2.90 -   - 643 HIV-Venezuela ML 5,087.30   2,492.78 0.49 282.40 13.00   295.40
4,791.90 2,348.03   144.75 659 HIV-Nicaragua ML 17.70   116.64 6.59       -
17.70 116.64   0.00 663 HBV-Venezuela ML 9,289.90   4,087.56 0.44 338.00 2.00  
340.00 8,949.90 3,937.96   149.60 679 HBV-Nicaragua ML 25,478.90   5,095.78 0.20
270.00 371.90   641.90 24,837.00 4,967.40   128.38 683 HCV-Venezuela ML 346.70  
228.82 0.66 9.50     9.50 337.20 222.55   6.27 702 HIV-O ML 781.30   9,789.69
12.53 45.00     45.00 736.30 9,225.84   563.85 703 Anti-EBV IgM ML 1.00   5.21
5.21       - 1.00 5.21   - 708 c-ANCA ML 13.40   1.34 0.10       - 13.40 1.34  
- 709 p-ANCA ML 8.80   50.07 5.69 253.20     253.20 - -   50.07 714
Pregnancy-Serial ML 45.00   1,105.20 24.56       - 45.00 1,105.20   - 716
Rheumatoid Arthritis ML 149.60   872.00 5.83 304.80 21.30   326.10 - -   872.00
718 High Risk-Hepatitis(US) ML 5.90   39.24 6.65       - 5.90 39.24   (0.00) 719
HCV NAT+/Ab- ML 17.40   6.26 0.36   2.00   2.00 15.40 5.54   0.72 720 High
Risk-Senegal ML 533.60   602.97 1.13       - 533.60 602.97   (0.00) 721 High
Risk-South Africa ML 322.30   354.53 1.10       - 322.30 354.53   - 723 Prostate
Cancer ML 2,299.80   8,900.23 3.87 565.20 289.80   855.00 1,444.80 5,591.38  
3,308.85 724 Syphillis ML 51,393.40   15,812.84 0.31 8,569.60 1,780.30  
10,349.90 41,043.50 12,723.49   3,089.35 725 HBsAg-Senegal ML 173.80   45.19
0.26 10.20     10.20 163.60 42.54   2.65 731 Cardiac Serial Panel ML 8.30  
24.15 2.91 1.50     1.50 6.80 19.79   4.36 732 Bladder CA ML 1,126.10   3,918.83
3.48       - 1,126.10 3,918.83   (0.00) 733 High Risk-Egypt ML 130.30   512.08
3.93       - 130.30 512.08   (0.00) 734 High Risk-Hong Kong ML 273.20   - -    
  - 273.20 -   - 740 HIV-1 (Subtype G) ML 2.40   20.50 8.54 26.60     26.60 - -
  20.50 742 Parvovirus IgG ML 1.60   11.02 6.89       - 1.60 11.02   0.00 743
HCV Serial Set ML 199.70   4,305.53 21.56       - 199.70 4,305.53   0.00 747
HIV-Nigeria ML 1,293.30   879.44 0.68 19.80 26.80   46.60 1,246.70 847.76  
31.68 756 HCV-Egypt ML 2,005.00   1,583.95 0.79 11.00 179.80   190.80 1,814.20
1,433.22   150.73 762 HBV-Egypt ML 685.20   3,090.25 4.51       - 685.20
3,090.25   0.00 763 HBV-Senegal ML 673.80   - - 167.30 14.10   181.40 492.40 -  
- 765 HBV-China ML 250.20   - - 81.90     81.90 168.30 -   - 777 Cirrhosis ML
7.00   12.11 1.73       - 7.00 12.11   - 778 Hemodialysis ML 132.20   277.62
2.10   60.00   60.00 72.20 151.62   126.00 782 Endometriosis ML 566.60  
2,051.09 3.62       - 566.60 2,051.09   0.00 783 Ulcerative Colitis ML 192.50  
1,128.99 5.86 54.20 174.30   228.50 - -   1,128.99 785 Hematospermia ML 1.10  
5.54 5.04       - 1.10 5.54   0.00 788 HIV-Africa ML 13,741.40   19,229.26 1.40
887.90 62.40   950.30 12,791.10 17,907.54   1,321.72 791 HBV-Africa ML 817.90  
- -   65.00   65.00 752.90 -   - 795 HCV-Genotype 3e ML 8.10   - -       - 8.10
-   - 796 High Risk ML 34.20   21.55 0.63       - 34.20 21.55   (0.00) 797
Icteric ML 3,437.50   446.88 0.13       - 3,437.50 446.88   (0.00) 800
Hemoglobin ML 175.60   - - 15.40     15.40 160.20 -   - 802 Match Patient Set ML
7,220.60   9,603.40 1.33 6,191.50 3,313.50   9,505.00 - -   9,603.40 803 HCV
Thera-Conversion Panel ML 1,208.70   - -       - 1,208.70 -   - 804 High
Risk-Ivory Coast ML 10,208.00   11,535.04 1.13   89.20   89.20 10,118.80
11,434.24   100.80 805 Pancreatic CA ML 135.80   698.01 5.14 45.80 1.00   46.80
89.00 457.46   240.55 807 HIV-1 (Subtype B) ML 238.30   1,491.76 6.26 33.00    
33.00 205.30 1,285.18   206.58 815 Pregnancy Specimen ML 1,416.20   1,869.38
1.32       - 1,416.20 1,869.38   0.00 816 HIV Mutation ML 4,568.20   3,197.74
0.70 770.60 123.30   893.90 3,674.30 2,572.01   625.73 817 Stomach CA ML 293.70
  772.43 2.63 1.00     1.00 292.70 769.80   2.63 819 RBC (ALT/HBc) ML 0.80  
7.57 9.46       - 0.80 7.57   (0.00) 823 Angiosarcoma ML 9.70   31.33 3.23      
- 9.70 31.33   0.00 824 Thyroid Cancer ML 34.00   131.58 3.87       - 34.00
131.58   - 827 HBV NAT+/Ab- ML 3,453.70   379.91 0.11       - 3,453.70 379.91  
(0.00) 828 HIV NAT+/Ab- ML 1,555.30   357.72 0.23       - 1,555.30 357.72  
(0.00) 831 Monoclonal Gammopathy ML 611.90   1,597.06 2.61 197.50 30.50   228.00
383.90 1,001.98   595.08 832 Multiple Myeloma ML 1,624.90   4,611.87 2.84 289.70
219.50   509.20 1,115.70 3,168.59   1,443.28 834 Fresh Frozen Plasma (Human) ML
2,148.40   - -       - 2,148.40 -   - 836 Male Homosexual ML 431.70   - -      
- 431.70 -   - 838 Elevated IgG ML 276.60   785.54 2.84   30.00   30.00 246.60
700.34   85.20 839 Elevated IgM ML 348.60   1,819.69 5.22 23.80 30.20   54.00
294.60 1,537.81   281.88 841 CK-MB ML 44.00   - -       - 44.00 -   - 843
Non-Viral Liver Disease ML 4.10   147.35 35.94 43.50 50.20   93.70 - -   147.35
844 HCV Patient-Match Set ML 252.70   886.98 3.51 1.10     1.10 251.60 883.12  
3.86 847 Beta-HCG ML 81.20   207.87 2.56       - 81.20 207.87   0.00 848 FSH ML
643.00   1,009.51 1.57       - 643.00 1,009.51   - 849 Prolactin ML 535.60  
637.36 1.19 32.50     32.50 503.10 598.69   38.67 850 Cortisol ML 51.20   295.37
5.77 16.00     16.00 35.20 203.10   92.27 851 Human Serum (Male) ML 576.50  
541.91 0.94 0.10     0.10 576.40 541.82   0.09 852 Human Serum (Female) ML
1,732.70   1,784.68 1.03 4.20 4.00   8.20 1,724.50 1,776.24   8.44 853 Post
Menopausal Female ML 1,775.00   1,491.00 0.84   412.10   412.10 1,362.90
1,144.84   346.16 855 HIV-Cote D'Ivoire ML 6,775.80   1,897.22 0.28 451.10
153.20   604.30 6,171.50 1,728.02   169.20 856 HBV-Cote D'Ivoire ML 14,033.70  
11,226.96 0.80 5.60 772.60   778.20 13,255.50 10,604.40   622.56 857 HCV-Cote
D'Ivoire ML 3,194.50   1,245.86 0.39       - 3,194.50 1,245.86   (0.00) 859 HBV
Match Set ML 7,654.60   49,222.20 6.43 111.70 817.20   928.90 6,725.70 43,246.25
  5,975.95 860 Anti-HAV IgG ML 75.30   313.25 4.16       - 75.30 313.25   (0.00)
861 CA 15-3 ML 129.50   50.16 0.39 221.60 4.00   225.60 - -   50.16 862
Autoimmune ML 45.10   810.00 17.96 78.90     78.90 - -   810.00 865 Flu Vaccine
Recipient ML 496.90   472.06 0.95   54.50   54.50 442.40 420.28   51.78 866
Vancomycin ML 689.30   3,260.39 4.73 16.30     16.30 673.00 3,183.29   77.10 867
Carbamazepine ML 241.80   1,501.97 6.21 128.60     128.60 113.20 702.97   799.00
868 Dilantin ML 278.20   851.29 3.06       - 278.20 851.29   0.00 869 Digoxin ML
492.90   1,276.61 2.59       - 492.90 1,276.61   0.00 870 Theophylline ML 6.40  
41.58 6.50 4.00     4.00 2.40 15.60   25.98 874 Coumadin ML 900.80   1,873.66
2.08       - 900.80 1,873.66   0.00 875 Phenobarbital ML 5.10   44.00 8.63 16.80
    16.80 - -   44.00 876 Valproic Acid ML 335.50   2,206.10 6.58 52.74    
52.74 282.76 1,860.56   345.54 877 Gentamycin ML 134.10   1,139.39 8.50 83.40  
  83.40 50.70 430.95   708.44 878 Depakene ML 2.00   5.74 2.87       - 2.00 5.74
  - 879 Amiodarone ML 4.00   11.48 2.87       - 4.00 11.48   - 880 Gabapentin
(Neurontin) ML 2.00   5.72 2.86       - 2.00 5.72   - 882 Elevated IgA ML 94.20
  68.77 0.73 27.90     27.90 66.30 48.40   20.37 883 Multiple Transfusion ML
195.70   467.72 2.39 104.60 71.00   175.60 20.10 48.04   419.68 885 IgE Allergic
ML 782.70   164.37 0.21       - 782.70 164.37   (0.00) 886 Progesterone ML
759.90   1,770.57 2.33       - 759.90 1,770.57   (0.00) 887 HCV Seroconversion
Panel ML 6,133.10   2,085.25 0.34 1,277.50 9.00   1,286.50 4,846.60 1,647.84  
437.41 888 HBsAg Seroconversion Panel ML 10,316.70   2,682.34 0.26 3.00 1.00  
4.00 10,312.70 2,681.30   1.04 890 HBsAg (AY) ML 7.20   63.22 8.78       - 7.20
63.22   (0.00) 895 Multiple Lymphoma ML 20.90   30.10 1.44       - 20.90 30.10  
(0.00) 896 Renal Insufficiency ML 24.10   51.33 2.13       - 24.10 51.33   0.00
897 Hemolytic Anemia ML 36.90   80.07 2.17       - 36.90 80.07   0.00 898
Aplastic Anemia ML 36.50   70.08 1.92       - 36.50 70.08   - 899 Chronic
Lymphocytic Leukemia ML 2,042.90   4,759.96 2.33 14.10     14.10 2,028.80
4,727.10   32.86 900 Acute Lymphocytic Leukemia ML 67.80   128.82 1.90       -
67.80 128.82   - 901 Ascites Fluid ML 4.70   - -       - 4.70 -   - 903
Myelodysplastic Syndrome ML 408.50   833.34 2.04       - 408.50 833.34   - 905
Leutinizing Hormone ML 823.90   1,252.33 1.52       - 823.90 1,252.33   (0.00)
906 Testicular CA ML 3.70   26.31 7.11       - 3.70 26.31   (0.00) 907 Crohn's
Disease ML 231.20   1,589.06 6.87 551.27 240.50   791.77 - -   1,589.06 908
Celiac Disease ML 34.10   91.73 2.69       - 34.10 91.73   (0.00) 910 Mycoplasma
IgG ML 40.30   94.71 2.35       - 40.30 94.71   (0.00) 911 Mycoplasma IgM ML
4.80   0.38 0.08       - 4.80 0.38   0.00 916 Acute Myelocytic Leukemia ML 79.10
  289.51 3.66       - 79.10 289.51   (0.00) 917 Chronic Myelocytic Leukemia ML
169.20   379.01 2.24       - 169.20 379.01   (0.00) 919 Liver Cancer - Secondary
ML 8.90   19.76 2.22 3.40     3.40 5.50 12.21   7.55 920 Melanoma ML 322.60  
864.57 2.68 1.10     1.10 321.50 861.62   2.95 921 HCV Mutation ML 454.90  
250.20 0.55       - 454.90 250.20   (0.00) 922 CHF - Class I ML 61.80   499.34
8.08 13.80 90.20   104.00 - -   499.34 923 CHF - Class II ML 224.70   1,580.43
7.03 12.10 246.60   258.70 - -   1,580.43 924 CHF - Class III ML 492.10  
2,861.20 5.81 11.40 107.20   118.60 373.50 2,170.04   691.16 925 CHF - Class IV
ML 7.50   71.93 9.59   3.20   3.20 4.30 41.24   30.69 926 Breast Cancer Tissue
(FFPE) ML 94.00   4,115.32 43.78       - 94.00 4,115.32   - 927 Benign Nevi
(FFPE) ML 2.00   64.74 32.37       - 2.00 64.74   - 928 Melanoma (FFPE) ML 48.00
  471.84 9.83       - 48.00 471.84   - 929 Cardiac Matched Set ML 42.10   200.82
4.77   0.90   0.90 41.20 196.52   4.30 930 HBV (Genotype G) ML 810.60   1,296.96
1.60 1.50     1.50 809.10 1,294.56   2.40 932 Triple Infection ML 66.40   - -  
    - 66.40 -   - 934 Lipid Profile ML 113.20   320.36 2.83       - 113.20
320.36   (0.00) 935 Alcoholic Hepatitis ML 7.60   13.07 1.72   5.90   5.90 1.70
2.92   10.15 936 Multiparity ML 1,443.20   7,194.67 4.99   73.40   73.40
1,369.80 6,835.30   359.37 937 NTX ML 57.40   37.31 0.65       - 57.40 37.31   -
938 Human Papillomavirus ML 2.00   134.58 67.29       - 2.00 134.58   - 939
Grave's Disease ML 20.90   62.91 3.01       - 20.90 62.91   (0.00) 940 Diabetes
ML 760.90   4,230.60 5.56 107.30     107.30 653.60 3,634.02   596.58 941 HAMA ML
116.20   - -   6.00   6.00 110.20 -   - 943 Hypergammaglobulin IgG ML 34.90  
35.95 1.03       - 34.90 35.95   (0.00) 946 Fibromyalgia ML 1,315.90   12,803.71
9.73       - 1,315.90 12,803.71   (0.00) 947 MCTD ML 159.80   556.10 3.48      
- 159.80 556.10   0.00 948 Scleroderma ML 88.20   303.41 3.44       - 88.20
303.41   (0.00) 949 Vasculitis ML 124.30   459.91 3.70       - 124.30 459.91   -
950 Chlamydia trachomatis (pos.) ML 751.10   2,831.65 3.77       - 751.10
2,831.65   (0.00) 951 Neisseria gonorrhoeae ML 326.00   2,555.84 7.84   67.30  
67.30 258.70 2,028.21   527.63 952 Human Urine (Male) ML 2,211.90   552.98 0.25
      - 2,211.90 552.98   (0.00) 956 Non-Chronic Heart Failure ML 509.40  
2,913.77 5.72       - 509.40 2,913.77   (0.00) 960 Lyme (European) IgM ML 197.70
  472.50 2.39 584.50 521.90   1,106.40 - -   472.50 961 Parvo B-19 DNA+ ML
822.20   9,841.73 11.97 4.00     4.00 818.20 9,793.85   47.88 962 HBV DNA+ ML
118.80   510.84 4.30       - 118.80 510.84   - 965 Hypertension ML 64.00  
816.64 12.76       - 64.00 816.64   - 966 HIV-Indonesia ML 935.60   271.32 0.29
8.00 1.00   9.00 926.60 268.71   2.61 967 HBV-Indonesia ML 3,777.90   1,246.71
0.33 1.00 32.30   33.30 3,744.60 1,235.72   10.99 968 HCV-Indonesia ML 4,236.20
  889.60 0.21 96.90 19.00   115.90 4,120.30 865.26   24.34 970 COPD ML 14.60  
218.42 14.96       - 14.60 218.42   (0.00) 971 Human Female Urine ML 1,320.00  
330.00 0.25       - 1,320.00 330.00   - 973 HBV/HCV co-infected ML 2,831.20  
1,811.97 0.64       - 2,831.20 1,811.97   (0.00) 974 HBV Precore Mutation ML
63.00   - -       - 63.00 -   - 977 Chlamydia IgG ML 8.40   23.02 2.74       -
8.40 23.02   (0.00) 978 HBV ML 1,253.90   8,902.69 7.10 14.60     14.60 1,239.30
8,799.03   103.66 980 HCV Genotype Panel (HCVGTP-002a) ML 90.00   - -       -
90.00 -   - 984 DNA, Total ML 59.00   - -       - 59.00 -   - 987 Anti-Gliadin
IgG ML 30.20   420.69 13.93 0.50 1.80   2.30 27.90 388.65   32.04 988
Anti-Gliadin IgA ML 7.10   151.09 21.28 0.50     0.50 6.60 140.45   10.64 989
Labor and Delivery ML 58.80   939.62 15.98       - 58.80 939.62   0.00 990 Lyme
(European) ML 568.80   904.39 1.59 2.00 2.00   4.00 564.80 898.03   6.36 992
Chlamydia IgA ML 5.50   22.83 4.15       - 5.50 22.83   (0.00) 993
Anti-Cardiolipin IgG/IgM ML 2.50   14.68 5.87       - 2.50 14.68   (0.00) 994
Chronic HCV ML 253.90   2,442.52 9.62       - 253.90 2,442.52   (0.00) 995 HIV
and HCV coinfection ML 7,573.40   4,165.37 0.55 49.00     49.00 7,524.40
4,138.42   26.95 997 Human Plasma (EDTA-K2) ML 11.00   161.81 14.71       -
11.00 161.81   - 998 HCV-Thailand ML 13,414.90   15,158.84 1.13 160.30 662.60  
822.90 12,592.00 14,228.96   929.88 1000 Anti-Smith ML 10.00   56.90 5.69      
- 10.00 56.90   - 1001 HIVDRP-002a ML 770.00   24,116.40 31.32       - 770.00
24,116.40   - 1002 Homocysteine ML 20.70   57.34 2.77       - 20.70 57.34  
(0.00) 1003 HIV/HBV Co-Infection ML 2,688.80   2,097.26 0.78       - 2,688.80
2,097.26   0.00 1004 HBV/HCV SCP ML 3,897.30   3,663.46 0.94 24.00     24.00
3,873.30 3,640.90   22.56 1005 HIV-Netherlands ML 2.60   16.98 6.53       - 2.60
16.98   (0.00) 1010 Esophogeal CA ML 267.90   959.08 3.58       - 267.90 959.08
  0.00 1011 Rectal CA ML 449.00   1,917.23 4.27 4.00     4.00 445.00 1,900.15  
17.08 1012 Anemia ML 990.20   6,296.84 6.36 10.00 25.00   35.00 955.20 6,075.07
  221.77 1013 Lung/Breast CA ML 13.20   12.54 0.95       - 13.20 12.54   - 1014
Colorectal CA ML 132.00   564.96 4.28 2.20 4.10   6.30 125.70 538.00   26.96
1015 Non-Hodgkins Lymphoma ML 1,901.20   4,353.75 2.29 117.50     117.50
1,783.70 4,084.67   269.08 1016 HBV-Thailand ML 2,402.20   5,645.17 2.35       -
2,402.20 5,645.17   - 1023 Cervical CA ML 10.50   24.99 2.38       - 10.50 24.99
  - 1024 HBV NAT Seroconversion ML 7,987.10   1,198.07 0.15 16.00 6.00   22.00
7,965.10 1,194.77   3.30 1028 Head &Neck CA ML 192.70   672.52 3.49       -
192.70 672.52   0.00 1029 Lung/Ovarian CA ML 2.90   14.53 5.01 1.10     1.10
1.80 9.02   5.51 1030 Larynx CA ML 4.00   20.04 5.01       - 4.00 20.04   - 1031
Colon/Lung CA ML 5.30   20.03 3.78       - 5.30 20.03   0.00 1032 Stomach/Colon
CA ML 8.20   40.10 4.89       - 8.20 40.10   (0.00) 1033 Endometrial CA ML
145.60   396.03 2.72 7.50     7.50 138.10 375.63   20.40 1034 Breast/Lung CA ML
5.50   40.10 7.29       - 5.50 40.10   (0.01) 1035 Bronchial CA ML 6.40   17.34
2.71       - 6.40 17.34   0.00 1037 Colon/Breast CA ML 4.70   20.02 4.26       -
4.70 20.02   0.00 1038 Colon/Rectal CA ML 15.10   54.66 3.62       - 15.10 54.66
  0.00 1039 Colon/Bladder CA ML 7.00   14.98 2.14       - 7.00 14.98   - 1040
Prostate/Colon CA ML 5.10   16.73 3.28       - 5.10 16.73   (0.00) 1041
Endocrine CA ML 3.90   20.05 5.14       - 3.90 20.05   (0.00) 1043 Interstitial
Cystitis ML 1,637.20   5,926.66 3.62       - 1,637.20 5,926.66   0.00 1046
Preeclampsia (3rd trimester) ML 52.00   81.64 1.57 3.20 1.10   4.30 47.70 74.89
  6.75 1047 Prostatitis (chronic) ML 321.00   927.69 2.89       - 321.00 927.69
  - 1048 Prostatitis (acute) ML 307.70   910.79 2.96       - 307.70 910.79  
0.00 1049 Kidney CA ML 273.50   741.19 2.71 16.60     16.60 256.90 696.20  
44.98 1052 HCVGTP-004b ML 24.00   - - 9.00     9.00 15.00 -   - 1054
Cryptosporidium ML 10.00   12.50 1.25       - 10.00 12.50   - 1055 Human Stool
ML 1,757.00   1,739.43 0.99       - 1,757.00 1,739.43   - 1056 HBV (Genotype H)
ML 1,056.90   327.64 0.31       - 1,056.90 327.64   (0.00) 1057 Parvo B-19 ML
9.30   - -       - 9.30 -   - 1059 Cyclosporas ML 176.30   648.78 3.68       -
176.30 648.78   0.00 1060 HIV-Thailand ML 5,633.00   7,491.89 1.33 181.60 232.10
  413.70 5,219.30 6,941.67   550.22 1062 HCVGTP-005a ML 30.00   - - 150.00 15.00
  165.00 - -   - 1063 Osteoarthritis ML 946.40   6,435.52 6.80   5.00   5.00
941.40 6,401.52   34.00 1074 Geriatric Specimen ML 284.60   523.66 1.84       -
284.60 523.66   0.00 1075 Estradiol ML 77.10   184.27 2.39       - 77.10 184.27
  (0.00) 1076 Syphillis IgG ML 52.20   185.83 3.56       - 52.20 185.83   0.00
1077 Syphillis IgM ML 238.00   968.66 4.07       - 238.00 968.66   - 1080 HCV
(NS5 single band) ML 223.20   399.53 1.79 18.90 482.50   501.40 - -   399.53
1081 CT and GC positive ML 52.20   363.31 6.96       - 52.20 363.31   0.00 1082
Cyclosporine ML 318.70   1,389.53 4.36       - 318.70 1,389.53   0.00 1083 AST
ML 1.20   - -       - 1.20 -   - 1084 Tacrolimus ML 626.90   2,695.67 4.30      
- 626.90 2,695.67   - 1085 Lung Cancer (Pre-Treatment) ML 14.00   156.66 11.19  
    - 14.00 156.66   - 1090 BUN ML 237.90   485.32 2.04       - 237.90 485.32  
(0.00) 1091 Testosterone ML 150.60   1,255.02 8.33       - 150.60 1,254.50  
0.52 1093 HCVGTP-004c ML 45.00   - - 67.50     67.50 - -   - 1094 Primary
hyperparathyroidism ML 85.30   1,126.81 13.21       - 85.30 1,126.81   0.00 1096
Psoriasis ML 1.10   - -       - 1.10 -   - 1097 HCVGTP-002c ML 780.00   - -
45.00     45.00 735.00 -   - 1098 BNP ML 218.80   822.69 3.76 11.90 238.00  
249.90 - -   822.69 1100 West Nile Virus ML 1.60   71.57 44.73       - 1.60
71.57   (0.00) 1104 Quinidine ML 4.40   13.16 2.99       - 4.40 13.16   (0.00)
1105 Colon CA ML 2,527.50   10,160.55 4.02 217.40 73.10   290.50 2,237.00
8,992.74   1,167.81 1106 Lung CA ML 3,643.80   13,664.25 3.75 38.20 88.10  
126.30 3,517.50 13,190.63   473.62 1107 Triple Infection - HIV, HCV and HBV ML
268.30   187.81 0.70       - 268.30 187.81   - 1108 Lyme Acute Infection ML
809.20   946.76 1.17   294.60   294.60 514.60 602.08   344.68 1110 Multiparity
Panel ML 920.00   - -       - 920.00 -   - 1111 Polycythermia ML 49.30   163.18
3.31       - 49.30 163.18   0.00 1112 Thalassemia ML 20.30   25.17 1.24       -
20.30 25.17   0.00 1113 Astrocytoma ML 6.00   12.54 2.09       - 6.00 12.54   -
1114 Urethral CA ML 4.40   12.50 2.84       - 4.40 12.50   (0.00) 1115
Leiomyosarcoma ML 3.50   12.53 3.58       - 3.50 12.53   - 1116 Gastrointestinal
CA ML 3.00   14.91 4.97       - 3.00 14.91   - 1117 HCV (c-22 single band) ML
256.10   494.27 1.93   208.00   208.00 48.10 92.83   401.44 1119 HBVSCP-002a ML
211.50   - -       - 211.50 -   - 1120 HBVSCP-003a ML 210.00   - - 37.50    
37.50 172.50 -   - 1123 HEV ML 951.60   1,256.11 1.32 7.70 7.90   15.60 936.00
1,235.52   20.59 1125 ToRCH IgM ML 1,957.80   450.29 0.23 1,234.10 18.60  
1,252.70 705.10 162.17   288.12 1126 Allergy Sample ML 22.10   61.44 2.78      
- 22.10 61.44   (0.00) 1127 HGV ML 95.70   556.02 5.81   5.00   5.00 90.70
526.97   29.05 1128 Phenytoin ML 174.60   1,163.46 6.66 98.40     98.40 76.20
507.49   655.97 1129 Bacterial Cystitis ML 705.20   2,193.17 3.11       - 705.20
2,193.17   0.00 1130 Down's Syndrome ML 78.50   3,667.52 46.72       - 78.50
3,667.52   - 1131 Amikacin ML 100.80   495.94 4.92       - 100.80 495.94  
(0.00) 1134 HCVSCP-002a ML 120.00   - -   7.50   7.50 112.50 -   - 1135
Myloidysplasia ML 149.60   251.33 1.68       - 149.60 251.33   (0.00) 1136
Uterine Cancer ML 32.40   127.33 3.93       - 32.40 127.33   0.00 1137 Liver CA
ML 0.60   1.79 2.99 7.40 5.10   12.50 - -   1.79 1138 Renal CA ML 48.70   128.57
2.64       - 48.70 128.57   (0.00) 1139 Hemachromotosis ML 62.70   174.93 2.79  
    - 62.70 174.93   0.00 1140 HIV/HBV/HCV Triple Infection ML 284.00   377.72
1.33       - 284.00 377.72   - 1143 Sepsis ML 4,513.10   7,381.34 1.64 6,395.00
3,014.10   9,409.10 - -   7,381.34 1145 Leukemia ML 64.60   162.79 2.52       -
64.60 162.79   0.00 1147 HBV/HGV co-infected ML 10.00   457.20 45.72       -
10.00 457.20   - 1148 D-Dimer ML 545.10   1,967.81 3.61       - 545.10 1,967.81
  0.00 1149 LDL ML 175.20   562.39 3.21       - 175.20 562.39   0.00 1150 Brain
CA ML 6.80   25.02 3.68       - 6.80 25.02   0.00 1151 Islets of Langshans CA ML
36.00   75.24 2.09       - 36.00 75.24   - 1152 HCV/RPR+ ML 1,678.10   184.59
0.11       - 1,678.10 184.59   0.00 1153 IgE-trees ML 0.50   - -       - 0.50 -
  - 1154 IgE-weeds ML 0.70   - -       - 0.70 -   - 1155 IgE-food ML 4.10   - -
      - 4.10 -   - 1156 HIV & Syphilis Positive ML 17.80   - -       - 17.80 -  
- 1157 Psoriatic Arthritis ML 3.10   - -       - 3.10 -   - 1158 Hairy Cell
Leukemia ML 19.60   62.52 3.19       - 19.60 62.52   0.00 1159 Unspecified
Leukemia ML 3.40   12.51 3.68       - 3.40 12.51   0.00 1160 Anal CA ML 56.30  
237.59 4.22       - 56.30 237.59   (0.00) 1161 Prolymphocytic Leukemia ML 2.90  
12.53 4.32       - 2.90 12.53   (0.00) 1162 Myeloma IgM ML 13.00   24.28 1.87  
5.90   5.90 7.10 13.28   11.00 1163 Preeclampsia ML 12.20   258.27 21.17 37.20
15.70   52.90 - -   258.27 1164 Appendix CA ML 10.00   25.10 2.51       - 10.00
25.10   - 1165 Sarcoma ML 46.80   150.23 3.21       - 46.80 150.23   (0.00) 1166
Pituitary Gland CA ML 6.60   12.54 1.90       - 6.60 12.54   - 1167 Mesothelioma
ML 8.90   25.10 2.82       - 8.90 25.10   (0.00) 1168 Thymus CA ML 14.60   56.36
3.86       - 14.60 56.36   (0.00) 1169 Tracheal CA ML 5.60   12.54 2.24       -
5.60 12.54   0.00 1170 Syphillis-Secondary(treated) ML 104.40   - -       -
104.40 -   - 1171 Acute MI ML 0.60   2.50 4.17 1.30     1.30 - -   2.50 1174 HBc
IgM Panel (Lot# 50011) ML 1,360.00   - - 20.00     20.00 1,340.00 -   - 1175
Glioblastoma ML 33.90   87.46 2.58       - 33.90 87.46   0.00 1176 Small
Intestine CA ML 5.00   12.55 2.51       - 5.00 12.55   - 1177 Gall Bladder CA ML
41.00   175.07 4.27       - 41.00 175.07   - 1178 Tongue CA ML 18.60   56.36
3.03       - 18.60 56.36   (0.00) 1179 Merkel Cell CA ML 7.50   25.05 3.34      
- 7.50 25.05   - 1180 Islets of Langerhans CA ML 10.50   64.68 6.16       -
10.50 64.68   - 1181 HIV-1 Worldwide Subtype Panel (Lot#50051) ML 1,008.00   - -
90.00 18.00   108.00 900.00 -   - 1185 MGUS ML 60.90   87.70 1.44       - 60.90
87.70   (0.00) 1186 Paraprotien ML 33.20   37.85 1.14       - 33.20 37.85  
(0.00) 1188 Gioblastoma ML 3.40   12.51 3.68       - 3.40 12.51   0.00 1189
Abdominal CA ML 5.50   98.45 17.90       - 5.50 98.45   - 1190 Peritoneal CA ML
5.00   16.45 3.29 10.20     10.20 - -   16.45 1191 Multiple CA
(Renal,Breast,Thyroid,Prostate) ML 2.50   12.53 5.01       - 2.50 12.53   (0.01)
1192 Brain Oligodendioglioma ML 2.90   12.53 4.32       - 2.90 12.53   (0.00)
1193 Breast CA (Male) ML 7.00   30.52 4.36       - 7.00 30.52   - 1194 Lip CA ML
1.80   12.53 6.96       - 1.80 12.53   (0.00) 1199 Pelvic CA ML 7.40   31.30
4.23       - 7.40 31.30   0.00 1200 Biliary CA ML 8.10   62.61 7.73       - 8.10
62.61   0.00 1201 Fallopian CA ML 4.00   25.04 6.26 1.00     1.00 3.00 18.78  
6.26 1205 HBV Genotype Panel (Lot# 60011) ML 870.00   - - 240.00     240.00
630.00 -   - 1206 HIV-2 Monospecific Panel (Lot#60021) ML 40.00   - - 30.00    
30.00 10.00 -   - 1214 EBV IgM ML 1.00   - -       - 1.00 -   - 1215 Ferritin ML
190.50   771.53 4.05       - 190.50 771.53   (0.00) 1218 CRP ML 161.00  
1,000.00 6.21       - 161.00 999.81   0.19 1219 Anti-Cardiolipin ML 2.50   12.50
5.00   3.60   3.60 - -   12.50 1220 Semen ML 32.60   - - 127.00     127.00 - -  
- 1221 Hemoglobin A1c ML 495.00   1,453.23 2.94       - 495.00 1,455.30   (2.07)
1222 Random Donors ML 3,248.70   10,402.50 3.20 13,226.90 1,397.70   14,624.60 -
-   10,402.50 1227 Irritable Bowel Syndrome ML 587.20   5,613.33 9.56       -
587.20 5,613.63   (0.30) 1232 Insulin ML 61.60   256.87 4.17       - 61.60
256.87   0.00 1234 Random Hospital Sample ML 383.40   329.72 0.86 3,195.20    
3,195.20 - -   329.72 1235 HBsAg(False Positive) ML 3,856.70   2,468.29 0.64    
  - 3,856.70 2,468.29   (0.00) 1240 CSF ML 90.00   46.00 0.51 368.50 114.00  
482.50 - -   46.00 1241 DHEA-S ML 42.50   328.86 7.74 257.10     257.10 - -  
328.86 1243 Normal Human Serum ML 731.20   914.00 1.25 14,395.20 3,242.10  
17,637.30 - -   914.00 1245 Hyperglobulinemia ML 619.60   1,456.06 2.35 446.60  
  446.60 173.00 406.55   1,049.51 1247 Adenocarcinoma (FFPE) ML 3.00   - - 3.00
    3.00 - -   - 1248 Wilson Disease ML -   - -   17.20   17.20 - -   - 1250
Whole Blood ML 150.00   - -   110.00   110.00 40.00 -   - 1254 Elevated IgE ML
29.50   - - 29.50     29.50 - -   - 1256 Cystic Fibrosis DNA ML 0.10   - - 0.10
    0.10 - -   - 1257 PM/SCL ML 1.20   - - 0.40     0.40 0.80 -   - 1258
HCV-Genotype 6 ML 109.80   3,856.18 35.12 35.80 1.00   36.80 73.00 2,563.76  
1,292.42 1259 HBc IgM ML -   - - 4,035.40 1,762.80   5,798.20 - -   - 1260 HAV
IgM ML -   - - 1.90 2,908.20   2,910.10 - -   - 1262 WHOLE BLOOD TEMPUS TUBES EA
-   - - 20.00 35.00   55.00 - -   - 1263 Factor V Mutation ML 59.30   563.94
9.51       - 59.30 563.94   0.00 1264 Pregnancy (Rh-) ML 91.30   565.82 6.20
292.70 305.10   597.80 - -   565.82 1265 Cadaveric Specimen ML 386.10   4,440.03
11.50 741.30 2,123.10   2,864.40 - -   4,440.03 1266 Mono IgM ML 25.80   - -  
178.50   178.50 - -   - 1267 Dengue ML 1,167.30   8,027.08 6.88 32.70 74.70  
107.40 1,059.90 7,292.11   734.97 1268 HCV GTP (Lot#70021) ML 522.00   - - 6.00
    6.00 516.00 -   - 1273 Anti-HBc IgM (pooled) ML -   - -       - - -   - 1274
Normal Human Match Sets ML 324.70   1,217.63 3.75   3,678.00   3,678.00 - -  
1,217.63 1275 Stroke ML 6.30   1,499.94 238.09       - 6.30 1,499.97   (0.03)
1276 Dermamyositis ML -   - -   10.00   10.00 - -   - 1277 B2GP1 IgG ML -   - -
  100.00   100.00 - -   - 1278 Fibrillarin ML -   - -       - - -   - 1279 PCNA
ML -   - -   40.80   40.80 - -   - 1280 RNA Pol  I/III ML -   - -       - - -  
- 1281 Polyclonal Gammopathy ML 10.50   - -   30.00   30.00 - -   - 1286
Hypercholesterolemia ML 48.10   - -       - 48.10 -   - 1287 Malaria ML 289.00  
2,250.00 7.79       - 289.00 2,251.31   (1.31)                                  
                                                                               
        Total           -   1,292,137.00   1,372,322.33 - 744,634.29 88,283.60  
832,917.89 1,103,848.29 1,017,286.92   355,035.41       Per GL #1310  
1,372,322.33         -           Difference - GL #5150 / #1310   (0.00)  
Inventory Reserve Per GL #1360 Hemacare 545,718.94                          
Hembioscience 471,567.98                           Total 1,017,286.92          
                                        Difference - GL #5150 / #1360 -        
                                          Net / total adj. - add'l COGS=> 0.00  
 



 

 



HemaBioscience Inventory Valuation 9/30/2007  

 

        Volume                               Receipts from 5/22/2007 to
6/30/2007       Item Number   Item Description Base U Of M 9/30/2007   Qty Unit
Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty
Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost
Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit
Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty Unit Cost Qty
Unit Cost Total Qty   Extended Amount 1   PSA ML 751.20                        
                                                                      751 2.97
751.20 - 2,231.06 2   TSH ML 1,278.20                                          
                                                    1,278 2.96 1,278.20 -
3,783.47 6   Anti-HIV 2 ML 2,924.40                                            
                                                  2,924 17.61 2,924.40 -
51,498.68 7   Osteoporosis ML 228.20                                            
                                                  228 1.84 228.20 - 419.89 8  
Human Serum ML 18,486.30                                       20.00 3.75 144.00
3.75 152.00 3.75 152 3.75 144 3.75 192 3.75 899 1.33 1 4.33 299 1.34 1 2.34    
            16,482 1.19 18,486.30 - 24,231.94 10   Anti-HTLV I/II ML 43,454.80  
1 3.16 149.2 3.33 1 0.65 1204 0.56 1 2.28 1294 0.52 1 23.07 2,413 0.55 1.00
23.07 942.40 0.57 1.00 2.83 2,488.40 0.54 1 6.26 1,789 0.60 1 6.42 1,131 0.59 1
7.53 1,296 0.52 1 1.29 41 11.88 1 11.73 1,235 0.54 1 8.04 29,460 0.64 43,454.80
- 27,572.39 11   Anti-HTLV I ML 1,354.50                                        
                                                      1,355 0.48 1,354.50 -
650.16 12   Anti-HTLV II ML 4.10                                                
                                              4 6.80 4.10 - 27.88 13   SLE ML
18,131.20       1 4.41 391.9 5.73 1 1.7 793.2 0.25 1 7.92 97.9 7.58 212 7.03
1.00 7.53 499.70 5.70 503.90 5.95 22.00 5.43 1 5.54 463 6.46 1 8.37 81 6.11 1
5.70 179 6.26 1 5.71 37 6.61 1 6.75         14,842 1.04 18,131.20 - 30,981.85 16
  Cholesterol ML 268.80                                                        
                                      269 7.85 268.80 - 2,110.08 26  
Hashimoto's Thyroiditis ML 9.70                                              
2.00 75.00                                             8 2.47 9.70 - 169.02 27  
Human Urine ML 1,004.80                                                        
                                      1,005 0.01 1,004.80 - 10.05 29   Anti-HIV
1/2 ML 30,865.80                                                                
                              30,866 0.18 30,865.80 - 5,555.84 30   dsDNA
Antibody ML 6.00                                               0.50 -          
                                  6 3.26 6.00 - 17.93 31   SSA Antibody ML 0.50
                                                                               
              1 - 0.50 - - 32   RNP Antibodies ML -                            
                                                                  -   - - - 35  
Hyperthyroidism ML 59.30                                                        
                                      59 11.87 59.30 - 703.89 37   SCL-70
Antibody ML 12.90                                               10.00 50.00    
                                        3 0.26 12.90 - 500.75 38   Thyroglobulin
Antibody (TgAb) ML 9,475.50                                                    
                                          9,476 0.78 9,475.50 - 7,390.89 40  
Anti-EBV VCA IgG ML 2,330.60                                                    
                                          2,331 0.19 2,330.60 - 442.81 48  
Triglyceride ML 73.60                                                          
                                    74 - 73.60 - - 49   Jo-1 Antiboyd ML 5.00  
                                                                               
            5 - 5.00 - - 63   Anti-HBs ML 11,585.60                            
                  1,294.00 0.52 1 2.12 1,239 0.54 1 5.89 1,337 0.50 1 6.40 1,325
0.50 1 12.45 4,721 1.19             1,665 1.19 11,585.60 - 10,299.58 64  
Anti-HBc IgM ML 28.20   1 0                                         27.20 7.75  
                                          -   28.20 - 210.80 83   Anti-Rubella
IgG ML 1,101.20                                                                
                              1,101 1.34 1,101.20 - 1,475.61 85  
Syphillis-Primary (untreated) ML 1,045.80                                      
                                                        1,046 0.60 1,045.80 -
627.48 91   Total T4 ML 37.00                                                  
                                            37 6.55 37.00 - 242.35 92   T3
Uptake ML 1.10                                                                  
                            1 11.39 1.10 - 12.53 93   Total T3 ML 719.50   1
5.79 49.6 5.73 1 5.95 47.5 5.98                             11.40 4.84 1 4.82
215 5.52 1 5.96 42 5.99 1 6.02 349 6.31                     -   719.50 -
4,292.81 101   FTA/ABS ML 82.00                                                
                                              82 2.29 82.00 - 187.78 162  
Bilirubin (Total) ML 274.60                                                    
                                          275 0.95 274.60 - 260.87 171   Human
Plasma (EDTA-K3) ML 16,050.90   204 3.75 92 3.75 148 3.75 156 3.75              
              899.00 1.33 1 4.33                                         14,551
0.73 16,050.90 - 14,072.16 172   Human Plasma (Lithium Heparin) ML 66.70   48
3.75 18.7 3.75                                                                  
                  - 0.71 66.70 - 250.13 174   Human Plasma (Sodium Citrate) ML
80,494.80                                                                      
                        80,495 0.28 80,494.80 - 22,538.54 175   Human Plasma
(Sodium Heparin) ML 3,022.90                                              
899.00 1.33 1 4.33                                         2,123 0.33 3,022.90 -
1,900.56 176   Anti-Rubella IgM ML 662.00                                      
        650.00 -                                             12 10.25 662.00 -
123.00 178   H. Pylori ML 5,232.10                                              
                                                5,232 0.93 5,232.10 - 4,865.85
184   Anti-CMV IgM ML 197.80                                                    
                                          198 6.28 197.80 - 1,242.18 197   HIVAg
ML 10,932.10                                                                    
                          10,932 0.66 10,932.10 - 7,215.19 199   Anti-HCV ML
206,572.40                                               3,949.10 0.47 1 18.92  
                                      202,622 0.45 206,572.40 - 93,055.03 225  
Anti-Toxoplasmosis IgG ML 86.20                                                
                                              86 0.98 86.20 - 84.48 226  
Anti-HSV 1 IgG ML 891.70                                                        
                                      892 1.00 891.70 - 891.70 227   Anti-HSV 2
IgG ML 154.10                                                                  
                            154 1.33 154.10 - 204.95 247   Anti-Toxoplasmosis
IgM ML 16.40                                                                    
                          16 3.03 16.40 - 49.69 251   Anti-EBV NA IgM ML -      
                                                                               
        -   - - - 252   Anti-HSV 1 IgM ML 122.80                                
                                                              123 21.20 122.80 -
2,603.36 253   Anti-HSV 2 IgM ML 122.50                                        
                                                      123 3.17 122.50 - 388.33
261   FREE T4 ML 773.20                                                        
                                      773 3.52 773.20 - 2,721.66 262  
Tobramycin ML 107.30   1 7.37 11 7.33                                     78.00
6.45                                             17 5.77 107.30 - 690.92 263  
Anti-CMV IgG ML 185.20                                                          
                                    185 3.80 185.20 - 703.76 264   HBeAg ML
128.50                                                                          
                    129 0.91 128.50 - 116.94 266   Total Protein ML 135.50      
                                                                               
        136 2.00 135.50 - 271.00 297   H. Pylori (IgA) ML 53.30                
                                                                              53
- 53.30 - - 298   H. Pylori (IgG) ML 57.90                                      
                                                        58 2.51 57.90 - 145.33
299   H. Pylori (IgM) ML 1.00                                                  
                                            1 - 1.00 - - 305   Anti-HBc Total ML
77,113.00                                                                      
                        77,113 0.06 77,113.00 - 4,626.78 310   Anti-Mumps IgG ML
16,243.50                                                                      
                        16,244 0.26 16,243.50 - 4,223.31 317   Anti-VZV IgG ML
108.20                                                                          
                    108 0.55 108.20 - 59.51 322   Anti-HAV IgM ML 1,205.70   2.9
0                                         1,202.80 10.00                        
                    -   1,205.70 - 12,028.00 325   Hemophilia ML 3.00          
                                                                               
    3 5.64 3.00 - 16.92 333   Anti-Rubeola IgG ML 104.70                        
                                                                      105 -
104.70 - - 336   Anti-Dengue IgG ML 677.90                                      
                                                        678 0.58 677.90 - 393.18
351   Pregnancy - 1st Trimester ML 1,014.90   1 6.48 78.4 6.55 49 7.03          
      578 5.13 1.00 2.81                                                        
307 2.35 1,014.90 - 4,556.16 352   Pregnancy - 2nd Trimester ML 1,841.10   1
6.37 76.2 6.57 53.6 8                 1,321 5.11 1.00 1.22                      
                                  389 2.20 1,841.10 - 8,540.72 353   Pregnancy -
3rd Trimester ML 3,167.50   1 7.02 71.3 6.83 52.5 7.3                 2,100 5.01
1.00 10.00                                                         942 3.14
3,167.50 - 14,364.81 370   Anti-Measles IgG ML 3,527.20                        
                                                                      3,527 0.19
3,527.20 - 670.17 388   HBeAb ML 50.40                                          
                                                    50 0.03 50.40 - 1.51 391  
FREE T3 ML 633.00   1 6.76 9.3 6.8                     8 6.41             1.20
4.55 1 4.54 7 6.33 1 6.32                                 605 6.19 633.00 -
3,923.71 400   ALT ML 417.90                                                    
                                          418 0.21 417.90 - 87.76 402  
Anti-Measles IgM ML 90.70                                                      
                                        91 5.46 90.70 - 495.22 410   Acute HBV
ML 147.20                               26 33.71 1.00 33.65                    
                                    121 28.71 147.20 - 4,359.55 417   Anti-Mumps
IgM ML 18.20                                                                    
                          18 6.88 18.20 - 125.22 418   Anti-VZV IgM ML 106.20  
                                                                               
            106 6.25 106.20 - 663.75 421   Hepatocellular Carcinoma ML 9.00    
                                                                               
          9 - 9.00 - - 429   Anti-HBs Vaccinated ML -                          
                                                                    - - - - -
446   Anti-HIV 1 ML 68,252.20                               57 14.58 2.00 14.66
1.00 14.62     1,414.50 0.44 1 2.62                                        
66,777 1.72 68,252.20 - 116,355.92 447   Anti-HAV Total ML 1,257.20            
                                                                               
  1,257 1.70 1,257.20 - 2,137.24 448   Acute HAV ML 941.80                      
                                                                        942
25.64 941.80 - 24,147.75 456   Hospital Patient Sera ML 51.00                  
                                                                            51
6.01 51.00 - 306.51 472   Amylase ML 46.80                                      
                                                        47 4.15 46.80 - 194.22
501   Anti-HSV 1/2 IgM ML 4.70                                                  
                                            5 5.60 4.70 - 26.32 502   CA 19 - 9
ML 22.40                                                                        
                      22 7.63 22.40 - 170.91 535   Hemolysed ML 7,592.20   15
1.17                                         299.00 1.17 1 0.17 179 0.39 1 0.19
317 0.99 1 1.37 370 0.94 1 2.67                 6,409 0.36 7,592.20 - 3,409.76
536   Hypogonadism ML 95.00                                                    
                                          95 4.38 95.00 - 416.10 537   Vitamin
B12 ML 24.20                                                                    
                          24 0.63 24.20 - 15.25 538   Hospital Sample
(Non-Cancer Associated) ML 16.80                                                
                                              17 0.71 16.80 - 11.93 542   HBV
Vaccinated ML 6,316.40                                                          
                                    6,316 0.91 6,316.40 - 5,747.92 543  
Rheumatoid Factor ML 5,658.30   1 11.35 1108 6.22 1 8.92 4.6 8.93 1 4.9 585.3
7.68 1 8.56 357 8.37 718.00 6.06 74.70 15.06 8.60 8.72 8.00 6.94 1 6.98 56 8.19
1 7.95 289 6.20 1 7.58 120 - 22 5.34 1 5.38 43 7.87 48 8.61 76 6.57 2,132 6.99
5,658.30 - 38,605.84 544   Pediatric ML 707.10                                  
                                                            707 39.66 707.10 -
28,043.59 546   Human Plasma ML 15,868.80                                      
                                                        15,869 0.73 15,868.80 -
11,584.22 547   HCV-PCR ML 10,949.70                                            
                                                  10,950 0.34 10,949.70 -
3,722.90 548   Anti-D ML 6.90                                                  
                                            7 - 6.90 - - 549   Myoglobin ML
29.10                                                                          
                    29 2.48 29.10 - 72.17 550   Troponin I ML 171.10   1 6.17
149 6.67                 1 6.19 20 6.38                                        
                    (0)   171.10 - 1,136.34 552   PTH (C-Terminal) ML 69.80    
                                                                               
          70 2.38 69.80 - 166.12 554   Diagnostic Specimen ML 139.00            
                                                                               
  139 6.20 139.00 - 861.80 555   HBsAg ML 137,507.50   1 8.83 1042 0.51 1 11.59
1301 0.51 1 18.16 2058 0.72     633 9.46 1.00 10.87 1,172.30 0.57 1.00 6.78
1,353.00 1.62 1 8.14 4,029 0.46 1 21.61                                 125,913
0.54 137,507.50 - 81,457.77 556   Cardiac Specimen ML 42.60                    
                                                                          43
3.18 42.60 - 135.47 558   Chagas ML 29,478.80   1 6.69 464.3 6.77 1 2.78 616.3
0.32 1 0.4 1506 0.73     1,340 0.89 1.00 7.04         2,120.80 0.94 1 6.45      
                                  23,426 0.75 29,478.80 - 25,219.27 562  
HIV-PCR ML 2,593.10                                                            
                                  2,593 0.58 2,593.10 - 1,504.00 563   High
Risk-Brazil ML 367.10                                                          
                                    367 0.34 367.10 - 124.81 565   Breast Cancer
ML 5,056.20                                                                    
                          5,056 4.00 5,056.20 - 20,224.80 567  
Syphillis-Secondary(untreated) ML 31.60                                        
                                                      32 - 31.60 - - 572   HIV-1
Seroconversion Panel ML 6,855.70                                                
                                              6,856 0.41 6,855.70 - 2,810.84 573
  ANA-Homogenous Pattern ML 3.80                                                
                                              4 - 3.80 - - 580   PTH (Intact) ML
42.40                                               19.00 1.88 1 1.78          
                              22 4.97 42.40 - 148.83 581   SSA/SSB Antibody ML -
                                                                               
              - 50.00 - - - 582   Leishmania ML 1,064.80   279.4 7.49          
              160 7.44 1.00 8.11         155.60 6.70 1 7.48 90 6.62 1 6.85      
                          377 8.77 1,064.80 - 8,249.00 584   Centromere Antibody
ML 2.00   1.1 0 1 0                                                            
                        (0) - 2.00 - - 585   HCV-Genotype 1a ML 78.50          
                                                                               
    79   78.50 - - 586   HCV-Genotype 2a ML 54.00   1 2.2 53 2.6                
                                                                    -   54.00 -
140.00 587   HCV-Genotype 3a ML 5.00                                            
                                                  5 - 5.00 - - 589  
HCV-Genotype 5a ML 178.00                                                      
                                        178 23.75 178.00 - 4,227.50 590  
HCV-Genotype 6a ML 355.30                                                      
                                        355 0.30 355.30 - 106.59 592   ANA ML
1,610.80                                                                        
                      1,611 2.88 1,610.80 - 4,639.10 593   Fibrocystic Breast
Disease ML 77.20                                                                
                              77 - 77.20 - - 594   Breast Cancer (Pre-Treatment)
ML 101.10                                                                      
                        101 6.50 101.10 - 657.15 607   Lipemic ML 18,121.00    
                                                                               
          18,121 0.28 18,121.00 - 5,073.88 609   Patient Specimen ML 40.40      
                                                                               
        40 - 40.40 - - 610   Colon Cancer-Active ML 94.80                      
                                                                        95 2.77
94.80 - 262.60 611   Lung Cancer-Active ML 281.80                              
                                                                282 2.49 281.80
- 701.68 612   Patient-Multiple Matrices ML 69.40                              
                                                                69 1.24 69.40 -
86.06 613   BPH ML 609.60                                                      
                                        610 3.88 609.60 - 2,365.25 614  
Prostate Cancer (Pre-Treatment) ML 10.80                                        
                                                      11 2.89 10.80 - 31.21 615
  Ovarian Cancer ML 700.70                                                      
                                        701 3.78 700.70 - 2,648.65 616   Benign
Gynelogical Condition ML 108.00                                                
                                              108 4.81 108.00 - 519.48 620  
Syphillis-Primary(treated) ML 141.70   1 13.43 32.8 13.31                      
                                                              108 - 141.70 -
450.00 621   RPR ML 30,636.90                                                  
                                            30,637 0.36 30,636.90 - 11,029.28
623   HIV-2 ML 4,527.90                                               4,384.90
10.33                                             143   4,527.90 - 45,296.02 624
  HCV-Genotype 2a/2c ML 231.30                                                  
                                            231 5.67 231.30 - 1,311.47 627   CEA
ML 873.20                                               1.10 3.64              
                              872 1.52 873.20 - 1,329.60 628   CA-125 ML 81.30  
                                            0.50 2.67 1 2.66                    
                    80 2.96 81.30 - 240.20 631   Human Plasma (CPDA) ML 3,754.80
                                                                               
              3,755 0.56 3,754.80 - 2,102.69 633   HCV-Genotype 4 ML 3,017.10  
                                                                               
            3,017 2.93 3,017.10 - 8,840.10 635   Albumin ML 55.10              
                                                                               
55 9.39 55.10 - 517.39 637   CMV ML 517.60   1 7.29 12.7 7.3 1 8.18 64 7.88    
        15 8.38 1.00 8.45         21.40 8.37 1 8.38 41 8.27 1 8.45 27 7.51 1
7.48 22 8.89 1 8.86 5 0.89             302   517.60 - 1,704.54 638   EBV ML
61.10   22 0                                                                    
                    39 0.34 61.10 - 13.29 639   Benign Breast Disease ML 958.60
                                                                               
              959 2.57 958.60 - 2,463.60 640   Mononucleosis ML 8.10            
                                                                               
  8 5.95 8.10 - 48.20 641   Chlamydia IgM ML 2.90                              
                                                                3 - 2.90 - - 643
  HIV-Venezuela ML 5,087.30                                                    
                                          5,087 0.49 5,087.30 - 2,492.78 659  
HIV-Nicaragua ML 17.70                                                          
                                    18 6.59 17.70 - 116.64 663   HBV-Venezuela
ML 9,289.90                                                                    
                          9,290 0.44 9,289.90 - 4,087.56 679   HBV-Nicaragua ML
25,478.90                                                                      
                        25,479 0.20 25,478.90 - 5,095.78 683   HCV-Venezuela ML
346.70                                                                          
                    347 0.66 346.70 - 228.82 702   HIV-O ML 781.30              
                                                                               
781 12.53 781.30 - 9,789.69 703   Anti-EBV IgM ML 1.00                          
                                                                    1 5.21 1.00
- 5.21 708   c-ANCA ML 13.40                                                    
                                          13 0.10 13.40 - 1.34 709   p-ANCA ML
8.80                                                                            
                  9 5.69 8.80 - 50.07 714   Pregnancy-Serial ML 45.00          
                                                                               
    45 24.56 45.00 - 1,105.20 716   Rheumatoid Arthritis ML 149.60              
                                30.90 7.92 117 5.28 1 5.66                      
              0 5.66 149.60 - 872.00 718   High Risk-Hepatitis(US) ML 5.90      
                                                                               
        6 6.65 5.90 - 39.24 719   HCV NAT+/Ab- ML 17.40                        
                                                                      17 0.36
17.40 - 6.26 720   High Risk-Senegal ML 533.60                                  
                                                            534 1.13 533.60 -
602.97 721   High Risk-South Africa ML 322.30                                  
                                                            322 1.10 322.30 -
354.53 723   Prostate Cancer ML 2,299.80                                        
                                                      2,300 3.87 2,299.80 -
8,900.23 724   Syphillis ML 51,393.40   1 9.54 1002 0.24                        
            1,154.50 0.25 1 11.37                                         49,235
0.31 51,393.40 - 15,812.84 725   HBsAg-Senegal ML 173.80                        
                                                                      174 0.26
173.80 - 45.19 731   Cardiac Serial Panel ML 8.30                              
                                                                8 2.91 8.30 -
24.15 732   Bladder CA ML 1,126.10                                              
                                                1,126 3.48 1,126.10 - 3,918.83
733   High Risk-Egypt ML 130.30                                                
                                              130 3.93 130.30 - 512.08 734  
High Risk-Hong Kong ML 273.20                                                  
                                            273 - 273.20 - - 740   HIV-1
(Subtype G) ML 2.40                                                            
                                  2 8.54 2.40 - 20.50 742   Parvovirus IgG ML
1.60                                                                            
                  2 6.89 1.60 - 11.02 743   HCV Serial Set ML 199.70            
                                                                               
  200 21.56 199.70 - 4,305.53 747   HIV-Nigeria ML 1,293.30                    
                                                                          1,293
0.68 1,293.30 - 879.44 756   HCV-Egypt ML 2,005.00                              
                                                                2,005 0.79
2,005.00 - 1,583.95 762   HBV-Egypt ML 685.20                                  
                                                            685 4.51 685.20 -
3,090.25 763   HBV-Senegal ML 673.80                                            
                                                  674 - 673.80 - - 765  
HBV-China ML 250.20                                                            
                                  250 - 250.20 - - 777   Cirrhosis ML 7.00      
                                                                               
        7 1.73 7.00 - 12.11 778   Hemodialysis ML 132.20                        
                                                                      132 2.10
132.20 - 277.62 782   Endometriosis ML 566.60                                  
                                                            567 3.62 566.60 -
2,051.09 783   Ulcerative Colitis ML 192.50   1 5.99 61.4 6.01 1 4.16 28.3 4.27
                            60.30 6.12 1 5.96                                  
      40 6.43 192.50 - 1,128.99 785   Hematospermia ML 1.10                    
                                                                          1 5.04
1.10 - 5.54 788   HIV-Africa ML 13,741.40                               1,288
0.62 1.00 1.32                                                         12,452
1.48 13,741.40 - 19,229.26 791   HBV-Africa ML 817.90                          
                                                                    818 - 817.90
- - 795   HCV-Genotype 3e ML 8.10                                              
                                                8 - 8.10 - - 796   High Risk ML
34.20                                                                          
                    34 0.63 34.20 - 21.55 797   Icteric ML 3,437.50            
                                                                               
  3,438 0.13 3,437.50 - 446.88 800   Hemoglobin ML 175.60                      
                                                                        176 -
175.60 - - 802   Match Patient Set ML 7,220.60                                  
                                                            7,221 1.33 7,220.60
- 9,603.40 803   HCV Thera-Conversion Panel ML 1,208.70                        
                                                                      1,209 -
1,208.70 - - 804   High Risk-Ivory Coast ML 10,208.00                          
                                                                    10,208 1.13
10,208.00 - 11,535.04 805   Pancreatic CA ML 135.80                            
                                                                  136 5.14
135.80 - 698.01 807   HIV-1 (Subtype B) ML 238.30                              
                                                                238 6.26 238.30
- 1,491.76 815   Pregnancy Specimen ML 1,416.20                                
                                                              1,416 1.32
1,416.20 - 1,869.38 816   HIV Mutation ML 4,568.20                              
                                                                4,568 0.70
4,568.20 - 3,197.74 817   Stomach CA ML 293.70                                  
                                                            294 2.63 293.70 -
772.43 819   RBC (ALT/HBc) ML 0.80                                              
                                                1 9.46 0.80 - 7.57 823  
Angiosarcoma ML 9.70                                                            
                                  10 3.23 9.70 - 31.33 824   Thyroid Cancer ML
34.00                                                                          
                    34 3.87 34.00 - 131.58 827   HBV NAT+/Ab- ML 3,453.70      
                                                                               
        3,454 0.11 3,453.70 - 379.91 828   HIV NAT+/Ab- ML 1,555.30            
                                                                               
  1,555 0.23 1,555.30 - 357.72 831   Monoclonal Gammopathy ML 611.90            
                                                                               
  612 2.61 611.90 - 1,597.06 832   Multiple Myeloma ML 1,624.90                
                              134.00 8.89 1 8.74                                
        1,490 2.29 1,624.90 - 4,611.87 834   Fresh Frozen Plasma (Human) ML
2,148.40                                                                        
                      2,148 - 2,148.40 - - 836   Male Homosexual ML 431.70      
                                                                               
        432 - 431.70 - - 838   Elevated IgG ML 276.60                          
                                                                    277 2.84
276.60 - 785.54 839   Elevated IgM ML 348.60                                    
                                                          349 5.22 348.60 -
1,819.69 841   CK-MB ML 44.00                                                  
                                            44 - 44.00 - - 843   Non-Viral Liver
Disease ML 4.10                                                                
                              4 35.94 4.10 - 147.35 844   HCV Patient-Match Set
ML 252.70                                                                      
                        253 3.51 252.70 - 886.98 847   Beta-HCG ML 81.20        
                                                                               
      81 2.56 81.20 - 207.87 848   FSH ML 643.00                                
                                                              643 1.57 643.00 -
1,009.51 849   Prolactin ML 535.60                                              
                                                536 1.19 535.60 - 637.36 850  
Cortisol ML 51.20   1 7.37 11 7.33                                              
                                      39 5.29 51.20 - 295.37 851   Human Serum
(Male) ML 576.50                                                                
                              577 0.94 576.50 - 541.91 852   Human Serum
(Female) ML 1,732.70                                                            
                                  1,733 1.03 1,732.70 - 1,784.68 853   Post
Menopausal Female ML 1,775.00                                                  
                                            1,775 0.84 1,775.00 - 1,491.00 855  
HIV-Cote D'Ivoire ML 6,775.80                                                  
                                            6,776 0.28 6,775.80 - 1,897.22 856  
HBV-Cote D'Ivoire ML 14,033.70                                                  
                                            14,034 0.80 14,033.70 - 11,226.96
857   HCV-Cote D'Ivoire ML 3,194.50                                            
                                                  3,195 0.39 3,194.50 - 1,245.86
859   HBV Match Set ML 7,654.60   1 10.12 26.2 10.11 1 8.95 296.4 8.32          
                                                                  7,330 6.34
7,654.60 - 49,222.20 860   Anti-HAV IgG ML 75.30                                
                                                              75 4.16 75.30 -
313.25 861   CA 15-3 ML 129.50                                              
1.30 3.08                                             128 0.36 129.50 - 50.16
862   Autoimmune ML 45.10                                                      
                                        45 17.96 45.10 - 810.00 865   Flu
Vaccine Recipient ML 496.90                                                    
                                          497 0.95 496.90 - 472.06 866  
Vancomycin ML 689.30                                                            
                                  689 4.73 689.30 - 3,260.39 867   Carbamazepine
ML 241.80   1 7.63 89 7.33                                     112.40 6.40 1
6.64 38 3.02                                     0 3.02 241.80 - 1,501.97 868  
Dilantin ML 278.20                                                              
                                278 3.06 278.20 - 851.29 869   Digoxin ML 492.90
                                                                               
              493 2.59 492.90 - 1,276.61 870   Theophylline ML 6.40            
                                  2.00 7.33 1 7.34 3 5.76                      
              0   6.40 - 41.58 874   Coumadin ML 900.80                        
                                                                      901 2.08
900.80 - 1,873.66 875   Phenobarbital ML 5.10                                  
            4.10 8.63 1 8.62                                         -   5.10 -
44.00 876   Valproic Acid ML 335.50                                            
  69.50 6.71 1 6.65                                         265 6.54 335.50 -
2,206.10 877   Gentamycin ML 134.10   1 7.37 11 7.33                            
        15.00 6.60 29 6.56 1 6.45                                     77 9.81
134.10 - 1,139.39 878   Depakene ML 2.00                                        
                                                      2 2.87 2.00 - 5.74 879  
Amiodarone ML 4.00                                                              
                                4 2.87 4.00 - 11.48 880   Gabapentin (Neurontin)
ML 2.00                                                                        
                      2 2.86 2.00 - 5.72 882   Elevated IgA ML 94.20            
                                                                               
  94 0.73 94.20 - 68.77 883   Multiple Transfusion ML 195.70                    
                                                                          196
2.39 195.70 - 467.72 885   IgE Allergic ML 782.70                              
                                                                783 0.21 782.70
- 164.37 886   Progesterone ML 759.90                                          
                                                    760 2.33 759.90 - 1,770.57
887   HCV Seroconversion Panel ML 6,133.10                                      
                                                        6,133 0.34 6,133.10 -
2,085.25 888   HBsAg Seroconversion Panel ML 10,316.70                          
                                                                    10,317 0.26
10,316.70 - 2,682.34 890   HBsAg (AY) ML 7.20                                  
                                                            7 8.78 7.20 - 63.22
895   Multiple Lymphoma ML 20.90                                                
                                              21 1.44 20.90 - 30.10 896   Renal
Insufficiency ML 24.10                                                          
                                    24 2.13 24.10 - 51.33 897   Hemolytic Anemia
ML 36.90                                                                        
                      37 2.17 36.90 - 80.07 898   Aplastic Anemia ML 36.50      
                                                                               
        37 1.92 36.50 - 70.08 899   Chronic Lymphocytic Leukemia ML 2,042.90    
                                                                               
          2,043 2.33 2,042.90 - 4,759.96 900   Acute Lymphocytic Leukemia ML
67.80                                                                          
                    68 1.90 67.80 - 128.82 901   Ascites Fluid ML 4.70          
                                                                               
    5 - 4.70 - - 903   Myelodysplastic Syndrome ML 408.50                      
                                                                        409 2.04
408.50 - 833.34 905   Leutinizing Hormone ML 823.90                            
                                                                  824 1.52
823.90 - 1,252.33 906   Testicular CA ML 3.70                                  
                                                            4 7.11 3.70 - 26.31
907   Crohn's Disease ML 231.20   1 6.15 19.2 6.19                     82 6.04
1.00 5.93                                                         128 7.52
231.20 - 1,589.06 908   Celiac Disease ML 34.10                                
                                                              34 2.69 34.10 -
91.73 910   Mycoplasma IgG ML 40.30                                            
                                                  40 2.35 40.30 - 94.71 911  
Mycoplasma IgM ML 4.80                                                          
                                    5 0.08 4.80 - 0.38 916   Acute Myelocytic
Leukemia ML 79.10                                                              
                                79 3.66 79.10 - 289.51 917   Chronic Myelocytic
Leukemia ML 169.20                                                              
                                169 2.24 169.20 - 379.01 919   Liver Cancer -
Secondary ML 8.90                                                              
                                9 2.22 8.90 - 19.76 920   Melanoma ML 322.60    
                                                                               
          323 2.68 322.60 - 864.57 921   HCV Mutation ML 454.90                
                                                                             
455 0.55 454.90 - 250.20 922   CHF - Class I ML 61.80                          
                                                                    62 8.08
61.80 - 499.34 923   CHF - Class II ML 224.70                                  
            103.00 5.19 1 5.43                                         121 8.62
224.70 - 1,580.43 924   CHF - Class III ML 492.10                              
                414.80 5.19 1 7.19                                         76
9.19 492.10 - 2,861.20 925   CHF - Class IV ML 7.50                            
                                                                  8 9.59 7.50 -
71.93 926   Breast Cancer Tissue (FFPE) ML 94.00                                
                                                              94 43.78 94.00 -
4,115.32 927   Benign Nevi (FFPE) ML 2.00                                      
                                                        2 32.37 2.00 - 64.74 928
  Melanoma (FFPE) ML 48.00                                                      
                                        48 9.83 48.00 - 471.84 929   Cardiac
Matched Set ML 42.10                                                            
                                  42 4.77 42.10 - 200.82 930   HBV (Genotype G)
ML 810.60                                                                      
                        811 1.60 810.60 - 1,296.96 932   Triple Infection ML
66.40                                                                          
                    66 - 66.40 - - 934   Lipid Profile ML 113.20                
                                                                             
113 2.83 113.20 - 320.36 935   Alcoholic Hepatitis ML 7.60                      
                                                                        8 1.72
7.60 - 13.07 936   Multiparity ML 1,443.20                               1,288
5.24 1.00 1.93                                                         154 2.88
1,443.20 - 7,194.67 937   NTX ML 57.40                                          
                                                    57 0.65 57.40 - 37.31 938  
Human Papillomavirus ML 2.00                                                    
                                          2 67.29 2.00 - 134.58 939   Grave's
Disease ML 20.90                                                                
                              21 3.01 20.90 - 62.91 940   Diabetes ML 760.90    
                                                                               
          761 5.56 760.90 - 4,230.60 941   HAMA ML 116.20                      
                                                                        116 -
116.20 - - 943   Hypergammaglobulin IgG ML 34.90                                
                                                              35 1.03 34.90 -
35.95 946   Fibromyalgia ML 1,315.90                                            
                                                  1,316 9.73 1,315.90 -
12,803.71 947   MCTD ML 159.80                                                  
                                            160 3.48 159.80 - 556.10 948  
Scleroderma ML 88.20                                                            
                                  88 3.44 88.20 - 303.41 949   Vasculitis ML
124.30                                                                          
                    124 3.70 124.30 - 459.91 950   Chlamydia trachomatis (pos.)
ML 751.10                                                                      
                        751 3.77 751.10 - 2,831.65 951   Neisseria gonorrhoeae
ML 326.00                                                                      
                        326 7.84 326.00 - 2,555.84 952   Human Urine (Male) ML
2,211.90                                                                        
                      2,212 0.25 2,211.90 - 552.98 956   Non-Chronic Heart
Failure ML 509.40                                                              
                                509 5.72 509.40 - 2,913.77 960   Lyme (European)
IgM ML 197.70                                                                  
                            198 2.39 197.70 - 472.50 961   Parvo B-19 DNA+ ML
822.20                                                                          
                    822 11.97 822.20 - 9,841.73 962   HBV DNA+ ML 118.80        
                                                                               
      119 4.30 118.80 - 510.84 965   Hypertension ML 64.00                      
                                                                        64 12.76
64.00 - 816.64 966   HIV-Indonesia ML 935.60                                    
                                                          936 0.29 935.60 -
271.32 967   HBV-Indonesia ML 3,777.90                                          
                                                    3,778 0.33 3,777.90 -
1,246.71 968   HCV-Indonesia ML 4,236.20                                        
                                                      4,236 0.21 4,236.20 -
889.60 970   COPD ML 14.60                                                      
                                        15 14.96 14.60 - 218.42 971   Human
Female Urine ML 1,320.00                                                        
                                      1,320 0.25 1,320.00 - 330.00 973   HBV/HCV
co-infected ML 2,831.20                                                        
                                      2,831 0.64 2,831.20 - 1,811.97 974   HBV
Precore Mutation ML 63.00                                                      
                                        63 - 63.00 - - 977   Chlamydia IgG ML
8.40                                                                            
                  8 2.74 8.40 - 23.02 978   HBV ML 1,253.90                    
                                                                          1,254
7.10 1,253.90 - 8,902.69 980   HCV Genotype Panel (HCVGTP-002a) ML 90.00        
                                                                               
      90   90.00 - - 984   DNA, Total ML 59.00                                  
                                                            59 - 59.00 - - 987  
Anti-Gliadin IgG ML 30.20                                                      
                                        30 13.93 30.20 - 420.69 988  
Anti-Gliadin IgA ML 7.10                                                        
                                      7 21.28 7.10 - 151.09 989   Labor and
Delivery ML 58.80                                                              
                                59 15.98 58.80 - 939.62 990   Lyme (European) ML
568.80                                                                          
                    569 1.59 568.80 - 904.39 992   Chlamydia IgA ML 5.50        
                                                                               
      6 4.15 5.50 - 22.83 993   Anti-Cardiolipin IgG/IgM ML 2.50                
                                                                              3
5.87 2.50 - 14.68 994   Chronic HCV ML 253.90                                  
                                                            254 9.62 253.90 -
2,442.52 995   HIV and HCV coinfection ML 7,573.40                              
                                                                7,573 0.55
7,573.40 - 4,165.37 997   Human Plasma (EDTA-K2) ML 11.00                      
                                                                        11 14.71
11.00 - 161.81 998   HCV-Thailand ML 13,414.90                                  
                                                            13,415 1.13
13,414.90 - 15,158.84 1000   Anti-Smith ML 10.00                                
                                                              10 5.69 10.00 -
56.90 1001   HIVDRP-002a ML 770.00                                              
                                                770 31.32 770.00 - 24,116.40
1002   Homocysteine ML 20.70                                                    
                                          21 2.77 20.70 - 57.34 1003   HIV/HBV
Co-Infection ML 2,688.80                                                        
                                      2,689 0.78 2,688.80 - 2,097.26 1004  
HBV/HCV SCP ML 3,897.30                                                        
                                      3,897 0.94 3,897.30 - 3,663.46 1005  
HIV-Netherlands ML 2.60                                                        
                                      3 6.53 2.60 - 16.98 1010   Esophogeal CA
ML 267.90                                                                      
                        268 3.58 267.90 - 959.08 1011   Rectal CA ML 449.00    
                                                                               
          449 4.27 449.00 - 1,917.23 1012   Anemia ML 990.20                    
                          635.60 8.84 1 6.30                                    
    354 1.90 990.20 - 6,296.84 1013   Lung/Breast CA ML 13.20                  
                                                                            13
0.95 13.20 - 12.54 1014   Colorectal CA ML 132.00                              
                                                                132 4.28 132.00
- 564.96 1015   Non-Hodgkins Lymphoma ML 1,901.20                              
                                                                1,901 2.29
1,901.20 - 4,353.75 1016   HBV-Thailand ML 2,402.20                            
                                                                  2,402 2.35
2,402.20 - 5,645.17 1023   Cervical CA ML 10.50                                
                                                              11 2.38 10.50 -
24.99 1024   HBV NAT Seroconversion ML 7,987.10                                
                                                              7,987 0.15
7,987.10 - 1,198.07 1028   Head &Neck CA ML 192.70                              
                                                                193 3.49 192.70
- 672.52 1029   Lung/Ovarian CA ML 2.90                                        
                                                      3 5.01 2.90 - 14.53 1030  
Larynx CA ML 4.00                                                              
                                4 5.01 4.00 - 20.04 1031   Colon/Lung CA ML 5.30
                                                                               
              5 3.78 5.30 - 20.03 1032   Stomach/Colon CA ML 8.20              
                                                                               
8 4.89 8.20 - 40.10 1033   Endometrial CA ML 145.60                            
                                                                  146 2.72
145.60 - 396.03 1034   Breast/Lung CA ML 5.50                                  
                                                            6 7.29 5.50 - 40.10
1035   Bronchial CA ML 6.40                                                    
                                          6 2.71 6.40 - 17.34 1037  
Colon/Breast CA ML 4.70                                                        
                                      5 4.26 4.70 - 20.02 1038   Colon/Rectal CA
ML 15.10                                                                        
                      15 3.62 15.10 - 54.66 1039   Colon/Bladder CA ML 7.00    
                                                                               
          7 2.14 7.00 - 14.98 1040   Prostate/Colon CA ML 5.10                  
                                                                            5
3.28 5.10 - 16.73 1041   Endocrine CA ML 3.90                                  
                                                            4 5.14 3.90 - 20.05
1043   Interstitial Cystitis ML 1,637.20                                        
                                                      1,637 3.62 1,637.20 -
5,926.66 1046   Preeclampsia (3rd trimester) ML 52.00                          
                                                                    52 1.57
52.00 - 81.64 1047   Prostatitis (chronic) ML 321.00                            
                                                                  321 2.89
321.00 - 927.69 1048   Prostatitis (acute) ML 307.70                            
                                                                  308 2.96
307.70 - 910.79 1049   Kidney CA ML 273.50                                      
                                                        274 2.71 273.50 - 741.19
1052   HCVGTP-004b ML 24.00                                                    
                                          24 - 24.00 - - 1054   Cryptosporidium
ML 10.00                                                                        
                      10 1.25 10.00 - 12.50 1055   Human Stool ML 1,757.00      
                                                                               
        1,757 0.99 1,757.00 - 1,739.43 1056   HBV (Genotype H) ML 1,056.90      
                                                                               
        1,057 0.31 1,056.90 - 327.64 1057   Parvo B-19 ML 9.30                  
                                                                            9 -
9.30 - - 1059   Cyclosporas ML 176.30                                          
                                                    176 3.68 176.30 - 648.78
1060   HIV-Thailand ML 5,633.00                                                
                                              5,633 1.33 5,633.00 - 7,491.89
1062   HCVGTP-005a ML 30.00                                                    
                                          30 - 30.00 - - 1063   Osteoarthritis
ML 946.40                                                                      
                        946 6.80 946.40 - 6,435.52 1074   Geriatric Specimen ML
284.60                                                                          
                    285 1.84 284.60 - 523.66 1075   Estradiol ML 77.10          
                                                                               
    77 2.39 77.10 - 184.27 1076   Syphillis IgG ML 52.20                        
                                                                      52 3.56
52.20 - 185.83 1077   Syphillis IgM ML 238.00                                  
                                                            238 4.07 238.00 -
968.66 1080   HCV (NS5 single band) ML 223.20                                  
                                                            223 1.79 223.20 -
399.53 1081   CT and GC positive ML 52.20                                      
                                                        52 6.96 52.20 - 363.31
1082   Cyclosporine ML 318.70                                                  
                                            319 4.36 318.70 - 1,389.53 1083  
AST ML 1.20                                                                    
                          1 - 1.20 - - 1084   Tacrolimus ML 626.90              
                                                                               
627 4.30 626.90 - 2,695.67 1085   Lung Cancer (Pre-Treatment) ML 14.00          
                                                                               
    14 11.19 14.00 - 156.66 1090   BUN ML 237.90                                
                                                              238 2.04 237.90 -
485.32 1091   Testosterone ML 150.60   1 8.98 15.6 9.04                     131
8.33 1.00 8.77                                                         2 2.51
150.60 - 1,255.02 1093   HCVGTP-004c ML 45.00                                  
                                                            45 - 45.00 - - 1094
  Primary hyperparathyroidism ML 85.30                                          
                                                    85 13.21 85.30 - 1,126.81
1096   Psoriasis ML 1.10                                                        
                                      1   1.10 - - 1097   HCVGTP-002c ML 780.00
                                                                               
              780 - 780.00 - - 1098   BNP ML 218.80                            
                                                                  219 3.76
218.80 - 822.69 1100   West Nile Virus ML 1.60                                  
                                                            2 44.73 1.60 - 71.57
1104   Quinidine ML 4.40                                                        
                                      4 2.99 4.40 - 13.16 1105   Colon CA ML
2,527.50                                                                        
                      2,528 4.02 2,527.50 - 10,160.55 1106   Lung CA ML 3,643.80
                                                                               
              3,644 3.75 3,643.80 - 13,664.25 1107   Triple Infection - HIV, HCV
and HBV ML 268.30                                                              
                                268 0.70 268.30 - 187.81 1108   Lyme Acute
Infection ML 809.20                                               809.20 1.17  
                                          -   809.20 - 946.76 1110   Multiparity
Panel ML 920.00                                                                
                              920 - 920.00 - - 1111   Polycythermia ML 49.30    
                                                                               
          49 3.31 49.30 - 163.18 1112   Thalassemia ML 20.30                    
                                                                          20
1.24 20.30 - 25.17 1113   Astrocytoma ML 6.00                                  
                                                            6 2.09 6.00 - 12.54
1114   Urethral CA ML 4.40                                                      
                                        4 2.84 4.40 - 12.50 1115  
Leiomyosarcoma ML 3.50                                                          
                                    4 3.58 3.50 - 12.53 1116   Gastrointestinal
CA ML 3.00                                                                      
                        3 4.97 3.00 - 14.91 1117   HCV (c-22 single band) ML
256.10                                                                          
                    256 1.93 256.10 - 494.27 1119   HBVSCP-002a ML 211.50      
                                                                               
        212 - 211.50 - - 1120   HBVSCP-003a ML 210.00                          
                                                                    210 - 210.00
- - 1123   HEV ML 951.60                                                        
                                      952 1.32 951.60 - 1,256.11 1125   ToRCH
IgM ML 1,957.80                                                                
                              1,958 0.23 1,957.80 - 450.29 1126   Allergy Sample
ML 22.10                                                                        
                      22 2.78 22.10 - 61.44 1127   HGV ML 95.70                
                                                                              96
5.81 95.70 - 556.02 1128   Phenytoin ML 174.60   1 6.76 71.4 6.53              
                      58.40 6.67 1 6.47 28 6.88                                
    15 6.88 174.60 - 1,163.46 1129   Bacterial Cystitis ML 705.20              
                                                                               
705 3.11 705.20 - 2,193.17 1130   Down's Syndrome ML 78.50                      
                                                                        79 46.72
78.50 - 3,667.52 1131   Amikacin ML 100.80                                      
                                                        101 4.92 100.80 - 495.94
1134   HCVSCP-002a ML 120.00                                                    
                                          120 - 120.00 - - 1135   Myloidysplasia
ML 149.60                                                                      
                        150 1.68 149.60 - 251.33 1136   Uterine Cancer ML 32.40
                                                                               
              32 3.93 32.40 - 127.33 1137   Liver CA ML 0.60                    
                                                                          1 2.99
0.60 - 1.79 1138   Renal CA ML 48.70                                            
                                                  49 2.64 48.70 - 128.57 1139  
Hemachromotosis ML 62.70                                                        
                                      63 2.79 62.70 - 174.93 1140   HIV/HBV/HCV
Triple Infection ML 284.00                                                      
                                        284 1.33 284.00 - 377.72 1143   Sepsis
ML 4,513.10                               809 3.16 1.00 3.24         2,090.50
1.10 1 20.45 929 1.98 1 1.17 682 0.97   1.20                         0 0.74
4,513.10 - 7,381.34 1145   Leukemia ML 64.60                                    
                                                          65 2.52 64.60 - 162.79
1147   HBV/HGV co-infected ML 10.00                                            
                                                  10 45.72 10.00 - 457.20 1148  
D-Dimer ML 545.10                                                              
                                545 3.61 545.10 - 1,967.81 1149   LDL ML 175.20
                                                                               
              175 3.21 175.20 - 562.39 1150   Brain CA ML 6.80                  
                                                                            7
3.68 6.80 - 25.02 1151   Islets of Langshans CA ML 36.00                        
                                                                      36 2.09
36.00 - 75.24 1152   HCV/RPR+ ML 1,678.10                                      
                                                        1,678 0.11 1,678.10 -
184.59 1153   IgE-trees ML 0.50                                                
                                              1 - 0.50 - - 1154   IgE-weeds ML
0.70                                                                            
                  1 - 0.70 - - 1155   IgE-food ML 4.10                          
                                                                    4 - 4.10 - -
1156   HIV & Syphilis Positive ML 17.80                                        
                                                      18 - 17.80 - - 1157  
Psoriatic Arthritis ML 3.10                                                    
                                          3 - 3.10 - - 1158   Hairy Cell
Leukemia ML 19.60                                                              
                                20 3.19 19.60 - 62.52 1159   Unspecified
Leukemia ML 3.40                                                                
                              3 3.68 3.40 - 12.51 1160   Anal CA ML 56.30      
                                                                               
        56 4.22 56.30 - 237.59 1161   Prolymphocytic Leukemia ML 2.90          
                                                                               
    3 4.32 2.90 - 12.53 1162   Myeloma IgM ML 13.00                            
  6 -                                                             7 3.42 13.00 -
24.28 1163   Preeclampsia ML 12.20                                              
                                                12 21.17 12.20 - 258.27 1164  
Appendix CA ML 10.00                                                            
                                  10 2.51 10.00 - 25.10 1165   Sarcoma ML 46.80
                                                                               
              47 3.21 46.80 - 150.23 1166   Pituitary Gland CA ML 6.60          
                                                                               
    7 1.90 6.60 - 12.54 1167   Mesothelioma ML 8.90                            
                                                                  9 2.82 8.90 -
25.10 1168   Thymus CA ML 14.60                                                
                                              15 3.86 14.60 - 56.36 1169  
Tracheal CA ML 5.60                                                            
                                  6 2.24 5.60 - 12.54 1170  
Syphillis-Secondary(treated) ML 104.40                                          
                                                    104 - 104.40 - - 1171  
Acute MI ML 0.60                                                                
                              1 4.17 0.60 - 2.50 1174   HBc IgM Panel (Lot#
50011) ML 1,360.00                                                              
                                1,360 - 1,360.00 - - 1175   Glioblastoma ML
33.90                                                                          
                    34 2.58 33.90 - 87.46 1176   Small Intestine CA ML 5.00    
                                                                               
          5 2.51 5.00 - 12.55 1177   Gall Bladder CA ML 41.00                  
                                                                            41
4.27 41.00 - 175.07 1178   Tongue CA ML 18.60                                  
                                                            19 3.03 18.60 -
56.36 1179   Merkel Cell CA ML 7.50                                            
                                                  8 3.34 7.50 - 25.05 1180  
Islets of Langerhans CA ML 10.50                                                
                                              11 6.16 10.50 - 64.68 1181   HIV-1
Worldwide Subtype Panel (Lot#50051) ML 1,008.00                                
                                                              1,008 - 1,008.00 -
- 1185   MGUS ML 60.90                                                          
                                    61 1.44 60.90 - 87.70 1186   Paraprotien ML
33.20                                                                          
                    33 1.14 33.20 - 37.85 1188   Gioblastoma ML 3.40            
                                                                               
  3 3.68 3.40 - 12.51 1189   Abdominal CA ML 5.50                              
                                                                6 17.90 5.50 -
98.45 1190   Peritoneal CA ML 5.00                                              
                                                5 3.29 5.00 - 16.45 1191  
Multiple CA (Renal,Breast,Thyroid,Prostate) ML 2.50                            
                                                                  3 5.01 2.50 -
12.53 1192   Brain Oligodendioglioma ML 2.90                                    
                                                          3 4.32 2.90 - 12.53
1193   Breast CA (Male) ML 7.00                                                
                                              7 4.36 7.00 - 30.52 1194   Lip CA
ML 1.80                                                                        
                      2 6.96 1.80 - 12.53 1199   Pelvic CA ML 7.40              
                                                                               
7 4.23 7.40 - 31.30 1200   Biliary CA ML 8.10                                  
                                                            8 7.73 8.10 - 62.61
1201   Fallopian CA ML 4.00                                                    
                                          4 6.26 4.00 - 25.04 1205   HBV
Genotype Panel (Lot# 60011) ML 870.00                                          
                                                    870 - 870.00 - - 1206  
HIV-2 Monospecific Panel (Lot#60021) ML 40.00                                  
                                                            40 - 40.00 - - 1214
  EBV IgM ML 1.00                                                              
                                1 - 1.00 - - 1215   Ferritin ML 190.50          
                                                                               
    191 4.05 190.50 - 771.53 1218   CRP ML 161.00   1 6.4 160 6.21              
                                                                      - 5.05
161.00 - 1,000.00 1219   Anti-Cardiolipin ML 2.50                              
                                                                3 5.00 2.50 -
12.50 1220   Semen ML 32.60                                                    
                                          33   32.60 - - 1221   Hemoglobin A1c
ML 495.00   1 2.77 140.3 2.76 1 3.56 284.9 2.62                                
                                            68 4.62 495.00 - 1,453.23 1222  
Random Donors ML 3,248.70                               1,479 5.00              
                                              1,770 1.70 3,248.70 - 10,402.50
1227   Irritable Bowel Syndrome ML 587.20   1 5.1 48.4 5.06 1 6.42 56.1 6.57    
        102 6.07 1.00 5.86         33.20 7.53                                  
          345 11.94 587.20 - 5,613.33 1232   Insulin ML 61.60                  
                                                                            62
4.17 61.60 - 256.87 1234   Random Hospital Sample ML 383.40                    
                                                                          383
0.86 383.40 - 329.72 1235   HBsAg(False Positive) ML 3,856.70                  
                                                                           
3,857 0.64 3,856.70 - 2,468.29 1240   CSF ML 90.00                              
89 0.51 1.00 0.61                                                         -  
90.00 - 46.00 1241   DHEA-S ML 42.50                                            
  2.60 10.42 1 10.41                                         39 7.49 42.50 -
328.86 1243   Normal Human Serum ML 731.20                                      
                                                        731 1.25 731.20 - 914.00
1245   Hyperglobulinemia ML 619.60                                              
                                                620 2.35 619.60 - 1,456.06 1247
  Adenocarcinoma (FFPE) ML 3.00                                                
                                              3   3.00 - - 1248   Wilson Disease
ML -                                                                            
                  -   - - - 1250   Whole Blood ML 150.00                        
                                                                      150  
150.00 - - 1254   Elevated IgE ML 29.50                                        
                                                      30   29.50 - - 1256  
Cystic Fibrosis DNA ML 0.10                                                    
                                          0   0.10 - - 1257   PM/SCL ML 1.20    
                                                                               
          1 - 1.20 - - 1258   HCV-Genotype 6 ML 109.80                          
                                                                    110 35.12
109.80 - 3,856.18 1259   HBc IgM ML -                               - 7.75      
                                                      -   - - - 1260   HAV IgM
ML -                               - 10.00                                      
                      -   - - - 1262   WHOLE BLOOD TEMPUS TUBES EA -            
                                                                               
  -   - - - 1263   Factor V Mutation ML 59.30                                  
                                                            59 9.51 59.30 -
563.94 1264   Pregnancy (Rh-) ML 91.30                               28 8.77
1.00 8.82 25.20 5.55   5.19   5.92   5.98   6.00   4.70   4.68                  
          38 4.68 91.30 - 565.82 1265   Cadaveric Specimen ML 386.10   1 15.23
385.1 11.49                                                                    
                -   386.10 - 4,440.03 1266   Mono IgM ML 25.80                  
                                                                            26 -
25.80 - - 1267   Dengue ML 1,167.30   1 7.91 18.1 7.85 1 6.45 176.3 6.77        
    84 7.09 1.00 7.28         511.40 6.44 1 6.58 314 7.13 1 8.33                
                59 9.01 1,167.30 - 8,027.08 1268   HCV GTP (Lot#70021) ML 522.00
                                                                               
              522 - 522.00 - - 1273   Anti-HBc IgM (pooled) ML -                
                                                                              -
- - - - 1274   Normal Human Match Sets ML 324.70                                
                                                              325 3.75 324.70 -
1,217.63 1275   Stroke ML 6.30   1 238 5.3 238.1                                
                                                    - 4.75 6.30 - 1,499.94 1276
  Dermamyositis ML -                                                            
                                  - 65.00 - - - 1277   B2GP1 IgG ML -          
                                                                               
    - - - - - 1278   Fibrillarin ML -                                          
                                                    - - - - - 1279   PCNA ML -  
                                                                               
            - - - - - 1280   RNA Pol  I/III ML -                                
                                                              - - - - - 1281  
Polyclonal Gammopathy ML 10.50                                                  
                                            11   10.50 - - 1286  
Hypercholesterolemia ML 48.10                                                  
                                            48   48.10 - - 1287   Malaria ML
289.00   1 10.07 13.8 10.14 1 7.29 273.2 7.66                                  
                                          -   289.00 - 2,250.00                
                                                                               
                                                                               
                                                        Total   1,292,137.00    
                                                                               
              Total 1,372,322.33         -                                      
                                                        Inventory Asset - Per GL
                                                                               
                              Difference 1,372,322.33

 

 

 

 

Inventory Purchase Receipts

 

Item
Number Item
number   Date
Received QTY
Received QTY
Sold Unit
Cost QTY
Type TRX
Location Purchase
Receipt Type Receipt
Number Vendor ID Purchase
Order
Number 1 1   5/22/2007 796.1 45 $2.97 On Hand FRTLAUD Variance 0000001 INV VAR
INV VAR 2 2   5/22/2007 1,310.00 53.3 $2.96 On Hand FRTLAUD Variance 0000175 INV
VAR INV VAR 6 6   5/22/2007 3,539.80 449 $17.61 On Hand FRTLAUD Variance 0000258
INV VAR INV VAR 7 7   5/22/2007 228.2 0 $1.84 On Hand FRTLAUD Variance 0000289
INV VAR INV VAR 8 8   5/22/2007 18,008.20 12,992.50 $1.19 On Hand FRTLAUD
Variance 0000325 INV VAR INV VAR 8 8   6/20/2007 899 0 $1.33 On Hand FRTLAUD
Receipt RN4662 BIOLOGICALSPECI 4537 8 8   6/20/2007 1 0 $4.33 On Hand FRTLAUD
Receipt RN4662 BIOLOGICALSPECI 4537 8 8   6/20/2007 299 0 $1.34 On Hand FRTLAUD
Receipt RN4663 BIOLOGICALSPECI 4537 8 8   6/20/2007 1 0 $2.34 On Hand FRTLAUD
Receipt RN4663 BIOLOGICALSPECI 4537 8 8   6/25/2007 192 0 $3.75 On Hand FRTLAUD
Receipt RN4677 CONTINENTALSERV 4549 8 8   6/26/2007 144 0 $3.75 On Hand FRTLAUD
Receipt RN4681 CONTINENTALSERV 4549 8 8   6/27/2007 152 0 $3.75 On Hand FRTLAUD
Receipt RN4684 CONTINENTALSERV 4549 8 8   6/28/2007 152 0 $3.75 On Hand FRTLAUD
Receipt RN4685 CONTINENTALSERV 4549 8 8   7/9/2007 144 0 $3.75 On Hand FRTLAUD
Receipt RN4711 CONTINENTALSERV 4549-1 8 8   7/11/2007 20 0 $3.75 On Hand FRTLAUD
Receipt RN4716 CONTINENTALSERV 4549-1 10 10   5/22/2007 24,173.40 317 $0.64 On
Hand FRTLAUD Variance 0000002 INV VAR INV VAR 10 10   6/1/2007 41.1 0 $11.88 On
Hand FRTLAUD Receipt RN4594 CADEPTOFHEALTHP 4504 10 10   6/1/2007 1 0 $11.73 On
Hand FRTLAUD Receipt RN4594 CADEPTOFHEALTHP 4504 10 10   6/1/2007 1,235.10 0
$0.54 On Hand FRTLAUD Receipt RN4596 GULFCOASTREGION 4514 10 10   6/1/2007 1 0
$8.04 On Hand FRTLAUD Receipt RN4596 GULFCOASTREGION 4514 10 10   6/5/2007
1,295.60 0 $0.52 On Hand FRTLAUD Receipt RN4602 GULFCOASTREGION 4514 10 10  
6/5/2007 1 0 $1.29 On Hand FRTLAUD Receipt RN4602 GULFCOASTREGION 4514 10 10  
6/13/2007 1,131.30 0 $0.59 On Hand FRTLAUD Receipt RN4633 GULFCOASTREGION 4514
10 10   6/13/2007 1 0 $7.53 On Hand FRTLAUD Receipt RN4633 GULFCOASTREGION 4514
10 10   6/14/2007 1,789.30 0 $0.60 On Hand FRTLAUD Receipt RN4639
GULFCOASTREGION 4514 10 10   6/14/2007 1 0 $6.42 On Hand FRTLAUD Receipt RN4639
GULFCOASTREGION 4514 10 10   6/19/2007 2,488.40 0 $0.54 On Hand FRTLAUD Receipt
RN4651 GULFCOASTREGION 4514 10 10   6/19/2007 1 0 $6.26 On Hand FRTLAUD Receipt
RN4651 GULFCOASTREGION 4514 10 10   7/11/2007 942.4 0 $0.57 On Hand FRTLAUD
Receipt RN4713 GULFCOASTREGION 4514-1 10 10   7/11/2007 1 0 $2.83 On Hand
FRTLAUD Receipt RN4713 GULFCOASTREGION 4514-1 10 10   7/20/2007 2,412.60 0 $0.55
On Hand FRTLAUD Receipt 4749 GULFCOASTREGION 4448 10 10   7/20/2007 1 0 $23.07
On Hand FRTLAUD Receipt 4749 GULFCOASTREGION 4448 10 10   8/7/2007 1,293.70 0
$0.52 On Hand FRTLAUD Receipt RN4797 GULFCOASTREGION 4448-1 10 10   8/7/2007 1 0
$2.28 On Hand FRTLAUD Receipt RN4797 GULFCOASTREGION 4448-1 10 10   8/14/2007
1,204.20 0 $0.56 On Hand FRTLAUD Receipt RN4811 GULFCOASTREGION 4514 10 10  
8/14/2007 1 0 $0.65 On Hand FRTLAUD Receipt RN4811 GULFCOASTREGION 4514 10 10  
8/29/2007 149.2 0 $3.33 On Hand FRTLAUD Receipt RN4847 CADEPTOFHEALTHP 4621 10
10   8/29/2007 1 0 $3.16 On Hand FRTLAUD Receipt RN4847 CADEPTOFHEALTHP 4621 11
11   5/22/2007 3,762.80 2,415.40 $0.48 On Hand FRTLAUD Variance 0000062 INV VAR
INV VAR 12 12   5/22/2007 2.1 0 $6.80 On Hand FRTLAUD Variance 0000138 INV VAR
INV VAR 13 13   5/22/2007 16,762.20 1,401.60 $1.04 On Hand FRTLAUD Variance
0000163 INV VAR INV VAR 13 13   6/8/2007 36.8 0 $6.61 On Hand FRTLAUD Receipt
RN4616 CENTERFORRHEUMA 3998 13 13   6/8/2007 1 0 $6.75 On Hand FRTLAUD Receipt
RN4616 CENTERFORRHEUMA 3998 13 13   6/13/2007 178.8 0 $6.26 On Hand FRTLAUD
Receipt RN4631 TUSCONCLINICALR 3891 13 13   6/13/2007 1 0 $5.71 On Hand FRTLAUD
Receipt RN4631 TUSCONCLINICALR 3891 13 13   6/21/2007 80.9 0 $6.11 On Hand
FRTLAUD Receipt RN4667 CENTERFORRHEUMA   13 13   6/21/2007 1 0 $5.70 On Hand
FRTLAUD Receipt RN4667 CENTERFORRHEUMA   13 13   6/25/2007 22 0 $5.43 On Hand
FRTLAUD Receipt RN4678 CENTERFORRHEUMA 3998 13 13   6/25/2007 1 0 $5.54 On Hand
FRTLAUD Receipt RN4678 CENTERFORRHEUMA 3998 13 13   6/25/2007 463.1 0 $6.46 On
Hand FRTLAUD Receipt RN4672 FUNDACIONCARDIO 4491 13 13   6/25/2007 1 0 $8.37 On
Hand FRTLAUD Receipt RN4672 FUNDACIONCARDIO 4491 13 13   7/5/2007 502.9 0 $5.95
On Hand FRTLAUD Receipt RN4698 REDCROSSNICARAG 4560 13 13   7/5/2007 1 0 $7.74
On Hand FRTLAUD Receipt RN4698 REDCROSSNICARAG 4560 13 13   7/19/2007 498.7 0
$5.70 On Hand FRTLAUD Receipt RN4744 FUNDACIONCARDIO 4491-1 13 13   7/19/2007 1
0 $7.41 On Hand FRTLAUD Receipt RN4744 FUNDACIONCARDIO 4491-1 13 13   7/20/2007
212.3 0 $7.03 On Hand FRTLAUD Receipt RN4750 DR. CHARLES WEI 4582 13 13  
7/20/2007 1 0 $7.53 On Hand FRTLAUD Receipt RN4750 DR. CHARLES WEI 4582 13 13  
8/1/2007 97.9 0 $7.58 On Hand FRTLAUD Receipt RN4776 DR. CHARLES WEI 4582-1 13
13   8/1/2007 1 0 $7.92 On Hand FRTLAUD Receipt RN4776 DR. CHARLES WEI 4582-1 13
13   8/9/2007 793.2 0 $0.25 On Hand FRTLAUD Receipt RN4800 REDCROSSNICARAG 4602
13 13   8/9/2007 1 0 $1.70 On Hand FRTLAUD Receipt RN4800 REDCROSSNICARAG 4602
13 13   8/30/2007 391.9 0 $5.73 On Hand FRTLAUD Receipt RN4856 FUNDACIONCARDIO
4492-2 13 13   8/30/2007 1 0 $4.41 On Hand FRTLAUD Receipt RN4856
FUNDACIONCARDIO 4492-2 16 16   5/22/2007 268.8 0 $7.85 On Hand FRTLAUD Variance
0000164 INV VAR INV VAR 19 19   7/6/2007 1.5 1.5 $0.00 On Hand FRTLAUD Receipt
RN4708 SLRRESEARCHCORP 4569 26 26   5/22/2007 9.7 2 $2.47 On Hand FRTLAUD
Variance 0000182 INV VAR INV VAR 26 26   6/22/2007 2 0 $75.00 On Hand FRTLAUD
Receipt RN4647 SLRRESEARCHCORP 4529 27 27   5/22/2007 1,004.80 0 $0.01 On Hand
FRTLAUD Variance 0000188 INV VAR INV VAR 29 29   5/22/2007 31,349.30 528 $0.18
On Hand FRTLAUD Variance 0000189 INV VAR INV VAR 30 30   5/22/2007 39.4 33.9
$3.26 On Hand FRTLAUD Variance 0000193 INV VAR INV VAR 30 30   6/20/2007 0.5 0
$0.00 On Hand FRTLAUD Receipt RN4655 SLRRESEARCHCORP 4543 30 30   7/6/2007 0.5 0
$0.00 On Hand FRTLAUD Receipt 4702 SLRRESEARCHCORP 4563 31 31   5/22/2007 0.5
0.5 $0.00 On Hand FRTLAUD Variance 0000195 INV VAR INV VAR 31 31   7/6/2007 2
1.5 $0.00 On Hand FRTLAUD Receipt RN4707 SLRRESEARCHCORP 4568 32 32   6/19/2007
0.5 0.5 $0.00 On Hand FRTLAUD Receipt RN4660 SLRRESEARCHCORP 4547 32 32  
7/6/2007 1.5 1.5 $0.00 On Hand FRTLAUD Receipt 4704 SLRRESEARCHCORP 4565 32 32  
7/27/2007 100 99.5 $4.25 On Hand FRTLAUD Receipt RN4660-1 SLRRESEARCHCORP 4547
35 35   5/22/2007 59.3 0 $11.87 On Hand FRTLAUD Variance 0000202 INV VAR INV VAR
37 37   5/22/2007 12.9 12 $0.26 On Hand FRTLAUD Variance 0000206 INV VAR INV VAR
37 37   6/22/2007 10 0 $50.00 On Hand FRTLAUD Receipt RN4646 SLRRESEARCHCORP
4528 37 37   7/6/2007 2 0 $0.00 On Hand FRTLAUD Receipt 4705 SLRRESEARCHCORP
4566 38 38   5/22/2007 9,475.50 3.3 $0.78 On Hand FRTLAUD Variance 0000208 INV
VAR INV VAR 40 40   5/22/2007 2,333.40 2.8 $0.19 On Hand FRTLAUD Variance
0000211 INV VAR INV VAR 48 48   5/22/2007 75.5 1 $0.00 On Hand FRTLAUD Variance
0000224 INV VAR INV VAR 49 49   7/6/2007 1.5 1.5 $0.00 On Hand FRTLAUD Receipt
RN4703 SLRRESEARCHCORP 4564 49 49   9/7/2007 0 5.5 $0.00 On Hand FRTLAUD
Override 005782 Sales Entry Sales Entry 63 63   5/22/2007 4,721.20 0 $1.19 On
Hand FRTLAUD Variance 0000274 INV VAR INV VAR 63 63   6/1/2007 1,325.10 0 $0.50
On Hand FRTLAUD Receipt RN4595 GULFCOASTREGION 4513 63 63   6/1/2007 1 0 $12.45
On Hand FRTLAUD Receipt RN4595 GULFCOASTREGION 4513 63 63   6/5/2007 1,337.20 0
$0.50 On Hand FRTLAUD Receipt RN4601 GULFCOASTREGION 4513 63 63   6/5/2007 1 0
$6.40 On Hand FRTLAUD Receipt RN4601 GULFCOASTREGION 4513 63 63   6/13/2007
1,239.10 0 $0.54 On Hand FRTLAUD Receipt RN4632 GULFCOASTREGION 4513 63 63  
6/13/2007 1 0 $5.89 On Hand FRTLAUD Receipt RN4632 GULFCOASTREGION 4513 63 63  
6/14/2007 1,294.00 0 $0.52 On Hand FRTLAUD Receipt RN4641 GULFCOASTREGION 4513
63 63   6/14/2007 1 0 $2.12 On Hand FRTLAUD Receipt RN4641 GULFCOASTREGION 4513
64 64   4/25/2007 2 2 $0.00 On Hand FRTLAUD Receipt RCT0000015 DR. WANG GMBH  
64 64   5/22/2007 27.2 27.2 $8.44 On Hand FRTLAUD Variance 0000281 INV VAR INV
VAR 64 64   6/19/2007 1 1 $0.00 On Hand FRTLAUD Receipt RN4659 DR. WANG GMBH
4540 64 64   6/22/2007 790 765.4 $7.75 On Hand FRTLAUD Receipt RN4565
KEYSTONEBIO 4496 64 64   8/13/2007 1 0 $0.00 On Hand FRTLAUD Receipt RN4808 DR.
WANG GMBH 4540-1 83 83   5/22/2007 1,106.90 4 $1.34 On Hand FRTLAUD Variance
0000340 INV VAR INV VAR 85 85   5/22/2007 1,054.30 11 $0.60 On Hand FRTLAUD
Variance 0000353 INV VAR INV VAR 91 91   5/22/2007 37 0 $6.55 On Hand FRTLAUD
Variance 0000396 INV VAR INV VAR 92 92   5/22/2007 1.1 0 $11.39 On Hand FRTLAUD
Variance 0000402 INV VAR INV VAR 93 93   5/22/2007 349.1 0 $6.31 On Hand FRTLAUD
Variance 0000413 INV VAR INV VAR 93 93   6/8/2007 42.4 0 $5.99 On Hand FRTLAUD
Receipt RN4621 LABORATORYCORPO 4242 93 93   6/8/2007 1 0 $6.02 On Hand FRTLAUD
Receipt RN4621 LABORATORYCORPO 4242 93 93   6/22/2007 214.5 0 $5.52 On Hand
FRTLAUD Receipt RN4670 LABORATORYCORPO 4242 93 93   6/22/2007 1 0 $5.96 On Hand
FRTLAUD Receipt RN4670 LABORATORYCORPO 4242 93 93   6/29/2007 11.4 0 $4.84 On
Hand FRTLAUD Receipt RN4690 LABORATORYCORPO 4242 93 93   6/29/2007 1 0 $4.82 On
Hand FRTLAUD Receipt RN4690 LABORATORYCORPO 4242 93 93   7/12/2007 47.5 0 $5.98
On Hand FRTLAUD Receipt RN4720 LABORATORYCORPO 4242-1 93 93   7/12/2007 1 0
$5.95 On Hand FRTLAUD Receipt RN4720 LABORATORYCORPO 4242-1 93 93   8/10/2007
49.6 0 $5.73 On Hand FRTLAUD Receipt RN4807 LABORATORYCORPO 4242-2 93 93  
8/10/2007 1 0 $5.79 On Hand FRTLAUD Receipt RN4807 LABORATORYCORPO 4242-2 101
101   5/22/2007 82 0 $2.29 On Hand FRTLAUD Variance 0000009 INV VAR INV VAR 162
162   5/22/2007 274.6 0 $0.95 On Hand FRTLAUD Variance 0000165 INV VAR INV VAR
171 171   5/22/2007 17,120.60 2,390.30 $0.73 On Hand FRTLAUD Variance 0000166
INV VAR INV VAR 171 171   6/20/2007 899 0 $1.33 On Hand FRTLAUD Receipt RN4664
BIOLOGICALSPECI 4538 171 171   6/20/2007 1 0 $4.33 On Hand FRTLAUD Receipt
RN4664 BIOLOGICALSPECI 4538 171 171   7/11/2007 156 0 $3.75 On Hand FRTLAUD
Receipt RN4717 CONTINENTALSERV 4550 171 171   7/12/2007 148 0 $3.75 On Hand
FRTLAUD Receipt RN4728 CONTINENTALSERV 4550 171 171   7/16/2007 92 0 $3.75 On
Hand FRTLAUD Receipt RN4731 CONTINENTALSERV 4550 171 171   7/17/2007 204 0 $3.75
On Hand FRTLAUD Receipt RN4737 CONTINENTALSERV 4550 172 172   5/22/2007 66.7
66.7 $0.71 On Hand FRTLAUD Variance 0000167 INV VAR INV VAR 172 172   7/18/2007
192 192 $3.75 On Hand FRTLAUD Receipt RN4739 CONTINENTALSERV 4551 172 172  
7/19/2007 152 152 $3.75 On Hand FRTLAUD Receipt RN4746 CONTINENTALSERV 4551 172
172   7/23/2007 60 60 $3.75 On Hand FRTLAUD Receipt RN4757 CONTINENTALSERV 4551
172 172   7/24/2007 48 48 $3.75 On Hand FRTLAUD Receipt RN4763 CONTINENTALSERV
4551 172 172   7/25/2007 148 81.3 $3.75 On Hand FRTLAUD Receipt RN4765
CONTINENTALSERV 4551 174 174   5/22/2007 83,924.60 1,121.00 $0.28 On Hand
FRTLAUD Variance 0000168 INV VAR INV VAR 175 175   5/22/2007 3,743.10 1,620.20
$0.33 On Hand FRTLAUD Variance 0000169 INV VAR INV VAR 175 175   6/20/2007 899 0
$1.33 On Hand FRTLAUD Receipt RN4665 BIOLOGICALSPECI 4539 175 175   6/20/2007 1
0 $4.33 On Hand FRTLAUD Receipt RN4665 BIOLOGICALSPECI 4539 176 176   5/22/2007
32.9 20.8 $10.25 On Hand FRTLAUD Variance 0000170 INV VAR INV VAR 176 176  
6/14/2007 650 0 $0.00 On Hand FRTLAUD Receipt RN4643 PLASMASVCSGRP 4536 178 178
  5/22/2007 5,474.10 241 $0.93 On Hand FRTLAUD Variance 0000171 INV VAR INV VAR
184 184   5/22/2007 212.8 15 $6.28 On Hand FRTLAUD Variance 0000172 INV VAR INV
VAR 197 197   5/22/2007 10,926.70 0 $0.66 On Hand FRTLAUD Variance 0000173 INV
VAR INV VAR 199 199   5/22/2007 207,160.60 5,286.80 $0.45 On Hand FRTLAUD
Variance 0000174 INV VAR INV VAR 199 199   5/24/2007 3,949.10 0 $0.47 On Hand
FRTLAUD Receipt RCT0000013 TENNESSEEBLOODS   199 199   5/24/2007 1 0 $18.92 On
Hand FRTLAUD Receipt RCT0000013 TENNESSEEBLOODS   225 225   5/22/2007 101.9 5.7
$0.98 On Hand FRTLAUD Variance 0000176 INV VAR INV VAR 226 226   5/22/2007 900.9
9.2 $1.00 On Hand FRTLAUD Variance 0000177 INV VAR INV VAR 227 227   5/22/2007
158 3.9 $1.33 On Hand FRTLAUD Variance 0000178 INV VAR INV VAR 245 245  
9/28/2007 0 3 $0.00 On Hand FRTLAUD Override 005824 Sales Entry Sales Entry 247
247   5/22/2007 19.3 2.9 $3.03 On Hand FRTLAUD Variance 0000179 INV VAR INV VAR
252 252   5/22/2007 150.9 28.1 $5.00 On Hand FRTLAUD Variance 0000180 INV VAR
INV VAR 253 253   5/22/2007 137.4 14.9 $3.17 On Hand FRTLAUD Variance 0000181
INV VAR INV VAR 261 261   5/22/2007 771.9 3.5 $3.52 On Hand FRTLAUD Variance
0000183 INV VAR INV VAR 262 262   5/18/2007 37.1 0 $5.77 On Hand FRTLAUD Receipt
RCT0000009 VIRGINIAMEDICAL   262 262   5/18/2007 1 0 $5.93 On Hand FRTLAUD
Receipt RCT0000009 VIRGINIAMEDICAL   262 262   5/22/2007 78 0 $6.45 On Hand
FRTLAUD Variance 0000184 INV VAR INV VAR 262 262   8/3/2007 11 0 $7.33 On Hand
FRTLAUD Receipt RN4781 VIRGINIAMEDICAL 4404 262 262   8/3/2007 1 0 $7.37 On Hand
FRTLAUD Receipt RN4781 VIRGINIAMEDICAL 4404 263 263   5/22/2007 185.2 0 $3.80 On
Hand FRTLAUD Variance 0000185 INV VAR INV VAR 264 264   5/22/2007 128.5 0 $0.91
On Hand FRTLAUD Variance 0000186 INV VAR INV VAR 266 266   5/22/2007 135.5 0
$2.00 On Hand FRTLAUD Variance 0000187 INV VAR INV VAR 297 297   5/22/2007 55.3
2 $0.00 On Hand FRTLAUD Variance 0000190 INV VAR INV VAR 298 298   5/22/2007
57.9 0 $2.51 On Hand FRTLAUD Variance 0000191 INV VAR INV VAR 299 299  
5/22/2007 1 0 $0.00 On Hand FRTLAUD Variance 0000192 INV VAR INV VAR 305 305  
5/22/2007 77,378.20 267.2 $0.06 On Hand FRTLAUD Variance 0000194 INV VAR INV VAR
310 310   5/22/2007 16,243.50 0 $0.26 On Hand FRTLAUD Variance 0000196 INV VAR
INV VAR 317 317   5/22/2007 108.2 0 $0.55 On Hand FRTLAUD Variance 0000197 INV
VAR INV VAR 322 322   5/22/2007 1,106.60 1,106.60 $5.72 On Hand FRTLAUD Variance
0000198 INV VAR INV VAR 322 322   6/22/2007 4,780.00 3,687.70 $10.00 On Hand
FRTLAUD Receipt RN4564 KEYSTONEBIO 4495 322 322   8/9/2007 2.9 0 $0.00 On Hand
FRTLAUD Receipt RN4799 KEYSTONEBIO 4601 325 325   5/22/2007 3 0 $5.64 On Hand
FRTLAUD Variance 0000199 INV VAR INV VAR 333 333   5/22/2007 104.7 0 $0.00 On
Hand FRTLAUD Variance 0000200 INV VAR INV VAR 336 336   5/22/2007 677.9 0 $0.58
On Hand FRTLAUD Variance 0000201 INV VAR INV VAR 351 351   5/22/2007 669.8 486.9
$2.35 On Hand FRTLAUD Variance 0000203 INV VAR INV VAR 351 351   7/20/2007 578.4
0 $5.13 On Hand FRTLAUD Receipt RN4754 SERACOLLECTIONS 4585 351 351   7/20/2007
1 0 $2.81 On Hand FRTLAUD Receipt RN4754 SERACOLLECTIONS 4585 351 351   8/1/2007
49 0 $7.03 On Hand FRTLAUD Receipt RN4772 VIRGINIAMEDICAL 4574 351 351  
8/20/2007 78.4 0 $6.55 On Hand FRTLAUD Receipt RN4824 VIRGINIAMEDICAL 4574 351
351   8/20/2007 1 0 $6.48 On Hand FRTLAUD Receipt RN4824 VIRGINIAMEDICAL 4574
352 352   5/22/2007 438.4 228.5 $2.20 On Hand FRTLAUD Variance 0000204 INV VAR
INV VAR 352 352   7/23/2007 1,320.70 0 $5.11 On Hand FRTLAUD Receipt RN4755
SERACOLLECTIONS 4586 352 352   7/23/2007 1 0 $1.22 On Hand FRTLAUD Receipt
RN4755 SERACOLLECTIONS 4586 352 352   8/1/2007 53.6 0 $8.00 On Hand FRTLAUD
Receipt RN4773 VIRGINIAMEDICAL 4575 352 352   8/20/2007 76.2 0 $6.57 On Hand
FRTLAUD Receipt RN4825 VIRGINIAMEDICAL 4575 352 352   8/20/2007 1 0 $6.37 On
Hand FRTLAUD Receipt RN4825 VIRGINIAMEDICAL 4575 353 353   5/22/2007 993.3 239.6
$3.14 On Hand FRTLAUD Variance 0000205 INV VAR INV VAR 353 353   7/23/2007
2,099.80 0 $5.01 On Hand FRTLAUD Receipt RN4756 SERACOLLECTIONS 4587 353 353  
7/23/2007 1 0 $10.00 On Hand FRTLAUD Receipt RN4756 SERACOLLECTIONS 4587 353 353
  8/3/2007 52.5 0 $7.30 On Hand FRTLAUD Receipt RN4774 VIRGINIAMEDICAL 4576 353
353   8/20/2007 71.3 0 $6.83 On Hand FRTLAUD Receipt RN4823 VIRGINIAMEDICAL 4576
353 353   8/20/2007 1 0 $7.02 On Hand FRTLAUD Receipt RN4823 VIRGINIAMEDICAL
4576 370 370   5/22/2007 3,527.20 0 $0.19 On Hand FRTLAUD Variance 0000207 INV
VAR INV VAR 388 388   5/22/2007 50.4 0 $0.03 On Hand FRTLAUD Variance 0000209
INV VAR INV VAR 391 391   5/22/2007 648.2 56.7 $6.19 On Hand FRTLAUD Variance
0000210 INV VAR INV VAR 391 391   6/22/2007 6.9 0 $6.33 On Hand FRTLAUD Receipt
RN4668 LABORATORYCORPO 4233 391 391   6/22/2007 1 0 $6.32 On Hand FRTLAUD
Receipt RN4668 LABORATORYCORPO 4233 391 391   6/29/2007 1.2 0 $4.55 On Hand
FRTLAUD Receipt RN4689 LABORATORYCORPO 4233 391 391   6/29/2007 1 0 $4.54 On
Hand FRTLAUD Receipt RN4689 LABORATORYCORPO 4233 391 391   7/12/2007 7.8 0 $6.41
On Hand FRTLAUD Receipt RN4725 LABORATORYCORPO 4233-1 391 391   8/10/2007 9.3 0
$6.80 On Hand FRTLAUD Receipt RN4803 LABORATORYCORPO 4233-2 391 391   8/10/2007
1 0 $6.76 On Hand FRTLAUD Receipt RN4803 LABORATORYCORPO 4233-2 400 400  
5/22/2007 377.9 0 $0.21 On Hand FRTLAUD Variance 0000212 INV VAR INV VAR 402 402
  5/22/2007 90.7 0 $5.46 On Hand FRTLAUD Variance 0000213 INV VAR INV VAR 410
410   5/22/2007 96.9 0 $28.71 On Hand FRTLAUD Variance 0000214 INV VAR INV VAR
410 410   7/20/2007 25.7 0 $33.71 On Hand FRTLAUD Receipt RN4753 LIVERINSTITUTE
4446 410 410   7/20/2007 1 0 $33.65 On Hand FRTLAUD Receipt RN4753
LIVERINSTITUTE 4446 417 417   5/22/2007 18.2 0 $6.88 On Hand FRTLAUD Variance
0000215 INV VAR INV VAR 418 418   5/22/2007 106.2 0 $6.25 On Hand FRTLAUD
Variance 0000216 INV VAR INV VAR 421 421   5/22/2007 21 12 $0.00 On Hand FRTLAUD
Variance 0000217 INV VAR INV VAR 429 429   5/22/2007 11.3 0 $0.00 On Hand
FRTLAUD Variance 0000218 INV VAR INV VAR 446 446   5/22/2007 66,891.20 1,292.10
$1.72 On Hand FRTLAUD Variance 0000219 INV VAR INV VAR 446 446   5/24/2007
1,414.50 0 $0.44 On Hand FRTLAUD Receipt RCT0000012 TENNESSEEBLOODS   446 446  
5/24/2007 1 0 $2.62 On Hand FRTLAUD Receipt RCT0000012 TENNESSEEBLOODS   446 446
  7/5/2007 11 0 $14.58 On Hand FRTLAUD Receipt RN4700 SOUTHMIAMICLINI 4561 446
446   7/5/2007 1 0 $14.62 On Hand FRTLAUD Receipt RN4700 SOUTHMIAMICLINI 4561
446 446   7/16/2007 23 0 $14.58 On Hand FRTLAUD Receipt RN4733 SOUTHMIAMICLINI
4561 446 446   7/16/2007 1 0 $14.66 On Hand FRTLAUD Receipt RN4733
SOUTHMIAMICLINI 4561 446 446   7/17/2007 23 0 $14.58 On Hand FRTLAUD Receipt
RN4738 SOUTHMIAMICLINI 4561 446 446   7/17/2007 1 0 $14.66 On Hand FRTLAUD
Receipt RN4738 SOUTHMIAMICLINI 4561 447 447   5/22/2007 1,257.20 0 $1.70 On Hand
FRTLAUD Variance 0000220 INV VAR INV VAR 448 448   5/22/2007 1,017.30 94.5
$25.64 On Hand FRTLAUD Variance 0000221 INV VAR INV VAR 456 456   5/22/2007 51 0
$6.01 On Hand FRTLAUD Variance 0000222 INV VAR INV VAR 472 472   5/22/2007 46.8
0 $4.15 On Hand FRTLAUD Variance 0000223 INV VAR INV VAR 501 501   5/22/2007 4.7
0 $5.60 On Hand FRTLAUD Variance 0000225 INV VAR INV VAR 502 502   5/22/2007
22.4 0 $7.63 On Hand FRTLAUD Variance 0000226 INV VAR INV VAR 535 535  
5/22/2007 7,868.60 1,488.00 $0.36 On Hand FRTLAUD Variance 0000227 INV VAR INV
VAR 535 535   6/15/2007 316.8 0 $0.99 On Hand FRTLAUD Receipt RN4635
TENNESSEEBLOODS 4518 535 535   6/15/2007 1 0 $1.37 On Hand FRTLAUD Receipt
RN4635 TENNESSEEBLOODS 4518 535 535   6/15/2007 369.5 0 $0.94 On Hand FRTLAUD
Receipt RN4636 TENNESSEEBLOODS 4518 535 535   6/15/2007 1 0 $2.67 On Hand
FRTLAUD Receipt RN4636 TENNESSEEBLOODS 4518 535 535   6/22/2007 179 0 $0.39 On
Hand FRTLAUD Receipt RN4671 TENNESSEEBLOODS 4518-1 535 535   6/22/2007 1 0 $0.19
On Hand FRTLAUD Receipt RN4671 TENNESSEEBLOODS 4518-1 535 535   6/29/2007 299 0
$1.17 On Hand FRTLAUD Receipt RN4694 TENNESSEEBLOODS 4554 535 535   6/29/2007 1
0 $0.17 On Hand FRTLAUD Receipt RN4694 TENNESSEEBLOODS 4554 535 535   8/2/2007
15 0 $1.17 Returned FRTLAUD Return 000003 Sales Entry Sales Entry 536 536  
5/22/2007 89.8 0 $4.38 On Hand FRTLAUD Variance 0000228 INV VAR INV VAR 537 537
  5/22/2007 21.3 0 $0.63 On Hand FRTLAUD Variance 0000229 INV VAR INV VAR 538
538   5/22/2007 16.8 0 $0.71 On Hand FRTLAUD Variance 0000230 INV VAR INV VAR
542 542   5/22/2007 6,316.40 0 $0.91 On Hand FRTLAUD Variance 0000231 INV VAR
INV VAR 543 543   5/22/2007 3,583.00 1,406.80 $6.99 On Hand FRTLAUD Variance
0000232 INV VAR INV VAR 543 543   6/8/2007 46.9 0 $8.61 On Hand FRTLAUD Receipt
RN4617 LABORATORYCORPO 4433 543 543   6/8/2007 1 0 $8.69 On Hand FRTLAUD Receipt
RN4617 LABORATORYCORPO 4433 543 543   6/8/2007 75.1 0 $6.57 On Hand FRTLAUD
Receipt RN4615 CENTERFORRHEUMA 4443 543 543   6/8/2007 1 0 $6.59 On Hand FRTLAUD
Receipt RN4615 CENTERFORRHEUMA 4443 543 543   6/14/2007 41.9 0 $7.87 On Hand
FRTLAUD Receipt RN4638 LABORATORYCORPO 4433 543 543   6/14/2007 1 0 $7.75 On
Hand FRTLAUD Receipt RN4638 LABORATORYCORPO 4433 543 543   6/21/2007 22.4 0
$5.34 On Hand FRTLAUD Receipt RN4666 CENTERFORRHEUMA 4443 543 543   6/21/2007 1
0 $5.38 On Hand FRTLAUD Receipt RN4666 CENTERFORRHEUMA 4443 543 543   6/25/2007
289.1 0 $6.20 On Hand FRTLAUD Receipt RN4674 FUNDACIONCARDIO 4489 543 543  
6/25/2007 1 0 $7.58 On Hand FRTLAUD Receipt RN4674 FUNDACIONCARDIO 4489 543 543
  6/25/2007 120 0 $0.00 On Hand FRTLAUD Receipt RN4676 KEYSTONEBIO 4509 543 543
  6/27/2007 55.5 0 $8.19 On Hand FRTLAUD Receipt RN4683 LABORATORYCORPO 4433-1
543 543   6/27/2007 1 0 $7.95 On Hand FRTLAUD Receipt RN4683 LABORATORYCORPO
4433-1 543 543   6/29/2007 8 0 $6.94 On Hand FRTLAUD Receipt RN4693
LABORATORYCORPO 4433-1 543 543   6/29/2007 1 0 $6.98 On Hand FRTLAUD Receipt
RN4693 LABORATORYCORPO 4433-1 543 543   7/12/2007 7.6 0 $8.72 On Hand FRTLAUD
Receipt RN4723 LABORATORYCORPO 4433-2 543 543   7/12/2007 1 0 $8.73 On Hand
FRTLAUD Receipt RN4723 LABORATORYCORPO 4433-2 543 543   7/13/2007 73.7 0 $15.06
On Hand FRTLAUD Receipt RN4729 KEYSTONEBIO 4517 543 543   7/13/2007 1 0 $15.08
On Hand FRTLAUD Receipt RN4729 KEYSTONEBIO 4517 543 543   7/19/2007 717 0 $6.06
On Hand FRTLAUD Receipt RN4745 FUNDACIONCARDIO 4489-1 543 543   7/19/2007 1 0
$4.98 On Hand FRTLAUD Receipt RN4745 FUNDACIONCARDIO 4489-1 543 543   7/20/2007
357.4 0 $8.37 On Hand FRTLAUD Receipt RN4751 DR. CHARLES WEI 4583 543 543  
7/20/2007 1 0 $8.56 On Hand FRTLAUD Receipt RN4751 DR. CHARLES WEI 4583 543 543
  8/1/2007 585.3 0 $7.68 On Hand FRTLAUD Receipt 4775 DR. CHARLES WEI 4583-1 543
543   8/1/2007 1 0 $4.90 On Hand FRTLAUD Receipt 4775 DR. CHARLES WEI 4583-1 543
543   8/13/2007 4.6 0 $8.93 On Hand FRTLAUD Receipt RN4809 LABORATORYCORPO
4433-3 543 543   8/13/2007 1 0 $8.92 On Hand FRTLAUD Receipt RN4809
LABORATORYCORPO 4433-3 543 543   8/30/2007 1,107.50 0 $6.22 On Hand FRTLAUD
Receipt RN4857 FUNDACIONCARDIO 4489-2 543 543   8/30/2007 1 0 $11.35 On Hand
FRTLAUD Receipt RN4857 FUNDACIONCARDIO 4489-2 544 544   5/22/2007 707.1 0 $39.66
On Hand FRTLAUD Variance 0000233 INV VAR INV VAR 546 546   5/22/2007 15,968.80
146.2 $0.73 On Hand FRTLAUD Variance 0000234 INV VAR INV VAR 547 547   5/22/2007
10,962.40 2 $0.34 On Hand FRTLAUD Variance 0000235 INV VAR INV VAR 548 548  
5/22/2007 6.9 0 $0.00 On Hand FRTLAUD Variance 0000236 INV VAR INV VAR 549 549  
5/22/2007 29.1 0 $2.48 On Hand FRTLAUD Variance 0000237 INV VAR INV VAR 550 550
  5/22/2007 366.7 366.7 $8.25 On Hand FRTLAUD Variance 0000238 INV VAR INV VAR
550 550   6/19/2007 407.8 407.8 $6.12 On Hand FRTLAUD Receipt RN4650
VIRGINIAMEDICAL 4533 550 550   6/19/2007 1 1 $4.26 On Hand FRTLAUD Receipt
RN4650 VIRGINIAMEDICAL 4533 550 550   7/12/2007 115.6 84.5 $6.26 On Hand FRTLAUD
Receipt RN4721 VIRGINIAMEDICAL 4533-1 550 550   7/12/2007 1 0 $6.34 On Hand
FRTLAUD Receipt RN4721 VIRGINIAMEDICAL 4533-1 550 550   7/31/2007 77.4 0 $6.38
On Hand FRTLAUD Receipt RN4771 VIRGINIAMEDICAL 4533 550 550   7/31/2007 1 0
$6.19 On Hand FRTLAUD Receipt RN4771 VIRGINIAMEDICAL 4533 550 550   8/29/2007
149 0 $6.67 On Hand FRTLAUD Receipt RN4846 VIRGINIAMEDICAL 4533-2 550 550  
8/29/2007 1 0 $6.17 On Hand FRTLAUD Receipt RN4846 VIRGINIAMEDICAL 4533-2 552
552   5/22/2007 69.8 0 $2.38 On Hand FRTLAUD Variance 0000239 INV VAR INV VAR
554 554   5/22/2007 142.7 3.7 $6.20 On Hand FRTLAUD Variance 0000240 INV VAR INV
VAR 555 555   5/22/2007 125,856.30 3,288.40 $0.54 On Hand FRTLAUD Variance
0000241 INV VAR INV VAR 555 555   5/29/2007 4,029.10 0 $0.46 On Hand FRTLAUD
Receipt RCT0000011 TENNESSEEBLOODS   555 555   5/29/2007 1 0 $21.61 On Hand
FRTLAUD Receipt RCT0000011 TENNESSEEBLOODS   555 555   6/8/2007 1,353.00 0 $1.62
On Hand FRTLAUD Receipt RN4624 REDCROSSNICARAG 4521 555 555   6/8/2007 1 0 $8.14
On Hand FRTLAUD Receipt RN4624 REDCROSSNICARAG 4521 555 555   7/11/2007 1,172.30
0 $0.57 On Hand FRTLAUD Receipt RN4714 GULFCOASTREGION 4369 555 555   7/11/2007
1 0 $6.78 On Hand FRTLAUD Receipt RN4714 GULFCOASTREGION 4369 555 555  
7/12/2007 633.1 0 $9.46 On Hand FRTLAUD Receipt RN4726 ACCACIASERUMPRO 4559 555
555   7/12/2007 1 0 $10.87 On Hand FRTLAUD Receipt RN4726 ACCACIASERUMPRO 4559
555 555   8/7/2007 2,058.10 0 $0.72 On Hand FRTLAUD Receipt RN4794
REDCROSSNICARAG 4521-1 555 555   8/7/2007 1 0 $18.16 On Hand FRTLAUD Receipt
RN4794 REDCROSSNICARAG 4521-1 555 555   8/7/2007 1,300.80 0 $0.51 On Hand
FRTLAUD Receipt RN4796 GULFCOASTREGION 4369 555 555   8/7/2007 1 0 $11.59 On
Hand FRTLAUD Receipt RN4796 GULFCOASTREGION 4369 555 555   8/14/2007 1,041.50 0
$0.51 On Hand FRTLAUD Receipt RN4810 GULFCOASTREGION 4369 555 555   8/14/2007 1
0 $8.83 On Hand FRTLAUD Receipt RN4810 GULFCOASTREGION 4369 556 556   5/22/2007
40.8 0 $3.18 On Hand FRTLAUD Variance 0000242 INV VAR INV VAR 558 558  
5/22/2007 30,589.50 7,107.90 $0.75 On Hand FRTLAUD Variance 0000243 INV VAR INV
VAR 558 558   6/13/2007 2,120.80 0 $0.94 On Hand FRTLAUD Receipt RN4623
REDCROSSNICARAG 4519 558 558   6/13/2007 1 0 $6.45 On Hand FRTLAUD Receipt
RN4623 REDCROSSNICARAG 4519 558 558   7/5/2007 1,340.40 0 $0.89 On Hand FRTLAUD
Receipt 4699 REDCROSSNICARAG 4519 558 558   7/5/2007 1 0 $7.04 On Hand FRTLAUD
Receipt 4699 REDCROSSNICARAG 4519 558 558   8/6/2007 1,506.30 0 $0.73 On Hand
FRTLAUD Receipt RN4790 REDCROSSNICARAG 4519-1 558 558   8/6/2007 1 0 $0.40 On
Hand FRTLAUD Receipt RN4790 REDCROSSNICARAG 4519-1 558 558   8/9/2007 616.3 0
$0.32 On Hand FRTLAUD Receipt RN4801 REDCROSSNICARAG 4603 558 558   8/9/2007 1 0
$2.78 On Hand FRTLAUD Receipt RN4801 REDCROSSNICARAG 4603 558 558   8/30/2007
464.3 0 $6.77 On Hand FRTLAUD Receipt RN4860 FUNDACIONCARDIO 4622 558 558  
8/30/2007 1 0 $6.69 On Hand FRTLAUD Receipt RN4860 FUNDACIONCARDIO 4622 562 562
  5/22/2007 2,593.10 0 $0.58 On Hand FRTLAUD Variance 0000244 INV VAR INV VAR
563 563   5/22/2007 365.6 0 $0.34 On Hand FRTLAUD Variance 0000245 INV VAR INV
VAR 565 565   5/22/2007 5,288.80 109.1 $4.00 On Hand FRTLAUD Variance 0000246
INV VAR INV VAR 567 567   5/22/2007 31.6 0 $0.00 On Hand FRTLAUD Variance
0000247 INV VAR INV VAR 572 572   5/22/2007 6,855.70 0 $0.41 On Hand FRTLAUD
Variance 0000248 INV VAR INV VAR 573 573   5/22/2007 3.8 0 $0.00 On Hand FRTLAUD
Variance 0000249 INV VAR INV VAR 580 580   5/22/2007 50 27.6 $4.97 On Hand
FRTLAUD Variance 0000250 INV VAR INV VAR 580 580   6/12/2007 19 0 $1.88 On Hand
FRTLAUD Receipt RN4626 BOCARATONCOMMUN 4526 580 580   6/12/2007 1 0 $1.78 On
Hand FRTLAUD Receipt RN4626 BOCARATONCOMMUN 4526 581 581   6/19/2007 10 10
$50.00 On Hand FRTLAUD Receipt RN4648 SLRRESEARCHCORP 4530 582 582   5/22/2007
449.7 94 $8.77 On Hand FRTLAUD Variance 0000251 INV VAR INV VAR 582 582  
6/25/2007 89.6 0 $6.62 On Hand FRTLAUD Receipt RN4675 FUNDACIONCARDIO 4493 582
582   6/25/2007 1 0 $6.85 On Hand FRTLAUD Receipt RN4675 FUNDACIONCARDIO 4493
582 582   6/26/2007 155.6 0 $6.70 On Hand FRTLAUD Receipt RN4679 FUNDACIONCARDIO
4552 582 582   6/26/2007 1 0 $7.48 On Hand FRTLAUD Receipt RN4679
FUNDACIONCARDIO 4552 582 582   7/19/2007 160.2 0 $7.44 On Hand FRTLAUD Receipt
RN4742 FUNDACIONCARDIO 4552-1 582 582   7/19/2007 1 0 $8.11 On Hand FRTLAUD
Receipt RN4742 FUNDACIONCARDIO 4552-1 582 582   8/30/2007 279.4 0 $7.49 On Hand
FRTLAUD Receipt RN4853 FUNDACIONCARDIO 4552-2 582 582   8/30/2007 1 0 $7.29 On
Hand FRTLAUD Receipt RN4853 FUNDACIONCARDIO 4552-2 584 584   7/6/2007 3 3 $0.00
On Hand FRTLAUD Receipt RN4701 SLRRESEARCHCORP 4562 584 584   8/2/2007 1.1 1.1
$0.00 On Hand FRTLAUD Receipt RN4780 ACCESSBIOLOGICA 4595 586 586   8/23/2007
98.2 98.2 $4.03 On Hand FRTLAUD Receipt RN4819 HEPCALERT 4613 586 586  
8/23/2007 1 1 $4.25 On Hand FRTLAUD Receipt RN4819 HEPCALERT 4613 586 586  
8/23/2007 153 90.8 $2.60 On Hand FRTLAUD Receipt RN4833 HEPCALERT 4613 586 586  
8/23/2007 1 0 $2.20 On Hand FRTLAUD Receipt RN4833 HEPCALERT 4613 587 587  
5/22/2007 5 0 $0.00 On Hand FRTLAUD Variance 0000252 INV VAR INV VAR 589 589  
5/22/2007 489.4 308.2 $23.75 On Hand FRTLAUD Variance 0000253 INV VAR INV VAR
590 590   5/22/2007 355.3 0 $0.30 On Hand FRTLAUD Variance 0000254 INV VAR INV
VAR 592 592   5/22/2007 1,706.30 86.2 $2.88 On Hand FRTLAUD Variance 0000255 INV
VAR INV VAR 593 593   5/22/2007 77.2 0 $0.00 On Hand FRTLAUD Variance 0000256
INV VAR INV VAR 594 594   5/22/2007 101.1 0 $6.50 On Hand FRTLAUD Variance
0000257 INV VAR INV VAR 607 607   5/22/2007 19,096.20 905.7 $0.28 On Hand
FRTLAUD Variance 0000259 INV VAR INV VAR 609 609   5/22/2007 40.4 0 $0.00 On
Hand FRTLAUD Variance 0000260 INV VAR INV VAR 610 610   5/22/2007 94.8 0 $2.77
On Hand FRTLAUD Variance 0000261 INV VAR INV VAR 611 611   5/22/2007 281.8 0
$2.49 On Hand FRTLAUD Variance 0000262 INV VAR INV VAR 612 612   5/22/2007 69.4
0 $1.24 On Hand FRTLAUD Variance 0000263 INV VAR INV VAR 613 613   5/22/2007
609.6 0 $3.88 On Hand FRTLAUD Variance 0000264 INV VAR INV VAR 614 614  
5/22/2007 10.8 0 $2.89 On Hand FRTLAUD Variance 0000265 INV VAR INV VAR 615 615
  5/22/2007 699.5 0 $3.78 On Hand FRTLAUD Variance 0000266 INV VAR INV VAR 616
616   5/22/2007 108 0 $4.81 On Hand FRTLAUD Variance 0000267 INV VAR INV VAR 620
620   5/22/2007 107.9 0 $0.00 On Hand FRTLAUD Variance 0000268 INV VAR INV VAR
620 620   8/24/2007 32.8 0 $13.31 On Hand FRTLAUD Receipt RN4842 WOHLFEILERPIPER
4619 620 620   8/24/2007 1 0 $13.43 On Hand FRTLAUD Receipt RN4842
WOHLFEILERPIPER 4619 621 621   5/22/2007 30,837.20 207.7 $0.36 On Hand FRTLAUD
Variance 0000269 INV VAR INV VAR 623 623   5/21/2007 2,373.20 927.4 $6.19 On
Hand FRTLAUD Receipt RCT0000025 KENEMAGOVTHOSPI   623 623   5/21/2007 1 0 $9.89
On Hand FRTLAUD Receipt RCT0000025 KENEMAGOVTHOSPI   623 623   5/22/2007
6,132.00 0 $10.33 On Hand FRTLAUD Variance 0000270 INV VAR INV VAR 624 624  
5/22/2007 231.3 0 $5.67 On Hand FRTLAUD Variance 0000271 INV VAR INV VAR 627 627
  5/22/2007 872.1 0 $1.52 On Hand FRTLAUD Variance 0000272 INV VAR INV VAR 627
627   6/12/2007 1.1 0 $3.64 On Hand FRTLAUD Receipt RN4629 BOCARATONCOMMUN 4523
628 628   5/22/2007 83.9 4.1 $2.96 On Hand FRTLAUD Variance 0000273 INV VAR INV
VAR 628 628   6/12/2007 0.5 0 $2.67 On Hand FRTLAUD Receipt 4627 BOCARATONCOMMUN
4525 628 628   6/12/2007 1 0 $2.66 On Hand FRTLAUD Receipt 4627 BOCARATONCOMMUN
4525 631 631   5/22/2007 3,998.80 249.3 $0.56 On Hand FRTLAUD Variance 0000275
INV VAR INV VAR 633 633   5/22/2007 3,019.10 2 $2.93 On Hand FRTLAUD Variance
0000276 INV VAR INV VAR 635 635   5/22/2007 55.1 0 $9.39 On Hand FRTLAUD
Variance 0000277 INV VAR INV VAR 637 637   5/22/2007 12.1 6.9 $0.89 On Hand
FRTLAUD Variance 0000278 INV VAR INV VAR 637 637   6/8/2007 21.5 0 $8.89 On Hand
FRTLAUD Receipt RN4619 LABORATORYCORPO 4381 637 637   6/8/2007 1 0 $8.86 On Hand
FRTLAUD Receipt RN4619 LABORATORYCORPO 4381 637 637   6/14/2007 27.3 0 $7.51 On
Hand FRTLAUD Receipt RN4637 LABORATORYCORPO 4381 637 637   6/14/2007 1 0 $7.48
On Hand FRTLAUD Receipt RN4637 LABORATORYCORPO 4381 637 637   6/22/2007 41.3 0
$8.27 On Hand FRTLAUD Receipt RN4669 LABORATORYCORPO 4381 637 637   6/22/2007 1
0 $8.45 On Hand FRTLAUD Receipt RN4669 LABORATORYCORPO 4381 637 637   6/29/2007
21.4 0 $8.37 On Hand FRTLAUD Receipt RN4691 LABORATORYCORPO 4381 637 637  
6/29/2007 1 0 $8.38 On Hand FRTLAUD Receipt RN4691 LABORATORYCORPO 4381 637 637
  7/12/2007 15.4 0 $8.38 On Hand FRTLAUD Receipt 4722 LABORATORYCORPO 4381-1 637
637   7/12/2007 1 0 $8.45 On Hand FRTLAUD Receipt 4722 LABORATORYCORPO 4381-1
637 637   8/10/2007 64 0 $7.88 On Hand FRTLAUD Receipt RN4802 LABORATORYCORPO
4381-2 637 637   8/10/2007 1 0 $8.18 On Hand FRTLAUD Receipt RN4802
LABORATORYCORPO 4381-2 637 637   8/23/2007 12.7 0 $7.30 On Hand FRTLAUD Receipt
RN4834 LABORATORYCORPO 4381-2 637 637   8/23/2007 1 0 $7.29 On Hand FRTLAUD
Receipt RN4834 LABORATORYCORPO 4381-2 638 638   5/22/2007 147.2 75.5 $0.34 On
Hand FRTLAUD Variance 0000279 INV VAR INV VAR 638 638   8/24/2007 22 0 $0.00 On
Hand FRTLAUD Receipt RN4838 BIOHEME 4617 639 639   5/22/2007 935.1 0 $2.57 On
Hand FRTLAUD Variance 0000280 INV VAR INV VAR 640 640   5/22/2007 8.1 0 $5.95 On
Hand FRTLAUD Variance 0000282 INV VAR INV VAR 641 641   5/22/2007 2.9 0 $0.00 On
Hand FRTLAUD Variance 0000283 INV VAR INV VAR 643 643   5/22/2007 5,096.40 13
$0.49 On Hand FRTLAUD Variance 0000284 INV VAR INV VAR 659 659   5/22/2007 17.7
0 $6.59 On Hand FRTLAUD Variance 0000285 INV VAR INV VAR 663 663   5/22/2007
9,291.80 2 $0.44 On Hand FRTLAUD Variance 0000286 INV VAR INV VAR 679 679  
5/22/2007 25,850.80 371.9 $0.20 On Hand FRTLAUD Variance 0000287 INV VAR INV VAR
683 683   5/22/2007 346.7 0 $0.66 On Hand FRTLAUD Variance 0000288 INV VAR INV
VAR 702 702   5/22/2007 781.3 0 $12.53 On Hand FRTLAUD Variance 0000290 INV VAR
INV VAR 703 703   5/22/2007 1 0 $5.21 On Hand FRTLAUD Variance 0000291 INV VAR
INV VAR 708 708   5/22/2007 13.4 0 $0.10 On Hand FRTLAUD Variance 0000292 INV
VAR INV VAR 709 709   5/22/2007 8.8 0 $5.69 On Hand FRTLAUD Variance 0000293 INV
VAR INV VAR 714 714   5/22/2007 45 0 $24.56 On Hand FRTLAUD Variance 0000294 INV
VAR INV VAR 716 716   5/22/2007 90.9 21.3 $7.92 On Hand FRTLAUD Variance 0000295
INV VAR INV VAR 716 716   5/22/2007 117.3 0 $5.28 On Hand FRTLAUD Receipt
RCT0000014 TUSCONCLINICALR   716 716   5/22/2007 1 0 $5.66 On Hand FRTLAUD
Receipt RCT0000014 TUSCONCLINICALR   718 718   5/22/2007 5.9 0 $6.65 On Hand
FRTLAUD Variance 0000296 INV VAR INV VAR 719 719   5/22/2007 19.4 2 $0.36 On
Hand FRTLAUD Variance 0000297 INV VAR INV VAR 720 720   5/22/2007 556.8 0 $1.13
On Hand FRTLAUD Variance 0000298 INV VAR INV VAR 721 721   5/22/2007 322.3 0
$1.10 On Hand FRTLAUD Variance 0000299 INV VAR INV VAR 723 723   5/22/2007
2,630.80 289.8 $3.87 On Hand FRTLAUD Variance 0000300 INV VAR INV VAR 724 724  
5/22/2007 50,987.90 1,780.30 $0.31 On Hand FRTLAUD Variance 0000301 INV VAR INV
VAR 724 724   6/12/2007 1,154.50 0 $0.25 On Hand FRTLAUD Receipt RN4622
REDCROSSNICARAG 4520 724 724   6/12/2007 1 0 $11.37 On Hand FRTLAUD Receipt
RN4622 REDCROSSNICARAG 4520 724 724   8/6/2007 1,001.90 0 $0.24 On Hand FRTLAUD
Receipt RN4789 REDCROSSNICARAG 4520-1 724 724   8/6/2007 1 0 $9.54 On Hand
FRTLAUD Receipt RN4789 REDCROSSNICARAG 4520-1 725 725   5/22/2007 173.8 0 $0.26
On Hand FRTLAUD Variance 0000302 INV VAR INV VAR 731 731   5/22/2007 8.3 0 $2.91
On Hand FRTLAUD Variance 0000303 INV VAR INV VAR 732 732   5/22/2007 1,126.10 0
$3.48 On Hand FRTLAUD Variance 0000304 INV VAR INV VAR 733 733   5/22/2007 130.3
0 $3.93 On Hand FRTLAUD Variance 0000305 INV VAR INV VAR 734 734   5/22/2007
273.2 0 $0.00 On Hand FRTLAUD Variance 0000306 INV VAR INV VAR 737 737  
8/16/2007 195.3 180 $4.08 On Hand FRTLAUD Receipt RN4821 HEPCALERT 4612 737 737
  8/16/2007 1 0 $3.18 On Hand FRTLAUD Receipt RN4821 HEPCALERT 4612 740 740  
5/22/2007 2.4 0 $8.54 On Hand FRTLAUD Variance 0000307 INV VAR INV VAR 742 742  
5/22/2007 1.6 0 $6.89 On Hand FRTLAUD Variance 0000308 INV VAR INV VAR 743 743  
5/22/2007 199.7 0 $21.56 On Hand FRTLAUD Variance 0000309 INV VAR INV VAR 747
747   5/22/2007 1,314.10 26.8 $0.68 On Hand FRTLAUD Variance 0000310 INV VAR INV
VAR 756 756   5/22/2007 2,005.90 91.9 $0.79 On Hand FRTLAUD Variance 0000311 INV
VAR INV VAR 762 762   5/22/2007 685.2 0 $4.51 On Hand FRTLAUD Variance 0000312
INV VAR INV VAR 763 763   5/22/2007 688 14.1 $0.00 On Hand FRTLAUD Variance
0000313 INV VAR INV VAR 765 765   5/22/2007 247.6 0 $0.00 On Hand FRTLAUD
Variance 0000314 INV VAR INV VAR 777 777   5/22/2007 7 0 $1.73 On Hand FRTLAUD
Variance 0000315 INV VAR INV VAR 778 778   5/22/2007 74.2 60 $2.10 On Hand
FRTLAUD Variance 0000316 INV VAR INV VAR 782 782   5/22/2007 566.6 0 $3.62 On
Hand FRTLAUD Variance 0000317 INV VAR INV VAR 783 783   5/22/2007 207.5 174.3
$6.43 On Hand FRTLAUD Variance 0000318 INV VAR INV VAR 783 783   6/29/2007 60.3
0 $6.12 On Hand FRTLAUD Receipt RN4687 DRMARKLAMET 4484 783 783   6/29/2007 1 0
$5.96 On Hand FRTLAUD Receipt RN4687 DRMARKLAMET 4484 783 783   8/3/2007 28.3 0
$4.27 On Hand FRTLAUD Receipt 4786 DRMARKLAMET 4484-1 783 783   8/3/2007 1 0
$4.16 On Hand FRTLAUD Receipt 4786 DRMARKLAMET 4484-1 783 783   8/17/2007 61.4 0
$6.01 On Hand FRTLAUD Receipt RN4822 DRMARKLAMET 4484-1 783 783   8/17/2007 1 0
$5.99 On Hand FRTLAUD Receipt RN4822 DRMARKLAMET 4484-1 785 785   5/22/2007 1.1
0 $5.04 On Hand FRTLAUD Variance 0000319 INV VAR INV VAR 788 788   5/22/2007
12,520.80 62.4 $1.48 On Hand FRTLAUD Variance 0000320 INV VAR INV VAR 788 788  
7/12/2007 1,288.20 0 $0.62 On Hand FRTLAUD Receipt RN4727 BLOODBANKOFCONG 4578
788 788   7/12/2007 1 0 $1.32 On Hand FRTLAUD Receipt RN4727 BLOODBANKOFCONG
4578 791 791   5/22/2007 882.1 65 $0.00 On Hand FRTLAUD Variance 0000321 INV VAR
INV VAR 795 795   5/22/2007 8.1 0 $0.00 On Hand FRTLAUD Variance 0000322 INV VAR
INV VAR 796 796   5/22/2007 34.2 0 $0.63 On Hand FRTLAUD Variance 0000323 INV
VAR INV VAR 797 797   5/22/2007 3,430.50 0 $0.13 On Hand FRTLAUD Variance
0000324 INV VAR INV VAR 800 800   5/22/2007 179.7 0 $0.00 On Hand FRTLAUD
Variance 0000326 INV VAR INV VAR 802 802   5/22/2007 6,818.90 3,313.50 $1.33 On
Hand FRTLAUD Variance 0000327 INV VAR INV VAR 803 803   5/22/2007 1,208.70 0
$0.00 On Hand FRTLAUD Variance 0000328 INV VAR INV VAR 804 804   5/22/2007
10,330.20 89.2 $1.13 On Hand FRTLAUD Variance 0000329 INV VAR INV VAR 805 805  
5/22/2007 136.8 1 $5.14 On Hand FRTLAUD Variance 0000330 INV VAR INV VAR 807 807
  5/22/2007 238.3 0 $6.26 On Hand FRTLAUD Variance 0000331 INV VAR INV VAR 815
815   5/22/2007 925 0 $1.32 On Hand FRTLAUD Variance 0000332 INV VAR INV VAR 816
816   5/22/2007 4,608.70 123.3 $0.70 On Hand FRTLAUD Variance 0000333 INV VAR
INV VAR 817 817   5/22/2007 293.7 0 $2.63 On Hand FRTLAUD Variance 0000334 INV
VAR INV VAR 819 819   5/22/2007 0.8 0 $9.46 On Hand FRTLAUD Variance 0000335 INV
VAR INV VAR 823 823   5/22/2007 9.7 0 $3.23 On Hand FRTLAUD Variance 0000336 INV
VAR INV VAR 824 824   5/22/2007 34 0 $3.87 On Hand FRTLAUD Variance 0000337 INV
VAR INV VAR 827 827   5/22/2007 3,453.70 0 $0.11 On Hand FRTLAUD Variance
0000338 INV VAR INV VAR 828 828   5/22/2007 1,555.30 0 $0.23 On Hand FRTLAUD
Variance 0000339 INV VAR INV VAR 831 831   5/22/2007 611.9 30.5 $2.61 On Hand
FRTLAUD Variance 0000341 INV VAR INV VAR 832 832   5/22/2007 1,842.00 219.5
$2.29 On Hand FRTLAUD Variance 0000342 INV VAR INV VAR 832 832   5/31/2007 134 0
$8.89 On Hand FRTLAUD Receipt RCT0000010 KEYSTONEBIO   832 832   5/31/2007 1 0
$8.74 On Hand FRTLAUD Receipt RCT0000010 KEYSTONEBIO   834 834   5/22/2007
2,148.40 0 $0.00 On Hand FRTLAUD Variance 0000343 INV VAR INV VAR 836 836  
5/22/2007 431.7 0 $0.00 On Hand FRTLAUD Variance 0000344 INV VAR INV VAR 838 838
  5/22/2007 276.6 30 $2.84 On Hand FRTLAUD Variance 0000345 INV VAR INV VAR 839
839   5/22/2007 348.6 30.2 $5.22 On Hand FRTLAUD Variance 0000346 INV VAR INV
VAR 841 841   5/22/2007 44 0 $0.00 On Hand FRTLAUD Variance 0000347 INV VAR INV
VAR 843 843   5/22/2007 54.3 50.2 $35.94 On Hand FRTLAUD Variance 0000348 INV
VAR INV VAR 844 844   5/22/2007 241.4 0 $3.51 On Hand FRTLAUD Variance 0000349
INV VAR INV VAR 847 847   5/22/2007 81.2 0 $2.56 On Hand FRTLAUD Variance
0000350 INV VAR INV VAR 848 848   5/22/2007 643 0 $1.57 On Hand FRTLAUD Variance
0000351 INV VAR INV VAR 849 849   5/22/2007 535.6 0 $1.19 On Hand FRTLAUD
Variance 0000352 INV VAR INV VAR 850 850   5/22/2007 39.2 0 $5.29 On Hand
FRTLAUD Variance 0000354 INV VAR INV VAR 850 850   8/2/2007 11 0 $7.33 On Hand
FRTLAUD Receipt RN4779 VIRGINIAMEDICAL 4408 850 850   8/2/2007 1 0 $7.37 On Hand
FRTLAUD Receipt RN4779 VIRGINIAMEDICAL 4408 851 851   5/22/2007 576.5 0 $0.94 On
Hand FRTLAUD Variance 0000355 INV VAR INV VAR 852 852   5/22/2007 1,736.70 4
$1.03 On Hand FRTLAUD Variance 0000356 INV VAR INV VAR 853 853   5/22/2007
2,176.60 412.1 $0.84 On Hand FRTLAUD Variance 0000357 INV VAR INV VAR 855 855  
5/22/2007 6,915.70 153.2 $0.28 On Hand FRTLAUD Variance 0000358 INV VAR INV VAR
856 856   5/22/2007 14,803.20 772.6 $0.80 On Hand FRTLAUD Variance 0000359 INV
VAR INV VAR 857 857   5/22/2007 3,194.50 0 $0.39 On Hand FRTLAUD Variance
0000360 INV VAR INV VAR 859 859   5/22/2007 8,112.90 811.9 $6.34 On Hand FRTLAUD
Variance 0000361 INV VAR INV VAR 859 859   8/22/2007 296.4 0 $8.32 On Hand
FRTLAUD Receipt RN4829 SINGCHANMD 4614 859 859   8/22/2007 1 0 $8.95 On Hand
FRTLAUD Receipt RN4829 SINGCHANMD 4614 859 859   8/28/2007 26.2 0 $10.11 On Hand
FRTLAUD Receipt RN4845 SINGCHANMD 4614 859 859   8/28/2007 1 0 $10.12 On Hand
FRTLAUD Receipt RN4845 SINGCHANMD 4614 860 860   5/22/2007 75.3 0 $4.16 On Hand
FRTLAUD Variance 0000362 INV VAR INV VAR 861 861   5/22/2007 132.2 4 $0.36 On
Hand FRTLAUD Variance 0000363 INV VAR INV VAR 861 861   6/12/2007 1.3 0 $3.08 On
Hand FRTLAUD Receipt RN4628 BOCARATONCOMMUN 4524 862 862   5/22/2007 45.1 0
$17.96 On Hand FRTLAUD Variance 0000364 INV VAR INV VAR 865 865   5/22/2007
518.6 54.5 $0.95 On Hand FRTLAUD Variance 0000365 INV VAR INV VAR 866 866  
5/22/2007 689.3 0 $4.73 On Hand FRTLAUD Variance 0000366 INV VAR INV VAR 867 867
  5/22/2007 38.4 0 $3.02 On Hand FRTLAUD Variance 0000367 INV VAR INV VAR 867
867   6/6/2007 112.4 0 $6.40 On Hand FRTLAUD Receipt RN4611 VIRGINIAMEDICAL 4406
867 867   6/6/2007 1 0 $6.64 On Hand FRTLAUD Receipt RN4611 VIRGINIAMEDICAL 4406
867 867   8/3/2007 89 0 $7.33 On Hand FRTLAUD Receipt RN4783 VIRGINIAMEDICAL
4406-1 867 867   8/3/2007 1 0 $7.63 On Hand FRTLAUD Receipt RN4783
VIRGINIAMEDICAL 4406-1 868 868   5/22/2007 278.2 0 $3.06 On Hand FRTLAUD
Variance 0000368 INV VAR INV VAR 869 869   5/22/2007 492.9 0 $2.59 On Hand
FRTLAUD Variance 0000369 INV VAR INV VAR 870 870   5/22/2007 3.4 0 $5.76 On Hand
FRTLAUD Variance 0000370 INV VAR INV VAR 870 870   6/6/2007 2 0 $7.33 On Hand
FRTLAUD Receipt 4610 VIRGINIAMEDICAL 4410 870 870   6/6/2007 1 0 $7.34 On Hand
FRTLAUD Receipt 4610 VIRGINIAMEDICAL 4410 874 874   5/22/2007 900.8 0 $2.08 On
Hand FRTLAUD Variance 0000371 INV VAR INV VAR 875 875   6/6/2007 4.1 0 $8.63 On
Hand FRTLAUD Receipt RN4609 VIRGINIAMEDICAL 4407 875 875   6/6/2007 1 0 $8.62 On
Hand FRTLAUD Receipt RN4609 VIRGINIAMEDICAL 4407 876 876   5/18/2007 78.7 0
$5.93 On Hand FRTLAUD Receipt RCT0000024 VIRGINIAMEDICAL   876 876   5/18/2007 1
0 $6.31 On Hand FRTLAUD Receipt RCT0000024 VIRGINIAMEDICAL   876 876   5/22/2007
265 0 $6.54 On Hand FRTLAUD Variance 0000372 INV VAR INV VAR 876 876   6/6/2007
69.5 0 $6.71 On Hand FRTLAUD Receipt RN4606 VIRGINIAMEDICAL 4411 876 876  
6/6/2007 1 0 $6.65 On Hand FRTLAUD Receipt RN4606 VIRGINIAMEDICAL 4411 877 877  
5/22/2007 100.1 0 $9.81 On Hand FRTLAUD Variance 0000373 INV VAR INV VAR 877 877
  6/1/2007 29.2 0 $6.56 On Hand FRTLAUD Receipt RN4570 VIRGINIAMEDICAL 4405 877
877   6/1/2007 1 0 $6.45 On Hand FRTLAUD Receipt RN4570 VIRGINIAMEDICAL 4405 877
877   6/6/2007 15 0 $6.60 On Hand FRTLAUD Receipt RN4607 VIRGINIAMEDICAL 4405
877 877   8/3/2007 11 0 $7.33 On Hand FRTLAUD Receipt RN4787 VIRGINIAMEDICAL
4405-1 877 877   8/3/2007 1 0 $7.37 On Hand FRTLAUD Receipt RN4787
VIRGINIAMEDICAL 4405-1 878 878   5/22/2007 2 0 $2.87 On Hand FRTLAUD Variance
0000374 INV VAR INV VAR 879 879   5/22/2007 4 0 $2.87 On Hand FRTLAUD Variance
0000375 INV VAR INV VAR 880 880   5/22/2007 2 0 $2.86 On Hand FRTLAUD Variance
0000376 INV VAR INV VAR 882 882   5/22/2007 94.2 0 $0.73 On Hand FRTLAUD
Variance 0000377 INV VAR INV VAR 883 883   5/22/2007 202.8 71 $2.39 On Hand
FRTLAUD Variance 0000378 INV VAR INV VAR 885 885   5/22/2007 782.7 0 $0.21 On
Hand FRTLAUD Variance 0000379 INV VAR INV VAR 886 886   5/22/2007 759.9 0 $2.33
On Hand FRTLAUD Variance 0000380 INV VAR INV VAR 887 887   5/22/2007 6,142.10 9
$0.34 On Hand FRTLAUD Variance 0000381 INV VAR INV VAR 888 888   5/22/2007
10,317.70 1 $0.26 On Hand FRTLAUD Variance 0000382 INV VAR INV VAR 890 890  
5/22/2007 7.2 0 $8.78 On Hand FRTLAUD Variance 0000383 INV VAR INV VAR 895 895  
5/22/2007 20.9 0 $1.44 On Hand FRTLAUD Variance 0000384 INV VAR INV VAR 896 896
  5/22/2007 24.1 0 $2.13 On Hand FRTLAUD Variance 0000385 INV VAR INV VAR 897
897   5/22/2007 36.9 0 $2.17 On Hand FRTLAUD Variance 0000386 INV VAR INV VAR
898 898   5/22/2007 36.5 0 $1.92 On Hand FRTLAUD Variance 0000387 INV VAR INV
VAR 899 899   5/22/2007 2,042.90 0 $2.33 On Hand FRTLAUD Variance 0000388 INV
VAR INV VAR 900 900   5/22/2007 67.8 0 $1.90 On Hand FRTLAUD Variance 0000389
INV VAR INV VAR 901 901   5/22/2007 4.7 0 $0.00 On Hand FRTLAUD Variance 0000390
INV VAR INV VAR 903 903   5/22/2007 408.5 0 $2.04 On Hand FRTLAUD Variance
0000391 INV VAR INV VAR 905 905   5/22/2007 823.9 0 $1.52 On Hand FRTLAUD
Variance 0000392 INV VAR INV VAR 906 906   5/22/2007 3.7 0 $7.11 On Hand FRTLAUD
Variance 0000393 INV VAR INV VAR 907 907   5/22/2007 308.9 240.5 $7.52 On Hand
FRTLAUD Variance 0000394 INV VAR INV VAR 907 907   7/20/2007 81.8 0 $6.04 On
Hand FRTLAUD Receipt RN4748 DRMARKLAMET 4158 907 907   7/20/2007 1 0 $5.93 On
Hand FRTLAUD Receipt RN4748 DRMARKLAMET 4158 907 907   8/3/2007 19.2 0 $6.19 On
Hand FRTLAUD Receipt RN4785 DRMARKLAMET 4158-1 907 907   8/3/2007 1 0 $6.15 On
Hand FRTLAUD Receipt RN4785 DRMARKLAMET 4158-1 907 907   8/20/2007 58.8 0 $6.27
On Hand FRTLAUD Receipt RN4827 (PO4158-1) DRMARKLAMET 4158-1 907 907   8/20/2007
1 0 $6.32 On Hand FRTLAUD Receipt RN4827 (PO4158-1) DRMARKLAMET 4158-1 908 908  
5/22/2007 34.1 0 $2.69 On Hand FRTLAUD Variance 0000395 INV VAR INV VAR 910 910
  5/22/2007 40.3 0 $2.35 On Hand FRTLAUD Variance 0000397 INV VAR INV VAR 911
911   5/22/2007 4.8 0 $0.08 On Hand FRTLAUD Variance 0000398 INV VAR INV VAR 916
916   5/22/2007 79.1 0 $3.66 On Hand FRTLAUD Variance 0000399 INV VAR INV VAR
917 917   5/22/2007 169.2 0 $2.24 On Hand FRTLAUD Variance 0000400 INV VAR INV
VAR 919 919   5/22/2007 8.9 0 $2.22 On Hand FRTLAUD Variance 0000401 INV VAR INV
VAR 920 920   5/22/2007 322.6 0 $2.68 On Hand FRTLAUD Variance 0000403 INV VAR
INV VAR 921 921   5/22/2007 454.9 0 $0.55 On Hand FRTLAUD Variance 0000404 INV
VAR INV VAR 922 922   5/22/2007 99.6 45.1 $8.08 On Hand FRTLAUD Variance 0000405
INV VAR INV VAR 923 923   5/22/2007 259.3 123.3 $8.62 On Hand FRTLAUD Variance
0000406 INV VAR INV VAR 923 923   6/1/2007 103 0 $5.19 On Hand FRTLAUD Receipt
RN4592 SERACOLLECTIONS 4512 923 923   6/1/2007 1 0 $5.43 On Hand FRTLAUD Receipt
RN4592 SERACOLLECTIONS 4512 924 924   5/22/2007 126.3 53.6 $9.19 On Hand FRTLAUD
Variance 0000407 INV VAR INV VAR 924 924   6/1/2007 414.8 0 $5.19 On Hand
FRTLAUD Receipt RN4591 SERACOLLECTIONS 4512 924 924   6/1/2007 1 0 $7.19 On Hand
FRTLAUD Receipt RN4591 SERACOLLECTIONS 4512 925 925   5/22/2007 7.8 1.6 $9.59 On
Hand FRTLAUD Variance 0000408 INV VAR INV VAR 926 926   5/22/2007 94 0 $43.78 On
Hand FRTLAUD Variance 0000409 INV VAR INV VAR 927 927   5/22/2007 2 0 $32.37 On
Hand FRTLAUD Variance 0000410 INV VAR INV VAR 928 928   5/22/2007 48 0 $9.83 On
Hand FRTLAUD Variance 0000411 INV VAR INV VAR 929 929   5/22/2007 43 0.9 $4.77
On Hand FRTLAUD Variance 0000412 INV VAR INV VAR 930 930   5/22/2007 810.6 0
$1.60 On Hand FRTLAUD Variance 0000414 INV VAR INV VAR 932 932   5/22/2007 66.4
0 $0.00 On Hand FRTLAUD Variance 0000415 INV VAR INV VAR 934 934   5/22/2007
113.2 0 $2.83 On Hand FRTLAUD Variance 0000416 INV VAR INV VAR 935 935  
5/22/2007 13.5 5.9 $1.72 On Hand FRTLAUD Variance 0000417 INV VAR INV VAR 936
936   5/22/2007 161.9 73.4 $2.88 On Hand FRTLAUD Variance 0000418 INV VAR INV
VAR 936 936   7/20/2007 1,287.80 0 $5.24 On Hand FRTLAUD Receipt RN4752
SERACOLLECTIONS 4584 936 936   7/20/2007 1 0 $1.93 On Hand FRTLAUD Receipt
RN4752 SERACOLLECTIONS 4584 937 937   5/22/2007 57.4 0 $0.65 On Hand FRTLAUD
Variance 0000419 INV VAR INV VAR 938 938   5/22/2007 2 0 $67.29 On Hand FRTLAUD
Variance 0000420 INV VAR INV VAR 939 939   5/22/2007 21.2 0 $3.01 On Hand
FRTLAUD Variance 0000421 INV VAR INV VAR 940 940   5/22/2007 760.9 0 $5.56 On
Hand FRTLAUD Variance 0000422 INV VAR INV VAR 941 941   5/22/2007 0.8 0.8 $0.00
On Hand FRTLAUD Variance 0000423 INV VAR INV VAR 941 941   8/6/2007 0 5.2 $0.00
On Hand FRTLAUD Override 005697 Sales Entry Sales Entry 943 943   5/22/2007 34.9
0 $1.03 On Hand FRTLAUD Variance 0000424 INV VAR INV VAR 946 946   5/22/2007
1,315.90 0 $9.73 On Hand FRTLAUD Variance 0000425 INV VAR INV VAR 947 947  
5/22/2007 160.2 0 $3.48 On Hand FRTLAUD Variance 0000426 INV VAR INV VAR 948 948
  5/22/2007 88.2 0 $3.44 On Hand FRTLAUD Variance 0000427 INV VAR INV VAR 949
949   5/22/2007 124.3 0 $3.70 On Hand FRTLAUD Variance 0000428 INV VAR INV VAR
950 950   5/22/2007 751.1 0 $3.77 On Hand FRTLAUD Variance 0000429 INV VAR INV
VAR 951 951   5/22/2007 326 67.3 $7.84 On Hand FRTLAUD Variance 0000430 INV VAR
INV VAR 952 952   5/22/2007 2,211.90 0 $0.25 On Hand FRTLAUD Variance 0000431
INV VAR INV VAR 956 956   5/22/2007 509.4 0 $5.72 On Hand FRTLAUD Variance
0000432 INV VAR INV VAR 960 960   5/22/2007 725.6 521.9 $2.39 On Hand FRTLAUD
Variance 0000433 INV VAR INV VAR 961 961   5/22/2007 822.2 0 $11.97 On Hand
FRTLAUD Variance 0000434 INV VAR INV VAR 962 962   5/22/2007 118.8 0 $4.30 On
Hand FRTLAUD Variance 0000435 INV VAR INV VAR 965 965   5/22/2007 64 0 $12.76 On
Hand FRTLAUD Variance 0000436 INV VAR INV VAR 966 966   5/22/2007 936.6 1 $0.29
On Hand FRTLAUD Variance 0000437 INV VAR INV VAR 967 967   5/22/2007 3,809.20
32.3 $0.33 On Hand FRTLAUD Variance 0000438 INV VAR INV VAR 968 968   5/22/2007
4,293.30 19 $0.21 On Hand FRTLAUD Variance 0000439 INV VAR INV VAR 970 970  
5/22/2007 14.6 0 $14.96 On Hand FRTLAUD Variance 0000440 INV VAR INV VAR 971 971
  5/22/2007 1,320.00 0 $0.25 On Hand FRTLAUD Variance 0000441 INV VAR INV VAR
973 973   5/22/2007 2,831.20 0 $0.64 On Hand FRTLAUD Variance 0000442 INV VAR
INV VAR 974 974   5/22/2007 63 0 $0.00 On Hand FRTLAUD Variance 0000443 INV VAR
INV VAR 977 977   5/22/2007 8.4 0 $2.74 On Hand FRTLAUD Variance 0000444 INV VAR
INV VAR 978 978   5/22/2007 1,253.90 0 $7.10 On Hand FRTLAUD Variance 0000445
INV VAR INV VAR 984 984   5/22/2007 59 0 $0.00 On Hand FRTLAUD Variance 0000446
INV VAR INV VAR 987 987   5/22/2007 30.2 1.8 $13.93 On Hand FRTLAUD Variance
0000447 INV VAR INV VAR 988 988   5/22/2007 7.1 0 $21.28 On Hand FRTLAUD
Variance 0000448 INV VAR INV VAR 989 989   5/22/2007 58.8 0 $15.98 On Hand
FRTLAUD Variance 0000449 INV VAR INV VAR 990 990   5/22/2007 572.8 2 $1.59 On
Hand FRTLAUD Variance 0000450 INV VAR INV VAR 992 992   5/22/2007 5.5 0 $4.15 On
Hand FRTLAUD Variance 0000451 INV VAR INV VAR 993 993   5/22/2007 2.5 0 $5.87 On
Hand FRTLAUD Variance 0000452 INV VAR INV VAR 994 994   5/22/2007 253.9 0 $9.62
On Hand FRTLAUD Variance 0000453 INV VAR INV VAR 995 995   5/22/2007 7,573.40 0
$0.55 On Hand FRTLAUD Variance 0000454 INV VAR INV VAR 997 997   5/22/2007 11 0
$14.71 On Hand FRTLAUD Variance 0000455 INV VAR INV VAR 998 998   5/22/2007
13,765.50 342.8 $1.13 On Hand FRTLAUD Variance 0000456 INV VAR INV VAR 1000 1000
  5/22/2007 10 0 $5.69 On Hand FRTLAUD Variance 0000003 INV VAR INV VAR 1001
1001   5/22/2007 770 0 $31.32 On Hand FRTLAUD Variance 0000004 INV VAR INV VAR
1002 1002   5/22/2007 20.7 0 $2.77 On Hand FRTLAUD Variance 0000005 INV VAR INV
VAR 1003 1003   5/22/2007 2,688.80 0 $0.78 On Hand FRTLAUD Variance 0000006 INV
VAR INV VAR 1004 1004   5/22/2007 3,897.30 0 $0.94 On Hand FRTLAUD Variance
0000007 INV VAR INV VAR 1005 1005   5/22/2007 2.6 0 $6.53 On Hand FRTLAUD
Variance 0000008 INV VAR INV VAR 1010 1010   5/22/2007 267.9 0 $3.58 On Hand
FRTLAUD Variance 0000010 INV VAR INV VAR 1011 1011   5/22/2007 449 0 $4.27 On
Hand FRTLAUD Variance 0000011 INV VAR INV VAR 1012 1012   5/22/2007 586.5 25
$1.90 On Hand FRTLAUD Variance 0000012 INV VAR INV VAR 1012 1012   6/4/2007
635.6 0 $8.84 On Hand FRTLAUD Receipt 4599 SERACOLLECTIONS 4515 1012 1012  
6/4/2007 1 0 $6.30 On Hand FRTLAUD Receipt 4599 SERACOLLECTIONS 4515 1013 1013  
5/22/2007 13.2 0 $0.95 On Hand FRTLAUD Variance 0000013 INV VAR INV VAR 1014
1014   5/22/2007 136.1 4.1 $4.28 On Hand FRTLAUD Variance 0000014 INV VAR INV
VAR 1015 1015   5/22/2007 1,901.20 0 $2.29 On Hand FRTLAUD Variance 0000015 INV
VAR INV VAR 1016 1016   5/22/2007 2,402.20 0 $2.35 On Hand FRTLAUD Variance
0000016 INV VAR INV VAR 1023 1023   5/22/2007 10.5 0 $2.38 On Hand FRTLAUD
Variance 0000017 INV VAR INV VAR 1024 1024   5/22/2007 7,929.30 6 $0.15 On Hand
FRTLAUD Variance 0000018 INV VAR INV VAR 1028 1028   5/22/2007 191.5 0 $3.49 On
Hand FRTLAUD Variance 0000019 INV VAR INV VAR 1029 1029   5/22/2007 2.9 0 $5.01
On Hand FRTLAUD Variance 0000020 INV VAR INV VAR 1030 1030   5/22/2007 4 0 $5.01
On Hand FRTLAUD Variance 0000021 INV VAR INV VAR 1031 1031   5/22/2007 5.3 0
$3.78 On Hand FRTLAUD Variance 0000022 INV VAR INV VAR 1032 1032   5/22/2007 8.2
0 $4.89 On Hand FRTLAUD Variance 0000023 INV VAR INV VAR 1033 1033   5/22/2007
145.6 0 $2.72 On Hand FRTLAUD Variance 0000024 INV VAR INV VAR 1034 1034  
5/22/2007 5.5 0 $7.29 On Hand FRTLAUD Variance 0000025 INV VAR INV VAR 1035 1035
  5/22/2007 6.4 0 $2.71 On Hand FRTLAUD Variance 0000026 INV VAR INV VAR 1037
1037   5/22/2007 4.7 0 $4.26 On Hand FRTLAUD Variance 0000027 INV VAR INV VAR
1038 1038   5/22/2007 15.1 0 $3.62 On Hand FRTLAUD Variance 0000028 INV VAR INV
VAR 1039 1039   5/22/2007 7 0 $2.14 On Hand FRTLAUD Variance 0000029 INV VAR INV
VAR 1040 1040   5/22/2007 5.1 0 $3.28 On Hand FRTLAUD Variance 0000030 INV VAR
INV VAR 1041 1041   5/22/2007 3.9 0 $5.14 On Hand FRTLAUD Variance 0000031 INV
VAR INV VAR 1043 1043   5/22/2007 1,637.20 0 $3.62 On Hand FRTLAUD Variance
0000032 INV VAR INV VAR 1046 1046   5/22/2007 53.1 1.1 $1.57 On Hand FRTLAUD
Variance 0000033 INV VAR INV VAR 1047 1047   5/22/2007 321 0 $2.89 On Hand
FRTLAUD Variance 0000034 INV VAR INV VAR 1048 1048   5/22/2007 307.7 0 $2.96 On
Hand FRTLAUD Variance 0000035 INV VAR INV VAR 1049 1049   5/22/2007 273.5 0
$2.71 On Hand FRTLAUD Variance 0000036 INV VAR INV VAR 1052 1052   5/22/2007 24
0 $0.00 On Hand FRTLAUD Variance 0000037 INV VAR INV VAR 1054 1054   5/22/2007
10 0 $1.25 On Hand FRTLAUD Variance 0000038 INV VAR INV VAR 1055 1055  
5/22/2007 1,757.00 0 $0.99 On Hand FRTLAUD Variance 0000039 INV VAR INV VAR 1056
1056   5/22/2007 1,056.90 0 $0.31 On Hand FRTLAUD Variance 0000040 INV VAR INV
VAR 1057 1057   5/22/2007 9.3 0 $0.00 On Hand FRTLAUD Variance 0000041 INV VAR
INV VAR 1059 1059   5/22/2007 176.3 0 $3.68 On Hand FRTLAUD Variance 0000042 INV
VAR INV VAR 1060 1060   5/22/2007 5,858.60 232.1 $1.33 On Hand FRTLAUD Variance
0000043 INV VAR INV VAR 1062 1062   5/22/2007 45 15 $0.00 On Hand FRTLAUD
Variance 0000044 INV VAR INV VAR 1063 1063   5/22/2007 951.4 5 $6.80 On Hand
FRTLAUD Variance 0000045 INV VAR INV VAR 1074 1074   5/22/2007 284.6 0 $1.84 On
Hand FRTLAUD Variance 0000046 INV VAR INV VAR 1075 1075   5/22/2007 77.1 0 $2.39
On Hand FRTLAUD Variance 0000047 INV VAR INV VAR 1076 1076   5/22/2007 52.2 0
$3.56 On Hand FRTLAUD Variance 0000048 INV VAR INV VAR 1077 1077   5/22/2007 238
0 $4.07 On Hand FRTLAUD Variance 0000049 INV VAR INV VAR 1080 1080   5/22/2007
701.3 482.5 $1.79 On Hand FRTLAUD Variance 0000050 INV VAR INV VAR 1081 1081  
5/22/2007 52.2 0 $6.96 On Hand FRTLAUD Variance 0000051 INV VAR INV VAR 1082
1082   5/22/2007 318.7 0 $4.36 On Hand FRTLAUD Variance 0000052 INV VAR INV VAR
1083 1083   5/22/2007 1.2 0 $0.00 On Hand FRTLAUD Variance 0000053 INV VAR INV
VAR 1084 1084   5/22/2007 626.9 0 $4.30 On Hand FRTLAUD Variance 0000054 INV VAR
INV VAR 1085 1085   5/22/2007 14 0 $11.19 On Hand FRTLAUD Variance 0000055 INV
VAR INV VAR 1090 1090   5/22/2007 237.9 0 $2.04 On Hand FRTLAUD Variance 0000056
INV VAR INV VAR 1091 1091   5/22/2007 2 0 $2.51 On Hand FRTLAUD Variance 0000057
INV VAR INV VAR 1091 1091   7/12/2007 131 0 $8.33 On Hand FRTLAUD Receipt RN4724
LABORATORYCORPO 4432 1091 1091   7/12/2007 1 0 $8.77 On Hand FRTLAUD Receipt
RN4724 LABORATORYCORPO 4432 1091 1091   8/10/2007 15.6 0 $9.04 On Hand FRTLAUD
Receipt RN4805 LABORATORYCORPO 4432-1 1091 1091   8/10/2007 1 0 $8.98 On Hand
FRTLAUD Receipt RN4805 LABORATORYCORPO 4432-1 1093 1093   5/22/2007 45 0 $0.00
On Hand FRTLAUD Variance 0000058 INV VAR INV VAR 1094 1094   5/22/2007 85.3 0
$13.21 On Hand FRTLAUD Variance 0000059 INV VAR INV VAR 1097 1097   5/22/2007
780 0 $0.00 On Hand FRTLAUD Variance 0000060 INV VAR INV VAR 1098 1098  
5/22/2007 337.8 119 $3.76 On Hand FRTLAUD Variance 0000061 INV VAR INV VAR 1100
1100   5/22/2007 1.6 0 $44.73 On Hand FRTLAUD Variance 0000063 INV VAR INV VAR
1104 1104   5/22/2007 4.4 0 $2.99 On Hand FRTLAUD Variance 0000064 INV VAR INV
VAR 1105 1105   5/22/2007 2,605.60 73.1 $4.02 On Hand FRTLAUD Variance 0000065
INV VAR INV VAR 1106 1106   5/22/2007 3,732.00 88.1 $3.75 On Hand FRTLAUD
Variance 0000066 INV VAR INV VAR 1107 1107   5/22/2007 268.3 0 $0.70 On Hand
FRTLAUD Variance 0000067 INV VAR INV VAR 1108 1108   6/18/2007 1,106.80 294.6
$1.17 On Hand FRTLAUD Receipt RN4645 BLEKINGEINSTITU 4522 1108 1108   6/18/2007
1 0 $5.04 On Hand FRTLAUD Receipt RN4645 BLEKINGEINSTITU 4522 1110 1110  
5/22/2007 920 0 $0.00 On Hand FRTLAUD Variance 0000068 INV VAR INV VAR 1111 1111
  5/22/2007 49.3 0 $3.31 On Hand FRTLAUD Variance 0000069 INV VAR INV VAR 1112
1112   5/22/2007 20.3 0 $1.24 On Hand FRTLAUD Variance 0000070 INV VAR INV VAR
1113 1113   5/22/2007 6 0 $2.09 On Hand FRTLAUD Variance 0000071 INV VAR INV VAR
1114 1114   5/22/2007 4.4 0 $2.84 On Hand FRTLAUD Variance 0000072 INV VAR INV
VAR 1115 1115   5/22/2007 3.5 0 $3.58 On Hand FRTLAUD Variance 0000073 INV VAR
INV VAR 1116 1116   5/22/2007 3 0 $4.97 On Hand FRTLAUD Variance 0000074 INV VAR
INV VAR 1117 1117   5/22/2007 458.1 208 $1.93 On Hand FRTLAUD Variance 0000075
INV VAR INV VAR 1119 1119   5/22/2007 211.5 0 $0.00 On Hand FRTLAUD Variance
0000076 INV VAR INV VAR 1120 1120   5/22/2007 210 0 $0.00 On Hand FRTLAUD
Variance 0000077 INV VAR INV VAR 1123 1123   5/22/2007 959.5 7.9 $1.32 On Hand
FRTLAUD Variance 0000078 INV VAR INV VAR 1125 1125   5/22/2007 1,973.40 18.6
$0.23 On Hand FRTLAUD Variance 0000079 INV VAR INV VAR 1126 1126   5/22/2007
22.1 0 $2.78 On Hand FRTLAUD Variance 0000080 INV VAR INV VAR 1127 1127  
5/22/2007 102.2 5 $5.81 On Hand FRTLAUD Variance 0000081 INV VAR INV VAR 1128
1128   5/22/2007 28 0 $6.88 On Hand FRTLAUD Variance 0000082 INV VAR INV VAR
1128 1128   6/6/2007 58.4 0 $6.67 On Hand FRTLAUD Receipt RN4608 VIRGINIAMEDICAL
4409 1128 1128   6/6/2007 1 0 $6.47 On Hand FRTLAUD Receipt RN4608
VIRGINIAMEDICAL 4409 1128 1128   8/3/2007 71.4 0 $6.53 On Hand FRTLAUD Receipt
RN4782 VIRGINIAMEDICAL 4409-1 1128 1128   8/3/2007 1 0 $6.76 On Hand FRTLAUD
Receipt RN4782 VIRGINIAMEDICAL 4409-1 1129 1129   5/22/2007 705.2 0 $3.11 On
Hand FRTLAUD Variance 0000083 INV VAR INV VAR 1130 1130   5/22/2007 78.5 0
$46.72 On Hand FRTLAUD Variance 0000084 INV VAR INV VAR 1131 1131   5/22/2007
100.8 0 $4.92 On Hand FRTLAUD Variance 0000085 INV VAR INV VAR 1134 1134  
5/22/2007 127.5 7.5 $0.00 On Hand FRTLAUD Variance 0000086 INV VAR INV VAR 1135
1135   5/22/2007 149.6 0 $1.68 On Hand FRTLAUD Variance 0000087 INV VAR INV VAR
1136 1136   5/22/2007 35.5 0 $3.93 On Hand FRTLAUD Variance 0000088 INV VAR INV
VAR 1137 1137   5/22/2007 5.7 5.1 $2.99 On Hand FRTLAUD Variance 0000089 INV VAR
INV VAR 1138 1138   5/22/2007 48.7 0 $2.64 On Hand FRTLAUD Variance 0000090 INV
VAR INV VAR 1139 1139   5/22/2007 62.7 0 $2.79 On Hand FRTLAUD Variance 0000091
INV VAR INV VAR 1140 1140   5/22/2007 284 0 $1.33 On Hand FRTLAUD Variance
0000092 INV VAR INV VAR 1143 1143   5/22/2007 4,565.30 3,014.10 $0.74 On Hand
FRTLAUD Variance 0000093 INV VAR INV VAR 1143 1143   5/31/2007 1,483.30 0 $0.97
On Hand FRTLAUD Receipt RCT0000018 LEHIGHVALLEYHOS   1143 1143   5/31/2007 1 0
$1.20 On Hand FRTLAUD Receipt RCT0000018 LEHIGHVALLEYHOS   1143 1143   6/1/2007
2,090.50 0 $1.10 On Hand FRTLAUD Receipt RN4509 LEHIGHVALLEYHOS 4456 1143 1143  
6/1/2007 1 0 $20.45 On Hand FRTLAUD Receipt RN4509 LEHIGHVALLEYHOS 4456 1143
1143   6/1/2007 928.7 0 $1.98 On Hand FRTLAUD Receipt RN4520 LEHIGHVALLEYHOS
4456 1143 1143   6/1/2007 1 0 $1.17 On Hand FRTLAUD Receipt RN4520
LEHIGHVALLEYHOS 4456 1143 1143   7/10/2007 809.1 0 $3.16 On Hand FRTLAUD Receipt
RN4712 LEHIGHVALLEYHOS 4456-1 1143 1143   7/10/2007 1 0 $3.24 On Hand FRTLAUD
Receipt RN4712 LEHIGHVALLEYHOS 4456-1 1145 1145   5/22/2007 64.6 0 $2.52 On Hand
FRTLAUD Variance 0000094 INV VAR INV VAR 1147 1147   5/22/2007 10 0 $45.72 On
Hand FRTLAUD Variance 0000095 INV VAR INV VAR 1148 1148   5/22/2007 545.1 0
$3.61 On Hand FRTLAUD Variance 0000096 INV VAR INV VAR 1149 1149   5/22/2007
175.2 0 $3.21 On Hand FRTLAUD Variance 0000097 INV VAR INV VAR 1150 1150  
5/22/2007 6.8 0 $3.68 On Hand FRTLAUD Variance 0000098 INV VAR INV VAR 1151 1151
  5/22/2007 36 0 $2.09 On Hand FRTLAUD Variance 0000099 INV VAR INV VAR 1152
1152   5/22/2007 1,678.10 0 $0.11 On Hand FRTLAUD Variance 0000100 INV VAR INV
VAR 1153 1153   5/22/2007 0.5 0 $0.00 On Hand FRTLAUD Variance 0000101 INV VAR
INV VAR 1154 1154   5/22/2007 0.7 0 $0.00 On Hand FRTLAUD Variance 0000102 INV
VAR INV VAR 1155 1155   5/22/2007 4.1 0 $0.00 On Hand FRTLAUD Variance 0000103
INV VAR INV VAR 1156 1156   5/22/2007 17.8 0 $0.00 On Hand FRTLAUD Variance
0000104 INV VAR INV VAR 1157 1157   5/22/2007 3.1 0 $0.00 On Hand FRTLAUD
Variance 0000105 INV VAR INV VAR 1158 1158   5/22/2007 19.6 0 $3.19 On Hand
FRTLAUD Variance 0000106 INV VAR INV VAR 1159 1159   5/22/2007 3.4 0 $3.68 On
Hand FRTLAUD Variance 0000107 INV VAR INV VAR 1160 1160   5/22/2007 56.3 0 $4.22
On Hand FRTLAUD Variance 0000108 INV VAR INV VAR 1161 1161   5/22/2007 2.9 0
$4.32 On Hand FRTLAUD Variance 0000109 INV VAR INV VAR 1162 1162   5/22/2007 13
5.9 $3.42 On Hand FRTLAUD Variance 0000110 INV VAR INV VAR 1162 1162   7/13/2007
5.9 0 $0.00 On Hand FRTLAUD Receipt RN4730 KEYSTONEBIO 4579 1163 1163  
5/22/2007 27.9 15.7 $21.17 On Hand FRTLAUD Variance 0000111 INV VAR INV VAR 1164
1164   5/22/2007 10 0 $2.51 On Hand FRTLAUD Variance 0000112 INV VAR INV VAR
1165 1165   5/22/2007 46.8 0 $3.21 On Hand FRTLAUD Variance 0000113 INV VAR INV
VAR 1166 1166   5/22/2007 6.6 0 $1.90 On Hand FRTLAUD Variance 0000114 INV VAR
INV VAR 1167 1167   5/22/2007 8.9 0 $2.82 On Hand FRTLAUD Variance 0000115 INV
VAR INV VAR 1168 1168   5/22/2007 14.6 0 $3.86 On Hand FRTLAUD Variance 0000116
INV VAR INV VAR 1169 1169   5/22/2007 5.6 0 $2.24 On Hand FRTLAUD Variance
0000117 INV VAR INV VAR 1170 1170   5/22/2007 96.4 0 $0.00 On Hand FRTLAUD
Variance 0000118 INV VAR INV VAR 1171 1171   5/22/2007 0.6 0 $4.17 On Hand
FRTLAUD Variance 0000119 INV VAR INV VAR 1174 1174   5/22/2007 1,360.00 0 $0.00
On Hand FRTLAUD Variance 0000120 INV VAR INV VAR 1175 1175   5/22/2007 33.9 0
$2.58 On Hand FRTLAUD Variance 0000121 INV VAR INV VAR 1176 1176   5/22/2007 5 0
$2.51 On Hand FRTLAUD Variance 0000122 INV VAR INV VAR 1177 1177   5/22/2007 41
0 $4.27 On Hand FRTLAUD Variance 0000123 INV VAR INV VAR 1178 1178   5/22/2007
18.6 0 $3.03 On Hand FRTLAUD Variance 0000124 INV VAR INV VAR 1179 1179  
5/22/2007 7.5 0 $3.34 On Hand FRTLAUD Variance 0000125 INV VAR INV VAR 1180 1180
  5/22/2007 10.5 0 $6.16 On Hand FRTLAUD Variance 0000126 INV VAR INV VAR 1181
1181   5/22/2007 1,026.00 18 $0.00 On Hand FRTLAUD Variance 0000127 INV VAR INV
VAR 1185 1185   5/22/2007 60.9 0 $1.44 On Hand FRTLAUD Variance 0000128 INV VAR
INV VAR 1186 1186   5/22/2007 33.2 0 $1.14 On Hand FRTLAUD Variance 0000129 INV
VAR INV VAR 1188 1188   5/22/2007 3.4 0 $3.68 On Hand FRTLAUD Variance 0000130
INV VAR INV VAR 1189 1189   5/22/2007 5.5 0 $17.90 On Hand FRTLAUD Variance
0000131 INV VAR INV VAR 1190 1190   5/22/2007 5 0 $3.29 On Hand FRTLAUD Variance
0000132 INV VAR INV VAR 1191 1191   5/22/2007 2.5 0 $5.01 On Hand FRTLAUD
Variance 0000133 INV VAR INV VAR 1192 1192   5/22/2007 2.9 0 $4.32 On Hand
FRTLAUD Variance 0000134 INV VAR INV VAR 1193 1193   5/22/2007 48.9 0 $4.36 On
Hand FRTLAUD Variance 0000135 INV VAR INV VAR 1194 1194   5/22/2007 1.8 0 $6.96
On Hand FRTLAUD Variance 0000136 INV VAR INV VAR 1199 1199   5/22/2007 7.4 0
$4.23 On Hand FRTLAUD Variance 0000137 INV VAR INV VAR 1200 1200   5/22/2007 8.1
0 $7.73 On Hand FRTLAUD Variance 0000139 INV VAR INV VAR 1201 1201   5/22/2007 4
0 $6.26 On Hand FRTLAUD Variance 0000140 INV VAR INV VAR 1205 1205   5/22/2007
870 0 $0.00 On Hand FRTLAUD Variance 0000141 INV VAR INV VAR 1206 1206  
5/22/2007 40 0 $0.00 On Hand FRTLAUD Variance 0000142 INV VAR INV VAR 1210 1210
  8/15/2007 3.3 3.3 $0.00 On Hand FRTLAUD Receipt RN4814 SATURNBIOMEDICA 4608
1210 1210   8/23/2007 20 20 $0.00 On Hand FRTLAUD Receipt RN4832 SATURNBIOMEDICA
4616 1214 1214   5/22/2007 1 0 $0.00 On Hand FRTLAUD Variance 0000143 INV VAR
INV VAR 1215 1215   5/22/2007 190.5 0 $4.05 On Hand FRTLAUD Variance 0000144 INV
VAR INV VAR 1218 1218   8/10/2007 160 0 $6.21 On Hand FRTLAUD Receipt RN4806
LABORATORYCORPO 4395 1218 1218   8/10/2007 1 0 $6.40 On Hand FRTLAUD Receipt
RN4806 LABORATORYCORPO 4395 1219 1219   5/22/2007 2.5 2.5 $5.00 On Hand FRTLAUD
Variance 0000145 INV VAR INV VAR 1219 1219   9/28/2007 0 1.1 $5.00 On Hand
FRTLAUD Override 005824 Sales Entry Sales Entry 1221 1221   5/22/2007 67.8 0
$4.62 On Hand FRTLAUD Variance 0000146 INV VAR INV VAR 1221 1221   8/10/2007
284.9 0 $2.62 On Hand FRTLAUD Receipt RN4804 LABORATORYCORPO 4434 1221 1221  
8/10/2007 1 0 $3.56 On Hand FRTLAUD Receipt RN4804 LABORATORYCORPO 4434 1221
1221   8/23/2007 140.3 0 $2.76 On Hand FRTLAUD Receipt RN4835 LABORATORYCORPO
4434 1221 1221   8/23/2007 1 0 $2.77 On Hand FRTLAUD Receipt RN4835
LABORATORYCORPO 4434 1222 1222   5/22/2007 1,834.20 1,397.70 $1.70 On Hand
FRTLAUD Variance 0000147 INV VAR INV VAR 1222 1222   6/6/2007 15.2 0 $1.54 On
Hand FRTLAUD Receipt RN4543 TENNESSEEBLOODS 4455 1222 1222   6/6/2007 1 0 $1.59
On Hand FRTLAUD Receipt RN4543 TENNESSEEBLOODS 4455 1222 1222   7/9/2007
1,000.00 0 $5.00 On Hand FRTLAUD Receipt RN4710 REDCROSSNICARAG 4394 1222 1222  
7/16/2007 2,210.00 0 $5.00 On Hand FRTLAUD Receipt RN4732 REDCROSSNICARAG 4394
1222 1222   7/23/2007 1,520.00 0 $5.00 On Hand FRTLAUD Receipt RN4758
REDCROSSNICARAG 4394 1223 1223   9/28/2007 0 3.5 $0.00 On Hand FRTLAUD Override
005824 Sales Entry Sales Entry 1227 1227   5/22/2007 314 0 $11.94 On Hand
FRTLAUD Variance 0000148 INV VAR INV VAR 1227 1227   6/29/2007 33.2 0 $7.53 On
Hand FRTLAUD Receipt RN4686 DRMARKLAMET 4483 1227 1227   7/20/2007 102 0 $6.07
On Hand FRTLAUD Receipt RN4747 DRMARKLAMET 4483-1 1227 1227   7/20/2007 1 0
$5.86 On Hand FRTLAUD Receipt RN4747 DRMARKLAMET 4483-1 1227 1227   8/3/2007
56.1 0 $6.57 On Hand FRTLAUD Receipt RN4784 DRMARKLAMET 4483-2 1227 1227  
8/3/2007 1 0 $6.42 On Hand FRTLAUD Receipt RN4784 DRMARKLAMET 4483-2 1227 1227  
8/20/2007 48.4 0 $5.06 On Hand FRTLAUD Receipt RN4826 DRMARKLAMET 4483-2 1227
1227   8/20/2007 1 0 $5.10 On Hand FRTLAUD Receipt RN4826 DRMARKLAMET 4483-2
1232 1232   5/22/2007 61.6 0 $4.17 On Hand FRTLAUD Variance 0000149 INV VAR INV
VAR 1234 1234   5/22/2007 383.4 0 $0.86 On Hand FRTLAUD Variance 0000150 INV VAR
INV VAR 1235 1235   5/22/2007 3,856.70 0 $0.64 On Hand FRTLAUD Variance 0000151
INV VAR INV VAR 1236 1236   7/6/2007 2.5 2.5 $0.00 On Hand FRTLAUD Receipt
RN4706 SLRRESEARCHCORP 4567 1236 1236   9/7/2007 0 103.6 $0.00 On Hand FRTLAUD
Override 005782 Sales Entry Sales Entry 1240 1240   5/30/2007 113 113 $0.79 On
Hand FRTLAUD Receipt RCT0000023 BOCARATONCOMMUN   1240 1240   5/30/2007 114 114
$0.73 On Hand FRTLAUD Receipt RCT0000023 BOCARATONCOMMUN   1240 1240   7/9/2007
89 0 $0.51 On Hand FRTLAUD Receipt RN4709 BOCARATONCOMMUN 4570 1240 1240  
7/9/2007 1 0 $0.61 On Hand FRTLAUD Receipt RN4709 BOCARATONCOMMUN 4570 1241 1241
  5/22/2007 20.8 0 $7.49 On Hand FRTLAUD Variance 0000152 INV VAR INV VAR 1241
1241   6/29/2007 2.6 0 $10.42 On Hand FRTLAUD Receipt RN4692 LABORATORYCORPO
4243 1241 1241   6/29/2007 1 0 $10.41 On Hand FRTLAUD Receipt RN4692
LABORATORYCORPO 4243 1243 1243   5/22/2007 2,249.40 2,249.40 $1.25 On Hand
FRTLAUD Variance 0000153 INV VAR INV VAR 1243 1243   6/27/2007 9 9 $0.00 On Hand
FRTLAUD Receipt RN4682 TENNESSEEBLOODS 4555 1243 1243   7/3/2007 180 180 $0.00
On Hand FRTLAUD Receipt 4697 TENNESSEEBLOODS 4556 1243 1243   7/3/2007 1,430.00
803.7 $1.00 On Hand FRTLAUD Receipt RN4682-1 TENNESSEEBLOODS 4555-1 1243 1243  
7/19/2007 200 0 $1.00 On Hand FRTLAUD Receipt RN4513 TENNESSEEBLOODS 4453 1243
1243   7/19/2007 50 0 $1.00 On Hand FRTLAUD Receipt RN4513 TENNESSEEBLOODS 4453
1245 1245   5/22/2007 619.6 0 $2.35 On Hand FRTLAUD Variance 0000154 INV VAR INV
VAR 1248 1248   5/22/2007 17.2 17.2 $24.56 On Hand FRTLAUD Variance 0000155 INV
VAR INV VAR 1250 1250   8/7/2007 0 40 $0.00 On Hand FRTLAUD Override 005727
Sales Entry Sales Entry 1250 1250   9/5/2007 0 70 $0.00 On Hand FRTLAUD Override
005779 Sales Entry Sales Entry 1257 1257   6/19/2007 1.2 0 $0.00 On Hand FRTLAUD
Receipt RN4658 SLRRESEARCHCORP 4546 1258 1258   5/22/2007 105.3 1 $35.12 On Hand
FRTLAUD Variance 0000156 INV VAR INV VAR 1259 1259   7/3/2007 3.4 3.4 $0.00 On
Hand FRTLAUD Receipt RN4695 KEYSTONEBIO 4557 1259 1259   7/3/2007 1,757.00
1,757.00 $7.75 On Hand FRTLAUD Receipt RN4695 KEYSTONEBIO 4557 1259 1259  
8/9/2007 2.4 2.4 $0.00 On Hand FRTLAUD Receipt RN4798 KEYSTONEBIO 4600 1260 1260
  7/3/2007 8.2 8.2 $0.00 On Hand FRTLAUD Receipt 4696 KEYSTONEBIO 4558 1260 1260
  7/3/2007 2,900.00 2,900.00 $10.00 On Hand FRTLAUD Receipt RN4696 KEYSTONEBIO
4558 1263 1263   5/22/2007 59.3 0 $9.51 On Hand FRTLAUD Variance 0000157 INV VAR
INV VAR 1264 1264   6/5/2007 25.6 25.6 $4.70 On Hand FRTLAUD Receipt RN4605
DISCOVERYCLINIC 4417 1264 1264   6/5/2007 1 1 $4.68 On Hand FRTLAUD Receipt
RN4605 DISCOVERYCLINIC 4417 1264 1264   6/19/2007 19.9 19.9 $5.98 On Hand
FRTLAUD Receipt RN4652 DISCOVERYCLINIC 4417 1264 1264   6/19/2007 1 1 $6.00 On
Hand FRTLAUD Receipt RN4652 DISCOVERYCLINIC 4417 1264 1264   6/29/2007 41.3 41.3
$5.91 On Hand FRTLAUD Receipt RN4688 DISCOVERYCLINIC 4417 1264 1264   6/29/2007
1 1 $5.92 On Hand FRTLAUD Receipt RN4688 DISCOVERYCLINIC 4417 1264 1264  
7/23/2007 134.2 134.2 $5.55 On Hand FRTLAUD Receipt RN4759 DISCOVERYCLINIC 4417
1264 1264   7/23/2007 1 1 $5.19 On Hand FRTLAUD Receipt RN4759 DISCOVERYCLINIC
4417 1264 1264   7/23/2007 0 51.6 $5.55 On Hand FRTLAUD Override 005660 Sales
Entry Sales Entry 1264 1264   7/24/2007 27.5 27.5 $8.77 On Hand FRTLAUD Receipt
4764 DISCOVERYCLINIC 4417 1264 1264   7/24/2007 1 1 $8.82 On Hand FRTLAUD
Receipt 4764 DISCOVERYCLINIC 4417 1265 1265   5/22/2007 451 451 $44.92 On Hand
FRTLAUD Variance 0000158 INV VAR INV VAR 1265 1265   5/31/2007 10.1 10.1 $92.99
On Hand FRTLAUD Receipt RCT0000016 CURELINEINC   1265 1265   5/31/2007 439.8
439.8 $37.78 On Hand FRTLAUD Receipt RCT0000017 CURELINEINC   1265 1265  
5/31/2007 1 1 $38.76 On Hand FRTLAUD Receipt RCT0000017 CURELINEINC   1265 1265
  7/24/2007 572 572 $31.96 On Hand FRTLAUD Receipt RN4761 CURELINEINC 4498 1265
1265   7/24/2007 1 1 $33.28 On Hand FRTLAUD Receipt RN4761 CURELINEINC 4498 1265
1265   7/24/2007 109 109 $0.00 On Hand FRTLAUD Receipt RN4762 CURELINEINC 4498
1265 1265   8/21/2007 1,012.60 182.7 $11.49 On Hand FRTLAUD Receipt RN4828
CURELINEINC 4625 1265 1265   8/21/2007 1 0 $15.23 On Hand FRTLAUD Receipt RN4828
CURELINEINC 4625 1266 1266   5/22/2007 0.3 0.3 $0.00 On Hand FRTLAUD Variance
0000159 INV VAR INV VAR 1266 1266   6/15/2007 8.5 8.5 $0.00 On Hand FRTLAUD
Receipt RN4644 BIOHEME 4534 1266 1266   7/13/2007 200 169.7 $7.00 On Hand
FRTLAUD Receipt RN4644-1 BIOHEME 4534-1 1267 1267   5/22/2007 59.5 59.5 $9.01 On
Hand FRTLAUD Variance 0000160 INV VAR INV VAR 1267 1267   6/25/2007 314.4 15.2
$7.13 On Hand FRTLAUD Receipt RN4673 FUNDACIONCARDIO 4427 1267 1267   6/25/2007
1 0 $8.33 On Hand FRTLAUD Receipt RN4673 FUNDACIONCARDIO 4427 1267 1267  
6/26/2007 511.4 0 $6.44 On Hand FRTLAUD Receipt RN4680 FUNDACIONCARDIO 4553 1267
1267   6/26/2007 1 0 $6.58 On Hand FRTLAUD Receipt RN4680 FUNDACIONCARDIO 4553
1267 1267   7/19/2007 83.6 0 $7.09 On Hand FRTLAUD Receipt RN4741
FUNDACIONCARDIO 4553-1 1267 1267   7/19/2007 1 0 $7.28 On Hand FRTLAUD Receipt
RN4741 FUNDACIONCARDIO 4553-1 1267 1267   8/30/2007 176.3 0 $6.77 On Hand
FRTLAUD Receipt RN4855 FUNDACIONCARDIO 4553-2 1267 1267   8/30/2007 1 0 $6.45 On
Hand FRTLAUD Receipt RN4855 FUNDACIONCARDIO 4553-2 1267 1267   8/30/2007 18.1 0
$7.85 On Hand FRTLAUD Receipt RN4858 FUNDACIONCARDIO 4427-1 1267 1267  
8/30/2007 1 0 $7.91 On Hand FRTLAUD Receipt RN4858 FUNDACIONCARDIO 4427-1 1268
1268   5/22/2007 522 0 $0.00 On Hand FRTLAUD Variance 0000161 INV VAR INV VAR
1273 1273   5/22/2007 1.8 0 $0.00 On Hand FRTLAUD Variance 0000162 INV VAR INV
VAR 1274 1274   6/4/2007 636.4 636.4 $3.20 On Hand FRTLAUD Receipt RN4580
CONTINENTALSERV 4503 1274 1274   6/4/2007 1 1 $3.52 On Hand FRTLAUD Receipt
RN4580 CONTINENTALSERV 4503 1274 1274   6/4/2007 192 192 $3.75 On Hand FRTLAUD
Receipt RN4584 CONTINENTALSERV 4503 1274 1274   6/4/2007 383.6 383.6 $3.67 On
Hand FRTLAUD Receipt RN4593 CONTINENTALSERV 4503 1274 1274   6/4/2007 336 336
$2.19 On Hand FRTLAUD Receipt RN4593 CONTINENTALSERV 4503 1274 1274   6/5/2007
360 0 $3.75 On Hand FRTLAUD Receipt RN4604-1 CONTINENTALSERV 4503-1 1274 1274  
6/6/2007 336 336 $3.75 On Hand FRTLAUD Receipt RN#4600 CONTINENTALSERV 4503 1274
1274   6/8/2007 359 359 $2.42 On Hand FRTLAUD Receipt RN4604 CONTINENTALSERV
4503 1274 1274   6/8/2007 1 1 $1.22 On Hand FRTLAUD Receipt RN4604
CONTINENTALSERV 4503 1274 1274   6/8/2007 256 256 $3.75 On Hand FRTLAUD Receipt
RN4613 CONTINENTALSERV 4503 1274 1274   6/8/2007 344 344 $3.75 On Hand FRTLAUD
Receipt RN4614 CONTINENTALSERV 4503 1274 1274   6/13/2007 344 344 $3.75 On Hand
FRTLAUD Receipt RN4634 CONTINENTALSERV 4503 1274 1274   6/15/2007 328 328 $3.75
On Hand FRTLAUD Receipt RN4625 CONTINENTALSERV 4503 1274 1274   6/15/2007 496
496 $3.75 On Hand FRTLAUD Receipt RN4630 CONTINENTALSERV 4503 1275 1275  
8/23/2007 5.3 0 $238.10 On Hand FRTLAUD Receipt RN4837 ACCACIASERUMPRO 4527 1275
1275   8/23/2007 1 0 $238.07 On Hand FRTLAUD Receipt RN4837 ACCACIASERUMPRO 4527
1276 1276   6/22/2007 10 10 $65.00 On Hand FRTLAUD Receipt RN4649
SLRRESEARCHCORP 4531 1277 1277   6/19/2007 1.5 1.5 $0.00 On Hand FRTLAUD Receipt
RN4654 SLRRESEARCHCORP 4542 1277 1277   7/27/2007 100 98.5 $4.50 On Hand FRTLAUD
Receipt RN4654-1 SLRRESEARCHCORP 4542 1278 1278   6/19/2007 1 0 $0.00 On Hand
FRTLAUD Receipt RN4656 SLRRESEARCHCORP 4544 1279 1279   6/19/2007 1 1 $0.00 On
Hand FRTLAUD Receipt RN4657 SLRRESEARCHCORP 4545 1279 1279   9/7/2007 0 39.8
$0.00 On Hand FRTLAUD Override 005782 Sales Entry Sales Entry 1280 1280  
6/19/2007 1 0 $0.00 On Hand FRTLAUD Receipt RN4661 SLRRESEARCHCORP 4548 1281
1281   8/6/2007 0 30 $0.00 On Hand FRTLAUD Override 005697 Sales Entry Sales
Entry 1282 1282   8/7/2007 18 18 $200.00 On Hand FRTLAUD Receipt RN4792
ASTARTEBIOLOGIC 4596 1282 1282   8/7/2007 6 6 $125.00 On Hand FRTLAUD Receipt
RN4793 ASTARTEBIOLOGIC 4597 1282 1282   9/26/2007 0 45 $200.00 On Hand FRTLAUD
Override 005822 Sales Entry Sales Entry 1283 1283   8/22/2007 5 5 $175.00 On
Hand FRTLAUD Receipt RN4830 ANALYTICALBIOLO 4605 1283 1283   8/22/2007 1 1
$175.00 On Hand FRTLAUD Receipt RN4830 ANALYTICALBIOLO 4605 1284 1284  
8/16/2007 4 4 $0.00 On Hand FRTLAUD Receipt RN4818 KEYSTONEBIO 4609 1285 1285  
8/23/2007 0 125 $0.00 On Hand FRTLAUD Override 005751 Sales Entry Sales Entry
1285 1285   8/27/2007 0 125 $0.00 On Hand FRTLAUD Override 005759 Sales Entry
Sales Entry 1287 1287   8/30/2007 273.2 0 $7.66 On Hand FRTLAUD Receipt RN4854
FUNDACIONCARDIO 4623 1287 1287   8/30/2007 1 0 $7.29 On Hand FRTLAUD Receipt
RN4854 FUNDACIONCARDIO 4623 1287 1287   8/30/2007 13.8 0 $10.14 On Hand FRTLAUD
Receipt RN4859 FUNDACIONCARDIO 4624 1287 1287   8/30/2007 1 0 $10.07 On Hand
FRTLAUD Receipt RN4859 FUNDACIONCARDIO 4624 KD-8881676434 #VALUE!   7/9/2007 5 0
$6.50 On Hand FRTLAUD Receipt RCT0000147 LABNETSUPPLYINC PO0006245 C04365
#VALUE!   7/16/2007 1 0 $85.63 On Hand FRTLAUD Receipt RCT0000156
BROWARDPAPERPAC PO0006252 B10650 #VALUE!   7/17/2007 3 0 $113.38 On Hand FRTLAUD
Receipt RCT0000158 BROWARDPAPERPAC PO0006252 F04040 #VALUE!   7/17/2007 2 0
$27.31 On Hand FRTLAUD Receipt RCT0000158 BROWARDPAPERPAC PO0006252 C04365
#VALUE!   7/19/2007 1 0 $85.63 On Hand FRTLAUD Receipt RCT0000157
BROWARDPAPERPAC PO0006252 1980-64 #VALUE!   7/23/2007 1 0 $264.00 On Hand
FRTLAUD Receipt RCT0000148 ABBOTTDIAGNOSTI PO0006247 1980-64 #VALUE!   7/23/2007
1 0 $264.00 On Hand FRTLAUD Receipt RCT0000149 ABBOTTDIAGNOSTI PO0006247
02-681-141 #VALUE!   7/26/2007 2 0 $275.46 On Hand FRTLAUD Receipt RCT0000150
FISHERSCIENTIFI PO0006251 06-443-19 #VALUE!   7/26/2007 1 0 $210.31 On Hand
FRTLAUD Receipt RCT0000150 FISHERSCIENTIFI PO0006251 13-688-367 #VALUE!  
7/26/2007 1 0 $58.75 On Hand FRTLAUD Receipt RCT0000150 FISHERSCIENTIFI
PO0006251 13-688-368 #VALUE!   7/26/2007 2 0 $33.15 On Hand FRTLAUD Receipt
RCT0000150 FISHERSCIENTIFI PO0006251 06-443-19 #VALUE!   8/3/2007 1 0 $210.31 On
Hand FRTLAUD Receipt RCT0000195 FISHERSCIENTIFI PO0006257 1980-64 #VALUE!  
8/8/2007 2 0 $264.00 On Hand FRTLAUD Receipt RCT0000196 ABBOTTDIAGNOSTI
PO0006254 1980-64 #VALUE!   8/31/2007 4 0 $264.00 On Hand FRTLAUD Receipt
RCT0000224 ABBOTTDIAGNOSTI PO0006254

 

 

 

 

Item no. Item no. 2 Type Date   Num Name Memo Qty Sales Price Amount 859 859
Credit Memo 07/20/2006   4639 Roche Diagnostics GmbH HBV Match Set (1,306.20)
0.00 0.00 184 184 Invoice 07/03/2006   4588 Adaltis Developement, Inc. Anti-CMV
IgM 20.00 25.00 500.00 252 252 Invoice 07/03/2006   4588 Adaltis Developement,
Inc. Anti-HSV 1 IgM 20.00 25.00 500.00 253 253 Invoice 07/03/2006   4588 Adaltis
Developement, Inc. Anti-HSV 2 IgM 19.60 38.26531 750.00 1125 1125 Invoice
07/03/2006   4588 Adaltis Developement, Inc. TORCH IgM 6.00 50.00 300.00 6 6
Invoice 07/05/2006   4587 Abbott Laboratories Anti-HIV 2 51.10 65.00 3,321.50 8
8 Invoice 07/05/2006   4587 Abbott Laboratories Human Serum 45.00 45.00 2,025.00
172 172 Invoice 07/05/2006   4590 Teragenix Internal Human Plasma (Lithium
Heparin) 907.20 0.00 0.00 546 546 Invoice 07/05/2006   4587 Abbott Laboratories
Human Plasma 5.00 45.00 225.00 199 199 Invoice 07/06/2006   4593 Teragenix
Internal Anti-HCV 0.40 0.00 0.00 802 802 Invoice 07/06/2006   4592 Beckman
Coulter-CA Match Patient Set 364.80 1.71327 625.00 199 199 Invoice 07/10/2006  
4596 LabCorp Anti-HCV 20.00 50.00 1,000.00 549 549 Invoice 07/10/2006   4595
Bio-Rad France Marnes Myoglobin 304.00 9.62171 2,925.00 550 550 Invoice
07/10/2006   4595 Bio-Rad France Marnes Troponin I 301.10 9.71438 2,925.00 679
679 Invoice 07/10/2006   4597 Biokit, SA HBV - Nicaragua 66.00 0.00 0.00 841 841
Invoice 07/10/2006   4595 Bio-Rad France Marnes CK-MB 302.10 9.68222 2,925.00
174 174 Invoice 07/11/2006   4594 Orgenics Ltd. Human Plasma (Sodium Citrate)
6.00 0.00 0.00 621 621 Invoice 07/11/2006   4594 Orgenics Ltd. RPR 3.10 0.00
0.00 1061 1061 Invoice 07/11/2006   4598 Bio-Rad France Marnes HBV Genotype
Panel (HBVGTP-004a) 30.00 210.00 6,300.00 172 172 Invoice 07/12/2006   4600
Siemens Diagnostics-NY (formerly Bayer) Human Plasma (Lithium Heparin) 420.00
16.25 6,825.00 199 199 Invoice 07/12/2006   4599 VA Medical Center Anti-HCV 1.00
150.00 150.00 446 446 Invoice 07/12/2006   4608 Teragenix Internal Anti-HIV 1
10.00 0.00 0.00 8 8 Invoice 07/13/2006   4607 Teragenix Internal Human Serum
0.30 0.00 0.00 172 172 Invoice 07/13/2006   4602 Siemens Diagnostics-NY
(formerly Bayer) Human Plasma (Lithium Heparin) 80.00 16.25 1,300.00 298 298
Invoice 07/13/2006   4601 Trinity Biotech-USA H. Pylori (IgG) 871.30 3.25
2,831.73 543 543 Invoice 07/13/2006   4606 Bioreclamation Rheumatoid Factor 2.60
0.00 0.00 724 724 Invoice 07/13/2006   4606 Bioreclamation Syphilis 8.00 0.00
0.00 910 910 Invoice 07/13/2006   4601 Trinity Biotech-USA Mycoplasma IgG 824.00
3.45 2,842.80 29 29 Invoice 07/14/2006   4605 International Bioscience, Inc
Anti-HIV 1/2 2.00 0.00 0.00 197 197 Invoice 07/14/2006   4605 International
Bioscience, Inc HIVAg 4.00 0.00 0.00 446 446 Invoice 07/14/2006   4605
International Bioscience, Inc Anti-HIV 1 14.00 0.00 0.00 543 543 Invoice
07/14/2006   4604 Orgenics Ltd. Rheumatoid Factor 690.00 2.25 1,552.50 643 643
Invoice 07/14/2006   4605 International Bioscience, Inc HIV-Venezuela 19.50 0.00
0.00 683 683 Invoice 07/14/2006   4605 International Bioscience, Inc
HCV-Venezuela 2.00 0.00 0.00 828 828 Invoice 07/14/2006   4605 International
Bioscience, Inc HIV NAT+/Ab- 6.00 0.00 0.00 995 995 Invoice 07/14/2006   4605
International Bioscience, Inc HIV and HCV Co-infection 5.80 0.00 0.00 1123 1123
Invoice 07/14/2006   4603 Vital Products HEV 46.40 12.93103 600.00 8 8 Invoice
07/17/2006   4611 Teragenix Internal Human Serum 700.10 0.00 0.00 558 558
Invoice 07/17/2006   4610 Center for Disease Control Chagas 8.00 0.00 0.00 788
788 Invoice 07/17/2006   4609 Siemens Diagnostics-NY (formerly Bayer) HIV-Africa
284.70 0.00 0.00 855 855 Invoice 07/17/2006   4609 Siemens Diagnostics-NY
(formerly Bayer) HIV-Cote D'Ivoire 98.60 0.00 0.00 8 8 Invoice 07/18/2006   4618
Teragenix Internal Human Serum 754.40 0.00 0.00 245 245 Invoice 07/18/2006  
4614 Pronostics Limited-(formerly Smartbead) Thyroid Peroxidase Antibody (TPO)
160.00 9.00 1,440.00 565 565 Invoice 07/18/2006   4613 Panacea Pharmaceuticals
Breast Cancer 35.50 10.56338 375.00 615 615 Invoice 07/18/2006   4613 Panacea
Pharmaceuticals Ovarian Cancer 30.00 12.50 375.00 723 723 Invoice 07/18/2006  
4613 Panacea Pharmaceuticals Prostate Cancer 33.90 12.53687 425.00 30 30 Invoice
07/19/2006   4616 IBL GmbH dsDNA Antibody 1.60 0.00 0.00 199 199 Invoice
07/19/2006   4612 Center for Disease Control Anti-HCV 40.40 48.26733 1,950.00
199 199 Invoice 07/19/2006   4615 Merck & Co., Inc. Anti-HCV 1.00 500.00 500.00
756 756 Invoice 07/19/2006   4615 Merck & Co., Inc. HCV - Egypt 2.00 500.00
1,000.00 1214 1214 Invoice 07/19/2006   4616 IBL GmbH EBV IgM 6.90 0.00 0.00 174
174 Invoice 07/20/2006   4630 Teragenix Internal Human Plasma (Sodium Citrate)
10.80 0.00 0.00 546 546 Invoice 07/20/2006   4630 Teragenix Internal Human
Plasma 9.90 0.00 0.00 2 2 Invoice 07/21/2006   4626 Vital Products TSH 2.00 7.50
15.00 8 8 Invoice 07/21/2006   4623 Dx Laboratories Human Serum 2.10 11.90476
25.00 38 38 Invoice 07/21/2006   4626 Vital Products Thyroglobulin Antibody
(TgAb) 21.90 7.53425 165.00 40 40 Invoice 07/21/2006   4626 Vital Products
Anti-EBV VCA IgG 1.40 10.71429 15.00 63 63 Invoice 07/21/2006   4623 Dx
Laboratories Anti-HBs 6.20 12.09677 75.00 174 174 Invoice 07/21/2006   4626
Vital Products Human Plasma (Sodium Citrate) 69.20 8.88728 615.00 199 199
Invoice 07/21/2006   4623 Dx Laboratories Anti-HCV 8.00 12.50 100.00 199 199
Invoice 07/21/2006   4627 Teragenix Internal Anti-HCV 1.50 0.00 0.00 226 226
Invoice 07/21/2006   4626 Vital Products Anti-HSV 1 IgG 1.20 12.50 15.00 310 310
Invoice 07/21/2006   4626 Vital Products Anti-Mumps IgG 2.00 7.50 15.00 446 446
Invoice 07/21/2006   4625 International Bioscience, Inc Anti-HIV 1 18.00 0.00
0.00 546 546 Invoice 07/21/2006   4626 Vital Products Human Plasma 44.00 7.84091
345.00 555 555 Invoice 07/21/2006   4623 Dx Laboratories HBsAg 16.00 12.50
200.00 558 558 Invoice 07/21/2006   4626 Vital Products Chagas 1.10 13.63636
15.00 802 802 Invoice 07/21/2006   4624 International Bioscience, Inc Match
Patient Set 1,143.80 5.11453 5,850.00 1148 1148 Invoice 07/21/2006   4626 Vital
Products D-Dimer 37.60 11.96809 450.00 1217 1217 Invoice 07/21/2006   4628 OCD -
Europe Beta-HCG (pooled) 157.50 7.50 1,181.25 10 10 Invoice 07/24/2006   4634
Adaltis Developement, Inc. Anti-HTLV I/II 20.60 43.68932 900.00 26 26 Invoice
07/24/2006   4633 Abbott Laboratories Hashimoto's Thyroiditis 4.40 45.00 198.00
174 174 Invoice 07/24/2006   4635 Bio-Rad-Irvine,CA Human Plasma (Sodium
Citrate) 11.40 0.00 0.00 199 199 Invoice 07/24/2006   4629 Celera Diagnostics
Anti-HCV 12.30 100.00 1,230.00 383 383 Invoice 07/24/2006   4631 Bioreclamation
Cerebro Spinal Fluid 474.20 9.00 4,267.80 546 546 Invoice 07/24/2006   4635
Bio-Rad-Irvine,CA Human Plasma 5.70 0.00 0.00 589 589 Invoice 07/24/2006   4629
Celera Diagnostics HCV-Genotype 5a 2.00 100.00 200.00 623 623 Invoice 07/24/2006
  4632 Siemens Diagnostics-NY (formerly Bayer) HIV-2 120.20 50.00 6,010.00 633
633 Invoice 07/24/2006   4629 Celera Diagnostics HCV-Genotype 4 1.00 100.00
100.00 640 640 Invoice 07/24/2006   4636 Innovacon, Inc Mononucleosis 3.00 0.00
0.00 683 683 Invoice 07/24/2006   4629 Celera Diagnostics HCV-Venezuela 1.20
100.00 120.00 939 939 Invoice 07/24/2006   4633 Abbott Laboratories Grave's
Disease 6.20 45.00 279.00 998 998 Invoice 07/24/2006   4629 Celera Diagnostics
HCV-Thailand 1.00 100.00 100.00 1143 1143 Invoice 07/26/2006   4638 Lake
Arrowhead Lab Consultants Sepsis 1,009.70 0.99039 1,000.00 8 8 Invoice
07/27/2006   4647 Biotrin Technologies Ltd Human Serum 355.70 5.21507 1,855.00
176 176 Invoice 07/27/2006   4644 Euroimmun AG Anti-Rubella IgM 0.60 0.00 0.00
621 621 Invoice 07/27/2006   4644 Euroimmun AG RPR 364.20 6.50 2,367.30 679 679
Invoice 07/28/2006   4637 Abbott GmbH HBV - Nicaragua 43.10 0.00 0.00 724 724
Invoice 07/28/2006   4646 Abbott GmbH Syphilis 125.40 0.00 0.00 724 724 Invoice
07/28/2006   4648 Omega Diagnostics Syphilis 5.90 0.00 0.00 448 448 Invoice
07/31/2006   4650 Abbott Laboratories Acute HAV 61.70 269.7731 16,645.00 558 558
Invoice 07/31/2006   4643 Center for Disease Control Chagas 343.00 4.95627
1,700.00 565 565 Invoice 07/31/2006   4642 IBT Immunological & Biochemical
Breast Cancer 1.00 15.00 15.00 723 723 Invoice 07/31/2006   4642 IBT
Immunological & Biochemical Prostate Cancer 1.00 15.00 15.00 816 816 Invoice
07/31/2006   4651 Teragenix Internal HIV Mutation 3.40 0.00 0.00 900 900 Invoice
07/31/2006   4642 IBT Immunological & Biochemical Acute Lymphocytic Leukemia
1.00 15.00 15.00 906 906 Invoice 07/31/2006   4642 IBT Immunological &
Biochemical Testicular CA 1.10 13.63636 15.00 916 916 Invoice 07/31/2006   4642
IBT Immunological & Biochemical Acute Myelocytic Leukemia 1.00 15.00 15.00 920
920 Invoice 07/31/2006   4642 IBT Immunological & Biochemical Melanoma 1.00
15.00 15.00 1035 1035 Invoice 07/31/2006   4642 IBT Immunological & Biochemical
Bronchial CA 1.00 15.00 15.00 1097 1097 Invoice 07/31/2006   4649 Covance CLS
HCV Genotype Panel (HCVGTP-002c) 15.00 63.33333 950.00 1105 1105 Invoice
07/31/2006   4642 IBT Immunological & Biochemical Colon CA 1.00 15.00 15.00 1136
1136 Invoice 07/31/2006   4642 IBT Immunological & Biochemical Uterine Cancer
1.10 13.63636 15.00 1180 1180 Invoice 07/31/2006   4642 IBT Immunological &
Biochemical Islets of Langerhans CA 1.00 15.00 15.00 PM-02/SPF-OCD #VALUE!
Invoice 07/31/2006   4641 Ortho-Clinical Diagnostics Sample Procurement Fee 2.00
1,500.00 3,000.00 RMS - HIV Positive #VALUE! Invoice 07/31/2006   4402 Roche
Diagnostics Corporation-IN HIV Positive Sample Collection 1.00 48,374.75
48,374.75 448 448 Invoice 08/02/2006   4705 Abbott Laboratories Acute HAV 5.50
286.36364 1,575.00 831 831 Invoice 08/02/2006   4652 Abbott Laboratories
Monoclonal Gammopathy 5.00 55.00 275.00 832 832 Invoice 08/02/2006   4652 Abbott
Laboratories Multiple Myeloma 11.00 55.00 605.00 899 899 Invoice 08/02/2006  
4652 Abbott Laboratories Chronic Lymphocytic Leukemia 5.40 55.00 297.00 1015
1015 Invoice 08/02/2006   4652 Abbott Laboratories Non-Hodskins Lymphoma 35.80
55.00 1,969.00 1143 1143 Invoice 08/02/2006   4653 Beckman Coulter-MN Sepsis
20.70 74.87923 1,550.00 1186 1186 Invoice 08/02/2006   4652 Abbott Laboratories
Paraprotein 11.60 55.00 638.00 621 621 Invoice 08/03/2006   4655 Plasma Services
Group, Inc RPR 151.60 1.50 227.40 1096 1096 Invoice 08/03/2006   4654
Bioreclamation Psoriasis 217.00 26.50 5,750.50 1220 1220 Invoice 08/03/2006  
4656 National Forensic Science Technology Ctr Semen 10.00 75.00 750.00 176 176
Invoice 08/04/2006   4658 Labquality OY Anti-Rubella IgM 250.00 9.75 2,437.50
199 199 Invoice 08/04/2006   4658 Labquality OY Anti-HCV 1,680.00 4.00 6,720.00
252 252 Invoice 08/04/2006   4658 Labquality OY Anti-HSV 1 IgM 101.80 7.75
788.95 418 418 Invoice 08/04/2006   4658 Labquality OY Anti - VZV IgM 203.50
7.75002 1,577.13 546 546 Invoice 08/04/2006   4658 Labquality OY Human Plasma
2,535.60 0.38669 980.49 555 555 Invoice 08/04/2006   4658 Labquality OY HBsAg
1,679.70 4.00 6,718.80 703 703 Invoice 08/04/2006   4658 Labquality OY Anti-EBV
IgM 1,520.80 5.50 8,364.40 1206 1206 Invoice 08/04/2006   4659 International
Bioscience, Inc HIV-2 Monospecific Panel (Lot#60021) 10.00 243.75 2,437.50 29 29
Invoice 08/07/2006   4662 United Biotech, Inc. Anti-HIV 1/2 6.00 0.00 0.00 199
199 Invoice 08/07/2006   4662 United Biotech, Inc. Anti-HCV 4.40 0.00 0.00 446
446 Invoice 08/07/2006   4660 Roche Molecular Systems-NJ Anti-HIV 1 4.10 30.00
123.00 543 543 Invoice 08/07/2006   4663 Abbott GmbH Rheumatoid Factor 13.20
0.00 0.00 555 555 Invoice 08/07/2006   4662 United Biotech, Inc. HBsAg 6.50 0.00
0.00 558 558 Invoice 08/07/2006   4662 United Biotech, Inc. Chagas 15.50 0.00
0.00 572 572 Invoice 08/07/2006   4663 Abbott GmbH HIV-1 Seroconversion Panel
8.00 0.00 0.00 802 802 Invoice 08/07/2006   4661 Beckman Coulter-CA Match
Patient Set 346.50 1.80375 625.00 174 174 Invoice 08/08/2006   4666 Teragenix
Internal Human Plasma (Sodium Citrate) 182.40 0.00 0.00 227 227 Invoice
08/08/2006   4665 Adaltis Developement, Inc. Anti-HSV 2 IgG 17.50 20.00 350.00
546 546 Invoice 08/08/2006   4666 Teragenix Internal Human Plasma 165.00 0.00
0.00 663 663 Invoice 08/09/2006   4667 Univ of Washington School of Medicine
HBV-Venezuela 1.00 244.80 244.80 930 930 Invoice 08/09/2006   4667 Univ of
Washington School of Medicine HBV (Genotype G) 1.30 188.30769 244.80 1056 1056
Invoice 08/09/2006   4667 Univ of Washington School of Medicine HBV (Genotype H)
1.10 222.54545 244.80 199 199 Invoice 08/10/2006   4670 John's Hopkins Hospital
Anti-HCV 18.00 50.00 900.00 990 990 Invoice 08/10/2006   4668 Zeus Scientific
Lyme (European) 2.00 0.00 0.00 1052 1052 Invoice 08/10/2006   4669 Quintiles
Laboratories Ltd. HCV Genotype Panel (HCVGTP-004b) 6.00 200.00 1,200.00 1061
1061 Invoice 08/10/2006   4669 Quintiles Laboratories Ltd. HBV Genotype Panel
(HBVGTP-004a) 30.00 173.33333 5,200.00 1062 1062 Invoice 08/10/2006   4669
Quintiles Laboratories Ltd. HCV Genotype Panel (HCVGTP-005a) 30.00 98.33333
2,950.00 1093 1093 Invoice 08/10/2006   4669 Quintiles Laboratories Ltd. HCV
Genotype Panel (HCVGTP-004c) 15.00 133.33333 2,000.00 8 8 Invoice 08/11/2006  
4674 Biotrin Technologies Ltd Human Serum 72.00 5.00 360.00 174 174 Invoice
08/11/2006   4671 Orgenics Ltd. Human Plasma (Sodium Citrate) 659.70 2.00
1,319.40 178 178 Invoice 08/11/2006   4672 Trina Bioreactives AG H. Pylori
545.50 2.75 1,500.13 448 448 Invoice 08/11/2006   4664 Abbott Laboratories Acute
HAV 53.50 286.82243 15,345.00 555 555 Invoice 08/11/2006   4673 OctaPharma AB
HBsAg 15.80 47.46835 750.00 874 874 Invoice 08/11/2006   4675 Trinity Biotech
Plc-Ireland Coumadin 10.00 0.00 0.00 49 49 Invoice 08/14/2006   4677 The Binding
Site-UK Jo-1 Antibody 1.60 0.00 0.00 1173 1173 Invoice 08/14/2006   4677 The
Binding Site-UK TTG Tissue-Transglutamina 1.60 0.00 0.00 1219 1219 Invoice
08/14/2006   4677 The Binding Site-UK Anti-Cardiolipin 8.00 0.00 0.00 31 31
Invoice 08/15/2006   4683 Zeus Scientific SSA Antibody 2.10 0.00 0.00 724 724
Invoice 08/15/2006   4678 Covance CLS Syphilis 41.40 18.11594 750.00 788 788
Invoice 08/15/2006   4680 Teragenix Internal HIV-Africa 14.60 0.00 0.00 1050
1050 Invoice 08/15/2006   4679 Third Wave Technologies HCV Genotype Panel
(HCVGTP-003a) 10.00 0.00 0.00 558 558 Invoice 08/16/2006   4682 Plasma Services
Group, Inc Chagas 21.50 0.00 0.00 1222 1222 Invoice 08/16/2006   4685 Abbott
Laboratories Random Donors 1,644.00 16.25 26,715.00 543 543 Invoice 08/17/2006  
4686 Bioreclamation Rheumatoid Factor 200.00 3.75 750.00 724 724 Invoice
08/17/2006   4686 Bioreclamation Syphilis 230.00 3.75 862.50 802 802 Invoice
08/17/2006   4688 Beckman Coulter-CA Match Patient Set 448.90 1.39229 625.00
1052 1052 Invoice 08/17/2006   4687 Celera Diagnostics HCV Genotype Panel
(HCVGTP-004b) 3.00 183.33333 550.00 1093 1093 Invoice 08/17/2006   4687 Celera
Diagnostics HCV Genotype Panel (HCVGTP-004c) 7.50 136.00 1,020.00 679 679
Invoice 08/18/2006   4694 Biokit, SA HBV - Nicaragua 424.00 9.00 3,816.00 788
788 Invoice 08/18/2006   4696 Orgenics Ltd. HIV-Africa 12.60 0.00 0.00 802 802
Invoice 08/18/2006   4690 International Bioscience, Inc Match Patient Set 200.00
6.50 1,300.00 802 802 Invoice 08/18/2006   4691 International Bioscience, Inc
Match Patient Set 99.00 10.60606 1,050.00 802 802 Invoice 08/18/2006   4692
International Bioscience, Inc Match Patient Set 100.00 9.50 950.00 1218 1218
Invoice 08/18/2006   4693 Innotrac Diagnostics Oy CRP 10.40 24.03846 250.00 8 8
Invoice 08/21/2006   4695 Siemens Diagnostics-NY (formerly Bayer) Human Serum
147.00 6.29252 925.00 174 174 Invoice 08/21/2006   4698 Biokit, SA Human Plasma
(Sodium Citrate) 2.80 0.00 0.00 546 546 Invoice 08/21/2006   4698 Biokit, SA
Human Plasma 5.40 0.00 0.00 679 679 Invoice 08/21/2006   4698 Biokit, SA HBV -
Nicaragua 42.00 0.00 0.00 852 852 Invoice 08/21/2006   4695 Siemens
Diagnostics-NY (formerly Bayer) Human Serum (Female) 49.80 6.5261 325.00 26 26
Invoice 08/22/2006   4697 Adaltis Italia S.P.A. Hashimoto's Thyroiditis 1.20
35.00 42.00 939 939 Invoice 08/22/2006   4697 Adaltis Italia S.P.A. Grave's
Disease 3.40 35.00 119.00 30 30 Invoice 08/23/2006   4704 IBL GmbH dsDNA
Antibody 350.00 6.50 2,275.00 640 640 Invoice 08/23/2006   4702 Innovacon, Inc
Mononucleosis 600.00 6.50 3,900.00 640 640 Invoice 08/23/2006   4702 Innovacon,
Inc Mononucleosis 1.00 0.00 0.00 788 788 Invoice 08/23/2006   4703 VicTorch
Meditek Inc HIV-Africa 5.30 141.50943 750.00 852 852 Invoice 08/23/2006   4703
VicTorch Meditek Inc Human Serum (Female) 5.10 0.00 0.00 1118 1118 Invoice
08/23/2006   4701 Bioreclamation Multiple Sclerosis 500.90 20.00 10,018.00 176
176 Invoice 08/25/2006   4709 Euroimmun AG Anti-Rubella IgM 50.00 10.00 500.00
199 199 Invoice 08/25/2006   4708 International Bioscience, Inc Anti-HCV 18.00
0.00 0.00 261 261 Invoice 08/25/2006   4707 International Bioscience, Inc FREE
T4 57.60 23.4375 1,350.00 391 391 Invoice 08/25/2006   4707 International
Bioscience, Inc FREE T3 82.60 24.51574 2,025.00 859 859 Invoice 08/28/2006  
4711 Novartis Vaccines & Diagnostics HBV Match Set 8.40 83.33333 700.00 874 874
Invoice 08/28/2006   4710 Trinity Biotech Plc-Ireland Coumadin 1,680.00 5.00
8,400.00 1061 1061 Invoice 08/28/2006   4711 Novartis Vaccines & Diagnostics HBV
Genotype Panel (HBVGTP-004a) 15.00 210.00 3,150.00 8 8 Invoice 08/31/2006   4714
The Binding Site-UK Human Serum 1.00 0.00 0.00 199 199 Invoice 08/31/2006   4713
Bristol Meyer Squibb Anti-HCV 3.00 110.00 330.00 263 263 Invoice 08/31/2006  
4714 The Binding Site-UK Anti-CMV IgG 6.90 0.00 0.00 317 317 Invoice 08/31/2006
  4714 The Binding Site-UK Anti-VZV IgG 4.40 0.00 0.00 546 546 Invoice
08/31/2006   4714 The Binding Site-UK Human Plasma 1.90 0.00 0.00 633 633
Invoice 08/31/2006   4713 Bristol Meyer Squibb HCV-Genotype 4 1.70 97.05882
165.00 683 683 Invoice 08/31/2006   4713 Bristol Meyer Squibb HCV-Venezuela 1.20
83.33333 100.00 8 8 Invoice 09/01/2006   4716 Biotrin Technologies Ltd Human
Serum 184.20 3.00 552.60 446 446 Invoice 09/01/2006   4715 Roche Interamericana,
S.A. Anti-HIV 1 22.20 79.27928 1,760.00 562 562 Invoice 09/01/2006   4715 Roche
Interamericana, S.A. HIV-PCR 1.00 160.00 160.00 621 621 Invoice 09/01/2006  
4717 Orgenics Ltd. RPR 2.10 0.00 0.00 643 643 Invoice 09/01/2006   4715 Roche
Interamericana, S.A. HIV-Venezuela 9.50 117.89474 1,120.00 724 724 Invoice
09/01/2006   4717 Orgenics Ltd. Syphilis 15.20 0.00 0.00 788 788 Invoice
09/01/2006   4715 Roche Interamericana, S.A. HIV-Africa 7.80 82.05128 640.00 807
807 Invoice 09/01/2006   4715 Roche Interamericana, S.A. HIV-1 (Subtype B) 1.00
160.00 160.00 816 816 Invoice 09/01/2006   4715 Roche Interamericana, S.A. HIV
Mutation 8.80 109.09091 960.00 855 855 Invoice 09/01/2006   4715 Roche
Interamericana, S.A. HIV-Cote D'Ivoire 2.00 80.00 160.00 31 31 Invoice
09/05/2006   4722 Zeus Scientific SSA Antibody 10.80 0.00 0.00 37 37 Invoice
09/05/2006   4722 Zeus Scientific SCL-70 Antibody 18.00 0.00 0.00 171 171
Invoice 09/05/2006   4803 Teragenix Internal Human Plasma(EDTA-K3) 7.30 0.00
0.00 174 174 Invoice 09/05/2006   4721 Trinity Biotech-USA Human Plasma (Sodium
Citrate) 3.30 0.00 0.00 199 199 Invoice 09/05/2006   4718 H.D.M. Labs Inc.
Anti-HCV Positive Specimen MBID#58032, line item 01-05 3,963.20 1.75 6,935.60
199 199 Invoice 09/05/2006   4719 Walter Reed Army Medical Center Anti-HCV 11.00
68.18182 750.00 319 319 Invoice 09/05/2006   4722 Zeus Scientific Anti-Lyme IgG
8.70 0.00 0.00 546 546 Invoice 09/05/2006   4721 Trinity Biotech-USA Human
Plasma 1.00 0.00 0.00 631 631 Invoice 09/05/2006   4721 Trinity Biotech-USA
Human Plasma (CPDA) 3.40 0.00 0.00 702 702 Invoice 09/05/2006   4720 Virginia
Medical Research, Inc HIV-O 1.30 76.92308 100.00 1125 1125 Invoice 09/05/2006  
4721 Trinity Biotech-USA TORCH IgM 4.20 0.00 0.00 640 640 Invoice 09/06/2006  
4725 Innovacon, Inc Mononucleosis 900.00 6.50 5,850.00 724 724 Invoice
09/06/2006   4741 Teragenix Internal Syphilis 6.20 0.00 0.00 788 788 Invoice
09/06/2006   4726 Adaltis Developement, Inc. HIV-Africa 4.00 137.50 550.00 788
788 Invoice 09/06/2006   4729 Teragenix Internal HIV-Africa 2.20 0.00 0.00 802
802 Invoice 09/06/2006   4732 Siemens Diagnostics-CA (formerly Bayer) Match
Patient Set 270.70 22.57481 6,111.00 948 948 Invoice 09/06/2006   4724
Bioreclamation Scleroderma 10.40 33.65385 350.00 621 621 Invoice 09/07/2006  
4728 United Biotech, Inc. RPR 31.20 0.00 0.00 724 724 Invoice 09/07/2006   4727
Teragenix Internal Syphilis 1.50 0.00 0.00 724 724 Invoice 09/07/2006   4728
United Biotech, Inc. Syphilis 20.00 0.00 0.00 724 724 Invoice 09/07/2006   4731
Biological Specialty Corporation, Inc. Syphilis 200.70 0.00 0.00 171 171 Invoice
09/08/2006   4734 Bio-Rad France Marnes Human Plasma(EDTA-K3) -50 Female & Male
Specimens, line item 1 226.10 2.21141 500.00 261 261 Invoice 09/08/2006   4735
Abbott Laboratories FREE T4 11.40 35.01754 399.20 543 543 Invoice 09/08/2006  
4734 Bio-Rad France Marnes Rheumatoid Factor Samples for Evaluation 22.90 0.00
0.00 555 555 Invoice 09/08/2006   4723 Ortho-Clinical Diagnostics HBsAg 484.60
9.25312 4,484.06 859 859 Invoice 09/08/2006   4723 Ortho-Clinical Diagnostics
HBV Match Set 14.00 4.71 65.94 987 987 Invoice 09/08/2006   4733 Pronostics
Limited-(formerly Smartbead) Anti-Gliadin IgG Positive Specimens, line item 1
9.20 53.26087 490.00 988 988 Invoice 09/08/2006   4733 Pronostics
Limited-(formerly Smartbead) Anti-Gliadin IgA Positive Specimens, line item 2
3.90 71.79487 280.00 1210 1210 Invoice 09/08/2006   4733 Pronostics
Limited-(formerly Smartbead) Allergy IgE 6.30 6.34921 40.00 1223 1223 Invoice
09/08/2006   4733 Pronostics Limited-(formerly Smartbead) tTG IgA 1.70 61.76471
105.00 1224 1224 Invoice 09/08/2006   4733 Pronostics Limited-(formerly
Smartbead) tTG IgG 0.40 87.50 35.00 1225 1225 Invoice 09/08/2006   4733
Pronostics Limited-(formerly Smartbead) Endomysial IgA 3.10 67.74194 210.00 383
383 Invoice 09/11/2006   4737 Innogenetics Cerebro Spinal Fluid 100.00 22.50
2,250.00 383 383 Invoice 09/11/2006   4738 Innogenetics Cerebro Spinal Fluid
59.90 18.00 1,078.20 621 621 Invoice 09/11/2006   4736 Innogenetics RPR 3.00
12.00 36.00 724 724 Invoice 09/11/2006   4736 Innogenetics Syphilis 12.00 12.00
144.00 724 724 Invoice 09/11/2006   4739 Genesis Diagnostics Ltd Syphilis 17.00
0.00 0.00 802 802 Invoice 09/11/2006   4740 Beckman Coulter-CA Match Patient Set
459.40 1.36047 625.00 621 621 Invoice 09/12/2006   4743 Orgenics Ltd. 1 RPR
Positive Specimen MBID# 109821, Line item 2 197.90 4.25 841.08 724 724 Invoice
09/12/2006   4743 Orgenics Ltd. 1 Syphilis Positive Specimen MBID# 115720, Line
item 1 123.00 4.25 522.75 832 832 Invoice 09/12/2006   4744 Teragenix Internal
Multiple Myeloma 0.50 0.00 0.00 1106 1106 Invoice 09/12/2006   4744 Teragenix
Internal Lung Cancer 0.10 0.00 0.00 171 171 Invoice 09/13/2006   4745 Siemens
Diagnostics-CA (formerly Bayer) Human Plasma(EDTA-K3) HIV,HCV & HBV Negative
Specimens, line item 01 1,125.00 6.00 6,750.00 172 172 Invoice 09/13/2006   4746
Abbott Laboratories 20 x50mL Human Plasma (Lithium Heparin) Line item 1 1,000.00
1.50 1,500.00 831 831 Invoice 09/13/2006   4747 Abbott Laboratories Monoclonal
Gammopathy 0.00 55.00 0.00 831 831 Invoice 09/13/2006   4747 Abbott Laboratories
Monoclonal Gammopathy 0.00 55.00 0.00 831 831 Invoice 09/13/2006   4763 Abbott
Laboratories Monoclonal Gammopathy 4.70 46.80851 220.00 832 832 Invoice
09/13/2006   4747 Abbott Laboratories Multiple Myeloma 0.00 55.00 0.00 832 832
Invoice 09/13/2006   4763 Abbott Laboratories Multiple Myeloma 36.80 50.81522
1,870.00 899 899 Invoice 09/13/2006   4763 Abbott Laboratories Chronic
Lymphocytic Leukemia 1.00 55.00 55.00 1015 1015 Invoice 09/13/2006   4747 Abbott
Laboratories Non-Hodskins Lymphoma 0.00 55.00 0.00 1015 1015 Invoice 09/13/2006
  4763 Abbott Laboratories Non-Hodskins Lymphoma 2.00 55.00 110.00 1106 1106
Invoice 09/13/2006   4763 Abbott Laboratories Lung Cancer 1.00 55.00 55.00 1186
1186 Invoice 09/13/2006   4747 Abbott Laboratories Paraprotein 0.00 55.00 0.00
1186 1186 Invoice 09/13/2006   4763 Abbott Laboratories Paraprotein 1.00 55.00
55.00 1186 1186 Invoice 09/13/2006   4802 Teragenix Internal Paraprotein 0.30
0.00 0.00 1143 1143 Invoice 09/14/2006   4749 Beckman Coulter-MN Sepsis 22.50
67.11111 1,510.00 1228 1228 Invoice 09/14/2006   4750 Genentech Inc. Breast CA
(FFT) 10.00 625.00 6,250.00 1229 1229 Invoice 09/14/2006   4750 Genentech Inc.
Liver CA (FFT) 4.00 625.00 2,500.00 1230 1230 Invoice 09/14/2006   4750
Genentech Inc. Lung CA (FFT) 18.00 625.00 11,250.00 10 10 Invoice 09/15/2006  
4752 International Bioscience, Inc Anti-HTLV I/II 80.90 27.81211 2,250.00 199
199 Invoice 09/15/2006   4753 International Bioscience, Inc Anti-HCV 3.20 40.625
130.00 683 683 Invoice 09/15/2006   4753 International Bioscience, Inc
HCV-Venezuela 1.20 62.50 75.00 724 724 Invoice 09/15/2006   4751 Omega
Diagnostics Syphilis 170.00 9.50588 1,616.00 887 887 Invoice 09/15/2006   4754
International Bioscience, Inc HCV Seroconversion Panel 11.00 0.00 0.00 998 998
Invoice 09/15/2006   4753 International Bioscience, Inc HCV-Thailand 1.00 40.00
40.00 10 10 Invoice 09/18/2006   4757 Adaltis Developement, Inc. Anti-HTLV II
Positive Specimens, line item 01 94.40 28.60169 2,700.00 30 30 Invoice
09/18/2006   4759 Dr. Fooke Laboratorien GmbH dsDNA Antibody 1.90 0.00 0.00 37
37 Invoice 09/18/2006   4759 Dr. Fooke Laboratorien GmbH SCL-70 Antibody 8.80
0.00 0.00 724 724 Invoice 09/18/2006   4761 Orgenics Ltd. 1 Syphilis Positive
Specimen MBID# 115699, Line item 1 204.80 4.25 870.40 802 802 Invoice 09/18/2006
  4758 Adaltis Developement, Inc. 25 Match Patient Sets 756.20 4.1325 3,125.00
832 832 Invoice 09/18/2006   4762 Abbott Laboratories Multiple Myeloma 10.80
41.66667 450.00 910 910 Invoice 09/18/2006   4760 Savyon Diagnostics Mycoplasma
IgG 6.90 0.00 0.00 911 911 Invoice 09/18/2006   4760 Savyon Diagnostics
Mycoplasma IgM 3.50 0.00 0.00 1061 1061 Invoice 09/18/2006   4756 Sacred Heart
Medical Center HBV Genotype Panel (HBVGTP-004a), line item 1 15.00 173.33333
2,600.00 1210 1210 Invoice 09/18/2006   4759 Dr. Fooke Laboratorien GmbH Allergy
IgE 19.40 0.00 0.00 1226 1226 Invoice 09/18/2006   4759 Dr. Fooke Laboratorien
GmbH ANA (Nucleolar) 6.70 0.00 0.00 621 621 Invoice 09/19/2006   4766 Teragenix
Internal RPR 0.60 0.00 0.00 8 8 Invoice 09/20/2006   4808 Teragenix Internal
Human Serum 4.30 0.00 0.00 29 29 Invoice 09/20/2006   4808 Teragenix Internal
Anti-HIV 1/2 15.00 0.00 0.00 31 31 Invoice 09/20/2006   4765 Zeus Scientific 1
SSA Antibody Positive Specimen MBID#117042, line item 1 442.00 5.50 2,431.00 175
175 Invoice 09/20/2006   4808 Teragenix Internal Human Plasma (Sodium Heparin)
12.90 0.00 0.00 199 199 Invoice 09/20/2006   4808 Teragenix Internal Anti-HCV
13.80 0.00 0.00 546 546 Invoice 09/20/2006   4808 Teragenix Internal Human
Plasma 135.40 0.00 0.00 555 555 Invoice 09/20/2006   4808 Teragenix Internal
HBsAg 14.60 0.00 0.00 615 615 Invoice 09/20/2006   4764 Abbott Laboratories
Ovarian Cancer 273.00 25.00103 6,825.28 621 621 Invoice 09/20/2006   4808
Teragenix Internal RPR 2.30 0.00 0.00 797 797 Invoice 09/20/2006   4825 IRL-2
Icteric 30.00 0.00 0.00 855 855 Invoice 09/20/2006   4808 Teragenix Internal
HIV-Cote D'Ivoire 212.20 0.00 0.00 8 8 Invoice 09/21/2006   4769 Abbott
Laboratories Human Serum 659.00 1.2519 825.00 8 8 Invoice 09/21/2006   4792
Teragenix Internal Human Serum 4.50 0.00 0.00 13 13 Invoice 09/21/2006   4768
Bioreclamation SLE 38.70 28.50 1,102.95 802 802 Invoice 09/21/2006   4767
Siemens Diagnostics-CA (formerly Bayer) Match Patient Set 166.50 15.72973
2,619.00 175 175 Invoice 09/22/2006   4782 Teragenix Internal Human Plasma
(Sodium Heparin) 2.20 0.00 0.00 317 317 Invoice 09/22/2006   4772 The Binding
Site-UK Anti-VZV IgG 1,858.00 4.75 8,825.50 543 543 Invoice 09/22/2006   4771
International Bioscience, Inc Rheumatoid Factor 8.90 0.00 0.00 579 579 Invoice
09/22/2006   4780 Phadia GmbH Anti-Cardiolipin IgG 6.30 0.00 0.00 635 635
Invoice 09/22/2006   4770 International Bioscience, Inc Albumin 60.00 12.50
750.00 724 724 Invoice 09/22/2006   4774 Innogenetics 11 x 1mL Syphilis IgM
Positive Specimen, line item 010-020,040-120 11.00 5.00 55.00 1219 1219 Invoice
09/22/2006   4773 The Binding Site-UK Anti-Cardiolipin 1,544.00 4.85 7,488.40
1233 1233 Invoice 09/22/2006   4780 Phadia GmbH B2GP IgM 1.10 0.00 0.00 8 8
Invoice 09/25/2006   4775 Gen-Probe, Inc. Human Serum 2,068.50 8.46024 17,500.01
8 8 Invoice 09/25/2006   4776 Siemens Diagnostics-CA (formerly Bayer) Human
Serum 468.75 6.00 2,812.50 10 10 Invoice 09/25/2006   4781 California Department
of Health Anti-HTLV I/II 14.00 0.00 0.00 10 10 Invoice 09/25/2006   4784 Abbott
GmbH Anti-HTLV I/II 11.60 0.00 0.00 40 40 Invoice 09/25/2006   4775 Gen-Probe,
Inc. Anti-EBV VCA IgG 105.70 11.82592 1,250.00 174 174 Invoice 09/25/2006   4775
Gen-Probe, Inc. Human Plasma (Sodium Citrate) 616.60 12.16348 7,500.00 175 175
Invoice 09/25/2006   4775 Gen-Probe, Inc. Human Plasma (Sodium Heparin) 300.00
12.50 3,750.00 199 199 Invoice 09/25/2006   4777 LabCorp Anti-HCV 20.60 36.40777
750.00 305 305 Invoice 09/25/2006   4784 Abbott GmbH Anti-HBc Total 9.90 0.00
0.00 448 448 Invoice 09/25/2006   4800 Abbott Laboratories Acute HAV 44.50
172.02247 7,655.00 546 546 Invoice 09/25/2006   4775 Gen-Probe, Inc. Human
Plasma 610.80 12.27898 7,500.00 546 546 Invoice 09/25/2006   4776 Siemens
Diagnostics-CA (formerly Bayer) Human Plasma 468.75 6.00 2,812.50 558 558
Invoice 09/25/2006   4779 BBI Chagas 64.00 0.00 0.00 998 998 Invoice 09/25/2006
  4783 Innogenetics HCV-Thailand 160.00 0.00 0.00 1116 1116 Invoice 09/25/2006  
4778 Miraculins 16 Gastrointestinal CA Specimens, line item 01 100.20 13.47305
1,350.00 1127 1127 Invoice 09/25/2006   4775 Gen-Probe, Inc. HGV 300.80 12.46676
3,750.00 29 29 Invoice 09/26/2006   4786 Gen-Probe, Inc. Anti-HIV 1/2 405.80
12.32134 5,000.00 174 174 Invoice 09/26/2006   4786 Gen-Probe, Inc. Human Plasma
(Sodium Citrate) 105.90 11.80359 1,250.00 199 199 Invoice 09/26/2006   4786
Gen-Probe, Inc. Anti-HCV 1,129.90 11.06293 12,500.00 446 446 Invoice 09/26/2006
  4786 Gen-Probe, Inc. Anti-HIV 1 131.70 9.49127 1,250.00 555 555 Invoice
09/26/2006   4786 Gen-Probe, Inc. HBsAg 785.40 11.14082 8,750.00 643 643 Invoice
09/26/2006   4786 Gen-Probe, Inc. HIV-Venezuela 305.40 8.18599 2,500.00 716 716
Invoice 09/26/2006   4788 Bioreclamation Rheumatoid Arthritis 47.50 25.00
1,187.50 855 855 Invoice 09/26/2006   4786 Gen-Probe, Inc. HIV-Cote D'Ivoire
244.90 10.20825 2,500.00 995 995 Invoice 09/26/2006   4786 Gen-Probe, Inc. HIV
and HCV Co-infection 303.50 12.35585 3,750.00 1220 1220 Invoice 09/26/2006  
4789 National Forensic Science Technology Ctr Semen 20.00 75.00 1,500.00 13 13
Invoice 09/27/2006   4791 Gen-Probe, Inc. SLE 1,000.00 12.50 12,500.00 199 199
Invoice 09/27/2006   4785 LabCorp Anti-HCV 50.00 45.00 2,250.00 542 542 Invoice
09/27/2006   4790 Gen-Probe, Inc. HBV Vaccinated 1,000.00 12.50 12,500.00 543
543 Invoice 09/27/2006   4790 Gen-Probe, Inc. Rheumatoid Factor 1,000.00 12.50
12,500.00 546 546 Invoice 09/27/2006   4790 Gen-Probe, Inc. Human Plasma 817.20
12.23691 10,000.00 592 592 Invoice 09/27/2006   4791 Gen-Probe, Inc. ANA
1,000.00 12.50 12,500.00 797 797 Invoice 09/27/2006   4791 Gen-Probe, Inc.
Icteric 1,028.40 12.1548 12,500.00 832 832 Invoice 09/27/2006   4791 Gen-Probe,
Inc. Multiple Myeloma 1,000.00 12.50 12,500.00 865 865 Invoice 09/27/2006   4790
Gen-Probe, Inc. Flu Vaccine Recipient 1,058.10 11.81363 12,500.00 1125 1125
Invoice 09/27/2006   4790 Gen-Probe, Inc. TORCH IgM 301.70 8.28638 2,500.00 8 8
Invoice 09/28/2006   4794 Abbott Laboratories Human Serum 212.80 2.70677 576.00
10 10 Invoice 09/28/2006   4795 Gen-Probe, Inc. Anti-HTLV I/II 1,979.00 12.00101
23,750.00 10 10 Invoice 09/28/2006   4801 Teragenix Internal Anti-HTLV I/II
24.50 0.00 0.00 383 383 Invoice 09/28/2006   4799 Wash Univ of St. Louis 10 x
1mL Cerebro Spinal Fluid Positive Specimens, line item 1 10.00 25.00 250.00 555
555 Invoice 09/28/2006   4797 Abbott Laboratories HBsAg 17.10 41.81287 715.00
621 621 Invoice 09/28/2006   4795 Gen-Probe, Inc. RPR 2,624.70 7.61992 20,000.00
724 724 Invoice 09/28/2006   4795 Gen-Probe, Inc. Syphilis 504.40 9.91277
5,000.00 831 831 Invoice 09/28/2006   4796 Abbott Laboratories Monoclonal
Gammopathy 1.00 45.00 45.00 832 832 Invoice 09/28/2006   4796 Abbott
Laboratories Multiple Myeloma 12.00 45.00 540.00 852 852 Invoice 09/28/2006  
4794 Abbott Laboratories Human Serum (Female) 208.00 3.00 624.00 896 896 Invoice
09/28/2006   4794 Abbott Laboratories Renal Insufficiency 5.30 51.88679 275.00
922 922 Invoice 09/28/2006   4794 Abbott Laboratories Chronic Heart Failure -
Class I 12.40 53.22581 660.00 923 923 Invoice 09/28/2006   4794 Abbott
Laboratories Chronic Heart Failure - Class II 9.20 53.80435 495.00 924 924
Invoice 09/28/2006   4794 Abbott Laboratories Chronic Heart Failure - Class III
9.00 48.88889 440.00 1138 1138 Invoice 09/28/2006   4794 Abbott Laboratories
Renal Cancer 17.70 49.71751 880.00 199 199 Invoice 09/29/2006   4806
International Bioscience, Inc Anti-HCV 46.20 58.44156 2,700.00 446 446 Invoice
09/29/2006   4798 Talecris Biotherapeutics, Inc 1 Anti-HIV 1 Positive Specimen
MBID#26070, line item 1 5.20 20.00 104.00 543 543 Invoice 09/29/2006   4807
Bio-Rad France Marnes Rheumatoid Factor 117.00 3.2906 385.00 555 555 Invoice
09/29/2006   4798 Talecris Biotherapeutics, Inc 1 HBsAg Specimen MBID#96289,
line item 2 5.00 20.00 100.00 555 555 Invoice 09/29/2006   4806 International
Bioscience, Inc HBsAg 10.40 64.90385 675.00 683 683 Invoice 09/29/2006   4806
International Bioscience, Inc HCV-Venezuela 14.60 46.23288 675.00 723 723
Invoice 09/29/2006   4815 Teragenix Internal Prostate Cancer 16.50 0.00 0.00 859
859 Invoice 09/29/2006   4806 International Bioscience, Inc HBV Match Set 22.60
59.73451 1,350.00 967 967 Invoice 09/29/2006   4806 International Bioscience,
Inc HBV - Indonesia 31.30 64.69649 2,025.00 968 968 Invoice 09/29/2006   4806
International Bioscience, Inc HCV - Indonesia 10.00 67.50 675.00 199 199 Invoice
10/02/2006   4811 Abbott Laboratories Anti-HCV 414.40 10.85907 4,500.00 199 199
Invoice 10/02/2006   4814 Teragenix Internal Anti-HCV 0.40 0.00 0.00 171 171
Invoice 10/03/2006   4812 Roche Diagnostics Corporation-IN Human Plasma(EDTA-K3)
526.20 3.08818 1,625.00 199 199 Invoice 10/03/2006   4813 Novartis Vaccines &
Diagnostics Anti-HCV 31.40 11.46497 360.00 562 562 Invoice 10/03/2006   4812
Roche Diagnostics Corporation-IN HIV-PCR 41.70 43.16547 1,800.00 623 623 Invoice
10/03/2006   4943 HemaCare BioScience HIV-2 17.00 0.00 0.00 816 816 Invoice
10/03/2006   4812 Roche Diagnostics Corporation-IN HIV Mutation 88.80 40.54054
3,600.00 10 10 Invoice 10/04/2006   4818 Ortho-Clinical Diagnostics Anti-HTLV
I/II 13.30 0.00 0.00 174 174 Invoice 10/04/2006   4819 Innovacon, Inc Human
Plasma (Sodium Citrate) 9.30 0.00 0.00 546 546 Invoice 10/04/2006   4819
Innovacon, Inc Human Plasma 3.00 0.00 0.00 565 565 Invoice 10/04/2006   4820
Virginia Medical Research, Inc Breast Cancer 152.60 8.00 1,220.80 615 615
Invoice 10/04/2006   4820 Virginia Medical Research, Inc Ovarian Cancer 94.60
10.00 946.00 628 628 Invoice 10/04/2006   4820 Virginia Medical Research, Inc
CA-125 45.40 10.00 454.00 724 724 Invoice 10/04/2006   4819 Innovacon, Inc
Syphilis 8.90 0.00 0.00 802 802 Invoice 10/04/2006   4817 Beckman Coulter-CA
Match Patient Set 351.00 1.78063 625.00 907 907 Invoice 10/04/2006   4820
Virginia Medical Research, Inc Crohn's Disease 20.80 28.84615 600.00 1049 1049
Invoice 10/04/2006   4820 Virginia Medical Research, Inc Kidney CA 4.90 8.00
39.20 1190 1190 Invoice 10/04/2006   4820 Virginia Medical Research, Inc
Peritoneal CA 7.50 10.00 75.00 877 877 Invoice 10/05/2006   4816 Siemens
Diagnostics-Walpole (Bayer) Gentamycin 68.90 20.3193 1,400.00 446 446 Invoice
10/06/2006   4824 Keystone Biologicals Anti-HIV 1 4.00 0.00 0.00 555 555 Invoice
10/06/2006   4823 International Bioscience, Inc HBsAg (20 x 5mL Anti-HB Core
Positive Specimens), line item 2 105.50 6.63507 700.00 883 883 Invoice
10/06/2006   4822 International Bioscience, Inc 20 x 5mL Multiple Transfusion
Specimens, line item 1 104.60 6.69216 700.00 887 887 Invoice 10/06/2006   4821
International Bioscience, Inc HCV Seroconversion Panel 1,277.50 3.99217 5,100.00
8 8 Invoice 10/09/2006   4826 Panacea Pharmaceuticals Human Serum 490.00 10.00
4,900.00 199 199 Invoice 10/09/2006   4830 Siemens Diagnostics-Walpole (Bayer)
Anti-HCV 149.30 9.84595 1,470.00 723 723 Invoice 10/09/2006   4827 Panacea
Pharmaceuticals Prostate Cancer 159.00 14.77358 2,349.00 831 831 Invoice
10/09/2006   4828 Abbott Laboratories Monoclonal Gammopathy 122.30 35.54374
4,347.00 832 832 Invoice 10/09/2006   4828 Abbott Laboratories Multiple Myeloma
126.10 34.47264 4,347.00 1143 1143 Invoice 10/09/2006   4829 Bioreclamation
Sepsis 12.50 80.00 1,000.00 1143 1143 Invoice 10/09/2006   4832 Lake Arrowhead
Lab Consultants Sepsis 1,005.00 2.36318 2,375.00 1234 1234 Invoice 10/09/2006  
4831 Abbott Laboratories Random Hospital Samples 1,188.00 5.05051 6,000.01 8 8
Invoice 10/10/2006   4839 Siemens Diagnostics-NY (formerly Bayer) Human Serum
34.60 12.00 415.20 8 8 Invoice 10/10/2006   4840 Teragenix Internal Human Serum
0.70 0.00 0.00 10 10 Invoice 10/10/2006   4835 Adaltis Developement, Inc.
Anti-HTLV I/II 1.00 0.00 0.00 543 543 Invoice 10/10/2006   4838 Scipac LTD
Rheumatoid Factor 12.00 10.41667 125.00 543 543 Invoice 10/10/2006   4953
HemaCare BioScience Rheumatoid Factor 12.00 0.00 0.00 555 555 Invoice 10/10/2006
  4834 Siemens Diagnostics-Walpole (Bayer) HBsAg 109.20 45.00 4,914.00 839 839
Invoice 10/10/2006   4838 Scipac LTD Elevated IgM 11.50 13.04348 150.00 839 839
Invoice 10/10/2006   4953 HemaCare BioScience Elevated IgM 12.30 0.00 0.00 852
852 Invoice 10/10/2006   4839 Siemens Diagnostics-NY (formerly Bayer) Human
Serum (Female) 3.80 12.00 45.60 855 855 Invoice 10/10/2006   4841 Ortho-Clinical
Diagnostics HIV-Cote D'Ivoire 3.00 0.00 0.00 882 882 Invoice 10/10/2006   4838
Scipac LTD Elevated IgA 13.70 9.12409 125.00 882 882 Invoice 10/10/2006   4953
HemaCare BioScience Elevated IgA 14.20 0.00 0.00 960 960 Invoice 10/10/2006  
4836 MARDX Diagnostics, Inc. Lyme (European) IgM 10.00 0.00 0.00 1240 1240
Invoice 10/10/2006   4845 Innogenetics 9 CSF Positive Specimens, line item 010
48.60 18.00 874.80 85 85 Invoice 10/11/2006   4955 HemaCare BioScience Syphilis
- Primary Stage 0.10 0.00 0.00 568 568 Invoice 10/11/2006   4955 HemaCare
BioScience Syphilis-Late (untreated) 0.10 0.00 0.00 832 832 Invoice 10/11/2006  
4955 HemaCare BioScience Multiple Myeloma 0.20 0.00 0.00 171 171 Invoice
10/12/2006   4893 HemaCare BioScience Human Plasma(EDTA-K3) 11.70 0.00 0.00 546
546 Invoice 10/12/2006   4894 Trina Bioreactives AG Human Plasma 5.40 0.00 0.00
555 555 Invoice 10/12/2006   4894 Trina Bioreactives AG HBsAg 2.00 0.00 0.00 558
558 Invoice 10/12/2006   4842 BioMedical Resource Chagas 1,328.20 6.43917
8,552.51 960 960 Invoice 10/12/2006   4894 Trina Bioreactives AG Lyme (European)
IgM 10.00 0.00 0.00 1125 1125 Invoice 10/12/2006   4894 Trina Bioreactives AG
TORCH IgM 2.00 0.00 0.00 1220 1220 Invoice 10/12/2006   4844 National Forensic
Science Technology Ctr Semen samples - with sperm ( can be frozen), Line Item 1
30.00 50.00 1,500.00 29 29 Invoice 10/13/2006   4884 Bio-Rad France Marnes
Anti-HIV 1/2 2.00 0.00 0.00 30 30 Invoice 10/13/2006   4892 The Binding Site-UK
dsDNA Antibody 0.90 0.00 0.00 31 31 Invoice 10/13/2006   4892 The Binding
Site-UK SSA Antibody 1.40 0.00 0.00 49 49 Invoice 10/13/2006   4892 The Binding
Site-UK Jo-1 Antibody 1.30 0.00 0.00 197 197 Invoice 10/13/2006   4884 Bio-Rad
France Marnes HIVAg 2.00 0.00 0.00 199 199 Invoice 10/13/2006   4891
International Bioscience, Inc Anti-HCV 3.00 0.00 0.00 264 264 Invoice 10/13/2006
  4884 Bio-Rad France Marnes HBeAg 0.90 0.00 0.00 446 446 Invoice 10/13/2006  
4884 Bio-Rad France Marnes Anti-HIV 1 17.70 0.00 0.00 562 562 Invoice 10/13/2006
  4884 Bio-Rad France Marnes HIV-PCR 18.00 0.00 0.00 575 575 Invoice 10/13/2006
  4897 Human GmbH Mitochondrial Antibody 1.50 0.00 0.00 578 578 Invoice
10/13/2006   4892 The Binding Site-UK Anti-Cardiolipin IgM 1.40 0.00 0.00 643
643 Invoice 10/13/2006   4884 Bio-Rad France Marnes HIV-Venezuela 17.00 0.00
0.00 788 788 Invoice 10/13/2006   4884 Bio-Rad France Marnes HIV-Africa 2.00
0.00 0.00 816 816 Invoice 10/13/2006   4884 Bio-Rad France Marnes HIV Mutation
4.40 0.00 0.00 855 855 Invoice 10/13/2006   4884 Bio-Rad France Marnes HIV-Cote
D'Ivoire 12.00 0.00 0.00 987 987 Invoice 10/13/2006   4892 The Binding Site-UK
Anti-Gliadin IgG 0.50 0.00 0.00 988 988 Invoice 10/13/2006   4892 The Binding
Site-UK Anti-Gliadin IgA 0.50 0.00 0.00 1060 1060 Invoice 10/13/2006   4884
Bio-Rad France Marnes HIV-Thailand 14.00 0.00 0.00 1223 1223 Invoice 10/13/2006
  4892 The Binding Site-UK tTG IgA 0.50 0.00 0.00 1233 1233 Invoice 10/13/2006  
4892 The Binding Site-UK B2GP IgM 1.60 0.00 0.00 1236 1236 Invoice 10/13/2006  
4892 The Binding Site-UK Sm/RNP 1.90 0.00 0.00 1237 1237 Invoice 10/13/2006  
4897 Human GmbH LKM 0.70 0.00 0.00 1238 1238 Invoice 10/13/2006   4897 Human
GmbH Lamin B 0.10 0.00 0.00 1239 1239 Invoice 10/13/2006   4897 Human GmbH SP
100 0.30 0.00 0.00 10 10 Invoice 10/16/2006   4849 Ortho-Clinical Diagnostics
Anti-HTLV I/II, Line item 1 & 2 323.00 24.7678 8,000.00 10 10 Invoice 10/16/2006
  4885 Abbott GmbH Anti-HTLV I/II 18.00 0.00 0.00 10 10 Invoice 10/16/2006  
4889 Trina Bioreactives AG Anti-HTLV I/II 4.00 0.00 0.00 85 85 Invoice
10/16/2006   4847 Bio-Rad-Hercules,CA Syphilis - Primary Stage 15.80 12.1519
192.00 171 171 Invoice 10/16/2006   4843 Roche Diagnostics Corporation-IN Human
Plasma(EDTA-K3) MBID#61283 120.00 3.25 390.00 171 171 Invoice 10/16/2006   4843
Roche Diagnostics Corporation-IN Human Plasma(EDTA-K3) @ no charge 5.00 0.00
0.00 171 171 Invoice 10/16/2006   4954 HemaCare BioScience Human Plasma(EDTA-K3)
68.50 0.00 0.00 174 174 Invoice 10/16/2006   4889 Trina Bioreactives AG Human
Plasma (Sodium Citrate) 2.00 0.00 0.00 199 199 Invoice 10/16/2006   4847
Bio-Rad-Hercules,CA Anti-HCV 34.30 13.11953 450.00 446 446 Invoice 10/16/2006  
4887 Roche Interamericana, S.A. Anti-HIV 1 23.80 0.00 0.00 562 562 Invoice
10/16/2006   4887 Roche Interamericana, S.A. HIV-PCR 1.00 0.00 0.00 567 567
Invoice 10/16/2006   4847 Bio-Rad-Hercules,CA Syphilis-Secondary (untreated)
11.30 11.68142 132.00 568 568 Invoice 10/16/2006   4847 Bio-Rad-Hercules,CA
Syphilis-Late (untreated) 18.60 10.96774 204.00 631 631 Invoice 10/16/2006  
4889 Trina Bioreactives AG Human Plasma (CPDA) 3.00 0.00 0.00 643 643 Invoice
10/16/2006   4887 Roche Interamericana, S.A. HIV-Venezuela 9.70 0.00 0.00 724
724 Invoice 10/16/2006   4889 Trina Bioreactives AG Syphilis 2.00 0.00 0.00 788
788 Invoice 10/16/2006   4887 Roche Interamericana, S.A. HIV-Africa 8.00 0.00
0.00 807 807 Invoice 10/16/2006   4887 Roche Interamericana, S.A. HIV-1 (Subtype
B) 1.00 0.00 0.00 816 816 Invoice 10/16/2006   4887 Roche Interamericana, S.A.
HIV Mutation 9.70 0.00 0.00 832 832 Invoice 10/16/2006   4847
Bio-Rad-Hercules,CA Multiple Myeloma 65.90 9.55994 630.00 855 855 Invoice
10/16/2006   4887 Roche Interamericana, S.A. HIV-Cote D'Ivoire 2.00 0.00 0.00
907 907 Invoice 10/16/2006   4846 Virginia Medical Research, Inc 20 Crohn's
Disease Positive Specimens, line item 01 40.90 24.4499 1,000.00 1050 1050
Invoice 10/16/2006   4848 OraSure Technologies, Inc. HCV Genotype Panel
(HCVGTP-003a), Line item 1 10.00 225.00 2,250.00 1125 1125 Invoice 10/16/2006  
4889 Trina Bioreactives AG TORCH IgM 2.00 0.00 0.00 10 10 Invoice 10/17/2006  
4851 Adaltis Developement, Inc. Anti-HTLV I/II 91.10 19.75851 1,800.00 446 446
Invoice 10/18/2006   4854 Keystone Biologicals Anti-HIV 1 1,425.80 1.00 1,425.80
555 555 Invoice 10/18/2006   4852 Roche Molecular Systems-NJ HBsAg 38.80
73.45361 2,850.00 565 565 Invoice 10/18/2006   4855 Diagnostic Products
Corporation Breast Cancer 54.70 22.85192 1,250.00 859 859 Invoice 10/18/2006  
4852 Roche Molecular Systems-NJ HBV Match Set 82.60 77.14891 6,372.50 960 960
Invoice 10/18/2006   4853 Trinity Biotech-USA Lyme (European) IgM 252.40 6.7393
1,701.00 336 336 Invoice 10/19/2006   4895 Omega Diagnostics Anti-Dengue IgG
10.00 0.00 0.00 6 6 Invoice 10/20/2006   4856 Bio-Rad France Marnes Anti-HIV 2,
Line item 1 thru 4 41.10 79.0146 3,247.50 8 8 Invoice 10/20/2006   4850 Biotrin
Technologies Ltd Human Serum 1,568.60 3.50 5,490.10 30 30 Invoice 10/20/2006  
4870 Dr. Fooke Laboratorien GmbH dsDNA Antibody 20.00 10.00 200.00 37 37 Invoice
10/20/2006   4870 Dr. Fooke Laboratorien GmbH SCL-70 Antibody 20.00 10.00 200.00
175 175 Invoice 10/20/2006   4896 Biomerieux SA-France Human Plasma (Sodium
Heparin) 2.00 0.00 0.00 555 555 Invoice 10/20/2006   4896 Biomerieux SA-France
HBsAg 16.00 0.00 0.00 555 555 Invoice 10/20/2006   5082 HemaCare BioScience
HBsAg 2.00 0.00 0.00 679 679 Invoice 10/20/2006   4896 Biomerieux SA-France HBV
- Nicaragua 40.00 0.00 0.00 702 702 Invoice 10/20/2006   4856 Bio-Rad France
Marnes HIV-O, Line item 5 10.00 100.00 1,000.00 1210 1210 Invoice 10/20/2006  
4870 Dr. Fooke Laboratorien GmbH Allergy IgE 838.00 3.73658 3,131.25 199 199
Invoice 10/23/2006   4858 Roche Molecular Systems-NJ Anti-HCV 35.20 24.85795
875.00 446 446 Invoice 10/23/2006   4858 Roche Molecular Systems-NJ Anti-HIV 1
20.80 24.03846 500.00 502 502 Invoice 10/23/2006   4857 Siemens
Diagnostics-Walpole (Bayer) CA 19 - 9, Line item 2 49.30 15.21298 750.00 550 550
Invoice 10/23/2006   4857 Siemens Diagnostics-Walpole (Bayer) Troponin I, Line
item 1 150.00 15.00 2,250.00 565 565 Invoice 10/23/2006   4956 HemaCare
BioScience Breast Cancer 1.20 0.00 0.00 788 788 Invoice 10/23/2006   4947
HemaCare BioScience HIV-Africa 1.00 0.00 0.00 816 816 Invoice 10/23/2006   4858
Roche Molecular Systems-NJ HIV Mutation 21.10 24.88152 525.00 855 855 Invoice
10/23/2006   4859 Adaltis Developement, Inc. HIV-Cote D'Ivoire 4.00 43.75 175.00
861 861 Invoice 10/23/2006   4956 HemaCare BioScience CA 15-3 9.10 0.00 0.00 10
10 Invoice 10/24/2006   4945 Abbott GmbH Anti-HTLV I/II 12.00 0.00 0.00 336 336
Invoice 10/24/2006   4890 Bio Heme Anti-Dengue IgG 10.00 0.00 0.00 565 565
Invoice 10/24/2006   4876 Siemens Diagnostics-NY (formerly Bayer) Breast Cancer
83.60 14.14474 1,182.50 617 617 Invoice 10/24/2006   4861 Celera Diagnostics
Whole Blood-EDTA (K3) 35.00 14.28571 500.00 861 861 Invoice 10/24/2006   4876
Siemens Diagnostics-NY (formerly Bayer) CA 15-3 133.00 13.64662 1,815.00 867 867
Invoice 10/24/2006   4863 Siemens Diagnostics-Walpole (Bayer) Carbamazepine
23.00 21.30435 490.00 1240 1240 Invoice 10/24/2006   4860 Bioreclamation CSF
79.70 9.00 717.30 8 8 Invoice 10/25/2006   4864 Panacea Pharmaceuticals Human
Serum 116.00 10.00 1,160.00 10 10 Invoice 10/26/2006   4886 HemaCare BioScience
Anti-HTLV I/II 12.00 0.00 0.00 555 555 Invoice 10/27/2006   4872 Trina
Bioreactives AG 1 HBsAg Specimen MBID#61068 606.10 1.50 909.15 555 555 Invoice
10/27/2006   4874 International Bioscience, Inc 1 HBsAg Positive Specimen
MBID#61659, line item 1 51.10 9.78474 500.00 863 863 Invoice 10/27/2006   4873
International Bioscience, Inc 10 x 2mL Dialysis Specimens, line item 1 19.90
25.12563 500.00 1174 1174 Invoice 10/27/2006   4875 International Bioscience,
Inc 1 HBc IgM Panel (Lot#50011), line item 2 20.00 25.00 500.00 1231 1231
Invoice 10/27/2006   4871 Euro-Diagnostica AB B2GP IgA 25.50 58.82353 1,500.00
171 171 Invoice 10/30/2006   4878 Innogenetics Human Plasma(EDTA-K3) 31.10 0.00
0.00 802 802 Invoice 10/30/2006   4881 Beckman Coulter-CA Match Patient Set
454.90 1.37393 625.00 1093 1093 Invoice 10/30/2006   4869 ARUP Labs 2 HCV
Genotype Panels (HCVGTP-004c), line item 001 15.00 166.66667 2,500.00 1123 1123
Invoice 10/30/2006   4879 Novartis Vaccines & Diagnostics HEV 2.00 27.50 55.00
1143 1143 Invoice 10/30/2006   4880 Lake Arrowhead Lab Consultants Sepsis 0.00
0.00 0.00 6 6 Invoice 10/31/2006   4951 HemaCare BioScience Anti-HIV 2 1.00 0.00
0.00 38 38 Invoice 10/31/2006   4951 HemaCare BioScience Thyroglobulin Antibody
(TgAb) 3.30 0.00 0.00 63 63 Invoice 10/31/2006   4951 HemaCare BioScience
Anti-HBs 82.80 0.00 0.00 199 199 Invoice 10/31/2006   4883 Novartis Vaccines &
Diagnostics 1 x 830mL Anti-HCV Positive Specimen, line item 1 830.10 3.47548
2,885.00 305 305 Invoice 10/31/2006   4951 HemaCare BioScience Anti-HBc Total
0.80 0.00 0.00 336 336 Invoice 10/31/2006   4949 HemaCare BioScience Anti-Dengue
IgG 0.50 0.00 0.00 446 446 Invoice 10/31/2006   4951 HemaCare BioScience
Anti-HIV 1 0.50 0.00 0.00 763 763 Invoice 10/31/2006   4951 HemaCare BioScience
HBV-Senegal 3.10 0.00 0.00 831 831 Invoice 10/31/2006   4888 Abbott Laboratories
Monoclonal Gammopathy 12.80 37.91328 485.29 832 832 Invoice 10/31/2006   4888
Abbott Laboratories Multiple Myeloma 11.90 40.78067 485.29 899 899 Invoice
10/31/2006   4888 Abbott Laboratories Chronic Lymphocytic Leukemia 14.10
34.41773 485.29 907 907 Invoice 10/31/2006   4952 HemaCare BioScience Crohn's
Disease 2.60 0.00 0.00 1012 1012 Invoice 10/31/2006   4888 Abbott Laboratories
Anemia 10.00 48.529 485.29 1015 1015 Invoice 10/31/2006   4888 Abbott
Laboratories Non-Hodskins Lymphoma 24.20 56.15041 1,358.84 1243 1243 Invoice
10/31/2006   4882 Abbott Laboratories Normal Human Serum 2,173.60 0.80512
1,750.01 336 336 Invoice 11/01/2006   4900 InBios International, Inc.
Anti-Dengue IgG 10.00 10.00 100.00 558 558 Invoice 11/01/2006   4900 InBios
International, Inc. Chagas 24.00 10.00 240.00 802 802 Invoice 11/01/2006   4899
National Forensic Science Technology Ctr 10 Match Patient Set (Whole
Blood,Serum/Saliva Swab), line item 1 91.00 38.46154 3,500.00 940 940 Invoice
11/01/2006   4950 HemaCare BioScience Diabetes 4.10 0.00 0.00 13 13 Invoice
11/02/2006   4901 Bioreclamation 5 SLE Positive Specimens, line item 01 57.80
27.50 1,589.50 543 543 Invoice 11/02/2006   4902 Siemens Diagnostics-Walpole
(Bayer) 25 x 2mL Rheumatoid Factor Positive Specimens, line item 01 52.10
15.35509 800.00 907 907 Invoice 11/02/2006   4898 Bioreclamation 38 Crohn's
Disease Positive Specimens, line item 1 486.97 27.70 13,489.07 579 579 Invoice
11/03/2006   4904 Phadia GmbH Anti-Cardiolipin IgG 280.00 6.25 1,750.00 1210
1210 Invoice 11/03/2006   4903 Dr. Fooke Laboratorien GmbH 1 x 838mL Allergy IgE
Specimen MBID#117898, line item 1 838.00 3.50 2,933.00 199 199 Invoice
11/06/2006   4909 Research Think Tank Anti-HCV 15.40 9.74026 150.00 336 336
Invoice 11/06/2006   4948 HemaCare BioScience Anti-Dengue IgG 3.10 0.00 0.00 558
558 Invoice 11/06/2006   4944 BBI Chagas 15.00 0.00 0.00 683 683 Invoice
11/06/2006   4909 Research Think Tank HCV-Venezuela 5.10 9.80392 50.00 940 940
Invoice 11/06/2006   4908 Virginia Medical Research, Inc 12 x 1mL Diabetes
Specimens per e-mail request 12.00 30.00 360.00 6 6 Invoice 11/07/2006   4905
Institut Virion\Serion GmbH Anti-HIV 2 4.00 75.00 300.00 6 6 Invoice 11/07/2006
  4906 Institut Virion\Serion GmbH Anti-HIV 2 214.30 15.00 3,214.50 8 8 Invoice
11/07/2006   4907 Institut Virion\Serion GmbH Human Serum 1.00 0.00 0.00 10 10
Invoice 11/07/2006   4906 Institut Virion\Serion GmbH Anti-HTLV I/II 85.20 2.50
213.00 29 29 Invoice 11/07/2006   4906 Institut Virion\Serion GmbH Anti-HIV 1/2
121.90 1.25004 152.38 38 38 Invoice 11/07/2006   4905 Institut Virion\Serion
GmbH Thyroglobulin Antibody (TgAb) 5.50 10.90909 60.00 38 38 Invoice 11/07/2006
  4906 Institut Virion\Serion GmbH Thyroglobulin Antibody (TgAb) 8.00 1.25 10.00
63 63 Invoice 11/07/2006   4905 Institut Virion\Serion GmbH Anti-HBs 1.00 10.00
10.00 64 64 Invoice 11/07/2006   4906 Institut Virion\Serion GmbH Anti-HBc IgM
2.00 1.25 2.50 85 85 Invoice 11/07/2006   4906 Institut Virion\Serion GmbH
Syphilis - Primary Stage 57.60 1.25 72.00 227 227 Invoice 11/07/2006   4906
Institut Virion\Serion GmbH Anti-HSV 2 IgG 20.30 1.25025 25.38 264 264 Invoice
11/07/2006   4907 Institut Virion\Serion GmbH HBeAg 2.80 0.00 0.00 305 305
Invoice 11/07/2006   4905 Institut Virion\Serion GmbH Anti-HBc Total 1.00 10.00
10.00 336 336 Invoice 11/07/2006   4910 Biological Specialty Corporation, Inc.
Anti-Dengue IgG 60.00 0.00 0.00 446 446 Invoice 11/07/2006   4905 Institut
Virion\Serion GmbH Anti-HIV 1 0.90 11.11111 10.00 446 446 Invoice 11/07/2006  
4906 Institut Virion\Serion GmbH Anti-HIV 1 284.70 1.25002 355.88 446 446
Invoice 11/07/2006   4907 Institut Virion\Serion GmbH Anti-HIV 1 1.80 0.00 0.00
542 542 Invoice 11/07/2006   4906 Institut Virion\Serion GmbH HBV Vaccinated
23.90 1.25021 29.88 546 546 Invoice 11/07/2006   4907 Institut Virion\Serion
GmbH Human Plasma 3.20 0.00 0.00 555 555 Invoice 11/07/2006   4946 HemaCare
BioScience HBsAg 69.00 0.00 0.00 558 558 Invoice 11/07/2006   4906 Institut
Virion\Serion GmbH Chagas 90.90 1.55424 141.28 558 558 Invoice 11/07/2006   4911
Access Bio Chagas 128.80 0.00 0.00 567 567 Invoice 11/07/2006   4906 Institut
Virion\Serion GmbH Syphilis-Secondary (untreated) 6.30 1.25079 7.88 568 568
Invoice 11/07/2006   4906 Institut Virion\Serion GmbH Syphilis-Late (untreated)
4.70 1.25106 5.88 643 643 Invoice 11/07/2006   4905 Institut Virion\Serion GmbH
HIV-Venezuela 1.00 50.00 50.00 643 643 Invoice 11/07/2006   4906 Institut
Virion\Serion GmbH HIV-Venezuela 177.60 1.50 266.40 663 663 Invoice 11/07/2006  
4905 Institut Virion\Serion GmbH HBV-Venezuela 1.20 41.66667 50.00 663 663
Invoice 11/07/2006   4906 Institut Virion\Serion GmbH HBV-Venezuela 331.30
1.75002 579.78 663 663 Invoice 11/07/2006   4907 Institut Virion\Serion GmbH
HBV-Venezuela 4.50 0.00 0.00 712 712 Invoice 11/07/2006   4906 Institut
Virion\Serion GmbH HIV-Senegal 3.90 1.50 5.85 725 725 Invoice 11/07/2006   4906
Institut Virion\Serion GmbH HBsAg-Senegal 10.20 1.75 17.85 739 739 Invoice
11/07/2006   4906 Institut Virion\Serion GmbH HIV-1 (Subtype A) 28.60 15.00
429.00 740 740 Invoice 11/07/2006   4906 Institut Virion\Serion GmbH HIV-1
(Subtype G) 26.60 15.00 399.00 747 747 Invoice 11/07/2006   4906 Institut
Virion\Serion GmbH HIV-Nigeria 14.60 1.50 21.90 763 763 Invoice 11/07/2006  
4905 Institut Virion\Serion GmbH HBV-Senegal 1.00 50.00 50.00 763 763 Invoice
11/07/2006   4906 Institut Virion\Serion GmbH HBV-Senegal 159.50 1.74959 279.06
763 763 Invoice 11/07/2006   4907 Institut Virion\Serion GmbH HBV-Senegal 3.70
0.00 0.00 816 816 Invoice 11/07/2006   4906 Institut Virion\Serion GmbH HIV
Mutation 235.40 1.50438 354.13 960 960 Invoice 11/07/2006   4911 Access Bio Lyme
(European) IgM 10.00 0.00 0.00 1242 1242 Invoice 11/07/2006   4907 Institut
Virion\Serion GmbH Anti-Aspergillus 2.60 0.00 0.00 1244 1244 Invoice 11/07/2006
  4907 Institut Virion\Serion GmbH Bordetella Pertusis 6.50 0.00 0.00 724 724
Invoice 11/08/2006   4913 Keystone Biologicals Syphilis 83.00 0.00 0.00 543 543
Invoice 11/09/2006   4914 Bioreclamation Rheumatoid Factor 157.40 27.50 4,328.50
702 702 Invoice 11/09/2006   4915 Ortho-Clinical Diagnostics HIV-O 12.00 250.00
3,000.00 716 716 Invoice 11/09/2006   4914 Bioreclamation Rheumatoid Arthritis
148.50 27.50 4,083.75 802 802 Invoice 11/09/2006   5007 National Forensic
Science Technology Ctr 10 Match Patient Sets (Blood & Semen), line item 2 90.00
27.77778 2,500.00 197 197 Invoice 11/10/2006   4918 Bio-Rad France Marnes HIVAg
102.00 3.79608 387.20 199 199 Invoice 11/10/2006   4927 AcroMetrix Europe BV
Anti-HCV 11.20 0.00 0.00 643 643 Invoice 11/10/2006   4918 Bio-Rad France Marnes
HIV-Venezuela 51.00 4.00 204.00 816 816 Invoice 11/10/2006   4918 Bio-Rad France
Marnes HIV Mutation 51.80 4.00 207.20 855 855 Invoice 11/10/2006   4919 Roche
Diagnostics GmbH HIV-Cote D'Ivoire 1.90 197.36842 375.00 1060 1060 Invoice
11/10/2006   4918 Bio-Rad France Marnes HIV-Thailand 100.80 3.98413 401.60 38 38
Invoice 11/13/2006   4926 IMMCO Diagnostics, Inc. Thyroglobulin Antibody (TgAb)
20.00 0.00 0.00 174 174 Invoice 11/13/2006   4934 HemaCare BioScience Human
Plasma (Sodium Citrate) 0.60 0.00 0.00 336 336 Invoice 11/13/2006   4922 Bio
Heme Anti-Dengue IgG 160.60 6.50 1,043.90 555 555 Invoice 11/13/2006   4921
Biomerieux SA-France HBsAg 800.10 10.00 8,001.00 615 615 Invoice 11/13/2006  
4932 HemaCare BioScience Ovarian Cancer 1.40 0.00 0.00 628 628 Invoice
11/13/2006   4932 HemaCare BioScience CA-125 0.10 0.00 0.00 631 631 Invoice
11/13/2006   4934 HemaCare BioScience Human Plasma (CPDA) 0.10 0.00 0.00 702 702
Invoice 11/13/2006   4916 Roche Molecular Systems-NJ 4 x 2mL HIV-O Positive
Specimen MBID#60736, line item 0020 8.00 200.00 1,600.00 723 723 Invoice
11/13/2006   4930 HemaCare BioScience Prostate Cancer 3.80 0.00 0.00 723 723
Invoice 11/13/2006   4933 HemaCare BioScience Prostate Cancer 36.00 0.00 0.00
807 807 Invoice 11/13/2006   4916 Roche Molecular Systems-NJ 4 x 2mL HIV-1
(Subtype B) Positive Specimen MBID#60735, line item 0010 8.00 125.00 1,000.00
1033 1033 Invoice 11/13/2006   4932 HemaCare BioScience Endometrial CA 0.10 0.00
0.00 1125 1125 Invoice 11/13/2006   4931 HemaCare BioScience TORCH IgM 2.30 0.00
0.00 64 64 Invoice 11/14/2006   4928 Abbott GmbH Anti-HBc IgM 0.90 0.00 0.00 174
174 Invoice 11/14/2006   4929 Bioreclamation Human Plasma (Sodium Citrate) 3.00
0.00 0.00 555 555 Invoice 11/14/2006   4928 Abbott GmbH HBsAg 20.00 0.00 0.00
631 631 Invoice 11/14/2006   4929 Bioreclamation Human Plasma (CPDA) 1.00 0.00
0.00 8 8 Invoice 11/15/2006   4924 DPC-Siemens Human Serum 2.00 0.00 0.00 174
174 Invoice 11/15/2006   4923 Gen-Probe, Inc. Human Plasma (Sodium Citrate)
243.10 10.28383 2,500.00 546 546 Invoice 11/15/2006   4923 Gen-Probe, Inc. Human
Plasma 41.60 12.01923 500.00 621 621 Invoice 11/15/2006   4923 Gen-Probe, Inc.
RPR 42.20 11.84834 500.00 723 723 Invoice 11/15/2006   4935 HemaCare BioScience
Prostate Cancer 182.70 0.00 0.00 802 802 Invoice 11/15/2006   4920 Biomerieux
SA-France Match Patient Set 1.00 0.00 0.00 816 816 Invoice 11/15/2006   4925
HemaCare BioScience HIV Mutation 3.90 0.00 0.00 884 884 Invoice 11/15/2006  
4960 HemaCare BioScience Kidney Disorder 46.40 0.00 0.00 1105 1105 Invoice
11/15/2006   4942 HemaCare BioScience Colon CA 0.60 0.00 0.00 1125 1125 Invoice
11/15/2006   4923 Gen-Probe, Inc. TORCH IgM 120.00 12.50 1,500.00 1245 1245
Invoice 11/15/2006   4923 Gen-Probe, Inc. Hyperglobulinemia 446.60 13.43484
6,000.00 8 8 Invoice 11/16/2006   4936 Panacea Pharmaceuticals Human Serum 72.00
23.33333 1,680.00 558 558 Invoice 11/16/2006   4939 BBI 1 Chagas Positive
Specimen MBID#121515 172.30 6.50 1,119.95 723 723 Invoice 11/16/2006   4937
Panacea Pharmaceuticals Prostate Cancer 182.70 24.74001 4,520.00 783 783 Invoice
11/16/2006   4940 Virginia Medical Research, Inc Ulcerative Colitis 54.20
19.37269 1,050.00 1105 1105 Invoice 11/16/2006   4938 Onconome Inc. 15 Colon CA
Positive Specimens (see PO for Lot# shipped) 30.20 22.50 679.50 1143 1143
Invoice 11/16/2006   4941 Bioreclamation 1 x 5mL Sepsis Positive Specimen, line
item 01 5.00 80.00 400.00 49 49 Invoice 11/17/2006   4957 The Binding Site-UK
Jo-1 Antibody 650.70 6.23794 4,059.03 64 64 Invoice 11/17/2006   4959 Trina
Bioreactives AG Anti-HBc IgM 3.00 0.00 0.00 336 336 Invoice 11/17/2006   4958
Omega Diagnostics 1 x 50mL Anti-Dengue IgG Positive Specimen, line item 1 50.00
12.50 625.00 615 615 Invoice 11/17/2006   4961 HemaCare Corporation Ovarian
Cancer 48.80 35.16393 1,716.00 628 628 Invoice 11/17/2006   4961 HemaCare
Corporation CA-125 31.70 31.98738 1,014.00 1033 1033 Invoice 11/17/2006   4961
HemaCare Corporation Endometrial CA 2.00 39.00 78.00 10 10 Invoice 11/20/2006  
4962 Adaltis Developement, Inc. Anti-HTLV I/II 275.90 20.80464 5,740.00 448 448
Invoice 11/20/2006   4965 Siemens Diagnostics-NY (formerly Bayer) 30 Acute HAV
Positive Specimens, line item 01 59.40 75.00 4,455.00 555 555 Invoice 11/20/2006
  4965 Siemens Diagnostics-NY (formerly Bayer) 3 HBc IgM Positive Specimens,
line item 02 14.30 45.00 643.50 562 562 Invoice 11/20/2006   4966 Roche
Diagnostics Corporation-IN HIV-PCR 2.00 0.00 0.00 724 724 Invoice 11/20/2006  
4964 Keystone Biologicals 23 RPR Positive Specimens, line item 1 4,429.70 1.25
5,537.13 1143 1143 Invoice 11/20/2006   4963 Lake Arrowhead Lab Consultants
Sepsis 990.80 2.73678 2,711.60 13 13 Invoice 11/21/2006   4970 HemaCare
BioScience SLE 8.90 0.00 0.00 175 175 Invoice 11/21/2006   4971 Bioreclamation
Human Plasma (Sodium Heparin) 2.00 0.00 0.00 615 615 Invoice 11/21/2006   4967
Siemens Diagnostics-NY (formerly Bayer) Ovarian Cancer 85.80 18.26923 1,567.50
628 628 Invoice 11/21/2006   4967 Siemens Diagnostics-NY (formerly Bayer) CA-125
55.60 19.28957 1,072.50 1029 1029 Invoice 11/21/2006   4967 Siemens
Diagnostics-NY (formerly Bayer) Lung/Ovarian CA 1.10 25.00 27.50 1033 1033
Invoice 11/21/2006   4967 Siemens Diagnostics-NY (formerly Bayer) Endometrial CA
1.10 25.00 27.50 1050 1050 Invoice 11/21/2006   4968 Center for Disease Control
HCV Genotype Panel (HCVGTP-003a), line item 1 10.00 200.00 2,000.00 1052 1052
Invoice 11/21/2006   4969 Center for Disease Control HCV Genotype Panel
(HCVGTP-004b), line item 2 3.00 250.00 750.00 1093 1093 Invoice 11/21/2006  
4969 Center for Disease Control HCV Genotype Panel (HCVGTP-004c), line item 1
7.50 153.33333 1,150.00 1190 1190 Invoice 11/21/2006   4967 Siemens
Diagnostics-NY (formerly Bayer) Peritoneal CA 2.70 10.18519 27.50 1201 1201
Invoice 11/21/2006   4967 Siemens Diagnostics-NY (formerly Bayer) Fallopian CA
1.00 27.50 27.50 199 199 Invoice 11/27/2006   4974 Roche Molecular Systems-NJ
Anti-HCV 3,813.30 10.00 38,133.00 446 446 Invoice 11/27/2006   4974 Roche
Molecular Systems-NJ Anti-HIV 1 1,222.00 10.00 12,220.00 547 547 Invoice
11/27/2006   4974 Roche Molecular Systems-NJ HCV-PCR 20.40 10.00 204.00 555 555
Invoice 11/27/2006   4975 Roche Molecular Systems-NJ 98 HBsAg Specimens, line
item 0030 1,850.90 20.00 37,018.00 558 558 Invoice 11/27/2006   4978 AcroMetrix
Europe BV 3 Chagas Positive Specimens, line item 1 26.40 14.20455 375.00 816 816
Invoice 11/27/2006   4974 Roche Molecular Systems-NJ HIV Mutation 57.40 10.00
574.00 816 816 Invoice 11/27/2006   4977 New York State Dept of Health HIV
Mutation 8.00 450.00 3,600.00 991 991 Invoice 11/27/2006   4976 Roche Molecular
Systems-NJ HBV Genotype Panel (HBVGTP-003a) 30.00 133.00 3,990.00 1050 1050
Invoice 11/27/2006   4976 Roche Molecular Systems-NJ HCV Genotype Panel
(HCVGTP-003a) 20.00 150.00 3,000.00 1050 1050 Invoice 11/27/2006   4977 New York
State Dept of Health HCV Genotype Panel (HCVGTP-003a) 10.00 202.50 2,025.00 1052
1052 Invoice 11/27/2006   4976 Roche Molecular Systems-NJ HCV Genotype Panel
(HCVGTP-004b) 3.00 166.66667 500.00 1061 1061 Invoice 11/27/2006   4976 Roche
Molecular Systems-NJ HBV Genotype Panel (HBVGTP-004a) 30.00 143.33333 4,300.00
1062 1062 Invoice 11/27/2006   4976 Roche Molecular Systems-NJ HCV Genotype
Panel (HCVGTP-005a) 15.00 63.66667 955.00 1062 1062 Invoice 11/27/2006   4977
New York State Dept of Health HCV Genotype Panel (HCVGTP-005a) 15.00 117.00
1,755.00 1093 1093 Invoice 11/27/2006   4976 Roche Molecular Systems-NJ HCV
Genotype Panel (HCVGTP-004c) 7.50 110.00 825.00 1093 1093 Invoice 11/27/2006  
4977 New York State Dept of Health HCV Genotype Panel (HCVGTP-004c) 7.50 150.00
1,125.00 1097 1097 Invoice 11/27/2006   4976 Roche Molecular Systems-NJ HCV
Genotype Panel (HCVGTP-002c) 15.00 43.33333 650.00 1181 1181 Invoice 11/27/2006
  4976 Roche Molecular Systems-NJ HIV-1 Worldwide Subtype Panel (Lot#50051)
54.00 319.44444 17,250.00 1205 1205 Invoice 11/27/2006   4976 Roche Molecular
Systems-NJ HBV Genotype Panel (Lot#60011) 60.00 163.33333 9,800.00 1206 1206
Invoice 11/27/2006   4976 Roche Molecular Systems-NJ HIV-2 Monospecific Panel
(Lot#60021) 30.00 225.00 6,750.00 174 174 Invoice 11/28/2006   4980 Ciphergen
Biosystems, Inc. Human Plasma (Sodium Citrate) 11.50 0.00 0.00 247 247 Invoice
11/28/2006   4981 Biokit, SA Anti-Toxoplasmosis IgM 3.00 0.00 0.00 555 555
Invoice 11/28/2006   4981 Biokit, SA HBsAg 48.00 0.00 0.00 863 863 Invoice
11/28/2006   4979 Ciphergen Biosystems, Inc. 10 Dialysis Specimens, line item 01
29.40 20.40816 600.00 13 13 Invoice 11/29/2006   4986 Bioreclamation 7 SLE
Positive Specimens, line item 01 57.80 25.00 1,445.00 93 93 Invoice 11/29/2006  
4990 Abbott Laboratories Total T3 192.60 11.94185 2,300.00 199 199 Invoice
11/29/2006   4982 Siemens Diagnostics-Walpole (Bayer) Anti-HCV 3.20 140.625
450.00 199 199 Invoice 11/29/2006   4999 HemaCare BioScience Anti-HCV 44.70 0.00
0.00 391 391 Invoice 11/29/2006   4990 Abbott Laboratories FREE T3 129.60
14.66049 1,900.00 391 391 Invoice 11/29/2006   4991 Abbott Laboratories FREE T3
762.10 8.43065 6,425.00 543 543 Invoice 11/29/2006   4989 Abbott Laboratories
173 x 1mL Rheumatoid Factor Positive Specimens, line item 01 249.40 31.21492
7,785.00 555 555 Invoice 11/29/2006   4987 Talecris Biotherapeutics, Inc 1 HBsAg
Specimen, line item 1 9.50 20.00 190.00 589 589 Invoice 11/29/2006   4983
Siemens Diagnostics-Walpole (Bayer) HCV Genotype Panel (remainder), line item
001 0.00 50.00 0.00 589 589 Invoice 11/29/2006   4982 Siemens
Diagnostics-Walpole (Bayer) HCV-Genotype 5a 1.00 200.00 200.00 702 702 Invoice
11/29/2006   4984 Roche Molecular Systems-NJ HIV-O 5.00 200.00 1,000.00 756 756
Invoice 11/29/2006   4982 Siemens Diagnostics-Walpole (Bayer) HCV - Egypt 1.00
200.00 200.00 807 807 Invoice 11/29/2006   4984 Roche Molecular Systems-NJ HIV-1
(Subtype B) 10.00 125.00 1,250.00 968 968 Invoice 11/29/2006   4982 Siemens
Diagnostics-Walpole (Bayer) HCV - Indonesia 2.00 200.00 400.00 998 998 Invoice
11/29/2006   4982 Siemens Diagnostics-Walpole (Bayer) HCV-Thailand 2.00 150.00
300.00 1062 1062 Invoice 11/29/2006   4985 ARUP Labs 1 HCV Genotype Panel
(HCVGTP-005a) MBID#74762, line item 001 15.00 98.33333 1,475.00 1093 1093
Invoice 11/29/2006   4982 Siemens Diagnostics-Walpole (Bayer) HCV Genotype Panel
(HCVGTP-004c) 7.50 133.33333 1,000.00 1241 1241 Invoice 11/29/2006   4990 Abbott
Laboratories DHEA-S 257.10 9.6266 2,475.00 10 10 Invoice 11/30/2006   4993
Abbott Laboratories Anti-HTLV I/II 203.30 18.44565 3,750.00 546 546 Invoice
11/30/2006   4992 Abbott Laboratories 4 EBV Positive Specimens, line item 01
813.70 9.46295 7,700.00 1240 1240 Invoice 11/30/2006   4994 Bioreclamation 24
CSF Positive Specimens, line item 01 77.40 12.00 928.80 199 199 Invoice
12/01/2006   5004 International Bioscience, Inc Anti-HCV 8.00 0.00 0.00 543 543
Invoice 12/01/2006   4998 International Bioscience, Inc 1 x 50mL Rheumatoid
Factor Positive Specimen MBID#118862, line item 2 50.00 18.50 925.00 638 638
Invoice 12/01/2006   4996 Human GmbH 72 x 1mL EBV IgG Panel, line item 01 72.00
17.36111 1,250.00 863 863 Invoice 12/01/2006   4997 International Bioscience,
Inc 100 x 1mL Dialysis Specimens, line item 1 200.00 23.75 4,750.00 1234 1234
Invoice 12/01/2006   4995 International Bioscience, Inc 250 Random Hospital
Samples, line item 1 971.40 12.00 11,656.80 631 631 Invoice 12/04/2006   5003
Bioreclamation 1 Human Plasma (CPDA) Specimen MBID#84304, line item 1 190.60
4.81637 918.00 805 805 Invoice 12/04/2006   5010 HemaCare BioScience Pancreatic
CA 4.10 0.00 0.00 855 855 Invoice 12/04/2006   5000 Roche Molecular Systems-NJ
HIV-Cote D'Ivoire 153.80 170.6762 26,250.00 1247 1247 Invoice 12/04/2006   5002
Genentech Inc. 3 Adenocarcinoma (FFPE) Positive Specimens, per e-mail request
3.00 750.00 2,250.00 1249 1249 Invoice 12/04/2006   5005 Southern Blood Services
Monoclonal IgM 2.90 0.00 0.00 8 8 Invoice 12/05/2006   5009 Siemens
Diagnostics-NY (formerly Bayer) Human Serum 157.50 7.93651 1,250.00 10 10
Invoice 12/05/2006   5008 Roche Diagnostics Corporation-IN Anti-HTLV I/II 104.00
16.82692 1,750.00 13 13 Invoice 12/05/2006   5008 Roche Diagnostics
Corporation-IN SLE 15.00 13.33333 200.00 199 199 Invoice 12/05/2006   5008 Roche
Diagnostics Corporation-IN Anti-HCV 105.40 11.85958 1,250.00 543 543 Invoice
12/05/2006   5008 Roche Diagnostics Corporation-IN Rheumatoid Factor 29.80
10.06711 300.00 555 555 Invoice 12/05/2006   5008 Roche Diagnostics
Corporation-IN HBsAg 107.00 11.68224 1,250.00 592 592 Invoice 12/05/2006   5008
Roche Diagnostics Corporation-IN ANA 48.60 10.28807 500.00 816 816 Invoice
12/05/2006   5001 Roche Diagnostics Corporation-IN HIV Mutation 71.70 48.10321
3,449.00 448 448 Invoice 12/06/2006   5012 Roche Diagnostics Corporation-IN 70
Acute HAV Positive Specimens MBID#'s 121185-121254, line item 00010 148.70
269.33423 40,050.00 702 702 Invoice 12/06/2006   5013 Roche Molecular Systems-NJ
1 x 10mL HIV-O Positive Specimen MBID#60735, line item 0010 10.00 125.00
1,250.00 807 807 Invoice 12/06/2006   5013 Roche Molecular Systems-NJ 1 x 10mL
HIV-1 (Subtype B) Positive Specimen MBID#60736, line item 0020 10.00 200.00
2,000.00 816 816 Invoice 12/06/2006   5006 Roche Diagnostics Corporation-IN 2
HIV-1 EDTA Positive Specimen MBID#58388, line item 001 102.40 34.16992 3,499.00
1062 1062 Invoice 12/06/2006   5096 HemaCare BioScience HCV Genotype Panel
(HCVGTP-005a) 15.00 0.00 0.00 1105 1105 Invoice 12/06/2006   5016 HemaCare
BioScience Colon CA 2.10 0.00 0.00 1106 1106 Invoice 12/06/2006   5016 HemaCare
BioScience Lung Cancer 0.50 0.00 0.00 565 565 Invoice 12/07/2006   5017 Virginia
Medical Research, Inc 200 x 1mL CA-15-3 Positive Specimens, line item 2 200.00
18.00 3,600.00 565 565 Invoice 12/07/2006   5019 Virginia Medical Research, Inc
Breast Cancer 6.80 15.88235 108.00 610 610 Invoice 12/07/2006   5019 Virginia
Medical Research, Inc Colon Cancer-Active 2.10 17.14286 36.00 611 611 Invoice
12/07/2006   5019 Virginia Medical Research, Inc Lung Cancer-Active 2.00 18.00
36.00 615 615 Invoice 12/07/2006   5018 Virginia Medical Research, Inc Ovarian
Cancer 70.30 17.15505 1,206.00 615 615 Invoice 12/07/2006   5019 Virginia
Medical Research, Inc Ovarian Cancer 1.00 18.00 18.00 627 627 Invoice 12/07/2006
  5019 Virginia Medical Research, Inc CEA 10.20 12.35294 126.00 628 628 Invoice
12/07/2006   5018 Virginia Medical Research, Inc CA-125 31.00 18.00 558.00 802
802 Invoice 12/07/2006   5014 Beckman Coulter-CA Match Patient Set 472.10
1.32387 625.00 805 805 Invoice 12/07/2006   5019 Virginia Medical Research, Inc
Pancreatic CA 1.50 12.00 18.00 805 805 Invoice 12/07/2006   5020 Virginia
Medical Research, Inc Pancreatic CA 28.20 15.31915 432.00 832 832 Invoice
12/07/2006   5019 Virginia Medical Research, Inc Multiple Myeloma 1.10 16.36364
18.00 1011 1011 Invoice 12/07/2006   5019 Virginia Medical Research, Inc Rectal
CA 1.00 18.00 18.00 1014 1014 Invoice 12/07/2006   5019 Virginia Medical
Research, Inc Colorectal CA 2.20 16.36364 36.00 1033 1033 Invoice 12/07/2006  
5018 Virginia Medical Research, Inc Endometrial CA 2.00 18.00 36.00 1105 1105
Invoice 12/07/2006   5019 Virginia Medical Research, Inc Colon CA 19.60 17.44898
342.00 1106 1106 Invoice 12/07/2006   5019 Virginia Medical Research, Inc Lung
Cancer 9.80 14.69388 144.00 19 19 Invoice 12/08/2006   5022 The Binding Site-UK
SSB Antibody 2.00 0.00 0.00 30 30 Invoice 12/08/2006   5022 The Binding Site-UK
dsDNA Antibody 0.70 0.00 0.00 31 31 Invoice 12/08/2006   5022 The Binding
Site-UK SSA Antibody 2.00 0.00 0.00 32 32 Invoice 12/08/2006   5022 The Binding
Site-UK RNP Antibody 3.10 0.00 0.00 575 575 Invoice 12/08/2006   5015 Human GmbH
1 x 10mL Mitochondrial Antibody Positive Specimen MBID#120743, line item 01
10.30 24.27184 250.00 575 575 Invoice 12/08/2006   5021 Orgentec Diagnostica
GmbH Mitochondrial Antibody 1.40 0.00 0.00 577 577 Invoice 12/08/2006   5022 The
Binding Site-UK Anti-Cardiolipin IgA 1.50 0.00 0.00 578 578 Invoice 12/08/2006  
5022 The Binding Site-UK Anti-Cardiolipin IgM 2.00 0.00 0.00 707 707 Invoice
12/08/2006   5021 Orgentec Diagnostica GmbH Smooth Muscle Antibody 1.20 0.00
0.00 1233 1233 Invoice 12/08/2006   5022 The Binding Site-UK B2GP IgM 2.00 0.00
0.00 1236 1236 Invoice 12/08/2006   5022 The Binding Site-UK Sm/RNP 2.80 0.00
0.00 1237 1237 Invoice 12/08/2006   5021 Orgentec Diagnostica GmbH LKM 1.20 0.00
0.00 8 8 Invoice 12/11/2006   5066 TeraLab Human Serum 1,734.40 0.00 0.00 64 64
Invoice 12/11/2006   5023 Abbott GmbH Anti-HBc IgM 822.00 12.00 9,864.00 64 64
Invoice 12/11/2006   5024 Abbott GmbH Anti-HBc IgM 5.60 0.00 0.00 446 446
Invoice 12/11/2006   5025 Roche Molecular Systems-NJ Anti-HIV 1 112.00 43.75
4,900.00 543 543 Invoice 12/11/2006   5027 BBI Rheumatoid Factor 2.10 0.00 0.00
555 555 Invoice 12/11/2006   5023 Abbott GmbH HBsAg 410.60 8.50 3,490.10 555 555
Invoice 12/11/2006   5024 Abbott GmbH HBsAg 9.00 0.00 0.00 555 555 Invoice
12/11/2006   5063 HemaCare BioScience HBsAg 96.50 0.00 0.00 816 816 Invoice
12/11/2006   5028 HemaCare BioScience HIV Mutation 5.90 0.00 0.00 1243 1243
Invoice 12/11/2006   5066 TeraLab Normal Human Serum 14.00 0.00 0.00 8 8 Invoice
12/12/2006   5026 Institut Virion\Serion GmbH Human Serum 99.90 3.50 349.65 8 8
Invoice 12/12/2006   5030 OCD - Europe Human Serum 14.00 4.68 65.52 13 13
Invoice 12/12/2006   5030 OCD - Europe SLE 35.80 4.67989 167.54 184 184 Invoice
12/12/2006   5030 OCD - Europe Anti-CMV IgM 6.00 4.68 28.08 199 199 Invoice
12/12/2006   5030 OCD - Europe Anti-HCV 19.00 4.68 88.92 263 263 Invoice
12/12/2006   5030 OCD - Europe Anti-CMV IgG 6.00 4.68 28.08 448 448 Invoice
12/12/2006   5030 OCD - Europe Acute HAV 17.10 4.68012 80.03 543 543 Invoice
12/12/2006   5035 Keystone Biologicals Rheumatoid Factor 261.40 0.00 0.00 543
543 Invoice 12/12/2006   5043 HemaCare BioScience Rheumatoid Factor 0.10 0.00
0.00 543 543 Invoice 12/12/2006   5030 OCD - Europe Rheumatoid Factor 15.00
3.868 58.02 546 546 Invoice 12/12/2006   5026 Institut Virion\Serion GmbH Human
Plasma 90.40 3.50 316.40 554 554 Invoice 12/12/2006   5030 OCD - Europe
Diagnostic Specimens 1.80 4.67778 8.42 637 637 Invoice 12/12/2006   5030 OCD -
Europe CMV 0.90 4.67778 4.21 638 638 Invoice 12/12/2006   5030 OCD - Europe EBV
6.20 4.68387 29.04 716 716 Invoice 12/12/2006   5030 OCD - Europe Rheumatoid
Arthritis 2.00 4.68 9.36 814 814 Invoice 12/12/2006   5029 Paul-Erlich Institute
HBV Genotype Panel 0.00 0.00 0.00 940 940 Invoice 12/12/2006   5031
Bioreclamation Diabetes 79.50 37.73585 3,000.00 1120 1120 Invoice 12/12/2006  
5029 Paul-Erlich Institute HBVSCP-003a 37.50 208.00 7,800.00 1205 1205 Invoice
12/12/2006   5029 Paul-Erlich Institute HBV Genotype Panel (Lot#60011) 150.00
105.00 15,750.00 1242 1242 Invoice 12/12/2006   5026 Institut Virion\Serion GmbH
Anti-Aspergillus 200.00 5.00 1,000.00 1243 1243 Invoice 12/12/2006   5069 OCD -
Europe Normal Human Serum 3,827.30 2.22089 8,500.01 1243 1243 Invoice 12/12/2006
  5030 OCD - Europe Normal Human Serum 785.20 2.29791 1,804.32 8 8 Invoice
12/13/2006   5032 Siemens Diagnostics-NY (formerly Bayer) Human Serum 308.40
8.10636 2,500.00 261 261 Invoice 12/13/2006   5033 DPC-Siemens FREE T4 30.00
11.66667 350.00 261 261 Invoice 12/13/2006   5034 DPC-Siemens FREE T4 62.80
15.32643 962.50 558 558 Invoice 12/13/2006   5042 HemaCare BioScience Chagas
33.00 0.00 0.00 448 448 Invoice 12/14/2006   5036 Abbott Laboratories Acute HAV
35.00 192.85714 6,750.00 558 558 Invoice 12/14/2006   5044 BBI Chagas 134.40
0.00 0.00 1251 1251 Invoice 12/14/2006   5040 Fisher Scientific/Chiron Blood
Testing 5 Leucocyte Filters preserved with RNA Later, line item 01 5.00 195.00
975.00 63 63 Invoice 12/15/2006   5039 Orgenics Ltd. Anti-HBs 10.00 112.50
1,125.00 543 543 Invoice 12/15/2006   5038 Orgenics Ltd. 1 Rheumatoid Factor
Positive Specimen, line item 1 600.00 2.25 1,350.00 724 724 Invoice 12/15/2006  
5037 Trina Bioreactives AG 1 Syphilis Positive Specimen MBID#115692, as per
e-mail 233.80 2.75 642.95 802 802 Invoice 12/15/2006   5041 International
Bioscience, Inc Match Patient Set 26.00 17.30769 450.00 264 264 Invoice
12/18/2006   5052 OCD - Europe HBeAg 832.70 4.87571 4,060.00 322 322 Invoice
12/18/2006   5045 Abbott GmbH Anti-HAV IgM 1.00 0.00 0.00 555 555 Invoice
12/18/2006   5048 HemaCare BioScience HBsAg 0.70 0.00 0.00 707 707 Invoice
12/18/2006   5051 Roche Diagnostics GmbH Smooth Muscle Antibody 40.00 87.50
3,500.00 1252 1252 Invoice 12/18/2006   5052 OCD - Europe Anti-HBe 935.80
4.33853 4,060.00 13 13 Invoice 12/19/2006   5049 Bioreclamation SLE 410.10
21.94587 9,000.00 199 199 Invoice 12/19/2006   5056 HemaCare BioScience Anti-HCV
3.30 0.00 0.00 410 410 Invoice 12/19/2006   5053-PAID Roche Diagnostics
Corporation-IN Acute HBV 45.30 210.2649 9,525.00 546 546 Invoice 12/19/2006  
5047 Abbott GmbH Human Plasma Units (563,776mL), line item 01 563,776.00 0.12
67,653.12 1093 1093 Invoice 12/19/2006   5050 Celera Diagnostics HCV Genotype
Panel (HCVGTP-004c) 7.50 166.66667 1,250.00 174 174 Invoice 12/20/2006   5062
HemaCare BioScience Human Plasma (Sodium Citrate) 25.20 0.00 0.00 199 199
Invoice 12/20/2006   5055 Gilead Sciences, Inc. Anti-HCV 36.10 64.81994 2,340.00
546 546 Invoice 12/20/2006   5062 HemaCare BioScience Human Plasma 2.40 0.00
0.00 621 621 Invoice 12/20/2006   5062 HemaCare BioScience RPR 3.30 0.00 0.00
1125 1125 Invoice 12/20/2006   5062 HemaCare BioScience TORCH IgM 2.30 0.00 0.00
317 317 Invoice 12/21/2006   5058 Abbott Laboratories Anti-VZV IgG 106.10
28.27521 3,000.00 171 171 Invoice 12/22/2006   5061 International Bioscience,
Inc Human Plasma(EDTA-K3) 1.00 0.00 0.00 199 199 Invoice 12/22/2006   5061
International Bioscience, Inc Anti-HCV 5.20 0.00 0.00 555 555 Invoice 12/22/2006
  5059 International Bioscience, Inc HBsAg 43.70 50.34325 2,200.00 814 814
Invoice 12/22/2006   5060 International Bioscience, Inc 1 HBV Genotype G
Positive Specimen MBID#42974, line item 1 1.00 250.00 250.00 859 859 Invoice
12/22/2006   5059 International Bioscience, Inc HBV Match Set 12.00 45.83333
550.00 305 305 Invoice 12/26/2006   5064 Bio-Rad-Hercules,CA Anti-HBc Total
40.00 12.50 500.00 565 565 Invoice 12/26/2006   5065 HemaCare Corporation Breast
Cancer 1.40 12.50 17.50 615 615 Invoice 12/26/2006   5065 HemaCare Corporation
Ovarian Cancer 1.00 17.50 17.50 723 723 Invoice 12/26/2006   5065 HemaCare
Corporation Prostate Cancer 1.00 17.50 17.50 920 920 Invoice 12/26/2006   5065
HemaCare Corporation Melanoma 1.10 15.90909 17.50 1105 1105 Invoice 12/26/2006  
5065 HemaCare Corporation Colon CA 1.00 17.50 17.50 2 2 Invoice 12/28/2006  
5071 Siemens Diagnostics-Walpole (Bayer) TSH 9.10 26.92308 245.00 10 10 Invoice
12/28/2006   5074 HemaCare BioScience Anti-HTLV I/II 50.00 0.00 0.00 13 13
Invoice 12/28/2006   5068 HemaCare BioScience SLE 16.00 0.00 0.00 261 261
Invoice 12/28/2006   5072 Siemens Diagnostics-Walpole (Bayer) FREE T4 7.90
17.72152 140.00 554 554 Invoice 12/28/2006   5071 Siemens Diagnostics-Walpole
(Bayer) Diagnostic Specimens 2.50 28.00 70.00 961 961 Invoice 12/28/2006   5073
Rhode Island Hospital Parvo B-19 DNA+ 2.00 50.00 100.00 64 64 Invoice 01/02/2007
  5078 Abbott GmbH 2 Anti-HBc IgM Positive Specimens MBID#'s 121629/124508, line
item 1 1,705.00 12.00 20,460.00 587 587 Invoice 01/02/2007   5080 Merck & Co.,
Inc. 10 HCV-Genotype 3a Positive Specimens, line item 1 10.00 200.00 2,000.00
737 737 Invoice 01/02/2007   5081 Merck & Co., Inc. 20 HCV-Genotype 1 Positive
Specimens, line item 1 20.00 200.00 4,000.00 998 998 Invoice 01/02/2007   5079
Abbott Laboratories HCV-Thailand 94.70 75.00 7,102.50 1205 1205 Invoice
01/02/2007   5077 AJ Roboscreen GmbH HBV Genotype Panel (Lot#60011) 15.00 210.00
3,150.00 199 199 Invoice 01/03/2007   5086 Siemens Diagnostics-CA (formerly
Bayer) Anti-HCV 368.20 24.29794 8,946.50 543 543 Invoice 01/03/2007   5083
Siemens Diagnostics-Walpole (Bayer) Rheumatoid Factor 44.80 32.8125 1,470.00 592
592 Invoice 01/03/2007   5083 Siemens Diagnostics-Walpole (Bayer) ANA 50.40
31.25 1,575.00 802 802 Invoice 01/03/2007   5084 Beckman Coulter-CA Match
Patient Set 389.00 1.60668 625.00 6 6 Invoice 01/05/2007   5088 Institut
Virion\Serion GmbH Anti-HIV 2 231.80 55.00 12,749.00 19 19 Invoice 01/05/2007  
5095 Orgentec Diagnostica GmbH SSB Antibody 1.50 0.00 0.00 30 30 Invoice
01/05/2007   5095 Orgentec Diagnostica GmbH dsDNA Antibody 1.00 0.00 0.00 31 31
Invoice 01/05/2007   5090 The Binding Site-UK SSA Antibody 756.10 10.00 7,561.00
31 31 Invoice 01/05/2007   5095 Orgentec Diagnostica GmbH SSA Antibody 1.50 0.00
0.00 32 32 Invoice 01/05/2007   5095 Orgentec Diagnostica GmbH RNP Antibody 1.50
0.00 0.00 37 37 Invoice 01/05/2007   5095 Orgentec Diagnostica GmbH SCL-70
Antibody 1.50 0.00 0.00 49 49 Invoice 01/05/2007   5095 Orgentec Diagnostica
GmbH Jo-1 Antibody 1.00 0.00 0.00 171 171 Invoice 01/05/2007   5087 Trinity
Biotech Plc-Ireland Human Plasma(EDTA-K3) 9,775.00 1.82007 17,791.18 264 264
Invoice 01/05/2007   5088 Institut Virion\Serion GmbH HBeAg 212.40 10.00
2,124.00 305 305 Invoice 01/05/2007   5088 Institut Virion\Serion GmbH Anti-HBc
Total 262.70 5.00 1,313.50 446 446 Invoice 01/05/2007   5088 Institut
Virion\Serion GmbH Anti-HIV 1 111.90 5.00 559.50 543 543 Invoice 01/05/2007  
5094 Bio-Rad France Marnes Rheumatoid Factor 35.40 2.9661 105.00 577 577 Invoice
01/05/2007   5095 Orgentec Diagnostica GmbH Anti-Cardiolipin IgA 1.00 0.00 0.00
578 578 Invoice 01/05/2007   5095 Orgentec Diagnostica GmbH Anti-Cardiolipin IgM
1.50 0.00 0.00 583 583 Invoice 01/05/2007   5095 Orgentec Diagnostica GmbH
Histone Antibody 2.00 0.00 0.00 584 584 Invoice 01/05/2007   5095 Orgentec
Diagnostica GmbH Centromere Antibody 1.00 0.00 0.00 709 709 Invoice 01/05/2007  
5095 Orgentec Diagnostica GmbH p-ANCA 0.50 0.00 0.00 710 710 Invoice 01/05/2007
  5095 Orgentec Diagnostica GmbH B2GP1 1.50 0.00 0.00 802 802 Invoice 01/05/2007
  5089 International Bioscience, Inc Match Patient Set 750.00 8.33333 6,250.00
1233 1233 Invoice 01/05/2007   5091 The Binding Site-UK B2GP IgM 252.60 9.89707
2,500.00 1236 1236 Invoice 01/05/2007   5095 Orgentec Diagnostica GmbH Sm/RNP
2.00 0.00 0.00 555 555 Invoice 01/08/2007   5110 HemaCare BioScience HBsAg 82.50
0.00 0.00 862 862 Invoice 01/08/2007   5116 HemaCare BioScience Autoimmune 54.80
0.00 0.00 863 863 Invoice 01/08/2007   5093 Roche Diagnostics Corporation-IN
Dialysis 57.30 22.68761 1,300.00 1004 1004 Invoice 01/08/2007   5110 HemaCare
BioScience HBV/HCV SCP 24.00 0.00 0.00 1024 1024 Invoice 01/08/2007   5110
HemaCare BioScience HBV NAT Seroconversion 12.00 0.00 0.00 1220 1220 Invoice
01/08/2007   5092 National Forensic Science Technology Ctr 20 x 1mL Semen
Specimens, line item 1 20.00 150.00 3,000.00 10 10 Invoice 01/09/2007   5098
Abbott Laboratories Anti-HTLV I/II 273.00 13.73626 3,750.00 174 174 Invoice
01/09/2007   5113 HemaCare BioScience Human Plasma (Sodium Citrate) 0.50 0.00
0.00 546 546 Invoice 01/09/2007   5104 HemaCare BioScience Human Plasma 10.00
0.00 0.00 546 546 Invoice 01/09/2007   5105 HemaCare BioScience Human Plasma
1,870.30 0.00 0.00 13 13 Invoice 01/10/2007   5145 TeraLab SLE 3.80 0.00 0.00
174 174 Invoice 01/10/2007   5111 HemaCare BioScience Human Plasma (Sodium
Citrate) 57.20 0.00 0.00 446 446 Invoice 01/10/2007   5112 HemaCare BioScience
Anti-HIV 1 419.90 0.00 0.00 6 6 Invoice 01/11/2007   5102 H.D.M. Labs Inc.
Anti-HIV 2 48.30 67.28778 3,250.00 10 10 Invoice 01/11/2007   5102 H.D.M. Labs
Inc. Anti-HTLV I/II 51.20 15.625 800.00 10 10 Invoice 01/11/2007   5115 HemaCare
BioScience Anti-HTLV I/II 0.30 0.00 0.00 225 225 Invoice 01/11/2007   5102
H.D.M. Labs Inc. Anti-Toxoplasmosis IgG 58.30 6.00343 350.00 336 336 Invoice
01/11/2007   5102 H.D.M. Labs Inc. Anti-Dengue IgG 20.90 15.311 320.00 859 859
Invoice 01/11/2007   5100 Novartis Vaccines & Diagnostics HBV Match Set 13.40
52.23881 700.00 859 859 Invoice 01/11/2007   5109 Sacred Heart Medical Center
HBV Match Set 2.00 0.00 0.00 1061 1061 Invoice 01/11/2007   5100 Novartis
Vaccines & Diagnostics HBV Genotype Panel (HBVGTP-004a) 15.00 210.00 3,150.00 63
63 Invoice 01/12/2007   5107 Baxter AG Anti-HBs 112.80 4.43262 500.00 171 171
Invoice 01/12/2007   5106 Innogenetics Human Plasma(EDTA-K3) 3,286.80 2.99726
9,851.39 171 171 Invoice 01/12/2007   5108 International Bioscience, Inc Human
Plasma(EDTA-K3) 262.20 5.25 1,376.55 940 940 Invoice 01/12/2007   5103 American
Lab Products d/b/a ALPCO D 1 Diabetes Type 1 Positive Specimen, line item 1
11.70 45.00 526.50 10 10 Invoice 01/15/2007   5117 Adaltis Developement, Inc.
Anti-HTLV I/II 29.10 30.92784 900.00 10 10 Invoice 01/15/2007   5119
Ortho-Clinical Diagnostics Anti-HTLV I/II 230.70 0.00 0.00 446 446 Invoice
01/15/2007   5122 HemaCare BioScience Anti-HIV 1 138.60 0.00 0.00 578 578
Invoice 01/15/2007   5120 The Binding Site-UK Anti-Cardiolipin IgM 0.80 0.00
0.00 623 623 Invoice 01/15/2007   5118 Roche Molecular Systems-NJ HIV-2 1,722.30
0.00 0.00 788 788 Invoice 01/15/2007   5114 HemaCare BioScience HIV-Africa 1.40
0.00 0.00 1173 1173 Invoice 01/15/2007   5120 The Binding Site-UK TTG
Tissue-Transglutamina 1.30 0.00 0.00 8 8 Invoice 01/17/2007   5123 Panacea
Pharmaceuticals Human Serum 97.50 10.05128 980.00 546 546 Invoice 01/17/2007  
5121 Roche Diagnostics GmbH Human Plasma 4,460.00 11.34753 50,609.98 565 565
Invoice 01/17/2007   5125 Virginia Medical Research, Inc Breast Cancer 5.00
22.00 110.00 611 611 Invoice 01/17/2007   5125 Virginia Medical Research, Inc
Lung Cancer-Active 4.00 22.00 88.00 628 628 Invoice 01/17/2007   5125 Virginia
Medical Research, Inc CA-125 5.40 20.37037 110.00 805 805 Invoice 01/17/2007  
5125 Virginia Medical Research, Inc Pancreatic CA 1.90 23.15789 44.00 817 817
Invoice 01/17/2007   5125 Virginia Medical Research, Inc Stomach CA 1.00 22.00
22.00 1220 1220 Invoice 01/17/2007   5124 National Forensic Science Technology
Ctr Semen 27.00 83.33333 2,250.00 13 13 Invoice 01/19/2007   5133 International
Bioscience, Inc SLE 2.00 0.00 0.00 615 615 Invoice 01/19/2007   5131
International Bioscience, Inc Ovarian Cancer 12.50 66.00 825.00 628 628 Invoice
01/19/2007   5131 International Bioscience, Inc CA-125 1.00 75.00 75.00 862 862
Invoice 01/19/2007   5132 Pronostics Limited-(formerly Smartbead) Autoimmune
24.10 20.74689 500.00 1033 1033 Invoice 01/19/2007   5131 International
Bioscience, Inc Endometrial CA 1.00 75.00 75.00 543 543 Invoice 01/22/2007  
5136 Abbott Laboratories Rheumatoid Factor 59.10 20.55838 1,215.00 816 816
Invoice 01/22/2007   5137 Celera Diagnostics HIV Mutation 4.00 0.00 0.00 832 832
Invoice 01/22/2007   5135 Abbott Laboratories Multiple Myeloma 37.90 35.62005
1,350.00 542 542 Invoice 01/23/2007   5138 Abbott Laboratories HBV Vaccinated
71.20 42.34551 3,015.00 543 543 Invoice 01/23/2007   5140 Dx Laboratories
Rheumatoid Factor 3.30 22.72727 75.00 546 546 Invoice 01/23/2007   5141 Biotecx
Laboratories, Inc. Human Plasma 3.10 0.00 0.00 621 621 Invoice 01/23/2007   5140
Dx Laboratories RPR 1.00 25.00 25.00 724 724 Invoice 01/23/2007   5141 Biotecx
Laboratories, Inc. Syphilis 16.90 0.00 0.00 724 724 Invoice 01/23/2007   5140 Dx
Laboratories Syphilis 4.00 25.00 100.00 1220 1220 Invoice 01/23/2007   5139
National Forensic Science Technology Ctr 5 Semen Frozen Specimens, line item 1
5.00 150.00 750.00 13 13 Invoice 01/25/2007   5144 HemaCare BioScience SLE 2.20
0.00 0.00 13 13 Invoice 01/26/2007   5146 TeraLab SLE 0.70 0.00 0.00 709 709
Invoice 01/26/2007   5143 Orgentec Diagnostica GmbH p-ANCA 252.70 6.92521
1,750.00 1060 1060 Invoice 01/26/2007   5153 HemaCare BioScience HIV-Thailand
0.70 0.00 0.00 13 13 Invoice 01/29/2007   5151 Cortex Biochem, Inc. SLE 6.00
0.00 0.00 13 13 Invoice 01/29/2007   5152 Zeus Scientific SLE 10.90 0.00 0.00
546 546 Invoice 01/29/2007   5155 HemaCare BioScience Human Plasma 97.70 0.00
0.00 565 565 Invoice 01/29/2007   5148 Virginia Medical Research, Inc Breast
Cancer 45.40 14.6696 666.00 565 565 Invoice 01/29/2007   5149 Virginia Medical
Research, Inc Breast Cancer 1.00 18.00 18.00 565 565 Invoice 01/29/2007   5176
HemaCare BioScience Breast Cancer 8.60 0.00 0.00 589 589 Invoice 01/29/2007  
5154 HemaCare BioScience HCV-Genotype 5a 0.70 0.00 0.00 610 610 Invoice
01/29/2007   5149 Virginia Medical Research, Inc Colon Cancer-Active 3.20 16.875
54.00 611 611 Invoice 01/29/2007   5149 Virginia Medical Research, Inc Lung
Cancer-Active 3.10 17.41935 54.00 621 621 Invoice 01/29/2007   5151 Cortex
Biochem, Inc. RPR 8.00 0.00 0.00 627 627 Invoice 01/29/2007   5149 Virginia
Medical Research, Inc CEA 64.40 9.2236 594.00 631 631 Invoice 01/29/2007   5151
Cortex Biochem, Inc. Human Plasma (CPDA) 2.10 0.00 0.00 724 724 Invoice
01/29/2007   5150 Biotecx Laboratories, Inc. Syphilis 179.40 2.75 493.35 724 724
Invoice 01/29/2007   5151 Cortex Biochem, Inc. Syphilis 14.20 0.00 0.00 832 832
Invoice 01/29/2007   5148 Virginia Medical Research, Inc Multiple Myeloma 1.00
18.00 18.00 861 861 Invoice 01/29/2007   5148 Virginia Medical Research, Inc CA
15-3 47.30 17.12474 810.00 861 861 Invoice 01/29/2007   5176 HemaCare BioScience
CA 15-3 32.20 0.00 0.00 1125 1125 Invoice 01/29/2007   5151 Cortex Biochem, Inc.
TORCH IgM 7.20 0.00 0.00 1220 1220 Invoice 01/29/2007   5147 National Forensic
Science Technology Ctr Semen 10.00 150.00 1,500.00 6 6 Invoice 01/30/2007   5156
Roche Molecular Systems-NJ Anti-HIV 2 1,140.10 53.13569 60,580.00 8 8 Invoice
01/30/2007   5160 Bio-Rad-Hercules,CA Human Serum 7.80 9.61538 75.00 13 13
Invoice 01/30/2007   5160 Bio-Rad-Hercules,CA SLE 16.00 3.75 60.00 13 13 Invoice
01/30/2007   5161 Bioreclamation SLE 122.80 24.42997 3,000.00 174 174 Invoice
01/30/2007   5160 Bio-Rad-Hercules,CA Human Plasma (Sodium Citrate) 1.00 15.00
15.00 226 226 Invoice 01/30/2007   5160 Bio-Rad-Hercules,CA Anti-HSV 1 IgG 16.30
12.26994 200.00 322 322 Invoice 01/30/2007   5157 Abbott GmbH 1 Anti-HAV IgM
Positive Specimen MBID#124596, line item 1 880.00 17.50 15,400.00 446 446
Invoice 01/30/2007   5158 Thompson Health Care Anti-HIV 1 10.90 13.76147 150.00
446 446 Invoice 01/30/2007   5160 Bio-Rad-Hercules,CA Anti-HIV 1 10.00 20.00
200.00 546 546 Invoice 01/30/2007   5160 Bio-Rad-Hercules,CA Human Plasma 7.40
8.10811 60.00 621 621 Invoice 01/30/2007   5169 HemaCare BioScience RPR 6.70
0.00 0.00 724 724 Invoice 01/30/2007   5162 Biomerieux-Brazil 1 Syphilis
Positive Specimen, line item 1 3,305.20 2.665 8,808.36 724 724 Invoice
01/30/2007   5169 HemaCare BioScience Syphilis 12.30 0.00 0.00 802 802 Invoice
01/30/2007   5159 Beckman Coulter-CA Match Patient Set 373.60 1.67291 625.00
1220 1220 Invoice 01/30/2007   5163 National Forensic Science Technology Ctr 10
Fresh Semen Specimens, line item 2 10.00 150.00 1,500.00 6 6 Invoice 01/31/2007
  5164 Roche Molecular Systems-NJ Anti-HIV 2 967.10 99.59942 96,322.60 8 8
Invoice 01/31/2007   5167 Genentech Inc. Human Serum 328.60 1.50 492.90 317 317
Invoice 01/31/2007   5165 Abbott Laboratories Anti-VZV IgG 48.10 13.06798 628.57
589 589 Invoice 01/31/2007   5168 BBI 6 x 1mL HCV-Genotype 5a Positive
Specimens, line item 1 6.00 95.00 570.00 592 592 Invoice 01/31/2007   5165
Abbott Laboratories ANA 106.30 40.20969 4,274.29 621 621 Invoice 01/31/2007  
5165 Abbott Laboratories RPR 3.00 20.95333 62.86 724 724 Invoice 01/31/2007  
5165 Abbott Laboratories Syphilis 15.00 25.14267 377.14 831 831 Invoice
01/31/2007   5165 Abbott Laboratories Monoclonal Gammopathy 39.10 16.07596
628.57 832 832 Invoice 01/31/2007   5165 Abbott Laboratories Multiple Myeloma
24.70 17.81377 440.00 855 855 Invoice 01/31/2007   5171 Boca Biolistics, LLC
HIV-Cote D'Ivoire 251.20 14.92834 3,750.00 1015 1015 Invoice 01/31/2007   5165
Abbott Laboratories Non-Hodskins Lymphoma 11.20 16.83661 188.57 1234 1234
Invoice 01/31/2007   5166 Abbott Laboratories Random Hospital Samples 423.80
6.99387 2,964.00 550 550 Invoice 02/01/2007   5172 Siemens Diagnostics-Walpole
(Bayer) Troponin I 74.10 18.21862 1,350.00 1254 1254 Invoice 02/01/2007   5172
Siemens Diagnostics-Walpole (Bayer) Elevated IgE 29.50 15.25424 450.00 199 199
Invoice 02/02/2007   5175 International Bioscience, Inc Anti-HCV 26.00 7.69231
200.00 546 546 Invoice 02/02/2007   5174 Roche Diagnostics GmbH Human Plasma
7,991.01 2.42648 19,390.03 1255 1255 Invoice 02/02/2007   5173 Baxter AG
Anti-HBs (Negative) 100.00 0.00 0.00 199 199 Invoice 02/05/2007   5181 LabCorp 1
x 30mL Anti-HCV Positive Specimen MBID#46000, line item 1 31.00 36.29032
1,125.00 543 543 Invoice 02/05/2007   5177 BBI 3 x 1000mL Rheumatoid Factor
Positive Specimen, line item 01 3,000.00 8.75 26,250.00 543 543 Invoice
02/05/2007   5191 HemaCare BioScience Rheumatoid Factor 0.50 0.00 0.00 554 554
Invoice 02/05/2007   5180 Siemens Diagnostics-NY (formerly Bayer) Diagnostic
Specimens 57.10 17.07531 975.00 558 558 Invoice 02/05/2007   5178 BBI Chagas
1,060.90 5.99491 6,360.00 831 831 Invoice 02/05/2007   5179 Siemens
Diagnostics-NY (formerly Bayer) Monoclonal Gammopathy 13.40 28.73134 385.00 831
831 Invoice 02/05/2007   5192 HemaCare BioScience Monoclonal Gammopathy 5.90
0.00 0.00 832 832 Invoice 02/05/2007   5179 Siemens Diagnostics-NY (formerly
Bayer) Multiple Myeloma 1.10 31.81818 35.00 855 855 Invoice 02/05/2007   5188
VicTorch Meditek Inc HIV-Cote D'Ivoire 5.20 0.00 0.00 866 866 Invoice 02/05/2007
  5180 Siemens Diagnostics-NY (formerly Bayer) Vancomycin 16.30 16.87117 275.00
1128 1128 Invoice 02/05/2007   5180 Siemens Diagnostics-NY (formerly Bayer)
Phenytoin 77.50 16.12903 1,250.00 1256 1256 Invoice 02/05/2007   5189 Vital
Products Cystic Fibrosis DNA 0.10 7,250.00 725.00 446 446 Invoice 02/06/2007  
5182 Bio-Rad-Hercules,CA Anti-HIV 1 396.60 9.45537 3,750.00 543 543 Invoice
02/06/2007   5183 Bio-Rad-Hercules,CA Rheumatoid Factor 167.00 11.0479 1,845.00
555 555 Invoice 02/06/2007   5190 HemaCare BioScience HBsAg 1.00 0.00 0.00 627
627 Invoice 02/06/2007   5193 HemaCare BioScience CEA 51.50 0.00 0.00 716 716
Invoice 02/06/2007   5183 Bio-Rad-Hercules,CA Rheumatoid Arthritis 3.00 15.00
45.00 788 788 Invoice 02/06/2007   5184 New York State Dept of Health HIV-Africa
2.00 125.00 250.00 966 966 Invoice 02/06/2007   5184 New York State Dept of
Health HIV - Indonesia 2.00 125.00 250.00 1033 1033 Invoice 02/06/2007   5193
HemaCare BioScience Endometrial CA 0.30 0.00 0.00 1050 1050 Invoice 02/06/2007  
5185 Walter Reed Army Medical Center HCV Genotype Panel (HCVGTP-003a) 10.00
225.00 2,250.00 1060 1060 Invoice 02/06/2007   5184 New York State Dept of
Health HIV-Thailand 15.70 127.38854 2,000.00 1105 1105 Invoice 02/06/2007   5193
HemaCare BioScience Colon CA 6.30 0.00 0.00 1106 1106 Invoice 02/06/2007   5193
HemaCare BioScience Lung Cancer 6.80 0.00 0.00 353 353 Invoice 02/07/2007  
5187-PAID Virginia Medical Research, Inc Pregnancy - 3rd Trimester 15.10
18.27815 276.00 565 565 Invoice 02/07/2007   5187-PAID Virginia Medical
Research, Inc Breast Cancer 4.10 17.56098 72.00 615 615 Invoice 02/07/2007  
5187-PAID Virginia Medical Research, Inc Ovarian Cancer 1.00 18.00 18.00 627 627
Invoice 02/07/2007   5187-PAID Virginia Medical Research, Inc CEA 144.70
17.29095 2,502.00 1011 1011 Invoice 02/07/2007   5187-PAID Virginia Medical
Research, Inc Rectal CA 3.00 12.00 36.00 1033 1033 Invoice 02/07/2007  
5187-PAID Virginia Medical Research, Inc Endometrial CA 1.00 18.00 18.00 1105
1105 Invoice 02/07/2007   5187-PAID Virginia Medical Research, Inc Colon CA
36.50 16.76712 612.00 1106 1106 Invoice 02/07/2007   5187-PAID Virginia Medical
Research, Inc Lung Cancer 21.10 16.20853 342.00 1143 1143 Invoice 02/07/2007  
5186 Lake Arrowhead Lab Consultants Sepsis 1,480.00 2.70534 4,003.90 8 8 Invoice
02/08/2007   5254 HemaCare BioScience Human Serum 0.60 0.00 0.00 171 171 Invoice
02/08/2007   5254 HemaCare BioScience Human Plasma(EDTA-K3) 3.20 0.00 0.00 174
174 Invoice 02/08/2007   5254 HemaCare BioScience Human Plasma (Sodium Citrate)
269.10 0.00 0.00 446 446 Invoice 02/08/2007   5254 HemaCare BioScience Anti-HIV
1 0.30 0.00 0.00 546 546 Invoice 02/08/2007   5254 HemaCare BioScience Human
Plasma 19.40 0.00 0.00 631 631 Invoice 02/08/2007   5254 HemaCare BioScience
Human Plasma (CPDA) 4.20 0.00 0.00 1243 1243 Invoice 02/08/2007   5240 HemaCare
BioScience Normal Human Serum 0.40 0.00 0.00 199 199 Invoice 02/09/2007   5211
HemaCare BioScience Anti-HCV 87.50 0.00 0.00 8 8 Invoice 02/12/2007   5203
HemaCare BioScience Human Serum 0.40 0.00 0.00 8 8 Invoice 02/12/2007   5205
HemaCare BioScience Human Serum 8.90 0.00 0.00 10 10 Invoice 02/12/2007   5197
Adaltis Developement, Inc. Anti-HTLV I/II 2.00 0.00 0.00 10 10 Invoice
02/12/2007   5204 HemaCare BioScience Anti-HTLV I/II 3.40 0.00 0.00 13 13
Invoice 02/12/2007   5194 Bio-Rad-Hercules,CA SLE 25.10 10.00 251.00 543 543
Invoice 02/12/2007   5195 Siemens Diagnostics-NY (formerly Bayer) 2 Rheumatoid
Factor Positive Specimens, line item 01 2.30 43.47826 100.00 816 816 Invoice
02/12/2007   5198 HemaCare BioScience HIV Mutation 2.10 0.00 0.00 1009 1009
Invoice 02/12/2007   5196 Bioreclamation 25 x 1mL Hodskins Lymphoma Positive
Specimens, line item 01 25.60 29.29688 750.00 1009 1009 Invoice 02/12/2007  
5212 HemaCare BioScience Hodskins Lymphoma 21.70 0.00 0.00 10 10 Invoice
02/13/2007   5199 Adaltis Developement, Inc. Anti-HTLV I/II 150.30 29.64072
4,455.00 13 13 Invoice 02/13/2007   5202 Bioreclamation SLE 99.10 26.4884
2,625.00 550 550 Invoice 02/13/2007   5200 Siemens Diagnostics-Walpole (Bayer)
Troponin I 217.50 17.24138 3,750.00 555 555 Invoice 02/13/2007   5201 Siemens
Diagnostics-NY (formerly Bayer) HBsAg 19.30 45.00 868.50 8 8 Invoice 02/14/2007
  5207 INOVA Diagnostics, Inc. Human Serum 62.00 1.18984 73.77 171 171 Invoice
02/14/2007   5207 INOVA Diagnostics, Inc. Human Plasma(EDTA-K3) 42.00 2.09643
88.05 174 174 Invoice 02/14/2007   5207 INOVA Diagnostics, Inc. Human Plasma
(Sodium Citrate) 227.10 1.28899 292.73 175 175 Invoice 02/14/2007   5207 INOVA
Diagnostics, Inc. Human Plasma (Sodium Heparin) 12.00 1.19 14.28 317 317 Invoice
02/14/2007   5217 HemaCare BioScience Anti-VZV IgG 3.90 0.00 0.00 421 421
Invoice 02/14/2007   5210 Genentech Inc. Hepatocellular Carcinoma 40.00 468.75
18,750.00 446 446 Invoice 02/14/2007   5208 Bio-Rad-Hercules,CA Anti-HIV 1
123.90 12.10654 1,500.00 546 546 Invoice 02/14/2007   5207 INOVA Diagnostics,
Inc. Human Plasma 72.40 1.21616 88.05 631 631 Invoice 02/14/2007   5207 INOVA
Diagnostics, Inc. Human Plasma (CPDA) 34.40 1.79855 61.87 978 978 Invoice
02/14/2007   5209 HemaCare BioScience HBV 14.60 0.00 0.00 1234 1234 Invoice
02/14/2007   5206 Abbott Laboratories Random Hospital Samples 60.30 7.9602
480.00 8 8 Invoice 02/15/2007   5216 HemaCare BioScience Human Serum 0.40 0.00
0.00 10 10 Invoice 02/15/2007   5220 HemaCare BioScience Anti-HTLV I/II 17.30
0.00 0.00 383 383 Invoice 02/15/2007   5215 Bioreclamation 60 Cerebro Spinal
Fluid Positive Specimens, line item 01 198.40 11.50 2,281.60 543 543 Invoice
02/15/2007   5214 Keystone Biologicals 44 Rheumatoid Factor Positive Specimens,
line item 01 134.40 10.00 1,344.00 8 8 Invoice 02/16/2007   5239 HemaCare
BioScience Human Serum 0.10 0.00 0.00 10 10 Invoice 02/16/2007   5219
Innogenetics Anti-HTLV I/II 5.30 0.00 0.00 10 10 Invoice 02/16/2007   5229
HemaCare BioScience Anti-HTLV I/II 4.20 0.00 0.00 802 802 Invoice 02/16/2007  
5218 International Bioscience, Inc Match Patient Set 686.20 5.02769 3,450.00 960
960 Invoice 02/16/2007   5238 HemaCare BioScience Lyme (European) IgM 2.00 0.00
0.00 8 8 Invoice 02/19/2007   5223 Abbott Laboratories Human Serum 33.10
28.83837 954.55 10 10 Invoice 02/19/2007   5228 Adaltis Developement, Inc.
Anti-HTLV I/II 2.00 0.00 0.00 10 10 Invoice 02/19/2007   5221 Abbott
Laboratories Anti-HTLV I/II 584.20 19.2571 11,250.00 199 199 Invoice 02/19/2007
  5225-PAID Virginia Medical Research, Inc Anti-HCV 7.70 41.06753 316.22 351 351
Invoice 02/19/2007   5225-PAID Virginia Medical Research, Inc Pregnancy - 1st
Trimester 30.00 19.76367 592.91 410 410 Invoice 02/19/2007   5237-PAID Abbott
Laboratories Acute HBV 31.10 153.78167 4,782.61 448 448 Invoice 02/19/2007  
5237-PAID Abbott Laboratories Acute HAV 50.40 232.4879 11,717.39 543 543 Invoice
02/19/2007   5225-PAID Virginia Medical Research, Inc Rheumatoid Factor 7.20
38.42917 276.69 555 555 Invoice 02/19/2007   5225-PAID Virginia Medical
Research, Inc HBsAg 33.30 7.12132 237.14 565 565 Invoice 02/19/2007   5222
Bioreclamation 16 x 7mL Breast Cancer Positive Specimens, line item 01 117.70
25.00 2,942.50 565 565 Invoice 02/19/2007   5225-PAID Virginia Medical Research,
Inc Breast Cancer 33.20 17.85873 592.91 615 615 Invoice 02/19/2007   5227
Virginia Medical Research, Inc Ovarian Cancer 107.10 17.92717 1,920.00 716 716
Invoice 02/19/2007   5225-PAID Virginia Medical Research, Inc Rheumatoid
Arthritis 15.60 20.27051 316.22 1009 1009 Invoice 02/19/2007   5226-PAID
Virginia Medical Research, Inc 27 Hodskins Lymphoma Positive Specimens, line
item 01 109.10 22.50 2,454.75 1105 1105 Invoice 02/19/2007   5225-PAID Virginia
Medical Research, Inc Colon CA 40.10 14.78579 592.91 1243 1243 Invoice
02/19/2007   5223 Abbott Laboratories Normal Human Serum 5.60 17.04464 95.45
1258 1258 Invoice 02/19/2007   5224 Abbott Laboratories HCV-Genotype 6 35.80
257.14525 9,205.80 10 10 Invoice 02/20/2007   5231 Boca Biolistics, LLC
Anti-HTLV I/II 15.10 0.00 0.00 262 262 Invoice 02/20/2007   5232 Siemens
Diagnostics-NY (formerly Bayer) Tobramycin 16.80 16.07143 270.00 554 554 Invoice
02/20/2007   5232 Siemens Diagnostics-NY (formerly Bayer) Diagnostic Specimens
3.30 13.63636 45.00 716 716 Invoice 02/20/2007   5233 HemaCare BioScience
Rheumatoid Arthritis 0.30 0.00 0.00 850 850 Invoice 02/20/2007   5232 Siemens
Diagnostics-NY (formerly Bayer) Cortisol 16.00 19.6875 315.00 867 867 Invoice
02/20/2007   5232 Siemens Diagnostics-NY (formerly Bayer) Carbamazepine 105.60
11.93182 1,260.00 870 870 Invoice 02/20/2007   5232 Siemens Diagnostics-NY
(formerly Bayer) Theophylline 4.00 22.50 90.00 875 875 Invoice 02/20/2007   5232
Siemens Diagnostics-NY (formerly Bayer) Phenobarbital 16.80 14.73214 247.50 876
876 Invoice 02/20/2007   5232 Siemens Diagnostics-NY (formerly Bayer) Valproic
Acid 52.74 11.51877 607.50 877 877 Invoice 02/20/2007   5232 Siemens
Diagnostics-NY (formerly Bayer) Gentamycin 14.50 17.06897 247.50 960 960 Invoice
02/20/2007   5230 Trina Bioreactives AG 1 Lyme (European) IgM Positive Specimen
MBID#120851, line item 01 294.10 5.25 1,544.03 1128 1128 Invoice 02/20/2007  
5232 Siemens Diagnostics-NY (formerly Bayer) Phenytoin 20.90 13.99522 292.50 8 8
Invoice 02/21/2007   5235 Abbott Laboratories Human Serum 16.60 24.09639 400.00
199 199 Invoice 02/21/2007   5261 HemaCare BioScience Anti-HCV 3.30 0.00 0.00
317 317 Invoice 02/21/2007   5235 Abbott Laboratories Anti-VZV IgG 48.80
32.78689 1,600.00 556 556 Invoice 02/21/2007   5234 Vital Products Cardiac
Specimen 3.10 32.25806 100.00 589 589 Invoice 02/21/2007   5261 HemaCare
BioScience HCV-Genotype 5a 0.30 0.00 0.00 731 731 Invoice 02/21/2007   5234
Vital Products Cardiac Serial Panel 1.50 40.00 60.00 756 756 Invoice 02/21/2007
  5261 HemaCare BioScience HCV - Egypt 1.10 0.00 0.00 968 968 Invoice 02/21/2007
  5261 HemaCare BioScience HCV - Indonesia 1.10 0.00 0.00 1171 1171 Invoice
02/21/2007   5234 Vital Products Acute MI 1.30 30.76923 40.00 175 175 Invoice
02/22/2007   5242 HemaCare BioScience Human Plasma (Sodium Heparin) 2.70 0.00
0.00 446 446 Invoice 02/22/2007   5243 HemaCare BioScience Anti-HIV 1 0.10 0.00
0.00 555 555 Invoice 02/22/2007   5242 HemaCare BioScience HBsAg 15.30 0.00 0.00
1234 1234 Invoice 02/22/2007   5241 Abbott Laboratories Random Hospital Samples
20.10 7.76119 156.00 1259 1259 Invoice 02/22/2007   5249 Abbott GmbH HBc IgM
1.50 0.00 0.00 1260 1260 Invoice 02/22/2007   5249 Abbott GmbH HAV IgM 1.20 0.00
0.00 10 10 Invoice 02/23/2007   5251 International Bioscience, Inc Anti-HTLV
I/II 1.00 0.00 0.00 13 13 Invoice 02/23/2007   5272 HemaCare BioScience SLE 7.60
0.00 0.00 199 199 Invoice 02/23/2007   5251 International Bioscience, Inc
Anti-HCV 14.10 0.00 0.00 199 199 Invoice 02/23/2007   5252 HemaCare BioScience
Anti-HCV 1.20 0.00 0.00 446 446 Invoice 02/23/2007   5244 Roche Diagnostics GmbH
Anti-HIV 1 1,590.80 40.07418 63,750.01 555 555 Invoice 02/23/2007   5253
HemaCare BioScience HBsAg 0.70 0.00 0.00 1210 1210 Invoice 02/23/2007   5250 Dr.
Fooke Laboratorien GmbH Allergy IgE 42.10 0.00 0.00 1257 1257 Invoice 02/23/2007
  5250 Dr. Fooke Laboratorien GmbH PM/SCL 0.40 0.00 0.00 174 174 Invoice
02/26/2007   5247 Bio-Rad France Marnes Human Plasma (Sodium Citrate) 5.90 0.00
0.00 175 175 Invoice 02/26/2007   5247 Bio-Rad France Marnes Human Plasma
(Sodium Heparin) 1.00 0.00 0.00 555 555 Invoice 02/26/2007   5247 Bio-Rad France
Marnes HBsAg 42.30 0.00 0.00 807 807 Invoice 02/26/2007   5246 Oregon Medical
Laboratories 1 x 1mL HIV-1 (Subtype B) Positive Specimen MBID#60735, line item 1
1.00 150.00 150.00 816 816 Invoice 02/26/2007   5248 HemaCare BioScience HIV
Mutation 0.90 0.00 0.00 998 998 Invoice 02/26/2007   5245 Abbott GmbH 3 x 2mL
HCV-Genotype 6 Positive Specimens, line item 1 6.00 175.00 1,050.00 8 8 Invoice
02/27/2007   5264 HemaCare BioScience Human Serum 0.20 0.00 0.00 93 93 Invoice
02/27/2007   5259 Siemens Diagnostics-Walpole (Bayer) Total T3 27.30 25.27473
690.00 199 199 Invoice 02/27/2007   5257 Virco BVBA Anti-HCV 2.20 175.00 385.00
199 199 Invoice 02/27/2007   5260 HemaCare BioScience Anti-HCV 0.80 0.00 0.00
589 589 Invoice 02/27/2007   5257 Virco BVBA HCV-Genotype 5a 6.00 250.00
1,500.00 589 589 Invoice 02/27/2007   5268 Boca Biolistics, LLC HCV-Genotype 5a
621.10 12.88037 8,000.00 590 590 Invoice 02/27/2007   5257 Virco BVBA
HCV-Genotype 6a 1.10 175.00 192.50 683 683 Invoice 02/27/2007   5257 Virco BVBA
HCV-Venezuela 4.40 175.00 770.00 802 802 Invoice 02/27/2007   5255 Beckman
Coulter-CA Match Patient Set 374.90 1.66711 625.00 851 851 Invoice 02/27/2007  
5264 HemaCare BioScience Human Serum (Male) 0.10 0.00 0.00 852 852 Invoice
02/27/2007   5264 HemaCare BioScience Human Serum (Female) 0.40 0.00 0.00 998
998 Invoice 02/27/2007   5257 Virco BVBA HCV-Thailand 19.10 175.00 3,342.50 998
998 Invoice 02/27/2007   5260 HemaCare BioScience HCV-Thailand 0.30 0.00 0.00
1137 1137 Invoice 02/27/2007   5262 HemaCare BioScience Liver Cancer 0.40 0.00
0.00 1240 1240 Invoice 02/27/2007   5258 Wash Univ of St. Louis CSF 11.00
22.72727 250.00 1240 1240 Invoice 02/27/2007   5263 HemaCare BioScience CSF 1.00
0.00 0.00 1015 1015 Invoice 02/28/2007   5265 Bioreclamation Non-Hodskins
Lymphoma 44.60 24.66368 1,100.00 1015 1015 Invoice 02/28/2007   5267 HemaCare
BioScience Non-Hodskins Lymphoma 37.50 0.00 0.00 1240 1240 Invoice 02/28/2007  
5266 Bioreclamation 20 CSF Positive Specimens, line item 01 78.00 11.50 897.00 8
8 Invoice 03/02/2007   5270 HemaCare BioScience Human Serum 8.50 0.00 0.00 29 29
Invoice 03/02/2007   5256-VOID Productos Roche Q.F.S.A Anti-HIV 1/2 5.20
30.76923 160.00 446 446 Invoice 03/02/2007   5256-VOID Productos Roche Q.F.S.A
Anti-HIV 1 52.40 31.10687 1,630.00 502 502 Invoice 03/02/2007   5269
International Bioscience, Inc CA 19 - 9 26.90 41.82156 1,125.00 562 562 Invoice
03/02/2007   5256-VOID Productos Roche Q.F.S.A HIV-PCR 3.00 31.66667 95.00 565
565 Invoice 03/02/2007   5269 International Bioscience, Inc Breast Cancer 42.60
21.12676 900.00 643 643 Invoice 03/02/2007   5256-VOID Productos Roche Q.F.S.A
HIV-Venezuela 21.00 31.90476 670.00 747 747 Invoice 03/02/2007   5256-VOID
Productos Roche Q.F.S.A HIV-Nigeria 5.20 30.76923 160.00 788 788 Invoice
03/02/2007   5256-VOID Productos Roche Q.F.S.A HIV-Africa 20.00 32.00 640.00 805
805 Invoice 03/02/2007   5269 International Bioscience, Inc Pancreatic CA 10.10
37.12871 375.00 807 807 Invoice 03/02/2007   5256-VOID Productos Roche Q.F.S.A
HIV-1 (Subtype B) 3.00 31.66667 95.00 816 816 Invoice 03/02/2007   5256-VOID
Productos Roche Q.F.S.A HIV Mutation 15.90 29.87421 475.00 855 855 Invoice
03/02/2007   5256-VOID Productos Roche Q.F.S.A HIV-Cote D'Ivoire 10.50 30.47619
320.00 919 919 Invoice 03/02/2007   5269 International Bioscience, Inc Liver
Cancer - Secondary 3.40 44.11765 150.00 1049 1049 Invoice 03/02/2007   5269
International Bioscience, Inc Kidney CA 11.70 46.15385 540.00 1105 1105 Invoice
03/02/2007   5269 International Bioscience, Inc Colon CA 81.00 22.22222 1,800.00
1137 1137 Invoice 03/02/2007   5269 International Bioscience, Inc Liver Cancer
5.00 30.00 150.00 8 8 Invoice 03/05/2007   5273 HemaCare BioScience Human Serum
0.70 0.00 0.00 8 8 Invoice 03/05/2007   5274 Bio-Rad France Marnes Human Serum
1.50 0.00 0.00 8 8 Invoice 03/05/2007   5277 DRG International Inc. Human Serum
1,148.10 4.35502 5,000.00 174 174 Invoice 03/05/2007   5274 Bio-Rad France
Marnes Human Plasma (Sodium Citrate) 0.50 0.00 0.00 1062 1062 Invoice 03/05/2007
  5271 Roche Diagnostics GmbH HCV Genotype Panel (HCVGTP-005a) 60.00 117.00
7,020.00 1125 1125 Invoice 03/05/2007   5273 HemaCare BioScience TORCH IgM 1.20
0.00 0.00 1125 1125 Invoice 03/05/2007   5274 Bio-Rad France Marnes TORCH IgM
1.00 0.00 0.00 13 13 Invoice 03/06/2007   5318 HemaCare BioScience SLE 176.40
0.00 0.00 13 13 Invoice 03/07/2007   5280 Bio-Rad-Irvine,CA SLE 2.00 0.00 0.00
199 199 Invoice 03/07/2007   5279 Center for Disease Control Anti-HCV 1.00
250.00 250.00 199 199 Invoice 03/07/2007   5281 BioMedical Resource Anti-HCV
1.00 0.00 0.00 199 199 Invoice 03/07/2007   5278 Merck & Co., Inc. Anti-HCV
17.00 175.00 2,975.00 589 589 Invoice 03/07/2007   5279 Center for Disease
Control HCV-Genotype 5a 6.00 250.00 1,500.00 589 589 Invoice 03/07/2007   5282
HemaCare BioScience HCV-Genotype 5a 1.30 0.00 0.00 968 968 Invoice 03/07/2007  
5278 Merck & Co., Inc. HCV - Indonesia 11.00 175.00 1,925.00 998 998 Invoice
03/07/2007   5278 Merck & Co., Inc. HCV-Thailand 11.00 175.00 1,925.00 1222 1222
Invoice 03/07/2007   5283-PAID Abbott Laboratories Random Donors 2,250.00 13.00
29,250.00 8 8 Invoice 03/08/2007   5302 HemaCare BioScience Human Serum 0.40
0.00 0.00 13 13 Invoice 03/08/2007   5347 HemaCare BioScience SLE 285.70 0.00
0.00 543 543 Invoice 03/08/2007   5289 International Bioscience, Inc Rheumatoid
Factor 33.10 18.96707 627.81 716 716 Invoice 03/08/2007   5289 International
Bioscience, Inc Rheumatoid Arthritis 14.00 18.96 265.44 1137 1137 Invoice
03/08/2007   5290 International Bioscience, Inc 1 x 2mL Liver Cancer Positive
Specimen, line item 2A 2.00 37.50 75.00 543 543 Invoice 03/09/2007   5284
Bio-Rad France Marnes Rheumatoid Factor 158.70 25.00 3,967.50 8 8 Invoice
03/12/2007   5291-PAID INOVA Diagnostics, Inc. 1 x 232.6mL Human Serum Specimen
MBID#46953, line item 1 232.60 1.50 348.90 446 446 Invoice 03/12/2007   5285
Roche Diagnostics GmbH Anti-HIV 1 962.10 39.75678 38,250.00 546 546 Invoice
03/12/2007   5291-PAID INOVA Diagnostics, Inc. Human Plasma 196.50 1.50 294.75
802 802 Invoice 03/12/2007   5288 Beckman Coulter-CA Match Patient Set 328.70
1.90143 625.00 1123 1123 Invoice 03/12/2007   5286 Innovacon, Inc HEV 5.20
33.65385 175.00 1123 1123 Invoice 03/12/2007   5301 HemaCare BioScience HEV 0.50
0.00 0.00 1220 1220 Invoice 03/12/2007   5287 National Forensic Science
Technology Ctr 20 Semen Specimens, line item 1 20.00 150.00 3,000.00 8 8 Invoice
03/13/2007   5293 Vital Products Human Serum 14.20 9.85915 140.00 10 10 Invoice
03/13/2007   5295 Adaltis Developement, Inc. Anti-HTLV I/II 1.00 0.00 0.00 199
199 Invoice 03/13/2007   5297 Boca Biolistics, LLC Anti-HCV 8.20 0.00 0.00 543
543 Invoice 03/13/2007   5294 Bioreclamation Rheumatoid Factor 44.80 25.11161
1,125.00 558 558 Invoice 03/13/2007   5296 Boca Biolistics, LLC Chagas 999.50
1.997 1,996.00 716 716 Invoice 03/13/2007   5294 Bioreclamation Rheumatoid
Arthritis 29.50 25.42373 750.00 1222 1222 Invoice 03/13/2007   5292-PAID Abbott
Laboratories Random Donors 1,995.00 13.00 25,935.00 446 446 Invoice 03/15/2007  
5300 TeraLab Anti-HIV 1 3.00 0.00 0.00 765 765 Invoice 03/16/2007   5299 Dade
Behring Marburg, GmbH 38 HBV-China Positive Specimens, line item 00010 81.90
10.00 819.00 1205 1205 Invoice 03/16/2007   5298 Dade Behring Marburg, GmbH 1
HBV Genotype Panel (Lot#60011), line item 00010 15.00 236.66667 3,550.00 8 8
Invoice 03/19/2007   5306 Siemens Diagnostics-NY (formerly Bayer) Human Serum
15.60 14.10256 220.00 247 247 Invoice 03/19/2007   5305 Siemens Diagnostics-NY
(formerly Bayer) Anti-Toxoplasmosis IgM 249.60 13.55168 3,382.50 550 550 Invoice
03/19/2007   5303 Siemens Diagnostics-NY (formerly Bayer) Troponin I 305.10
14.74926 4,500.00 550 550 Invoice 03/19/2007   5304 Siemens Diagnostics-NY
(formerly Bayer) Troponin I 77.20 15.44689 1,192.50 679 679 Invoice 03/19/2007  
5307 Beckman Coulter-CA HBV - Nicaragua 57.10 5.51664 315.00 13 13 Invoice
03/20/2007   5309 Abbott GmbH SLE 21.30 35.21127 750.00 832 832 Invoice
03/20/2007   5310 Bio-Rad-Hercules,CA Multiple Myeloma 9.60 32.8125 315.00 832
832 Invoice 03/20/2007   5311 Abbott Laboratories 2 Total IgG Positive
Replacement Samples, line item 07 10.20 0.00 0.00 13 13 Invoice 03/21/2007  
5317 HemaCare BioScience SLE 2.00 0.00 0.00 171 171 Invoice 03/21/2007   5315
HemaCare BioScience Human Plasma(EDTA-K3) 3.90 0.00 0.00 171 171 Invoice
03/21/2007   5349 HemaCare BioScience Human Plasma(EDTA-K3) 250.00 0.00 0.00 199
199 Invoice 03/21/2007   5313 Roche Molecular Systems-NJ Anti-HCV 11.00 56.81818
625.00 546 546 Invoice 03/21/2007   5314 INOVA Diagnostics, Inc. Human Plasma
291.50 1.50 437.25 555 555 Invoice 03/21/2007   5316 HemaCare BioScience HBsAg
0.40 0.00 0.00 800 800 Invoice 03/21/2007   5315 HemaCare BioScience Hemoglobin
0.30 0.00 0.00 856 856 Invoice 03/21/2007   5316 HemaCare BioScience HBV-Cote
D'Ivoire 0.60 0.00 0.00 859 859 Invoice 03/21/2007   5316 HemaCare BioScience
HBV Match Set 0.60 0.00 0.00 930 930 Invoice 03/21/2007   5316 HemaCare
BioScience HBV (Genotype G) 0.50 0.00 0.00 1222 1222 Invoice 03/21/2007  
5312-PAID Abbott Laboratories Random Donors 2,007.00 13.01943 26,130.00 8 8
Invoice 03/22/2007   5362 TeraLab Human Serum 1.50 0.00 0.00 13 13 Invoice
03/22/2007   5319 Bioreclamation SLE 73.00 25.68493 1,875.00 592 592 Invoice
03/22/2007   5362 TeraLab ANA 1.50 0.00 0.00 716 716 Invoice 03/22/2007   5362
TeraLab Rheumatoid Arthritis 3.20 0.00 0.00 1264 1264 Invoice 03/22/2007   5456
Sequenom Pregnancy (Rh-) 26.00 0.00 0.00 13 13 Invoice 03/23/2007   5331 Human
GmbH SLE 31.20 20.19231 630.00 174 174 Invoice 03/23/2007   5323 HemaCare
BioScience Human Plasma (Sodium Citrate) 3.90 0.00 0.00 175 175 Invoice
03/23/2007   5323 HemaCare BioScience Human Plasma (Sodium Heparin) 107.90 0.00
0.00 199 199 Invoice 03/23/2007   5322 Tibotec BVBA Anti-HCV 39.60 70.00
2,772.00 546 546 Invoice 03/23/2007   5323 HemaCare BioScience Human Plasma 5.10
0.00 0.00 555 555 Invoice 03/23/2007   5320 Bio-Rad France Marnes HBsAg 1,647.80
5.00 8,239.00 998 998 Invoice 03/23/2007   5322 Tibotec BVBA HCV-Thailand 4.00
70.00 280.00 1181 1181 Invoice 03/23/2007   5321 Bio-Rad France Marnes 1 HIV-1
Worldwide Subtype Panel (Lot#50051), line item 1 18.00 444.44444 8,000.00 8 8
Invoice 03/26/2007   5326 INOVA Diagnostics, Inc. Human Serum 200.80 1.49402
300.00 171 171 Invoice 03/26/2007   5324 Roche Molecular Systems-NJ Human
Plasma(EDTA-K3) 7.30 11.9863 87.50 174 174 Invoice 03/26/2007   5326 INOVA
Diagnostics, Inc. Human Plasma (Sodium Citrate) 200.30 1.49775 300.00 175 175
Invoice 03/26/2007   5326 INOVA Diagnostics, Inc. Human Plasma (Sodium Heparin)
100.30 1.49551 150.00 199 199 Invoice 03/26/2007   5328 Center for Disease
Control Anti-HCV 2.00 150.00 300.00 546 546 Invoice 03/26/2007   5326 INOVA
Diagnostics, Inc. Human Plasma 201.10 1.4918 300.00 555 555 Invoice 03/26/2007  
5325-PAID John's Hopkins Hospital HBsAg 2.10 185.71429 390.00 631 631 Invoice
03/26/2007   5326 INOVA Diagnostics, Inc. Human Plasma (CPDA) 200.20 1.4985
300.00 663 663 Invoice 03/26/2007   5325-PAID John's Hopkins Hospital
HBV-Venezuela 1.00 195.00 195.00 756 756 Invoice 03/26/2007   5328 Center for
Disease Control HCV - Egypt 3.00 150.00 450.00 756 756 Invoice 03/26/2007   5330
HemaCare BioScience HCV - Egypt 2.20 0.00 0.00 800 800 Invoice 03/26/2007   5324
Roche Molecular Systems-NJ Hemoglobin 5.00 12.50 62.50 856 856 Invoice
03/26/2007   5325-PAID John's Hopkins Hospital HBV-Cote D'Ivoire 1.00 195.00
195.00 859 859 Invoice 03/26/2007   5325-PAID John's Hopkins Hospital HBV Match
Set 1.10 177.27273 195.00 930 930 Invoice 03/26/2007   5325-PAID John's Hopkins
Hospital HBV (Genotype G) 1.00 195.00 195.00 967 967 Invoice 03/26/2007  
5325-PAID John's Hopkins Hospital HBV - Indonesia 1.00 195.00 195.00 968 968
Invoice 03/26/2007   5328 Center for Disease Control HCV - Indonesia 6.10
147.54098 900.00 1046 1046 Invoice 03/26/2007   5327-PAID Abbott Laboratories
Preeclampsia (3rd Trimester) 3.20 42.1875 135.00 1163 1163 Invoice 03/26/2007  
5327-PAID Abbott Laboratories Preeclampsia 37.20 43.54839 1,620.00 1259 1259
Invoice 03/26/2007   5329 Abbott GmbH 2 Anti-HBc IgM Positive Specimens MBID#'s
129113/129114, line item 1 1,558.80 12.00 18,705.60 844 844 Invoice 03/27/2007  
5351 HemaCare BioScience HCV Patient-Match Set 1.10 0.00 0.00 1222 1222 Invoice
03/27/2007   5332-PAID Abbott Laboratories 240 x 5mL Random Donors Specimens,
line item 01 1,240.00 12.58065 15,600.01 1222 1222 Invoice 03/27/2007  
5333-PAID Abbott Laboratories 152 x 5mL Random Donors Specimens, line item 01
763.90 12.93363 9,880.00 1264 1264 Invoice 03/27/2007   5457 Sequenom Pregnancy
(Rh-) 13.50 0.00 0.00 1265 1265 Invoice 03/27/2007   5335 Roche Molecular
Systems-NJ Cadaveric Specimen 57.00 103.07018 5,875.00 8 8 Invoice 03/28/2007  
5342 HemaCare BioScience Human Serum 0.50 0.00 0.00 174 174 Invoice 03/28/2007  
5342 HemaCare BioScience Human Plasma (Sodium Citrate) 0.30 0.00 0.00 843 843
Invoice 03/28/2007   5337 Abbott Laboratories Non-Viral Liver Disease 43.50
51.72414 2,250.00 995 995 Invoice 03/28/2007   5342 HemaCare BioScience HIV and
HCV Co-infection 4.30 0.00 0.00 1050 1050 Invoice 03/28/2007   5336 OraSure
Technologies, Inc. 1 HCV Genotype Panel (HCVGTP-003a), line item 0010 10.00
225.00 2,250.00 174 174 Invoice 03/29/2007   5341 MP Biomedicals Asia Pacific
Pte Ltd. Human Plasma (Sodium Citrate) 21.20 0.00 0.00 621 621 Invoice
03/29/2007   5341 MP Biomedicals Asia Pacific Pte Ltd. RPR 1.00 0.00 0.00 716
716 Invoice 03/29/2007   5339 Bioreclamation 2 Rheumatoid Arthritis Positive
Specimens, line item 1 26.70 28.08989 750.00 1240 1240 Invoice 03/29/2007   5338
Bioreclamation 17 CSF Positive Specimens, line item 01 72.80 11.50 837.20 13 13
Invoice 03/30/2007   5334 The Binding Site-UK SLE 2.00 0.00 0.00 13 13 Invoice
03/30/2007   5350 HemaCare BioScience SLE 0.60 0.00 0.00 199 199 Invoice
03/30/2007   5340 International Bioscience, Inc Anti-HCV 373.60 12.50 4,670.00
199 199 Invoice 04/02/2007   5345 Roche Molecular Systems-NJ Anti-HCV 5.10 0.00
0.00 199 199 Invoice 04/02/2007   5346 HemaCare BioScience Anti-HCV 0.20 0.00
0.00 555 555 Invoice 04/02/2007   5343 Vital Products 4 HBCore IgM Positive
Specimens, line item 01 8.00 12.50 100.00 624 624 Invoice 04/02/2007   5348
HemaCare BioScience HCV-Genotype 2a/2c 0.40 0.00 0.00 756 756 Invoice 04/02/2007
  5345 Roche Molecular Systems-NJ HCV - Egypt 3.70 0.00 0.00 998 998 Invoice
04/02/2007   5345 Roche Molecular Systems-NJ HCV-Thailand 2.00 0.00 0.00 10 10
Invoice 04/03/2007   5352-PAID Adaltis Developement, Inc. 23 Anti-HTLV I/II
Positive Specimens, line item 2.000 28.90 47.75087 1,380.00 10 10 Invoice
04/03/2007   5353-PAID Adaltis Developement, Inc. 105 Anti-HTLV I/II Positive
Specimens, line item 1.000 166.40 37.86058 6,300.00 199 199 Invoice 04/03/2007  
5354 Roche Molecular Systems-NJ 1 x 7mL Anti-HCV Viral Positive Specimen, line
item 0010 7.00 62.50 437.50 802 802 Invoice 04/03/2007   5344-PAID Beckman
Coulter-CA Match Patient Set 372.30 1.67875 625.00 446 446 Invoice 04/04/2007  
5360 HemaCare BioScience Anti-HIV 1 0.50 0.00 0.00 535 535 Invoice 04/04/2007  
5360 HemaCare BioScience Hemolyzed 0.10 0.00 0.00 995 995 Invoice 04/04/2007  
5356 OraSure Technologies, Inc. HIV and HCV Co-infection 40.70 12.89926 525.00
1052 1052 Invoice 04/04/2007   5356 OraSure Technologies, Inc. HCV Genotype
Panel (HCVGTP-004b) 3.00 250.00 750.00 1062 1062 Invoice 04/04/2007   5356
OraSure Technologies, Inc. HCV Genotype Panel (HCVGTP-005a) 15.00 130.00
1,950.00 1093 1093 Invoice 04/04/2007   5356 OraSure Technologies, Inc. HCV
Genotype Panel (HCVGTP-004c) 7.50 166.66667 1,250.00 1097 1097 Invoice
04/04/2007   5356 OraSure Technologies, Inc. HCV Genotype Panel (HCVGTP-002c)
15.00 63.33333 950.00 1220 1220 Invoice 04/04/2007   5361 HemaCare BioScience
Semen 5.00 0.00 0.00 1222 1222 Invoice 04/04/2007   5355 Abbott Laboratories 399
x 5mL Random Donors Specimens, line item 01 1,995.00 13.00 25,935.00 558 558
Invoice 04/05/2007   5359 BBI Chagas 15.10 0.00 0.00 724 724 Invoice 04/05/2007
  5359 BBI Syphilis 82.90 0.00 0.00 831 831 Invoice 04/05/2007   5358 Abbott
Laboratories 1 x 4mL Monoclonal Gammopathy Replacement Specimen MBID#75475, line
item 06 4.00 0.00 0.00 998 998 Invoice 04/05/2007   5357 Roche Molecular
Systems-NJ HCV-Thailand 2.00 0.00 0.00 547 547 Invoice 04/06/2007   5363
International Bioscience, Inc HCV-PCR 70.00 0.00 0.00 8 8 Invoice 04/09/2007  
5366 Bio-Rad France Marnes Human Serum 71.00 35.00 2,485.00 29 29 Invoice
04/09/2007   5419 Boca Biolistics, LLC Anti-HIV 1/2 614.50 1.75001 1,075.38 40
40 Invoice 04/09/2007   5368 Trinity Biotech-USA Anti-EBV VCA IgG 3.60 0.00 0.00
174 174 Invoice 04/09/2007   5368 Trinity Biotech-USA Human Plasma (Sodium
Citrate) 1.00 0.00 0.00 174 174 Invoice 04/09/2007   5369 HemaCare BioScience
Human Plasma (Sodium Citrate) 5.00 0.00 0.00 184 184 Invoice 04/09/2007   5366
Bio-Rad France Marnes Anti-CMV IgM 58.20 35.00 2,037.00 446 446 Invoice
04/09/2007   5419 Boca Biolistics, LLC Anti-HIV 1 196.20 1.75 343.35 543 543
Invoice 04/09/2007   5369 HemaCare BioScience Rheumatoid Factor 0.10 0.00 0.00
546 546 Invoice 04/09/2007   5368 Trinity Biotech-USA Human Plasma 1.00 0.00
0.00 716 716 Invoice 04/09/2007   5369 HemaCare BioScience Rheumatoid Arthritis
0.40 0.00 0.00 788 788 Invoice 04/09/2007   5419 Boca Biolistics, LLC HIV-Africa
725.60 1.75 1,269.80 849 849 Invoice 04/09/2007   5367 Siemens
Diagnostics-Walpole (Bayer) 18 Prolactin Positive Specimens (>50 ng/mL), line
item 001 32.50 19.38462 630.00 990 990 Invoice 04/09/2007   5368 Trinity
Biotech-USA Lyme (European) 2.00 0.00 0.00 1210 1210 Invoice 04/09/2007   5364
Dr. Fooke Laboratorien GmbH Allergy IgE 1,677.00 3.75 6,288.75 1222 1222 Invoice
04/09/2007   5365-PAID Abbott Laboratories 175 x 5mL Random Donors Specimens,
line item 01 875.00 13.00 11,375.00 1264 1264 Invoice 04/10/2007   5458 Sequenom
Pregnancy (Rh-) 38.50 0.00 0.00 174 174 Invoice 04/11/2007   5371-PAID
Bio-Rad-Hercules,CA Human Plasma (Sodium Citrate) 110.70 22.45935 2,486.25 227
227 Invoice 04/11/2007   5371-PAID Bio-Rad-Hercules,CA Anti-HSV 2 IgG 8.40 17.50
147.00 410 410 Invoice 04/11/2007   5370-PAID Abbott Laboratories Acute HBV
15.60 96.15385 1,500.00 446 446 Invoice 04/11/2007   5372 Siemens Diagnostics-NY
(formerly Bayer) Anti-HIV 1 70.00 0.00 0.00 448 448 Invoice 04/11/2007  
5370-PAID Abbott Laboratories Acute HAV 3.70 202.7027 750.00 543 543 Invoice
04/11/2007   5371-PAID Bio-Rad-Hercules,CA Rheumatoid Factor 7.50 32.66667
245.00 546 546 Invoice 04/11/2007   5371-PAID Bio-Rad-Hercules,CA Human Plasma
2.00 22.50 45.00 716 716 Invoice 04/11/2007   5371-PAID Bio-Rad-Hercules,CA
Rheumatoid Arthritis 13.20 26.51515 350.00 788 788 Invoice 04/11/2007   5372
Siemens Diagnostics-NY (formerly Bayer) HIV-Africa 100.00 0.00 0.00 966 966
Invoice 04/11/2007   5372 Siemens Diagnostics-NY (formerly Bayer) HIV -
Indonesia 6.00 0.00 0.00 1060 1060 Invoice 04/11/2007   5372 Siemens
Diagnostics-NY (formerly Bayer) HIV-Thailand 40.00 0.00 0.00 550 550 Invoice
04/12/2007   5373 Siemens Diagnostics-NY (formerly Bayer) Troponin I 126.90
16.31206 2,070.00 922 922 Invoice 04/12/2007   5374 HemaCare BioScience Chronic
Heart Failure - Class I 2.60 0.00 0.00 171 171 Invoice 04/13/2007   5406
HemaCare BioScience Human Plasma(EDTA-K3) 150.20 0.00 0.00 998 998 Invoice
04/13/2007   5406 HemaCare BioScience HCV-Thailand 7.20 0.00 0.00 8 8 Invoice
04/16/2007   5382 HemaCare BioScience Human Serum 40.00 0.00 0.00 10 10 Invoice
04/16/2007   5377-PAID Abbott GmbH Anti-HTLV I/II 172.20 45.73171 7,875.00 10 10
Invoice 04/16/2007   5380 Adaltis Developement, Inc. Anti-HTLV I/II 27.20 0.00
0.00 174 174 Invoice 04/16/2007   5381 Siemens Diagnostics-CA (formerly Bayer)
Human Plasma (Sodium Citrate) 7.40 0.00 0.00 199 199 Invoice 04/16/2007   5378
Abbott GmbH Anti-HCV 2.00 0.00 0.00 199 199 Invoice 04/16/2007   5383 HemaCare
BioScience Anti-HCV 0.20 0.00 0.00 446 446 Invoice 04/16/2007   5375 Roche
Diagnostics GmbH Anti-HIV 1 230.90 25.98528 6,000.00 446 446 Invoice 04/16/2007
  5376 Roche Diagnostics GmbH Anti-HIV 1 55.60 53.95683 3,000.00 547 547 Invoice
04/16/2007   5378 Abbott GmbH HCV-PCR 10.00 0.00 0.00 1259 1259 Invoice
04/16/2007   5379 Abbott GmbH HBc IgM 3.10 0.00 0.00 1260 1260 Invoice
04/16/2007   5379 Abbott GmbH HAV IgM 0.70 0.00 0.00 1222 1222 Invoice
04/17/2007   5389 Abbott Laboratories Random Donors 1,870.00 13.00 24,310.00
1265 1265 Invoice 04/17/2007   5390 Roche Molecular Systems-NJ Cadaveric
Specimen 115.40 132.36568 15,275.00 174 174 Invoice 04/18/2007   5393 Siemens
Diagnostics-CA (formerly Bayer) Human Plasma (Sodium Citrate) 2.00 0.00 0.00 199
199 Invoice 04/18/2007   5448 HemaCare BioScience Anti-HCV 2.60 0.00 0.00 555
555 Invoice 04/18/2007   5395 HemaCare BioScience HBsAg 0.80 0.00 0.00 855 855
Invoice 04/18/2007   5394 HemaCare BioScience HIV-Cote D'Ivoire 0.20 0.00 0.00
968 968 Invoice 04/18/2007   5448 HemaCare BioScience HCV - Indonesia 4.10 0.00
0.00 1143 1143 Invoice 04/18/2007   5396-PAID Lake Arrowhead Lab Consultants
Sepsis 2,019.80 2.71562 5,485.01 1234 1234 Invoice 04/18/2007   5391-PAID Abbott
Laboratories Random Hospital Samples 295.70 7.10179 2,100.00 1234 1234 Invoice
04/18/2007   5392-PAID Abbott Laboratories Random Hospital Samples 235.90
8.90208 2,100.00 13 13 Invoice 04/19/2007   5400-PAID Bioreclamation SLE 42.80
25.36285 1,085.53 199 199 Invoice 04/19/2007   5403 HemaCare BioScience Anti-HCV
0.70 0.00 0.00 410 410 Invoice 04/19/2007   5398-PAID Abbott Laboratories 6
Acute HBV Reactive Specimens, line item 01 13.80 163.04348 2,250.00 448 448
Invoice 04/19/2007   5397-PAID Abbott Laboratories Acute HAV 36.60 235.65574
8,625.00 543 543 Invoice 04/19/2007   5400-PAID Bioreclamation Rheumatoid Factor
100.00 26.6447 2,664.47 922 922 Invoice 04/19/2007   5399-PAID Abbott
Laboratories Chronic Heart Failure - Class I 11.20 53.98571 604.64 923 923
Invoice 04/19/2007   5399-PAID Abbott Laboratories Chronic Heart Failure - Class
II 12.10 38.43967 465.12 924 924 Invoice 04/19/2007   5399-PAID Abbott
Laboratories Chronic Heart Failure - Class III 11.40 40.80 465.12 960 960
Invoice 04/19/2007   5404 BBI Lyme (European) IgM 6.00 0.00 0.00 1098 1098
Invoice 04/19/2007   5399-PAID Abbott Laboratories BNP 11.90 39.08571 465.12 174
174 Invoice 04/20/2007   5401 International Bioscience, Inc 5 HCV Negative
Specimens, line item 1B 50.87 19.65795 1,000.00 199 199 Invoice 04/20/2007  
5401 International Bioscience, Inc 6 Anti-HCV Positive Specimens, line item 1A
48.80 73.77049 3,600.00 621 621 Invoice 04/20/2007   5405 Genzyme Virotech, GmbH
RPR 19.00 0.00 0.00 724 724 Invoice 04/20/2007   5405 Genzyme Virotech, GmbH
Syphilis 88.10 0.00 0.00 1243 1243 Invoice 04/20/2007   5402-PAID MP Biomedicals
Asia Pacific Pte Ltd. 500 x 5mL Normal Human Serum Specimens, line item 1
2,501.00 2.39904 6,000.00 1 1 Invoice 04/23/2007   5408-PAID Bio-Rad-Hercules,CA
PSA 3.20 14.0625 45.00 8 8 Invoice 04/23/2007   5408-PAID Bio-Rad-Hercules,CA
Human Serum 64.50 13.48837 870.00 8 8 Invoice 04/23/2007   5411 HemaCare
BioScience Human Serum 5.80 0.00 0.00 8 8 Invoice 04/23/2007   5414 Zeus
Scientific Human Serum 1.00 0.00 0.00 199 199 Invoice 04/23/2007   5407 Merck &
Co., Inc. Anti-HCV 72.60 75.00 5,445.00 199 199 Invoice 04/23/2007   5412 Roche
Molecular Systems-NJ Anti-HCV 7.80 0.00 0.00 225 225 Invoice 04/23/2007  
5408-PAID Bio-Rad-Hercules,CA Anti-Toxoplasmosis IgG 14.00 15.00 210.00 543 543
Invoice 04/23/2007   5410-PAID Bio-Rad-Hercules,CA Rheumatoid Factor 23.70 30.00
711.00 555 555 Invoice 04/23/2007   5409-PAID Beckman Coulter-MN HBsAg 4.00 7.50
30.00 631 631 Invoice 04/23/2007   5414 Zeus Scientific Human Plasma (CPDA) 5.40
0.00 0.00 679 679 Invoice 04/23/2007   5409-PAID Beckman Coulter-MN HBV -
Nicaragua 93.00 5.80645 540.00 716 716 Invoice 04/23/2007   5410-PAID
Bio-Rad-Hercules,CA Rheumatoid Arthritis 16.80 30.00 504.00 961 961 Invoice
04/23/2007   5413 Roche Molecular Systems-NJ Parvo B-19 DNA+ 2.00 0.00 0.00 968
968 Invoice 04/23/2007   5407 Merck & Co., Inc. HCV - Indonesia 72.60 75.00
5,445.00 998 998 Invoice 04/23/2007   5412 Roche Molecular Systems-NJ
HCV-Thailand 12.00 0.00 0.00 1125 1125 Invoice 04/23/2007   5414 Zeus Scientific
TORCH IgM 12.30 0.00 0.00 446 446 Invoice 04/24/2007   5427 HemaCare BioScience
Anti-HIV 1 1.20 0.00 0.00 546 546 Invoice 04/24/2007   5416-PAID Siemens
Diagnostics-CA (formerly Bayer) Human Plasma 2,514.60 4.97097 12,500.00 558 558
Invoice 04/24/2007   5417 BBI 10 Chagas Positive Specimens, line item 1 1,863.20
6.00 11,179.20 1243 1243 Invoice 04/24/2007   5418-PAID Siemens Diagnostics-NY
(formerly Bayer) 46 Fresh Normal Human Serum Specimens, line item 01 138.00
10.00 1,380.00 1264 1264 Invoice 04/24/2007   5459 Sequenom Pregnancy (Rh-)
78.00 0.00 0.00 1272 1272 Invoice 04/24/2007   5415 Zeptometrix Tuberculosis
400.00 0.00 0.00 802 802 Invoice 04/25/2007   5420-PAID Applied Biosystems Match
Patient Set 1,100.00 1.81818 2,000.00 1243 1243 Invoice 04/25/2007   5421-PAID
Siemens Diagnostics-NY (formerly Bayer) Normal Human Serum 204.00 7.50 1,530.00
592 592 Invoice 04/26/2007   5447 HemaCare BioScience ANA 8.80 0.00 0.00 1243
1243 Invoice 04/26/2007   5426-PAID Siemens Diagnostics-NY (formerly Bayer) 53
Fresh Normal Human Serum Specimens, line item 01 212.00 7.50 1,590.00 174 174
Invoice 04/27/2007   5435 Dr. Fooke Laboratorien GmbH Human Plasma (Sodium
Citrate) 7.20 0.00 0.00 446 446 Invoice 04/27/2007   5425-PAID Institut
Virion\Serion GmbH 10 x 1mL Anti-HIV 1 Positive Specimens, line item 1 10.90
32.11009 350.00 8 8 Invoice 04/30/2007   5438 HemaCare BioScience Human Serum
1.90 0.00 0.00 10 10 Invoice 04/30/2007   5423-PAID Adaltis Developement, Inc.
128 Anti-HTLV I/II Positive Specimens, line item 1.000 176.10 43.61158 7,680.00
29 29 Invoice 04/30/2007   5431-PAID Siemens Diagnostics-Walpole (Bayer) 1 x 2mL
Anti-HIV Positive Specimen MBID#55350, line item 001 2.00 175.00 350.00 29 29
Invoice 04/30/2007   5439 HemaCare BioScience Anti-HIV 1/2 0.40 0.00 0.00 174
174 Invoice 04/30/2007   5430-PAID Trinity Biotech-USA 1 Human Plasma IgG
Positive Specimen MBID#33762, line item 2 765.90 3.00 2,297.70 322 322 Invoice
04/30/2007   5434-PAID ViroMed Laboratories Anti-HAV IgM 3.00 25.00 75.00 448
448 Invoice 04/30/2007   5434-PAID ViroMed Laboratories Acute HAV 47.00 19.68085
925.00 546 546 Invoice 04/30/2007   5430-PAID Trinity Biotech-USA 1 Human Plasma
IgG Positive Specimen MBID#24826, line item 1 696.00 3.00 2,088.00 555 555
Invoice 04/30/2007   5434-PAID ViroMed Laboratories HBsAg 7.00 25.00 175.00 555
555 Invoice 04/30/2007   5436 Beckman Coulter-MN 2 x 2mL HBsAg MBID#116342 4.00
0.00 0.00 679 679 Invoice 04/30/2007   5436 Beckman Coulter-MN 2 x 2mL HBV -
Nicaragua MBID#100805 4.00 0.00 0.00 855 855 Invoice 04/30/2007   5431-PAID
Siemens Diagnostics-Walpole (Bayer) HIV-Cote D'Ivoire 2.00 175.00 350.00 855 855
Invoice 04/30/2007   5439 HemaCare BioScience HIV-Cote D'Ivoire 0.10 0.00 0.00
1062 1062 Invoice 04/30/2007   5424-PAID St. John Medical Center HCV Genotype
Panel (HCVGTP-005a) 15.00 98.33333 1,475.00 1093 1093 Invoice 04/30/2007  
5424-PAID St. John Medical Center HCV Genotype Panel (HCVGTP-004c) 7.50 100.00
750.00 1097 1097 Invoice 04/30/2007   5424-PAID St. John Medical Center HCV
Genotype Panel (HCVGTP-002c) 15.00 66.66667 1,000.00 1143 1143 Invoice
04/30/2007   5433-PAID Lake Arrowhead Lab Consultants Sepsis 881.90 3.00159
2,647.10 1243 1243 Invoice 04/30/2007   5429-PAID Siemens Diagnostics-NY
(formerly Bayer) 50 Fresh Normal Human Serum Specimens, line item 01 198.90
7.54148 1,500.00 1267 1267 Invoice 04/30/2007   5437 HemaCare BioScience Dengue
2.00 0.00 0.00 1269 1269 Invoice 04/30/2007   5432 Roche Molecular Systems-NJ 30
x 6mL HCV Genotype Panels (Lot#70011), line item 0010 186.00 177.41935 33,000.00
1 1 Invoice 05/01/2007   5444-PAID DRG International Inc. PSA 15.10 6.68411
100.93 8 8 Invoice 05/01/2007   5444-PAID DRG International Inc. Human Serum
235.30 11.15257 2,624.20 178 178 Invoice 05/01/2007   5444-PAID DRG
International Inc. H. Pylori 77.50 6.51161 504.65 199 199 Invoice 05/01/2007  
5446 HemaCare BioScience Anti-HCV 396.00 0.00 0.00 446 446 Invoice 05/01/2007  
5444-PAID DRG International Inc. Anti-HIV 1 92.70 9.25469 857.91 535 535 Invoice
05/01/2007   5444-PAID DRG International Inc. Hemolyzed 15.40 6.5539 100.93 592
592 Invoice 05/01/2007   5442-PAID Pronostics Limited-(formerly Smartbead) 48 x
.5-1mL ANA Positive Specimens, line item 1 48.00 20.00 960.00 724 724 Invoice
05/01/2007   5444-PAID DRG International Inc. Syphilis 62.20 8.92492 555.13 1243
1243 Invoice 05/01/2007   5445-PAID Siemens Diagnostics-NY (formerly Bayer) 50
Fresh Normal Human Serum Specimens, line item 01 210.20 7.13606 1,500.00 1267
1267 Invoice 05/01/2007   5443-PAID H.D.M. Labs Inc. 6 x 5mL Anti-Dengue IgG
Positive Specimens, line item 5 30.70 15.63518 480.00 1243 1243 Invoice
05/02/2007   5449-PAID Siemens Diagnostics-NY (formerly Bayer) 41 Fresh Normal
Human Serum Specimens, line item 01 164.00 7.50 1,230.00 1243 1243 Invoice
05/02/2007   5455 HemaCare BioScience Normal Human Serum 200.00 0.00 0.00 1265
1265 Invoice 05/02/2007   5450-PAID Roche Molecular Systems-NJ 30 Cadaveric
Specimens, line item 0010 317.40 111.0586 35,250.00 6 6 Invoice 05/03/2007  
5454 California Department of Health Anti-HIV 2 15.00 0.00 0.00 6 6 Invoice
05/03/2007   5495 HemaCare BioScience Anti-HIV 2 12.30 0.00 0.00 816 816 Invoice
05/03/2007   5453 Beckman Coulter-MN HIV Mutation 7.00 0.00 0.00 1222 1222
Invoice 05/03/2007   5452 HemaCare BioScience Random Donors 231.00 0.00 0.00
1243 1243 Invoice 05/03/2007   5451-PAID Siemens Diagnostics-NY (formerly Bayer)
9 Fresh Normal Human Serum Specimens, line item 01 41.00 6.58537 270.00 8 8
Invoice 05/04/2007   5467 Labquality OY Human Serum 2.00 0.00 0.00 29 29 Invoice
05/04/2007   5467 Labquality OY Anti-HIV 1/2 3.00 0.00 0.00 171 171 Invoice
05/04/2007   5467 Labquality OY Human Plasma(EDTA-K3) 1.00 0.00 0.00 174 174
Invoice 05/04/2007   5467 Labquality OY Human Plasma (Sodium Citrate) 4.70 0.00
0.00 175 175 Invoice 05/04/2007   5467 Labquality OY Human Plasma (Sodium
Heparin) 2.00 0.00 0.00 199 199 Invoice 05/04/2007   5467 Labquality OY Anti-HCV
10.00 0.00 0.00 446 446 Invoice 05/04/2007   5467 Labquality OY Anti-HIV 1 4.00
0.00 0.00 546 546 Invoice 05/04/2007   5467 Labquality OY Human Plasma 5.20 0.00
0.00 547 547 Invoice 05/04/2007   5465 International Bioscience, Inc 1 Anti-HCV
Positive Specimen MBID#133298, line item 1 249.00 8.50 2,116.50 555 555 Invoice
05/04/2007   5466 International Bioscience, Inc HBsAg 125.40 8.45295 1,060.00
555 555 Invoice 05/04/2007   5467 Labquality OY HBsAg 4.90 0.00 0.00 631 631
Invoice 05/04/2007   5467 Labquality OY Human Plasma (CPDA) 6.00 0.00 0.00 679
679 Invoice 05/04/2007   5466 International Bioscience, Inc HBV - Nicaragua
70.90 8.3921 595.00 724 724 Invoice 05/04/2007   5467 Labquality OY Syphilis
15.20 0.00 0.00 888 888 Invoice 05/04/2007   5467 Labquality OY HBsAg
Seroconversion Panel 1.00 0.00 0.00 995 995 Invoice 05/04/2007   5467 Labquality
OY HIV and HCV Co-infection 4.00 0.00 0.00 1024 1024 Invoice 05/04/2007   5467
Labquality OY HBV NAT Seroconversion 2.00 0.00 0.00 1061 1061 Invoice 05/04/2007
  5464 International Bioscience, Inc HBV Genotype Panel (HBVGTP-004a), line item
1 15.00 210.00 3,150.00 1125 1125 Invoice 05/04/2007   5467 Labquality OY TORCH
IgM 5.30 0.00 0.00 1264 1264 Invoice 05/04/2007   5460 Sequenom Pregnancy (Rh-)
78.00 0.00 0.00 171 171 Invoice 05/07/2007   5461 Roche Molecular Systems-NJ 2
Human Plasma(EDTA-K3) with elevated Triglyceride MBID#62546, line item 00010
10.50 11.90476 125.00 421 421 Invoice 05/07/2007   5463-PAID Genentech Inc. 5
Hepatocellular Carcinoma Match Sets 15.00 625.00 9,375.00 448 448 Invoice
05/07/2007   5468-PAID Abbott Laboratories 19 x 1mL Acute HAV Positive
Specimens, line item 01 20.80 342.54808 7,125.00 800 800 Invoice 05/07/2007  
5461 Roche Molecular Systems-NJ Hemoglobin 10.10 12.37624 125.00 802 802 Invoice
05/07/2007   5462-PAID Beckman Coulter-CA 5 Match Patient Sets (Serum/Urine),
line item 01 330.80 1.88936 625.00 174 174 Invoice 05/08/2007   5473-PAID Dr.
Fooke Laboratorien GmbH Human Plasma (Sodium Citrate) 1,666.80 0.65 1,083.42 199
199 Invoice 05/08/2007   5469 Boca Biolistics, LLC 1 Anti-HCV RNA Type 2
Positive Specimen MBID#45990, line item 1 396.00 1.86869 740.00 1080 1080
Invoice 05/08/2007   5472 Abbott GmbH HCV (NS5 single band) 6.00 0.00 0.00 1251
1251 Invoice 05/08/2007   5470-PAID Novartis Institute 5 Leucocyte Filter
Specimens, line item 1 5.00 195.00 975.00 1259 1259 Invoice 05/08/2007  
5471-PAID Abbott GmbH 3 Anti-HBc IgM Positive Specimens, line item 1 2,472.00
12.00 29,664.00 29 29 Invoice 05/09/2007   5474-PAID Argos Therapeutics Anti-HIV
1/2 15.60 72.11538 1,125.00 446 446 Invoice 05/09/2007   5474-PAID Argos
Therapeutics Anti-HIV 1 58.30 30.44597 1,775.00 643 643 Invoice 05/09/2007  
5474-PAID Argos Therapeutics HIV-Venezuela 5.10 44.11765 225.00 788 788 Invoice
05/09/2007   5474-PAID Argos Therapeutics HIV-Africa 27.90 122.75986 3,425.00
816 816 Invoice 05/09/2007   5475-PAID Beckman Coulter-MN 1 x 25mL HIV Positive
Specimen MBID#65408, line item 1 25.60 29.29688 750.00 816 816 Invoice
05/09/2007   5476 Roche Molecular Systems-NJ 1 x 17mL HIV-1 Positive Specimen,
line item 00010 17.00 40.00 680.00 855 855 Invoice 05/09/2007   5474-PAID Argos
Therapeutics HIV-Cote D'Ivoire 5.20 72.11538 375.00 1060 1060 Invoice 05/09/2007
  5474-PAID Argos Therapeutics HIV-Thailand 10.40 43.26923 450.00 1264 1264
Invoice 05/09/2007   5497 Sequenom Pregnancy (Rh-) 58.70 0.00 0.00 6 6 Invoice
05/11/2007   5481 Roche Diagnostics GmbH Anti-HIV 2 146.20 0.00 0.00 13 13
Invoice 05/11/2007   5480-PAID Roche Diagnostics GmbH SLE 109.00 52.76697
5,751.60 543 543 Invoice 05/11/2007   5480-PAID Roche Diagnostics GmbH
Rheumatoid Factor 72.20 55.76343 4,026.12 592 592 Invoice 05/11/2007   5480-PAID
Roche Diagnostics GmbH ANA 102.70 56.00389 5,751.60 716 716 Invoice 05/11/2007  
5480-PAID Roche Diagnostics GmbH Rheumatoid Arthritis 31.60 54.6038 1,725.48
1181 1181 Invoice 05/11/2007   5478-PAID Qiagen GmbH HIV-1 Worldwide Subtype
Panel (Lot#50051) 18.00 444.44444 8,000.00 1243 1243 Invoice 05/11/2007  
5479-PAID Allvivo Vascular Normal Human Serum 3,720.00 1.45161 5,399.99 1268
1268 Invoice 05/11/2007   5478-PAID Qiagen GmbH HCV-GTP Panel (Lot#70021) 6.00
175.00 1,050.00 174 174 Invoice 05/14/2007   5482-PAID INOVA Diagnostics, Inc.
Human Plasma (Sodium Citrate) 1,682.20 1.49893 2,521.50 174 174 Invoice
05/14/2007   5485-PAID MP Biomedicals Asia Pacific Pte Ltd. 7 Human Plasma
(Sodium Citrate) Specimens, line item 1 5,121.60 0.35 1,792.56 446 446 Invoice
05/14/2007   5488 Roche Molecular Systems-NJ Anti-HIV 1 9.40 0.00 0.00 550 550
Invoice 05/14/2007   5484-PAID Siemens Diagnostics-Walpole (Bayer) Troponin I
176.60 14.14213 2,497.50 555 555 Invoice 05/14/2007   5483 Dade Behring Marburg,
GmbH HBsAg 9.30 0.00 0.00 679 679 Invoice 05/14/2007   5483 Dade Behring
Marburg, GmbH HBV - Nicaragua 5.00 0.00 0.00 816 816 Invoice 05/14/2007   5488
Roche Molecular Systems-NJ HIV Mutation 1.30 0.00 0.00 856 856 Invoice
05/14/2007   5483 Dade Behring Marburg, GmbH HBV-Cote D'Ivoire 4.00 0.00 0.00
888 888 Invoice 05/14/2007   5483 Dade Behring Marburg, GmbH HBsAg
Seroconversion Panel 2.00 0.00 0.00 1024 1024 Invoice 05/14/2007   5483 Dade
Behring Marburg, GmbH HBV NAT Seroconversion 2.00 0.00 0.00 1262 1262 Invoice
05/14/2007   5489-PAID Applied Biosystems 20 Tubes for Whole Blood-Tempus
Collection from 10 different normal donors, shipped directly fro... 10.00 187.50
1,875.00 10 10 Invoice 05/15/2007   5486-PAID Abbott Laboratories Anti-HTLV I/II
30.50 20.65574 630.00 13 13 Invoice 05/15/2007   5486-PAID Abbott Laboratories
SLE 38.60 34.97409 1,350.00 550 550 Invoice 05/15/2007   5487-PAID Siemens
Diagnostics-NY (formerly Bayer) Troponin I 139.80 16.09442 2,250.00 1262 1262
Invoice 05/15/2007   5477-PAID Metrika, Inc. Whole Blood Heparin Samples (10
Donors/2 Tubes Each), line item 1 10.00 225.00 2,250.00 8 8 Invoice 05/16/2007  
5494 Plasma Services Group, Inc Human Serum 204.30 0.00 0.00 13 13 Invoice
05/16/2007   5494 Plasma Services Group, Inc SLE 13.40 0.00 0.00 446 446 Invoice
05/16/2007   5492-PAID Roche Molecular Systems-NJ Anti-HIV 1 199.10 45.26369
9,012.00 631 631 Invoice 05/16/2007   5494 Plasma Services Group, Inc Human
Plasma (CPDA) 587.50 0.00 0.00 724 724 Invoice 05/16/2007   5494 Plasma Services
Group, Inc Syphilis 16.80 0.00 0.00 816 816 Invoice 05/16/2007   5492-PAID Roche
Molecular Systems-NJ HIV Mutation 36.30 45.61983 1,656.00 1080 1080 Invoice
05/16/2007   5496 HemaCare BioScience HCV (NS5 single band) 12.90 0.00 0.00 1125
1125 Invoice 05/16/2007   5494 Plasma Services Group, Inc TORCH IgM 1,078.50
0.00 0.00 1265 1265 Invoice 05/16/2007   5493-PAID Roche Molecular Systems-NJ
Cadaveric Specimen 251.50 121.47117 30,550.00

 
 



Schedule B-5 HemaCare Bioscience, Inc.

Accounts Receivable

Detail Historical Aged Trial Balance

11/9/2007

 

Customer ID Customer Name Document Number Type Date   Amount     Current 31 - 60
Days 61 - 90 Days 91 - 120 Days 120 and Over Balance ABBOTTGMBH Abbott GmbH & Ko
5903 SLS 10/30/2007 24,275.00   24,275.00         24,275.00 ABBOTTGMBH Abbott
GmbH & Ko 5904 SLS 10/30/2007 2,205.78   2,205.78         2,205.78 ABBOTTGMBH
Abbott GmbH & Ko 5906 SLS 10/30/2007 14,926.00   14,926.00         14,926.00
ABBOTTGMBH Total         41,406.78   41,406.78 - - - - 41,406.78 ABBOTTLABORATOR
Abbott Laboratories 5355 SLS 4/4/2007 25,980.00           25,980.00 25,980.00
ABBOTTLABORATOR Abbott Laboratories 5698 SLS 8/8/2007 260.00         260.00  
260.00 ABBOTTLABORATOR Abbott Laboratories 5760 SLS 8/27/2007 3,890.00      
3,890.00     3,890.00 ABBOTTLABORATOR Abbott Laboratories 5833 SLS 10/2/2007
785.00     785.00       785.00 ABBOTTLABORATOR Abbott Laboratories 5834 SLS
10/2/2007 2,485.00     2,485.00       2,485.00 ABBOTTLABORATOR Abbott
Laboratories 5851 SLS 10/8/2007 900.00     900.00       900.00 ABBOTTLABORATOR
Abbott Laboratories 5867 SLS 10/15/2007 6,335.00   6,335.00         6,335.00
ABBOTTLABORATOR Abbott Laboratories 5868 SLS 10/15/2007 6,635.00   6,635.00    
    6,635.00 ABBOTTLABORATOR Abbott Laboratories 5875 SLS 10/18/2007 2,235.00  
2,235.00         2,235.00 ABBOTTLABORATOR Abbott Laboratories 5902 SLS
10/30/2007 1,280.00   1,280.00         1,280.00 ABBOTTLABORATOR Total        
50,785.00   16,485.00 4,170.00 3,890.00 260.00 25,980.00 50,785.00
BECKMANCOULTERC Beckman Coulter-CA 5853 SLS 10/8/2007 660.00     660.00      
660.00 BECKMANCOULTERC Total         660.00   - 660.00 - - - 660.00
BECKMANCOULTERM Beckman Coulter-MN 5856 SLS 10/8/2007 917.50     917.50      
917.50 BECKMANCOULTERM Total         917.50   - 917.50 - - - 917.50
BIORADHERCULESC Bio-Rad-Hercules,CA 5814 SLS 9/20/2007 135.00     135.00      
135.00 BIORADHERCULESC Bio-Rad-Hercules,CA 5895 SLS 10/29/2007 730.00   730.00  
      730.00 BIORADHERCULESC Total         865.00   730.00 135.00 - - - 865.00
BIORECLAMATION Bioreclamation 5866 SLS 10/15/2007 1,015.00   1,015.00        
1,015.00 BIORECLAMATION Bioreclamation 5874 SLS 10/17/2007 1,330.00   1,330.00  
      1,330.00 BIORECLAMATION Bioreclamation 5890 SLS 10/25/2007 953.85   953.85
        953.85 BIORECLAMATION Total         3,298.85   3,298.85 - - - - 3,298.85
BIORESOURCETECH BioResource Technology, Inc. 5797 SLS 9/13/2007 3,003.25    
3,003.25       3,003.25 BIORESOURCETECH Total         3,003.25   - 3,003.25 - -
- 3,003.25 BOCABIOLISTICSL Boca Biolistics, LLC 5844 SLS 10/5/2007 462.50    
462.50       462.50 BOCABIOLISTICSL Total         462.50   - 462.50 - - - 462.50
CELERADIAGNOSTI Celera Diagnostics 5857 SLS 10/9/2007 385.00     385.00      
385.00 CELERADIAGNOSTI Celera Diagnostics 5880 SLS 10/23/2007 1,088.00  
1,088.00         1,088.00 CELERADIAGNOSTI Celera Diagnostics 5888 SLS 10/24/2007
131.00   131.00         131.00 CELERADIAGNOSTI Celera Diagnostics 5889 SLS
10/25/2007 422.50   422.50         422.50 CELERADIAGNOSTI Celera Diagnostics
5899 SLS 10/30/2007 179.00   179.00         179.00 CELERADIAGNOSTI Celera
Diagnostics 5908 SLS 10/31/2007 386.00   386.00         386.00 CELERADIAGNOSTI
Celera Diagnostics 5913 SLS 11/1/2007 68.00   68.00         68.00
CELERADIAGNOSTI Total         2,659.50   2,274.50 385.00 - - - 2,659.50
CHEMBIODIAGNOST Chembio Diagnostic Systems 5861 SLS 10/11/2007 2,840.00  
2,840.00         2,840.00 CHEMBIODIAGNOST Total         2,840.00   2,840.00 - -
- - 2,840.00 DADEBEHRINGMARB Dade Behring Marburg, GmbH 5631 SLS 7/23/2007
3,019.00         3,019.00   3,019.00 DADEBEHRINGMARB Total         3,019.00   -
- - 3,019.00 - 3,019.00 DRFOOKELABORATO Dr. Fooke Laboratorien GmbH 5876 SLS
10/19/2007 5,558.00   5,558.00         5,558.00 DRFOOKELABORATO Total        
5,558.00   5,558.00 - - - - 5,558.00 DXLABORATORIES Dx Laboratories 5587 SLS
6/29/2007 320.00           320.00 320.00 DXLABORATORIES Total         320.00   -
- - - 320.00 320.00 FISHERSCIENTIFI Fisher Scientific/Chiron Blood Testing 5894
SLS 10/29/2007 2,310.00   2,310.00         2,310.00 FISHERSCIENTIFI Total      
  2,310.00   2,310.00 - - - - 2,310.00 FUTUREDIAGNOSTI Future Diagnostics BV
5850 SLS 10/5/2007 3,215.00     3,215.00       3,215.00 FUTUREDIAGNOSTI Future
Diagnostics BV 5877 SLS 10/19/2007 93.00   93.00         93.00 FUTUREDIAGNOSTI
Total         3,308.00   93.00 3,215.00 - - - 3,308.00 INBIOSINTERNATI InBios
International, Inc. 5911 SLS 10/31/2007 1,041.95   1,041.95         1,041.95
INBIOSINTERNATI Total         1,041.95   1,041.95 - - - - 1,041.95 INNOGENETICS
Innogenetics CREDT0000001 CR 4/4/2007 (235.00)           (235.00) (235.00)
INNOGENETICS Total         (235.00)   - - - - (235.00) (235.00) LAKEARROWHEADLA
Lake Arrowhead Lab Consultants 5802 SLS 9/17/2007 1,952.20     1,952.20      
1,952.20 LAKEARROWHEADLA Lake Arrowhead Lab Consultants 5807 SLS 9/18/2007
7,447.51     7,447.51       7,447.51 LAKEARROWHEADLA Total         9,399.71   -
9,399.71 - - - 9,399.71 MILLENNIUMBIOTE Millenium Biotechnology, Inc 5872 SLS
10/17/2007 240.00   240.00         240.00 MILLENNIUMBIOTE Total         240.00  
240.00 - - - - 240.00 NEWLINKSGENETIC New Link Genetics Corporation 5878 SLS
10/4/2007 430.46     430.46       430.46 NEWLINKSGENETIC Total         430.46  
- 430.46 - - - 430.46 NYPRESBYTERIAN NEW YORK PRESBYTERIAN HOSPITAL 5780 SLS
9/4/2007 850.00       850.00     850.00 NYPRESBYTERIAN Total         850.00   -
- 850.00 - - 850.00 OCDEUROPE OCD - Europe 5785 SLS 9/7/2007 2,120.00      
2,120.00     2,120.00 OCDEUROPE OCD - Europe 5864 SLS 10/12/2007 1,005.00  
1,005.00         1,005.00 OCDEUROPE Total         3,125.00   1,005.00 - 2,120.00
- - 3,125.00 OMEGADIAGNOSTIC Omega Diagnostics CREDT0000002 CR 1/25/2007
(725.00)           (725.00) (725.00) OMEGADIAGNOSTIC Total         (725.00)   -
- - - (725.00) (725.00) ORASURETECHNOLO OraSure Technologies, Inc. 5901 SLS
10/30/2007 735.00   735.00         735.00 ORASURETECHNOLO Total         735.00  
735.00 - - - - 735.00 ORGENICSLTD Orgenics Ltd. 5645 SLS 7/27/2007 573.25      
  573.25   573.25 ORGENICSLTD Total         573.25   - - - 573.25 - 573.25
ORTHOCLINICALDI Ortho-Clinical Diagnostics 5511 SLS 6/5/2007 1,075.00          
1,075.00 1,075.00 ORTHOCLINICALDI Ortho-Clinical Diagnostics 5827 SLS 9/28/2007
1,200.00     1,200.00       1,200.00 ORTHOCLINICALDI Total         2,275.00   -
1,200.00 - - 1,075.00 2,275.00 PANACEAPHARMACE Panacea Pharmaceuticals 5503 SLS
5/24/2007 1,015.00           1,015.00 1,015.00 PANACEAPHARMACE Panacea
Pharmaceuticals 5554 SLS 6/25/2007 2,035.00           2,035.00 2,035.00
PANACEAPHARMACE Panacea Pharmaceuticals 5737 SLS 8/21/2007 4,080.00      
4,080.00     4,080.00 PANACEAPHARMACE Total         7,130.00   - - 4,080.00 -
3,050.00 7,130.00 ROCHEDIAGCORP Roche Diagnostics Corporation-IN 5640 SLS
7/27/2007 9,215.00         9,215.00   9,215.00 ROCHEDIAGCORP Total        
9,215.00   - - - 9,215.00 - 9,215.00 ROCHEMOLECULARS Roche Molecular Systems,
Inc. 5499 SLS 5/23/2007 3,370.00           3,370.00 3,370.00 ROCHEMOLECULARS
Roche Molecular Systems, Inc. 5525 SLS 5/30/2007 336.50           336.50 336.50
ROCHEMOLECULARS Roche Molecular Systems, Inc. 5815 SLS 9/25/2007 24,775.00    
24,775.00       24,775.00 ROCHEMOLECULARS Roche Molecular Systems, Inc.
PYMNT0000177 PMT 10/4/2007 (336.50)     (336.50)       (336.50) ROCHEMOLECULARS
Total         28,145.00   - 24,438.50 - - 3,706.50 28,145.00 SEQUENOM Sequenom
5832 SLS 9/28/2007 77,468.00     77,468.00       77,468.00 SEQUENOM Total      
  77,468.00   - 77,468.00 - - - 77,468.00 SIEMENSDIAGBER Siemens Medical
Solutions Diagnostics 5786 SLS 8/29/2007 7,234.98       7,234.98     7,234.98
SIEMENSDIAGBER Siemens Medical Solutions Diagnostics 5794 SLS 9/12/2007 3,863.25
    3,863.25       3,863.25 SIEMENSDIAGBER Siemens Medical Solutions Diagnostics
5900 SLS 10/31/2007 65,150.00   65,150.00         65,150.00 SIEMENSDIAGBER Total
        76,248.23   65,150.00 3,863.25 7,234.98 - - 76,248.23 SIEMENSDIAGNY
Siemens Medical Solutions Diagnostics 5553 SLS 5/22/2007 2,400.00          
2,400.00 2,400.00 SIEMENSDIAGNY Siemens Medical Solutions Diagnostics 5581 SLS
6/28/2007 27,765.00           27,765.00 27,765.00 SIEMENSDIAGNY Siemens Medical
Solutions Diagnostics 5582 SLS 6/28/2007 20,160.00           20,160.00 20,160.00
SIEMENSDIAGNY Siemens Medical Solutions Diagnostics 5666 SLS 8/2/2007 1,180.00  
      1,180.00   1,180.00 SIEMENSDIAGNY Siemens Medical Solutions Diagnostics
5667 SLS 8/2/2007 14,100.00         14,100.00   14,100.00 SIEMENSDIAGNY Siemens
Medical Solutions Diagnostics 5668 SLS 8/2/2007 412.50         412.50   412.50
SIEMENSDIAGNY Siemens Medical Solutions Diagnostics 5689 SLS 8/7/2007 687.50    
    687.50   687.50 SIEMENSDIAGNY Siemens Medical Solutions Diagnostics 5703 SLS
8/13/2007 2,660.00       2,660.00     2,660.00 SIEMENSDIAGNY Siemens Medical
Solutions Diagnostics 5801 SLS 9/17/2007 2,235.00     2,235.00       2,235.00
SIEMENSDIAGNY Siemens Medical Solutions Diagnostics 5816 SLS 9/25/2007 7,060.00
    7,060.00       7,060.00 SIEMENSDIAGNY Siemens Medical Solutions Diagnostics
5817 SLS 9/25/2007 4,100.00     4,100.00       4,100.00 SIEMENSDIAGNY Siemens
Medical Solutions Diagnostics 5818 SLS 9/25/2007 6,700.00     6,700.00      
6,700.00 SIEMENSDIAGNY Siemens Medical Solutions Diagnostics 5819 SLS 9/25/2007
3,680.00     3,680.00       3,680.00 SIEMENSDIAGNY Siemens Medical Solutions
Diagnostics PYMNT0000150 PMT 9/24/2007 (485.00)     (485.00)       (485.00)
SIEMENSDIAGNY Total         92,655.00   - 23,290.00 2,660.00 16,380.00 50,325.00
92,655.00 SIEMENSDIAGWALP Siemens Medical Solutions Diagnostics 5803 SLS
9/18/2007 2,285.00     2,285.00       2,285.00 SIEMENSDIAGWALP Siemens Medical
Solutions Diagnostics 5805 SLS 9/18/2007 875.00     875.00       875.00
SIEMENSDIAGWALP Siemens Medical Solutions Diagnostics 5811 SLS 9/21/2007
1,080.00     1,080.00       1,080.00 SIEMENSDIAGWALP Siemens Medical Solutions
Diagnostics 5898 SLS 10/30/2007 813.00   813.00         813.00 SIEMENSDIAGWALP
Total         5,053.00   813.00 4,240.00 - - - 5,053.00 SIEMENSUK SIEMENS
MEDICAL SOLUTIONS DIAG. LTD PYMNT0000165 PMT 10/1/2007 (0.01)     (0.01)      
(0.01) SIEMENSUK Total         (0.01)   - (0.01) - - - (0.01) THEBINDINGSITEU
The Binding Site-UK 5892 SLS 10/26/2007 6,905.00   6,905.00         6,905.00
THEBINDINGSITEU Total         6,905.00   6,905.00 - - - - 6,905.00 THEGOODWORKS
THE GOOD WORKS COMPANY 5776 SLS 8/29/2007 390.00       390.00     390.00
THEGOODWORKS Total         390.00   - - 390.00 - - 390.00 TRINABIOREACTIV Trina
Bioreactives AG 5855 SLS 10/8/2007 2,540.00     2,540.00       2,540.00
TRINABIOREACTIV Total         2,540.00   - 2,540.00 - - - 2,540.00
VIRGINIAMEDICAL Virginia Medical Research, Inc 5762 SLS 8/28/2007 1,715.00      
1,715.00     1,715.00 VIRGINIAMEDICAL Virginia Medical Research, Inc 5769 SLS
8/30/2007 735.00       735.00     735.00 VIRGINIAMEDICAL Total         2,450.00
  - - 2,450.00 - - 2,450.00 VIROMEDLABORATO ViroMed Laboratories 5870 SLS
10/17/2007 2,535.00   2,535.00         2,535.00 VIROMEDLABORATO Total        
2,535.00   2,535.00 - - - - 2,535.00 VITALPRODUCTS Vital Products 5854 SLS
10/8/2007 1,100.00     1,100.00       1,100.00 VITALPRODUCTS Total        
1,100.00   - 1,100.00 - - - 1,100.00 Grand Total         450,957.97   153,421.08
160,918.16 23,674.98 29,447.25 83,496.50 450,957.97

 



 
 

 

[hemacare.jpg]

 

                                    Accounts Receivable Reserve - Hemabio      
  9/30/2007         Customer ID # 00000 Reason   Amount         Abbott GmBH  
Old Invoices   $            21.00         Abbott Lab   Old Invoices   $     
25,980.00 a       Fujirebio Diagnostics   Old Invoices   $                 -   c
      Ortho-Clinical Diagnostics   Old Invoices   $       3,040.00 d      
Panacea Pharmaceuticals   Old Invoices   $       1,015.00 e       Roche
Molecular Systems   Old Invoices   $       3,370.00 b                          
                    Unadjusted   684,337.61 < =Per GL General Miscellaneous    
0.25% of 650911.61   $       1,627.28 GL Adjustment (33,426.00) < =100%
Provision Total:       $      35,053.28      35,053.28             -            
      650,911.61 < =Bal.= GL-Provision                                 Total
Reserve Required:       $      35,053.28      35,053.28      -                  
    GL Balance       $      35,053.28                         Adjustment:      
$                 -                                                 $    
684,337.61 < =Total AR Balance per GL           5.12% < =Total Provision %      
              Accounts subsequently paid up to 10/22/2007                      
    Abbott Lab   Old Invoices 50,325.00         Payments   10/3/07 (24,345.00)  
            25,980.00 a                       Roche Molecular Systems   Old
Invoices 10,246.10         Payments   10/10/07 (6,539.60)             10/4/07
(336.50)               3,370.00 b                       Fujirebio Diagnostics  
Old Invoices 20,150.00         payments   10/15/07 (20,150.00)               - c
                      Ortho-Clinical Diagnostics   Old Invoices 4,240.00        
payments   10/15/07 (1,200.00)               3,040.00 d                      
Panacea Pharmaceuticals   Old Invoices 3,065.00         payments   10/15/07
(2,050.00)               1,015.00 e                                            
                                                                               
                                                                               
                                                                          Notes:
As per Bob on 1/16/2007           1 100% allowance for accounts that are over
90-days past due       2 HC general provision reduced to 0.25%         3 Coral
general provision reduced to 0.5%        

 

